 

Exhibit 10.1

 



 

 [tm1925198d1_ex10-1.jpg]

 

CREDIT AGREEMENT

 

by and among

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

DEUTSCHE BANK SECURITIES INC.

BARCLAYS BANK PLC
and
CITIBANK, N.A.,

as Joint Lead Arrangers,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

DEUTSCHE BANK SECURITIES INC.

BARCLAYS BANK PLC
and
CITIBANK, N.A.,

 

as Joint Book Runners,

 

THE LENDERS THAT ARE PARTIES HERETO

 

as the Lenders,

 

WEATHERFORD INTERNATIONAL PLC,

 

as Parent,

 

and

 

WEATHERFORD INTERNATIONAL LTD.

and

WEATHERFORD INTERNATIONAL, LLC,

 

as Borrowers

 

Dated as of December 13, 2019

 



 





 

 



TABLE OF CONTENTS

 

 Page



 

1.   DEFINITIONS AND CONSTRUCTION 1 1.1.     Definitions 1 1.2.     Accounting
Terms 81 1.3.     Code; PPSA 81 1.4.     Construction 82 1.5.     Time
References 83 1.6.     Schedules and Exhibits 83 1.7.     Divisions 83
1.8.     Exchange Rates; Currency Equivalents; Alternative Currencies 83
2.   LOANS AND TERMS OF PAYMENT 85 2.1.     Revolving Loans 85 2.2.     FILO
Loans 87 2.3.     Borrowing Procedures and Settlements 89 2.4.     Payments;
Reductions of Commitments; Prepayments 98 2.5.     Promise to Pay; Promissory
Notes 112 2.6.     Interest Rates and Letter of Credit Fee:  Rates, Payments,
and Calculations 113 2.7.     Crediting Payments 115 2.8.     Designated Account
115 2.9.     Maintenance of Loan Account; Statements of Obligations 116
2.10.    Fees 116 2.11.    Letters of Credit 117 2.12.    LIBOR Option 129
2.13.    Capital Requirements 132 3.   CONDITIONS; TERM OF AGREEMENT 133
3.1.      Conditions Precedent to the Initial Extension of Credit 133
3.2.      Conditions Precedent to all Extensions of Credit 134
3.3.      Maturity 134 3.4.      Effect of Maturity 134 3.5.      Early
Termination by Borrowers 135 3.6.      Conditions Subsequent 135
4.   REPRESENTATIONS AND WARRANTIES 135 4.1.      Due Organization and
Qualification; Subsidiaries 135 4.2.      Due Authorization; No Conflict 136
4.3.      Governmental Consents 137 4.4.      Binding Obligations; Perfected
Liens 137

 



-i-

 

 



TABLE OF CONTENTS

 

(continued)

 

 Page

 



4.5.      Title to Assets; No Encumbrances 137 4.6.      Litigation 137
4.7.      Compliance with Laws 138 4.8.      No Material Adverse Effect 138
4.9.      Solvency 138 4.10.    Employee Benefits 138 4.11.    Environmental
Condition 139 4.12.    Complete Disclosure 139 4.13.    Patriot Act, Etc. 140
4.14.    Indebtedness 140 4.15.    Payment of Taxes 140 4.16.    Margin Stock
140 4.17.    Governmental Regulation 140 4.18.    OFAC; Sanctions;
Anti-Corruption Laws; Anti-Money Laundering Laws 141 4.19.    Employee and Labor
Matters 141 4.20.    Status as a Holding Company 142 4.21.    Leases 142
4.22.    Eligible Accounts 142 4.23.    Eligible Inventory 142 4.24.    Eligible
Rental Tools 142 4.25.    Location of Inventory and Rental Tools 142
4.26.    Inventory Records 143 4.27.    Other Documents 143 4.28.    Hedge
Agreements 143 4.29.    Compliance with the Swiss Non-Bank Rules 143
4.30.    Centre of Main Interest 144 4.31.    Dutch Fiscal Unity 144
4.32.    Tax Residency 144 5.   AFFIRMATIVE COVENANTS 144 5.1.      Financial
Statements, Reports, Certificates 144 5.2.      Reporting 145
5.3.      Existence 145 5.4.      Maintenance of Properties 145 5.5.      Taxes
145 5.6.      Insurance 146

 



-ii-

 

 

TABLE OF CONTENTS

 

(continued)

 

 Page

 

5.7.      Inspection 147 5.8.      Compliance with Laws; Material Agreements 147
5.9.      Environmental 148 5.10.    Disclosure Updates 148 5.11.    Additional
Guarantors; Additional Collateral; Additional Specified Jurisdictions 148
5.12.    Further Assurances 151 5.13.    Lender Meetings 151 5.14.    Location
of Inventory and Rental Tools; Chief Executive Office 152 5.15.    OFAC;
Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws 152
5.16.    Compliance with ERISA and the IRC 153 5.17.    Designation of
Unrestricted Subsidiaries; Redesignation of Unrestricted Subsidiaries as
Restricted Subsidiaries 153 5.18.    UK Cash Management Provisions 154
5.19.    Collections; Cash Dominion 155 5.20.    Compliance with the Swiss
Non-Bank Rules 157 5.21.    Centre of Main Interest 158 5.22.    Dutch Fiscal
Unity 158 5.23.    Tax Residency 158 6.   NEGATIVE COVENANTS 158
6.1.      Indebtedness 158 6.2.      Fundamental Changes 162 6.3.      Material
Change in Business 163 6.4.      Liens 163 6.5.      Asset Dispositions 164
6.6.      Investments 166 6.7.      Hedge Agreements 167 6.8.      Restricted
Payments 168 6.9.      Status as a Holding Company 170 6.10.    Limitations on
Transactions with Affiliates 170 6.11.    Restrictive Agreements 170
6.12.    Use of Proceeds 171 6.13.    Changes to Fiscal Year 172
6.14.    Amendments to Certain Documents 172 6.15.    [Reserved] 172

 



-iii-

 

 

TABLE OF CONTENTS

 

(continued)

 

 Page

 

6.16.     Inventory or Rental Tools with Bailees 173 6.17.     Employee Benefits
173 6.18.     Limitation on Issuance of Equity Interests 173 7.   FINANCIAL
COVENANT 173 8.   EVENTS OF DEFAULT 173 8.1.       Payments 173
8.2.       Covenants 174 8.3.       Judgments 174 8.4.       Voluntary
Bankruptcy, etc. 175 8.5.       Involuntary Bankruptcy, etc. 175
8.6.       Default Under Other Agreements 175 8.7.       Representations, etc.
175 8.8.       Guaranty 175 8.9.       Collateral Documents 175 8.10.     Loan
Documents 176 8.11.     Change of Control 176 8.12.     ERISA 176 9.   RIGHTS
AND REMEDIES 176 9.1.       Rights and Remedies 176 9.2.       Remedies
Cumulative 177 10.   WAIVERS; INDEMNIFICATION 177 10.1.     Demand; Protest;
etc. 177 10.2.     The Lender Group's Liability for Collateral 177
10.3.     Indemnification 178 11.  NOTICES 179 12.  CHOICE OF LAW AND VENUE;
JURY TRIAL WAIVER; SERVICE OF PROCESS 180 13.  ASSIGNMENTS AND PARTICIPATIONS;
SUCCESSORS 182 13.1.     Assignments and Participations 182 13.2.     Successors
188 14.  AMENDMENTS; WAIVERS 188 14.1.     Amendments and Waivers 188
14.2.     Replacement of Certain Lenders 190 14.3.     No Waivers; Cumulative
Remedies 191

 



-iv-

 

 

TABLE OF CONTENTS

 

(continued)

 

 Page

 

15.  AGENT; THE LENDER GROUP 192 15.1.     Appointment and Authorization of
Agent 192 15.2.     Delegation of Duties 193 15.3.     Liability of Agent 194
15.4.     Reliance by Agent 194 15.5.     Notice of Default or Event of Default
195 15.6.     Credit Decision 195 15.7.     Costs and Expenses; Indemnification
196 15.8.     Agent in Individual Capacity 196 15.9.     Successor Agent 197
15.10.   Lender in Individual Capacity 197 15.11.   Collateral Matters 198
15.12.   Restrictions on Actions by Lenders; Sharing of Payments 199
15.13.   Agency for Perfection 200 15.14.   Payments by Agent to the Lenders 200
15.15.   Concerning the Collateral and Related Loan Documents 200 15.16.   Field
Examination Reports; Confidentiality; Disclaimers by Lenders; Other Reports and
Information 200 15.17.   Several Obligations; No Liability 201 15.18.   Joint
Lead Arrangers and Joint Book Runners 202 15.19.   Appointment for the Province
of Quebec 202 15.20.   Scottish Appointment Matters 202 16. WITHHOLDING TAXES
203 16.1.     Payments 203 16.2.     Exemptions 204 16.3.     Reductions 206
16.4.     Refunds 206 16.5.     VAT 207 17. GENERAL PROVISIONS 208
17.1.     Effectiveness 208 17.2.     Section Headings 208
17.3.     Interpretation 208 17.4.     Severability of Provisions 208
17.5.     Bank Product Providers 209 17.6.     Debtor-Creditor Relationship 209

 



-v-

 

 

TABLE OF CONTENTS

 

(continued)

 

 Page

 

17.7.      Counterparts; Electronic Execution 209 17.8.      Revival and
Reinstatement of Obligations; Certain Waivers 210 17.9.      Confidentiality.
210 17.10.    Survival 211 17.11.    Patriot Act; Due Diligence 212
17.12.    Integration 213 17.13.    WIL-Delaware as Agent for Borrowers 213
17.14.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions
214 17.15.    Acknowledgement Regarding Any Supported QFCs 214
17.16.    Judgment Currency 215 17.17.    Confirmation of Lender’s Status as a
Swiss Qualifying Lender 215 17.18.    Swiss limitations 216

 



-vi-

 

 

EXHIBITS AND SCHEDULES

 

Exhibit A-1 Form of Assignment and Acceptance Exhibit A-2 Form of Assignee
Certificate Exhibit B-1 Form of Borrowing Base Certificate Exhibit B-2 Form of
Bank Product Provider Agreement Exhibit C-1 Form of Compliance Certificate
Exhibit J-1 Form of Joinder Exhibit L-1 Form of LIBOR Notice Exhibit P-1 Form of
Perfection Certificate Exhibit P-2 Form of Participant Certificate

 

Schedule A-1 Agent's Account Schedule A-2 Authorized Persons Schedule C-1
Commitments Schedule C-2 Closing Date Letters of Credit Schedule D-1 Designated
Accounts Schedule D-2 Domestic Borrowing Base Loan Parties Schedule E-1 Excluded
Jurisdictions Schedule E-2 Existing Hedge Agreements Schedule E-3 Existing
Letters of Credit Schedule E-4 Eligible Account Currencies Schedule G-1
Guarantors Schedule R-1 Real Property Collateral Schedule S-1 Security
Agreements Schedule 3.1 Conditions Precedent Schedule 3.1(a) German Conditions
Precedent Schedule 3.1(b) Swiss Conditions Precedent Schedule 3.6 Conditions
Subsequent Schedule 3.6(a) Norwegian Conditions Subsequent Schedule 4.1(b)
Capitalization of Parent Schedule 4.1(c) Capitalization of Subsidiaries Schedule
4.1(d) Subscriptions, Options, Warrants, Calls Schedule 4.6(b) Litigation
Schedule 4.10 Employee Benefits Schedule 4.14 Permitted Indebtedness Schedule
4.18 Sanctioned Entities Schedule 4.25 Location of Inventory and Rental Tools
Schedule 5.1 Financial Statements, Reports, Certificates Schedule 5.2 Collateral
Reporting Schedule 5.19(a) BB Controlled Account Banks Schedule 5.19(b) BVI/LP
Controlled Account Banks Schedule 6.1 Permitted Existing Indebtedness Schedule
6.4 Permitted Existing Liens Schedule 6.5(d) Specified Dispositions Schedule 6.6
Permitted Existing Investments Schedule 6.11 Restrictive Agreements

 



-vii-

 



 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, is entered into as of December 13, 2019 by and among the
lenders identified on the signature pages hereof (each of such lenders, together
with its successors and permitted assigns, is referred to hereinafter as a
"Lender", as that term is hereinafter further defined), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, "Agent"),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, DEUTSCHE
BANK SECURITIES INC., BARCLAYS BANK PLC and CITIBANK, N.A., as joint lead
arrangers (in such capacity, together with their successors and assigns in such
capacity, the "Joint Lead Arrangers"), WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, DEUTSCHE BANK SECURITIES INC., BARCLAYS BANK PLC
and CITIBANK, N.A., as joint book runners (in such capacity, together with their
successors and assigns in such capacity, the "Joint Book Runners"), WEATHERFORD
INTERNATIONAL PLC, a public limited company incorporated in the Republic of
Ireland, Weatherford International Ltd., a Bermuda exempted company limited by
shares ("WIL-Bermuda"), Weatherford International, LLC, a Delaware limited
liability company ("WIL-Delaware"), and those additional entities that hereafter
become parties hereto as Borrowers in accordance with the terms hereof by
executing the form of Joinder attached hereto as Exhibit J-1 (with such
revisions as are necessary or reasonably desirable based on the laws of the
applicable country of formation, in the case of a Foreign Subsidiary) (together
with WIL Bermuda and WIL-Delaware, collectively, "Borrowers" and each, a
"Borrower").

 

WHEREAS, on July 1, 2019, Borrowers and Parent (each, a "Debtor" and,
collectively, the "Debtors") initiated Chapter 11 Cases (as hereinafter defined)
by filing voluntary petitions pursuant to chapter 11 of the Bankruptcy Code with
the Bankruptcy Court;

 

WHEREAS, in connection with the Chapter 11 Cases, WIL-Bermuda has sought
approval of, and to implement a scheme of arrangement in Bermuda under Section
99 of the Companies Act 1981 and Parent has sought approval of, and to implement
a scheme of arrangement by the High Court of Ireland; and

 

WHEREAS, the Plan of Reorganization (as hereinafter defined) has been confirmed
in the Chapter 11 Cases by the Bankruptcy Court and concurrently with the making
of the initial loans or issuance of letters of credit hereunder, the Plan
Effective Date (as hereinafter defined) shall have occurred.

 

The parties agree as follows:

 

1.DEFINITIONS AND CONSTRUCTION.

 

1.1.                        Definitions. As used in this Agreement, the
following terms shall have the following definitions:

 

"Acceptable Appraisal" means, with respect to an appraisal of Inventory or
Rental Tools, the most recent appraisal of such property received by Agent
(a) from an appraisal company reasonably satisfactory to Agent (it being
acknowledged and agreed that Hilco Valuation Services is satisfactory to Agent)
and (b) the scope and methodology (including, to the extent relevant, any
sampling procedure employed by such appraisal company) of which are reasonably
satisfactory to Agent, in each case, in Agent's Permitted Discretion.

 



-1-

 

 

"Account" means an account (as that term is defined in the Code or, to the
extent applicable, the PPSA).

 

"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

"Account Party" has the meaning specified therefor in Section 2.11(h) of this
Agreement.

 

"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

"Acquisition" means any acquisition (whether by purchase, merger, amalgamation,
consolidation or otherwise) of property or series of related acquisitions of
property that constitutes (i) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business, or (ii) all
or substantially all of the Equity Interests of a Person.

 

"Activation Instruction" has the meaning specified therefor in Section 5.19(c)
of this Agreement.

 

"Additional Documents" has the meaning specified therefor in Section 5.12 of
this Agreement.

 

"Administrative Borrower" has the meaning specified therefor in Section 17.13 of
this Agreement.

 

"Administrative Questionnaire" has the meaning specified therefor in Section
13.1(a) of this Agreement.

 

"Affected Lender" has the meaning specified therefor in Section 2.13(b) of this
Agreement.

 

"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that for purposes of the definition of Eligible Accounts
and Section 6.10 of this Agreement: (a) if any Person owns directly or
indirectly 15% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
15% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person), then both such Persons shall be
Affiliates of each other, (b) each director (or comparable manager) of a Person
shall be deemed to be an Affiliate of such Person, and (c) each partnership in
which a Person is a general partner shall be deemed an Affiliate of such Person.

 



-2-

 

 

"Affiliate Guaranty" means that certain Affiliate Guaranty, dated as of the date
hereof, by the Guarantors party thereto in favor of Agent, for the benefit of
the Lender Group and the Bank Product Providers.

 

"Agent" has the meaning specified therefor in the preamble to this Agreement.

 

"Agent Fee Letter" means that certain amended and restated fee letter, dated as
of even date with this Agreement, among Borrowers, Parent and Agent, in form and
substance reasonably satisfactory to Agent.

 

"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

"Agent's Account" means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).

 

"Agent's Liens" means the Liens granted by each Loan Party or its Restricted
Subsidiaries to Agent under the Loan Documents and securing the Obligations.

 

"Aggregate Borrowing Base" means the sum of (a) the Joint Borrowing Base, plus
(b) the German Borrowing Base, plus (c) the Swiss Borrowing Base.

 

"Agreed Currency" means any currency of a Specified State.

 

"Agreement" means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

"Alternative Currency" means each of (a) Euro, (b) Sterling, and (c) any other
currency that is readily available and freely transferable and convertible into
Dollars that is approved by Agent in its Permitted Discretion and the applicable
Issuing Bank (such approval not to be unreasonably withheld).

 

"Angolan Bond Investment" means the purchase of Dollar-linked or
inflation-protected Angolan government sovereign bonds or similar instruments
having a similar purpose by Parent or a Restricted Subsidiary.

 

"Annualized Basis" means, with respect to the calculation of the Fixed Charge
Coverage Ratio for any applicable period, the product of (i) the applicable
components of Fixed Charges made from and after the Closing Date through the
last day of such period (the "Post-Closing Period") divided by the number of
calendar days in such Post-Closing Period times (ii) 365.

 

"Anti-Corruption Laws" means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business, including, without limitation, Canadian Anti-Money Laundering &
Anti-Terrorism Legislation and the Corruption of Foreign Public Officials Act
(Canada).

 



-3-

 

 

"Anti-Money Laundering Laws" means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto, including, without limitation, Canadian Anti-Money
Laundering & Anti-Terrorism Legislation.

 

"Applicable Borrowing Base" means the Joint Borrowing Base and/or the German
Borrowing Base and/or the Swiss Borrowing Base and/or the Joint FILO Borrowing
Base, the German FILO Borrowing Base and/or the Swiss FILO Borrowing Base and/or
the FILO Borrowing Base, as the context requires.

 

"Applicable Borrowing Base Loan Parties" means the Joint Borrowing Base Loan
Parties and/or the German Borrower and/or the Swiss Borrower, as the context
requires.

 

"Applicable Margin" means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
of Borrowers for the most recently completed Fiscal Quarter; provided, that for
the period from the Closing Date through and including March 31, 2020, the
Applicable Margin shall be set at the margin in the row styled "Level II":

 

Level Average Excess Availability Applicable Margin for
Base Rate Loans which
are Revolving Loans (the
"Revolving Loan Base
Rate Margin") Applicable Margin for
LIBOR Rate Loans which
are Revolving Loans (the
"Revolving Loan LIBOR
Rate Margin") Applicable Margin for
Base Rate Loans which
are FILO Loans (the
"FILO Loan Base Rate
Margin") Applicable Margin for
LIBOR Rate Loans which
are FILO Loans (the
"FILO Loan LIBOR Rate
Margin") I > 66.6% of the Maximum Facility Amount 0.75 percentage points 1.75
percentage points 2.50 percentage points 3.50 percentage points II < 66.6% of
the Maximum Credit Amount and > 33.3% of the Maximum Facility Amount 1.00
percentage points 2.00 percentage points 2.50 percentage points 3.50 percentage
points III < 33.3% of the Maximum Facility Amount 1.25 percentage points 2.25
percentage points 2.50 percentage points 3.50 percentage points

 

The Applicable Margin shall be re-determined as of the first day of each Fiscal
Quarter.

 



-4-

 

 

"Applicable Unused Line Fee Percentage" means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Facility Usage of Borrowers for the most recently completed month as
determined by Agent in its Permitted Discretion; provided, that for the period
from the Closing Date through and including December 31, 2019, the Applicable
Unused Line Fee Percentage shall be set at the rate in the row styled "Level
II":

 

Level Average Facility Usage Applicable Unused Line Fee Percentage I > 50% of
the Maximum Facility Amount 0.375 percentage points II < 50% of the Maximum
Facility Amount 0.50 percentage points

 

The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each month by Agent.

 

"Application Event" means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(iii) of this
Agreement.

 

"Article 55 BRRD" means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.

 

"Assignee" has the meaning specified therefor in Section 13.1(a) of this
Agreement.

 

“Assignee Certificate" means a certificate executed by an assignee under an
Assignment and Acceptance, substantially in the form of Exhibit A-2.

 

"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to this Agreement.

 

"Attributable Receivables Amount" means the amount of obligations outstanding
under receivables purchase facilities or factoring transactions on any date of
determination that would be characterized as principal if such facilities or
transactions were structured as secured lending transactions rather than as
purchases, whether such obligations would constitute on-balance sheet
Indebtedness or an off-balance sheet liability.

 

"Authorized Person" means any one of the individuals identified as an officer of
a Borrower on Schedule A-2 to this Agreement, or any other individual identified
by Administrative Borrower as an authorized person and authenticated through
Agent's electronic platform or portal in accordance with its procedures for such
authentication.

 

"Average Excess Availability" means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each day in such period (as
calculated by Agent as of the end of each respective day) divided by the number
of days in such period.

 



-5-

 

 

"Average Facility Usage" means, with respect to any period, the sum of the
aggregate amount of Facility Usage for each day in such period (as calculated by
Agent as of the end of each respective day) divided by the number of days in
such period.

 

"Average FILO Usage" means, with respect to any period, the sum of the aggregate
amount of FILO Usage for each day in such period (as calculated by Agent as of
the end of each respective day) divided by the number of days in such period.

 

"Average Revolver Usage" means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each day in such period (as calculated by
Agent as of the end of each respective day) divided by the number of days in
such period.

 

"Bail-In Action" means the exercise of any Write-down and Conversion Powers.

 

"Bail-In Legislation" means:

 

(a)       in relation to an EEA Member Country which has implemented, or which
at any time implements, Article 55 BRRD, the relevant implementing law or
regulation as described in the EU Bail-In Legislation Schedule from time to
time; and

 

(b)       in relation to any state other than such an EEA Member Country or (to
the extent that the United Kingdom is not such an EEA Member Country) the United
Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-down and Conversion Powers contained in
that law or regulation.

 

"Bank Product" means any one or more of the following financial products or
accommodations extended to any Loan Party or any of its Restricted Subsidiaries
by a Bank Product Provider: (a) credit cards (including commercial cards
(including so-called "purchase cards", "procurement cards" or "p-cards")),
(b) payment card processing services, (c) debit cards, (d) stored value cards,
(e) Cash Management Services, or (f) transactions under Hedge Agreements.

 

"Bank Product Agreements" means those agreements entered into from time to time
by any Loan Party or any of its Restricted Subsidiaries with a Bank Product
Provider in connection with the obtaining of any of the Bank Products.

 

"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure, operational risk or processing risk with respect to the then
existing Bank Product Obligations (other than Hedge Obligations).

 

"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Loan Party and its Restricted
Subsidiaries to any Bank Product Provider pursuant to or evidenced by a Bank
Product Agreement and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent
or any Lender is obligated to pay to a Bank Product Provider as a result of
Agent or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a Loan
Party or its Restricted Subsidiaries.

 



-6-

 

 

"Bank Product Provider" means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product (including
with respect to Existing Hedge Agreements) unless and until Agent receives a
Bank Product Provider Agreement from such Person (a) on or prior to the Closing
Date (or such later date as Agent shall agree to in writing in its sole
discretion) with respect to Bank Products provided on or prior to the Closing
Date, or (b) on or prior to the date that is 10 days after the provision of such
Bank Product to a Loan Party or its Restricted Subsidiaries (or such later date
as Agent shall agree to in writing in its sole discretion) with respect to Bank
Products provided after the Closing Date; provided further, that if, at any
time, a Lender ceases to be a Lender under this Agreement (prior to the payment
in full of the Obligations), then, from and after the date on which it so ceases
to be a Lender hereunder, neither it nor any of its Affiliates shall constitute
Bank Product Providers and the obligations with respect to Bank Products
provided by such former Lender or any of its Affiliates shall no longer
constitute Bank Product Obligations.

 

"Bank Product Provider Agreement" means an agreement in substantially the form
attached hereto as Exhibit B-2 to this Agreement, in form and substance
reasonably satisfactory to Agent, duly executed by the applicable Bank Product
Provider, the applicable Loan Parties, and Agent.

 

"Bank Product Reserves" means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers' determination of the liabilities and obligations of each Loan
Party and its Restricted Subsidiaries in respect of Bank Product Obligations) in
its Permitted Discretion in respect of Bank Products then provided or
outstanding.

 

"Bankruptcy Code" means title 11 of the United States Code (11 U.S.C. § 101 et
seq.) as in effect from time to time.

 

"Bankruptcy Court" means the United States Bankruptcy Court for the Southern
District of Texas, Houston Division.

 

"Barclays" means Barclays Bank PLC.

 

"Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of one
month and shall be determined on a daily basis), plus one percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).

 



-7-

 

 

"Base Rate Loan" means each portion of the Revolving Loans or the FILO Loans
that bears interest at a rate determined by reference to the Base Rate.

 

"Base Rate Margin" means the Revolving Loan Base Rate Margin or the FILO Loan
Base Rate Margin, as applicable.

 

"BB Controlled Account" has the meaning specified therefor in Section 5.19(a) of
this Agreement.

 

"Benchmark Replacement" means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Agent and Administrative
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBOR Rate for United
States dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement shall be deemed to
be zero for the purposes of this Agreement.

 

"Benchmark Replacement Adjustment" means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Agent and Administrative Borrower giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBOR Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the LIBOR Rate with the applicable
Unadjusted Benchmark Replacement for United States dollar-denominated syndicated
credit facilities at such time.

 

"Benchmark Replacement Conforming Changes" means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of "Base Rate", the definition of "Interest Period",
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Agent, in consultation with Administrative
Borrower, decides may be appropriate to reflect the adoption and implementation
of such Benchmark Replacement and to permit the administration thereof by Agent
in a manner substantially consistent with market practice (or, if Agent, in
consultation with Administrative Borrower, decides that adoption of any portion
of such market practice is not administratively feasible or if Agent reasonably
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as Agent, in
consultation with Administrative Borrower, decides is reasonably necessary in
connection with the administration of this Agreement).

 



-8-

 

 

"Benchmark Replacement Date" means the earlier to occur of the following events
with respect to the LIBOR Rate:

 

(a)         in the case of clause (a) or (b) of the definition of "Benchmark
Transition Event," the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the LIBOR Rate permanently or indefinitely ceases to provide
the LIBOR Rate; or

 

(b)         in the case of clause (c) of the definition of "Benchmark Transition
Event," the date of the public statement or publication of information
referenced therein.

 

"Benchmark Transition Event" means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

 

(a)         a public statement or publication of information by or on behalf of
the administrator of the LIBOR Rate announcing that such administrator has
ceased or will cease to provide the LIBOR Rate, permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate;

 

(b)         a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the Federal Reserve System
of the United States (or any successor), an insolvency official with
jurisdiction over the administrator for the LIBOR Rate, a resolution authority
with jurisdiction over the administrator for the LIBOR Rate or a court or an
entity with similar insolvency or resolution authority over the administrator
for the LIBOR Rate, which states that the administrator of the LIBOR Rate has
ceased or will cease to provide the LIBOR Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate; or

 

(c)         a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.

 

"Benchmark Transition Start Date" means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Agent or the
Required Lenders, as applicable, by notice to Administrative Borrower, Agent (in
the case of such notice by the Required Lenders) and the Lenders.

 

"Benchmark Unavailability Period" means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
2.12(d)(iii) and (y) ending at the time that a Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder pursuant to Section
2.12(d)(iii).

 



-9-

 

 

"Beneficial Ownership Certification" means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulations.

 

"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.

 

"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which any Loan Party or any of its Subsidiaries or ERISA Affiliates
has been an "employer" (as defined in Section 3(5) of ERISA) within the past six
years.

 

"BHC Act Affiliate" of a Person means an "affiliate" (as such term is defined
under, and interpreted in accordance with, the United States Code, 12 U.S.C.
1841(k)) of such Person.

 

"Blocked Account Control Agreement" means any provision reasonably acceptable to
Agent which provides for a block on the Collection Accounts contained in any
Collateral Document executed by any Borrowing Base Loan Party and governed by
the laws of England and Wales.

 

"Board of Directors" means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

"Board of Governors" means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

 

"Borrower" and "Borrowers" have the respective meanings specified therefor in
the preamble to this Agreement.

 

"Borrower Group" means the Joint Borrower Group and/or the German Borrower
and/or the Swiss Borrower, as the context requires.

 

"Borrower Materials" has the meaning specified therefor in Section 17.9(c) of
this Agreement.

 

"Borrowing" means a borrowing consisting of Revolving Loans or FILO Loans made
on the same day by the Revolving Lenders or the FILO Lenders, as applicable (or
Agent on behalf thereof), or by Swing Lender in the case of a Swing Loan, or by
Agent in the case of an Extraordinary Advance.

 

"Borrowing Base" means collectively the Joint Borrowing Base, the German
Borrowing Base, the Swiss Borrowing Base and the FILO Borrowing Base.

 

"Borrowing Base Certificate" means a certificate substantially in the form of
Exhibit B-1 to this Agreement, which form of Borrowing Base Certificate may be
amended, restated, supplemented or otherwise modified from time to time
(including without limitation changes to the format thereof), as approved by
Agent in Agent's sole discretion.

 



-10-

 

 

"Borrowing Base Loan Parties" means, collectively, the Domestic Borrowing Base
Loan Parties, the Canadian Borrowing Base Loan Parties, the BVI Borrowing Base
Loan Parties, the UK Borrowing Base Loan Parties, the German Borrower, the
Norwegian Borrowing Base Loan Parties and the Swiss Borrower.

 

"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term "Business Day" also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

 

"BVI/LP Controlled Account" has the meaning specified therefor in Section
5.19(a) of this Agreement.

 

"BVI Borrowing Base Loan Parties" means Weatherford Oil Tool Middle East
Limited, a company incorporated under the laws of the British Virgin Islands
with company number 69558, Weatherford Colombia, Ltd., a company incorporated
under the laws of the British Virgin Islands with company number 112540,
together with any other Borrowing Base Loan Party formed or organized under the
laws of the British Virgin Islands following the completion of a field
examination and appraisal with respect to the applicable assets of such Person
and the consent of Agent in its Permitted Discretion to the designation of such
Person as a BVI Borrowing Base Loan Party.

 

"BVI Security Documents" means the British Virgin Islands law governed security
agreements listed in Schedule S-1 to this Agreement required to be executed and
delivered on the Closing Date.

 

"Canadian Anti-Money Laundering & Anti-Terrorism Legislation" means Part II.1 of
the Criminal Code, R.S.C. 1985, c. C-46, The Proceeds of Crime (Money
Laundering) and Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations
Act, R.S.C. 1985, c.U-2 or any similar Canadian legislation, together with all
rules, regulations and interpretations thereunder or related thereto including,
without limitation, the Regulations Implementing the United Nations Resolutions
on the Suppression of Terrorism and the United Nations Al-Qaida and Taliban
Regulations promulgated under the United Nations Act.

 

"Canadian Borrowing Base Loan Parties" means Weatherford Canada Ltd., an Alberta
corporation duly incorporated and existing under the Laws of the Province of
Alberta, Canada, together with any other Borrowing Base Loan Party formed or
organized under the laws of Canada, or any province or territory thereof,
following the completion of a field examination and appraisal with respect to
the applicable assets of such Person and the consent of Agent in its Permitted
Discretion to the designation of such Person as a Canadian Borrowing Base Loan
Party.

 

"Canadian Defined Benefit Plan" means any pension plan registered under the
Income Tax Act (Canada), the Pension Benefits Act (Ontario) or any other
applicable pension standards legislation which contains a "defined benefit
provision" as defined in subsection 147.1(1) of the Income Tax Act (Canada).

 



-11-

 

 

"Canadian Loan Parties" means the Loan Parties organized under the laws of
Canada or any province or territory thereof.

 

"Canadian Security Agreement" means that certain Canadian Security Agreement
governed by the laws of the Province of Alberta, dated as of the date hereof, by
and among the Canadian Loan Parties from time to time party thereto and Agent.

 

"Capital Expenditures" means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
this Agreement, (b) with respect to the purchase price of assets that are
purchased substantially contemporaneously with the trade-in of existing assets
during such period, the amount that the gross amount of such purchase price is
reduced by the credit granted by the seller of such assets for the assets being
traded in at such time, and (c) expenditures made during such period to
consummate one or more Permitted Acquisitions.

 

"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

"Cash Dominion Trigger Event" means if at any time (a) a Specified Event of
Default exists or (b) Excess Availability is less than the greater of (i) 15% of
the Line Cap and (ii) $50,625,000 for a period of 5 consecutive Business Days.

 

"Cash Dominion Period" means the period commencing on the occurrence of a Cash
Dominion Trigger Event and continuing until the date when (a) no Specified Event
of Default shall exist and be continuing, and (b) Excess Availability exceeds
the greater of (i) 15% of the Line Cap and (ii) $50,625,000 for at least thirty
30 consecutive days.

 

"Cash Equivalents" means (a) Domestic Cash Equivalents; and (b) Foreign Cash
Equivalents.

 

"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, cash pooling, intra-day lines,
automatic clearing house transfer (including the Automated Clearing House
processing of electronic funds transfers through the direct Federal Reserve
Fedline system) and other cash management, treasury or depository arrangements.

 

"Change in Law" means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a "Change in Law," regardless of the date enacted,
adopted or issued.

 



-12-

 

 

"Change of Control" means that:

 

(a)         any Person or two or more Persons acting in concert (other than
Permitted Holders), shall have acquired beneficial ownership, directly or
indirectly, of Equity Interests of Weatherford Parent Company (or other
securities convertible into such Equity Interests) representing 30% or more of
the combined voting power of all Equity Interests of Weatherford Parent Company
entitled (without regard to the occurrence of any contingency) to vote for the
election of members of the Board of Directors of Weatherford Parent Company,

 

(b)         during any period of 12 consecutive months commencing on or after
the Closing Date, the occurrence of a change in the composition of the Board of
Directors of Weatherford Parent Company such that a majority of the members of
such Board of Directors are not Continuing Directors, or

 

(c)         the occurrence of any "Change of Control" as defined in, or
analogous concept set forth in, the L/C Facility Credit Agreement or the
Unsecured Notes Indenture.

 

"Chapter 11 Cases" means the chapter 11 cases of Borrowers referred to as In re
Weatherford International plc, et al., Case No. 19-33694 (DRJ), which was
pending in the Bankruptcy Court.

 

"Closing Date" means the date of the making of the initial Loans (or other
extension of credit) under this Agreement.

 

"Closing Date Letters of Credit" means the Letters of Credit described on
Schedule C-2 and to be issued on the Closing Date by the applicable Issuing
Banks referenced on such schedule.

 

"Code" means the New York Uniform Commercial Code, as in effect from time to
time.

 

"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Restricted Subsidiaries in
or upon which a Lien is granted by such Person in favor of Agent or the Lenders
under any of the Loan Documents. For the avoidance of doubt, Collateral shall
not include Excluded Assets.

 

"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party's or its Restricted Subsidiaries' books and records,
Equipment, or Inventory, in each case, in form and substance reasonably
satisfactory to Agent.

 



-13-

 

 

"Collateral Documents" means, collectively, the Security Agreements, the
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect (or any
analogous concept to the extent perfection does not apply in the relevant
jurisdiction) or evidence Liens to secure the Obligations, including all other
security agreements, pledge agreements, deeds, charges, mortgages, deeds of
trust, deposit account control agreements, securities account control
agreements, uncertificated securities control agreements, pledges, financing
statements and all other written matter heretofore, now, or hereafter executed
by any Person and delivered to Agent that are intended to create, perfect or
evidence Liens to secure the Obligations.

 

"Collection Account" means with respect to the UK Borrowing Base Loan Parties,
each deposit account maintained by such UK Borrowing Base Loan Parties into
which all cash, checks or other similar payments relating to or constituting
payments made in respect of Accounts will be deposited.

 

"Collections" means, all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds and tax refunds).

 

"Commitment" means, with respect to each Lender, its Revolver Commitment or its
FILO Commitment, as the context requires, and, with respect to all Lenders,
their Revolver Commitments or their FILO Commitments, as the context requires,
in each case as such Dollar amounts are set forth beside such Lender's name
under the applicable heading on Schedule C-1 to this Agreement or in the
Assignment and Acceptance pursuant to which such Lender became a Lender under
this Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of this Agreement.

 

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 to this Agreement delivered by a Principal Financial Officer of
Parent to Agent.

 

"Confidential Information" has the meaning specified therefor in Section 17.9(a)
of this Agreement.

 



-14-

 

 

"Consolidated Adjusted EBITDA" means, for any period, consolidated net income of
Parent and its Restricted Subsidiaries for such period plus, (a) the following
expenses or charges (without duplication) and to the extent deducted from
revenues in determining consolidated net income for such period:
(i) consolidated Interest Expense (as reduced by the Interest Income Reduction
(as defined below), the "Interest Expense Add-Back"), (ii) expense for income
taxes (as reduced by the Income Tax Benefit Reduction (as defined below), the
"Income Tax Add-Back"), (iii) depreciation, (iv) amortization, (v) professional
fees incurred and exit bankruptcy fees incurred within 12 months after the
Closing Date in an aggregate amount not to exceed $50,000,000, (vi) cash
restructuring costs incurred and paid during the fourth quarter prior to the
Closing Date associated with the transformation, severance and restructuring
costs program in an aggregate amount not to exceed $30,000,000, (vii) cash
restructuring costs incurred during the fourth Fiscal Quarter of 2019 (but not
paid prior to the Closing Date) associated with the transformation, severance
and restructuring costs program in an aggregate amount not to exceed
$50,000,000, (viii) from and after the Testing Period ending on March 31, 2020,
extraordinary or non-recurring cash costs, expenses and charges, including those
related to (A) severance, cost savings, operating expense reductions, facilities
closings, percentage of completion contracts, consolidations, and integration
costs and other restructuring charges or reserves, and (B) bankruptcy,
reorganization, litigation, settlement and judgment costs and expenses; provided
that the aggregate amount of all addbacks made pursuant to this clause (viii)
shall not exceed (x) $100,000,000 during any Testing Period ending on or prior
to December 31, 2020, and (y) the greater of (1) $25,000,000 and (2) 10% of
Consolidated Adjusted EBITDA for any Testing Period thereafter (calculated prior
to giving effect to this clause (viii)), it being understood that any such
addback used in determining the EBITDA Plug Numbers (as defined below) shall be
permitted and shall not count against such limitations, (ix) any non-cash losses
or charges under Hedge Agreements resulting from the application of FASB ASC
815, (x) non-cash compensation expenses or costs related to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement, (xi) fees, expenses, premiums and similar charges incurred in
connection with the L/C Facility Credit Agreement, this Agreement and the
Transactions, and (xii) all other non-cash charges, expenses or losses minus,
(b) the following items of income or gains (without duplication) to the extent
included in consolidated net income for such period, (i) interest income (the
"Interest Income Reduction"), (ii) income tax benefits (to the extent not netted
from tax expense) (the "Income Tax Benefit Reduction"), (iii) any cash payments
made during such period in respect of non-cash items described in clause (ix)
above subsequent to the Fiscal Quarter in which such non-cash expenses or losses
were incurred, (iv) any non-cash gains under Hedge Agreements resulting from the
application of FASB ASC 815 and (v) all other non-cash income or gains, all
calculated in accordance with GAAP on a consolidated basis. For the purposes of
calculating Consolidated Adjusted EBITDA for any Testing Period if at any time
during such Testing Period Parent or any of its Restricted Subsidiaries shall
have made any acquisition or Disposition involving the payment or receipt, as
applicable, of consideration by Parent or a Restricted Subsidiary in excess of
$20,000,000, Consolidated Adjusted EBITDA for such Testing Period shall be
calculated after giving effect thereto on a pro forma basis as if such
acquisition or Disposition had occurred on the first day of such Testing Period.

 

In addition, notwithstanding the above, (a) Consolidated Adjusted EBITDA for the
Fiscal Quarter ended December 31, 2018, shall be deemed to be $210,000,000, (b)
Consolidated Adjusted EBITDA for the Fiscal Quarter ended March 31, 2019, shall
be deemed to be $120,000,000, (c) Consolidated Adjusted EBITDA for the Fiscal
Quarter ended June 30, 2019, shall be deemed to be $124,000,000,
(d) Consolidated Adjusted EBITDA for the Fiscal Quarter ended September 30,
2019, shall be deemed to be $172,000,000, and (d) Consolidated Adjusted EBITDA
for the Fiscal Quarter ended December 31, 2019, shall be calculated in a manner
consistent with the calculation methodology used in determining the amounts set
forth in the preceding clauses (a) through (d) (collectively, the "EBITDA Plug
Numbers").

 



-15-

 

 

"Continuing Director" means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors.

 

"Control" shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the Code or Section 16 of
the UETA, as applicable.

 

"Controlled Account" has the meaning specified therefor in Section 5.19(a) of
this Agreement.

 

"Controlled Account Bank" means each bank specified as a Controlled Account Bank
in Schedule 5.19(a) or Schedule 5.19(b) to this Agreement.

 

"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party, Agent, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account), or an equivalent agreement under any
applicable foreign jurisdiction.

 

"Copyright Security Agreement" has the meaning specified therefor in the
Domestic Security Agreement.

 

"Covenant Testing Period" means a period (a) commencing on the last day of the
Fiscal Quarter of Parent most recently ended prior to a Covenant Trigger Event
for which Parent is required to deliver to Agent quarterly or annual financial
statements pursuant to Schedule 5.1 to this Agreement, and (b) continuing
through and including the first day after such Covenant Trigger Event that
Excess Availability has equaled or exceeded the greater of (i) 15% of the Line
Cap, and (ii) $50,625,000 for 30 consecutive days.

 

"Covenant Trigger Event" means if at any time Excess Availability is less than
the greater of (i) 15% of the Line Cap, and (ii) $50,625,000.

 

"Covered Entity" means any of the following: (a) a "covered entity" as that term
is defined in, and interpreted in accordance with, the United States Code of
Federal Regulations, 12 C.F.R. § 252.82(b); (b) a "covered bank" as that term is
defined in, and interpreted in accordance with, the United States Code of
Federal Regulations, 12 C.F.R. § 47.3(b); or (c) a "covered FSI" as that term is
defined in, and interpreted in accordance with, the United States Code of
Federal Regulations, 12 C.F.R. § 382.2(b).

 

"Covered Party" has the meaning specified therefor in Section 17.15 of this
Agreement.

 

"DBNY" means Deutsche Bank AG New York Branch.

 

"Debtor" has the meaning specified therefor in the preamble to this Agreement.

 

"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 



-16-

 

 

"Default Right" has the meaning assigned to that term in, and shall be
interpreted in accordance with, the United States Code of Federal Regulations,
12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

 

"Defaulting Lender" means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and
Administrative Borrower in writing that such failure is the result of such
Lender's determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified any Borrower, Agent or Issuing Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender's obligation to fund a Loan hereunder and states that such
position is based on such Lender's determination that a condition precedent to
funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Agent or Administrative Borrower, to confirm in writing
to Agent and Administrative Borrower that it will comply with its prospective
funding obligations hereunder (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Administrative Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of any Insolvency
Proceeding, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to Administrative Borrower, Issuing Bank, and each
Lender.

 

"Defaulting Lender Rate" means (a) for the first three days from and after the
date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans or FILO Loans, as applicable,
that are Base Rate Loans (inclusive of the Base Rate Margin applicable thereto).

 

"Deposit Account" means any deposit account (as that term is defined in the Code
or under the applicable laws of any applicable foreign jurisdiction).

 



-17-

 

 

"Deposit Account Control Agreement" means an agreement, in form and substance
reasonably satisfactory to Agent, among any Loan Party, a banking institution
holding such Loan Party's funds, Agent and the L/C Facility Agent with respect
to collection and Control of all deposits and balances held in a Deposit Account
maintained by such Loan Party with such banking institution.

 

"Designated Account" means the Joint Designated Account and/or the German
Designated Account and/or the Swiss Designated Account, as the context requires.

 

"Designated Account Bank" means each bank specified as a Designated Account Bank
in Schedule D-1 to this Agreement (or such other bank that is designated as
such, in writing, by the applicable Borrower Group to Agent).

 

"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 months, that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to the Applicable
Borrowing Base Loan Parties' Accounts during such period, by (b) such Applicable
Borrowing Base Loan Parties' billings with respect to Accounts during such
period.

 

"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the advance rate against an Applicable Borrowing Base Loan Parties'
Eligible Accounts by the extent to which Dilution is in excess of 5% or, solely
with respect to any Dilution Reserve taken on the FILO Borrowing Base in respect
of Eligible Investment Grade Accounts, the extent to which Dilution is in excess
of zero.

 

"Dispose" means to sell, lease, assign, exchange, convey or otherwise transfer
(excluding the granting of a Lien on) any property. "Disposition" has a meaning
correlative thereto.

 

"Disqualified Equity Interests" means any Equity Interests that, by their terms
(or by the terms of any security into which they are convertible or for which
they are exchangeable), or upon the happening of any event or condition
(a) matures or are mandatorily redeemable for any consideration other than other
Equity Interests (which would not constitute Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, or (b) are convertible or
exchangeable for Indebtedness or redeemable for any consideration other than
other Equity Interests (which would not constitute Disqualified Equity
Interests) at the option of the holder thereof, in whole or in part, in each
case (determined as of the date of issuance), on or prior to the date that is 91
days after the latest to occur of (i) the Maturity Date and (ii) the L/C
Facility Maturity Date; provided that any Equity Interests that would not
constitute Disqualified Equity Interests but for provisions thereof giving
holders thereof (or the holders of any security into which such Equity Interests
are convertible or for which such Equity Interests are exchangeable) the right
to require the issuer thereof to redeem such Equity Interests upon the
occurrence of any Change of Control or any Disposition occurring prior to the
date that is 91 days after the latest to occur of (i) the Maturity Date and (ii)
the L/C Facility Maturity Date at the time such Equity Interests are issued
shall not constitute Disqualified Equity Interests if such Equity Interests
provide that the issuer thereof will not redeem any such Equity Interests
pursuant to such provisions prior to payment in full of the Obligations.

 



-18-

 

 

"Dollars" or "$" means United States dollars.

 

"Domestic Borrowing Base Loan Parties" means those Loan Parties listed on
Schedule D-2, together with any other Borrowing Base Loan Party formed or
organized under the laws of the United States of America, any state thereof, or
the District of Columbia, following the completion of a field examination and
appraisal with respect to the applicable assets of such Person and the consent
of Agent in its Permitted Discretion to the designation of such Person as a
Domestic Borrowing Base Loan Party.

 

"Domestic Cash Equivalents" means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States or issued by any agency
thereof and backed by the full faith and credit of the United States, in each
case maturing within one year from the date of acquisition thereof, (b)
marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either Standard & Poor's Rating Group ("S&P") or Moody's
Investors Service, Inc. ("Moody's"), (c) commercial paper maturing no more than
270 days from the date of creation thereof and, at the time of acquisition,
having a rating of at least A-1 from S&P or at least P-1 from Moody's, (d)
certificates of deposit, time deposits, overnight bank deposits or bankers'
acceptances maturing within one year from the date of acquisition thereof issued
by any bank organized under the laws of the United States or any state thereof
or the District of Columbia or any United States branch of a foreign bank having
at the date of acquisition thereof combined capital and surplus and undivided
profits of not less than $500,000,000, (e) Deposit Accounts maintained with (i)
any bank that satisfies the criteria described in clause (d) above, or (ii) any
other bank organized under the laws of the United States or any state thereof so
long as the full amount maintained with any such other bank is insured by the
Federal Deposit Insurance Corporation, (f) repurchase obligations of any
commercial bank satisfying the requirements of clause (d) of this definition or
recognized securities dealer having combined capital and surplus and undivided
profits of not less than $500,000,000, having a term of not more than 30 days,
with respect to securities satisfying the criteria in clauses (a) or (d) above,
(g) debt securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, and (h) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above.

 

"Domestic Loan Parties" means the Loan Parties organized or formed in the United
States, any state thereof or the District of Columbia.

 

"Domestic Security Agreement" means that certain U.S. Security Agreement, dated
as of the date hereof, by and among the Domestic Loan Parties, each of the other
Loan Parties signatory thereto and Agent.

 

"Domestic Subsidiary" means any Subsidiary of any Loan Party that is not a
Foreign Subsidiary.

 



-19-

 

 

"Drawing Document" means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

 

"Early Opt-in Election" means the occurrence of:

 

(a)         (i) a determination by Agent or (ii) a notification by the Required
Lenders to Agent (with a copy to Administrative Borrower) that the Required
Lenders have determined that United States dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.12(d)(iii) are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the LIBOR Rate,
and

 

(b)         (i) the election by Agent or (ii) the election by the Required
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by Agent of written notice of such election to Administrative
Borrower and the Lenders or by the Required Lenders of written notice of such
election to Agent.

 

"Earn-Outs" means unsecured liabilities of a Loan Party or Restricted Subsidiary
arising under an agreement to make any deferred payment as a part of the
purchase price for a Permitted Acquisition, including performance bonuses or
consulting payments in any related services, employment or similar agreement, in
an amount that is subject to or contingent upon the revenues, income, cash flow
or profits (or the like) of the target of such Permitted Acquisition.

 

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

"EEA Member Country" means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

"Eligible Accounts" means those billed Accounts created by a Borrowing Base Loan
Party in the ordinary course of its business, that arise out of such Borrowing
Base Loan Party's sale of goods or rendition of services, that comply with each
of the representations and warranties respecting Eligible Accounts made in the
Loan Documents, and that are not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent's Permitted Discretion to address
the results of any information with respect to the Borrowing Base Loan Parties'
business or assets of which Agent becomes aware after the Closing Date,
including any field examination performed by (or on behalf of) Agent from time
to time after the Closing Date. In determining the amount to be included,
Eligible Accounts shall be calculated net of customer deposits, unapplied cash,
taxes, finance charges, service charges, discounts, credits, allowances, and
rebates. Eligible Accounts shall not include the following:

 



-20-

 

 

(a)          Accounts that the Account Debtor has failed to pay within 120 days
of original invoice date or 60 days of due date,

 

(b)         Accounts owed by an Account Debtor (or its Affiliates) where 50% or
more of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

 

(c)          Accounts with respect to which the Account Debtor is an Affiliate
of any Borrowing Base Loan Party or an employee or agent of any Borrowing Base
Loan Party or any Affiliate of any Borrowing Base Loan Party,

 

(d)         Accounts (i) arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional, or (ii) with respect to which the
payment terms are "C.O.D.", cash on delivery or other similar terms,

 

(e)          Accounts that are not payable in Dollars or one of the foreign
currencies set forth on Schedule E-4,

 

(f)          Accounts (v) of any Borrowing Base Loan Party (other than the BVI
Borrowing Base Loan Parties), with respect to which the Account Debtor either
(i) does not maintain its chief executive office in the United States, Canada,
Italy, France, Australia, New Zealand, Sweden, Spain, Finland, the United
Kingdom, Germany, Norway, Switzerland, Portugal, the Netherlands, Denmark,
Luxembourg, Austria, Belgium, or Ireland, or (ii) is not organized under the
laws of the United States, Canada, Italy, France, Australia, New Zealand,
Sweden, Spain, Finland, the United Kingdom, Germany, Norway, Switzerland,
Portugal, the Netherlands, Denmark, Luxembourg, Austria, Belgium, or Ireland, or
any state or province thereof, (w) Accounts of any Borrowing Base Loan Party
(other than the BVI Borrowing Base Loan Parties), with respect to which the
Account Debtor is the government of any foreign country or sovereign state, or
of any state, province, municipality, or other political subdivision thereof, or
of any department, agency, public corporation, or other instrumentality thereof,
unless in the case of either of the foregoing clauses (v) or (w), (A) the
Account is supported by an irrevocable letter of credit reasonably satisfactory
to Agent (as to form, substance, and issuer or domestic confirming bank) that
has been delivered to Agent and, if requested by Agent, is directly drawable by
Agent, or (B) the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, reasonably satisfactory to Agent, (x) of the BVI
Borrowing Base Loan Parties with respect to which the Account Debtor maintains
its chief executive office or is organized under the laws of an Ineligible
Jurisdiction, (y) Accounts of the BVI Borrowing Base Loan Parties, with respect
to which the Account Debtor is the government of any foreign country or
sovereign state formed in an Ineligible Jurisdiction, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, and (z) Accounts
which are payable by the applicable Account Debtor to any Specified Ineligible
Deposit Account, or Accounts for which the proceeds thereof are otherwise
deposited in any Specified Ineligible Deposit Account,

 



-21-

 

 

(g)         Accounts with respect to which the Account Debtor is the United
States or Canada (including the province of Alberta), or any department, agency
or instrumentality of the United States or Canada (including the province of
Alberta) (exclusive, however, of Accounts with respect to which the Borrowing
Base Loan Parties have complied, to the reasonable satisfaction of Agent, with
the Assignment of Claims Act, 31 USC §3727 et seq., the Financial Administration
Act (Canada), the Financial Administration Act (Alberta) or any other similar
law),

 

(h)        Accounts with respect to which the Account Debtor is a creditor of
Parent or any Subsidiary, has or has asserted a right of recoupment or setoff,
has disputed its obligation to pay all or any portion of the Account, or has
received a surety bond or letter of credit (including, but not limited to, a
letter of credit issued under the L/C Facility Credit Agreement) issued for the
account of Parent or any Subsidiary, to the extent of such claim, right of
recoupment or setoff, or dispute,

 

(i)           Accounts with respect to an Account Debtor whose Eligible Accounts
owing to the Borrowing Base Loan Parties exceed 10% (such percentage, as applied
to a particular Account Debtor, being subject to reduction by Agent in its
Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage; provided, that in each
case, the amount of Eligible Accounts that are excluded because they exceed the
foregoing percentage shall be determined by Agent based on all of the otherwise
Eligible Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit,

 

(j)           Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrowing Base Loan Party has received notice of an imminent Insolvency
Proceeding or a material impairment of the financial condition of such Account
Debtor,

 

(k)         Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful, including by reason of the Account Debtor's
financial condition,

 

(l)          (i) Accounts that are not subject to a valid and perfected (or any
analogous concept to the extent perfection does not apply in the relevant
jurisdiction) first priority Agent's Lien (or, solely with respect to Accounts
of a UK Borrowing Base Loan Party, a valid and perfected floating charge in
favor of Agent), or (ii) with respect to Accounts of the German Borrower, the
Norwegian Borrowing Base Loan Parties or the Swiss Borrower, Accounts that are
subject to a restriction on assignment under the governing law of such Accounts
(excluding Accounts governed by the laws of the United States and Canada), or
(iii) with respect to Accounts of the BVI Borrowing Base Loan Parties, the UK
Borrowing Base Loan Parties, the German Borrower, the Norwegian Borrowing Base
Loan Parties and the Swiss Borrower which are subject to the laws of the Federal
Republic of Germany, Accounts which are subject to extended retention of title
arrangements,

 



-22-

 

 

(m)        Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor,

 

(n)         Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity,

 

(o)         Accounts (i) that represent the right to receive progress payments
or other advance billings that are due prior to the completion of performance by
the Applicable Borrowing Base Loan Party of the subject contract for goods or
services, or (ii) that represent credit card sales, or

 

(p)         Accounts owned by a target acquired in connection with a Permitted
Acquisition or Permitted Investment, or Accounts owned by a Person that becomes
a Borrowing Base Loan Party under the provisions of this Agreement, until the
completion of a field examination with respect to such Accounts, in each case,
satisfactory to Agent in its Permitted Discretion.

 

"Eligible Finished Goods Inventory" means Inventory that qualifies as Eligible
Inventory and consists of first quality finished goods held for sale in the
ordinary course of the Applicable Borrowing Base Loan Parties' business.

 

"Eligible Jurisdiction" means (a) each Excluded Jurisdiction other than (i) any
Excluded Jurisdiction that is an Ineligible Jurisdiction, and (ii) Iran, or any
other country that is a Sanctioned Entity or otherwise subject to Sanctions, and
(b) the countries of Argentina, Brazil, Colombia (subject to the Specified
Colombia Bank Account Reserve) and South Africa; provided, that Agent and the
Administrative Borrower, by mutual written agreement, may re-categorize any
country between the definitions of "Eligible Jurisdiction" and "Ineligible
Jurisdiction".

 

"Eligible Inventory" means Inventory of a Borrowing Base Loan Party, that
complies with each of the representations and warranties respecting Eligible
Inventory made in the Loan Documents, and that is not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below; provided, that
such criteria may be revised from time to time by Agent in Agent's Permitted
Discretion to address the results of any information with respect to the
Borrowing Base Loan Parties' business or assets of which Agent becomes aware
after the Closing Date, including any field examination or appraisal performed
or received by Agent from time to time after the Closing Date. In determining
the amount to be so included, Inventory shall be valued at the lower of cost or
market on a basis consistent with the Borrowing Base Loan Parties' historical
accounting practices. An item of Inventory shall not be included in Eligible
Inventory if:

 

(a)         a Borrowing Base Loan Party does not have good, valid, and
marketable title thereto,

 

(b)         a Borrowing Base Loan Party does not have actual and exclusive
possession thereof (either directly or through a bailee or agent of a Borrowing
Base Loan Party),

 

(c)          it is not located at one of the locations in the continental United
States, Canada, the United Kingdom, Germany or Norway set forth on Schedule 4.25
to this Agreement (as such Schedule 4.25 may be amended from time to time in
accordance with Section 5.14) (or in-transit from one location within such
country to another such location within such country),

 



-23-

 

 

(d)          it is stored at locations holding less than $500,000 of the
aggregate value of such Borrowing Base Loan Party's Inventory,

 

(e)          it is in-transit to or from a location of a Borrowing Base Loan
Party (other than in-transit from one location set forth on Schedule 4.25 to
this Agreement to another location set forth on Schedule 4.25 to this Agreement
(as such Schedule 4.25 may be amended from time to time in accordance with
Section 5.14)),

 

(f)           it is located on real property leased by a Borrowing Base Loan
Party or in a contract warehouse or with a bailee, in each case, unless either
(i) it is subject to a Collateral Access Agreement executed by the lessor or
warehouseman, as the case may be, and it is segregated or otherwise separately
identifiable from goods of others, if any, stored on the premises, or (ii) Agent
has established a Landlord Reserve with respect to such location,

 

(g)          it is the subject of a bill of lading or other document of title,

 

(h)          it is not subject to a valid and perfected (or any analogous
concept to the extent perfection does not apply in the relevant jurisdiction)
first priority Agent's Lien (or, solely with respect to Inventory of a UK
Borrowing Base Loan Party, a valid and perfected floating charge in favor of
Agent) under the laws of the jurisdiction of such Inventory's location,

 

(i)            it consists of goods returned or rejected by a Borrowing Base
Loan Party's customers,

 

(j)            it consists of goods that are obsolete, slow moving, spoiled or
are otherwise past the stated expiration, "sell-by" or "use by" date applicable
thereto, restrictive or custom items or otherwise is manufactured in accordance
with customer-specific requirements, work-in-process, raw materials, or goods
that constitute spare parts, packaging and shipping materials, supplies used or
consumed in the Borrowing Base Loan Parties' business, bill and hold goods,
defective goods, "seconds," or Inventory acquired on consignment,

 

(k)          it is subject to third party intellectual property, licensing or
other proprietary rights, unless Agent is reasonably satisfied that such
Inventory can be freely sold by Agent on and after the occurrence of an Event of
a Default despite such third party rights, or

 

(l)            it was acquired in connection with a Permitted Acquisition or
Permitted Investment, or such Inventory is owned by a Person that becomes a
Borrowing Base Loan Party under provisions of this Agreement, until the
completion of an Acceptable Appraisal of such Inventory and the completion of a
field examination with respect to such Inventory that is satisfactory to Agent
in its Permitted Discretion.

 

"Eligible Investment Grade Account" means, at any time, any Eligible Account if
the Account Debtor in respect of such Eligible Account has a corporate credit
rating of BBB- or higher by S&P or Baa3 or higher by Moody's.

 



-24-

 

 

"Eligible Rental Tools" means Rental Tools of Domestic Borrowing Base Loan
Parties and Canadian Borrowing Base Loan Parties that comply with each of the
representations and warranties respecting Eligible Rental Tools made in the Loan
Documents, and that is not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent's Permitted Discretion to address
the results of any information with respect to the Domestic Borrowing Base Loan
Parties' or Canadian Borrowing Base Loan Parties business or assets of which
Agent becomes aware after the Closing Date, including any field examination or
appraisal performed or received by Agent from time to time after the Closing
Date. In determining the amount to be so included, Rental Tools shall be valued
at the lower of cost or market on a basis consistent with the Domestic Borrowing
Base Loan Parties' and Canadian Borrowing Base Loan Parties', as applicable,
historical accounting practices. An item of Rental Tool shall not be included in
Eligible Rental Tools if:

 

(a)          a Domestic Borrowing Base Loan Party or Canadian Borrowing Base
Loan Party does not have good, valid, and marketable title thereto,

 

(b)          [reserved],

 

(c)           it is not located at one of the locations in the continental
United States or Canada set forth on Schedule 4.25 to this Agreement (as such
Schedule 4.25 may be amended from time to time in accordance with Section 5.14)
(or in-transit from one location within such country to another such location
within such country),

 

(d)          it is located on real property leased by a Domestic Borrowing Base
Loan Party or a Canadian Borrowing Base Loan Party or in a contract warehouse or
with a bailee, in each case, unless either (i) it is subject to a Collateral
Access Agreement executed by the lessor or warehouseman, as the case may be, and
it is segregated or otherwise separately identifiable from goods of others, if
any, stored on the premises, or (ii) Agent has established a Landlord Reserve
with respect to such location, or it is located at a customer location,

 

(e)           it is not subject to a valid and perfected (or any analogous
concept to the extent perfection does not apply in the relevant jurisdiction)
first priority Agent's Lien perfected under the laws of the jurisdiction of its
location (subject to Permitted Liens having priority under applicable law for
which Reserves have been established pursuant to Section 2.1(e)),

 

(f)           it consists of goods rejected by a Domestic Borrowing Base Loan
Party's or a Canadian Borrowing Base Loan Party's customers,

 

(g)          it consists of goods that are obsolete, damaged, under repair, held
for repair or in an inoperable condition, restrictive or custom items, goods
that constitute spare parts, packaging and shipping materials, supplies used or
consumed in a customer's or a Domestic Borrowing Base Loan Party's or a Canadian
Borrowing Base Loan Party's business, bill and hold goods, defective goods,
"seconds," or Rental Tools acquired on consignment,

 

(h)          it is subject to any agreement which restricts the ability of a
Domestic Borrowing Base Loan Party or Canadian Borrowing Base Loan Party, as
applicable, to use, sell, rent, transport or dispose of such Rental Tool or
which restricts Agent's ability to take possession of, sell or otherwise dispose
of such Rental Tool,

 



-25-

 

 

(i)           unless Agent otherwise agrees, it consists of fixtures,

 

(j)           it is subject to third party trademark, licensing or other
proprietary rights, unless Agent is reasonably satisfied that such Rental Tool
can be freely sold by Agent on and after the occurrence of an Event of a Default
despite such third party rights, or

 

(k)          it was acquired in connection with a Permitted Acquisition or
Permitted Investment, or such Rental Tool is owned by a Person that becomes a
Domestic Borrowing Base Loan Party or a Canadian Borrowing Base Loan Party,
until the completion of an Acceptable Appraisal of such Rental Tools and
completion of a field examination with respect to such Rental Tools that is
satisfactory to Agent in its Permitted Discretion.

 

"Eligible Transferee" means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; (b) (i) a commercial
bank organized under the laws of the United States or Canada or any state or
province thereof, and having total assets in excess of $1,000,000,000; (ii) a
savings and loan association or savings bank organized under the laws of the
United States or Canada or any state or province thereof, and having total
assets in excess of $1,000,000,000; (iii) a commercial bank organized under the
laws of any other country or a political subdivision thereof; provided, that
(A) (x) such bank is acting through a branch or agency located in the United
States or Canada, or (y) such bank is organized under the laws of a country that
is a member of the Organization for Economic Cooperation and Development or a
political subdivision of such country, and (B) such bank has total assets in
excess of $1,000,000,000; (c) any other entity (other than a natural person)
that is an "accredited investor" (as defined in Regulation D under the
Securities Act) that extends credit or buys loans as one of its businesses
including insurance companies, investment or mutual funds and lease financing
companies, and having total assets in excess of $1,000,000,000; and (d) during
the continuation of an Event of Default, any other Person approved by Agent.

 

"Eligible Unbilled Accounts" means, at any time, the Accounts of a Joint
Borrowing Base Loan Party which would be Eligible Accounts except that such
Accounts are for goods which have been shipped or services which have been
rendered (but in either case have not yet been billed) to an Account Debtor, so
long as the period following the date of shipment of such goods or the rendering
of such services and prior to the date of the issuance of the bill for such
goods or services is less than 30 days.

 

"Eligible Work-in-Process Inventory" means Inventory that qualifies as Eligible
Inventory and consists of goods that are first quality work-in-process;
provided, that anything to the contrary contained herein notwithstanding, the
value of such Inventory shall not include the value of any labor or other
services rendered to product such Inventory.

 

"Employee Benefit Plan" means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party or ERISA Affiliate or (b) to which any Loan Party or ERISA
Affiliate has, or has had at any time within the preceding six (6) years, any
liability, contingent or otherwise.

 



-26-

 

 

"English Loan Parties" means the Loan Parties incorporated in England and Wales.

 

"English Security Documents" means the English law governed security agreements
listed in Schedule S-1 to this Agreement required to be executed and delivered
on the Closing Date.

 

"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.

 

"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries, relating to the environment, employee health and
safety (to the extent relating to exposure to Hazardous Materials), or the
management, release, or threatened release of Hazardous Materials.

 

"Environmental Liabilities" means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
resulting from (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

"Equipment" means equipment (as that term is defined in the Code).

 

"Equity Interests" means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other "equity security" (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 



-27-

 

 

"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with any
Loan Party or any of its Subsidiaries and whose employees are aggregated with
the employees of such Loan Party or its Subsidiaries under IRC Section 414(o).

 

"EU Bail-In Legislation Schedule" means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

 

"Euro" or "€" means the single currency of the European Union as constituted by
the Treaty on European Union as adopted as lawful currency by certain member
states under legislation of the European Union for European Monetary Union.

 

"Event of Default" has the meaning specified therefor in Section 8 of this
Agreement.

 

"Excess Availability" means, as of any date of determination, the amount equal
to the Line Cap minus (a) the aggregate outstanding amount of Revolving Loans,
minus (b) unreimbursed drawings under Letters of Credit and the undrawn amount
of all outstanding Letters of Credit and minus (c) the aggregate outstanding
amount of FILO Loans.

 

"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.

 

"Exchange Rate" means and refers to the nominal rate of exchange (vis-à-vis
Dollars) for a currency other than Dollars published in the Wall Street Journal
(Western Edition) on the date of determination (which shall be a Business Day on
which the Wall Street Journal (Western Edition) is published), expressed as the
number of units of such other currency per one Dollar.

 

"Excluded Account" means (a) any deposit account of a Loan Party, including the
funds on deposit therein, that is used solely for payroll funding and other
employee wage and benefit payments (including flexible spending accounts), tax
payments, escrow or trust purposes, or any other fiduciary purpose, (b) any
deposit account of a Loan Party, including the funds on deposit therein, that
has been pledged to secure Indebtedness or other obligations, in each case to
the extent such cash collateral is expressly permitted by Section 6.4, and is
exclusively used for such purpose, (c) any Specified Eligible Deposit Account,
(d) any Specified Ineligible Deposit Account, and (e) other Deposit Accounts of
the Loan Parties to the extent that the aggregate cash or Cash Equivalent
balance of all such other Deposit Accounts described in this clause (e) does not
at any time exceed $10,000,000 (this clause (e), defined as the "Global Cash
Account Carve-Out").

 



-28-

 

 

"Excluded Assets" means, collectively, (a) any Equity Interests in any Foreign
Subsidiary, joint venture or non-wholly owned Foreign Subsidiary of a Loan Party
that, in each case, is not organized in a Specified Jurisdiction; (b) any
contract, instrument, lease, licenses, agreement or other document to the extent
that the grant of a security interest therein would (in each case until any
required consent or waiver shall have been obtained) result in a violation,
breach, termination (or a right of termination) or default under such contract,
instrument, lease, license, agreement or other document (including pursuant to
any "change of control" or similar provision); provided, however, that any such
asset will only constitute an Excluded Asset under this clause (b) to the extent
such violation or breach, termination (or right of termination) or default would
not be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the Code (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law; and provided further that any such asset shall
cease to constitute an Excluded Asset at such time as the condition causing such
violation, breach, termination (or right of termination) or default no longer
exists (whether by ineffectiveness, lapse, termination or consent) and, to the
extent severable, the security interest granted under the applicable Collateral
Document shall attach immediately to any portion of such right that does not
result in any of the consequences specified in this clause (b); (c) any
property, to the extent the granting of a Lien therein is prohibited by any
applicable law (including laws and other governmental regulations governing
insurance companies) or would require governmental or third-party (other than
the Loan Parties or their Subsidiaries) consent, approval, license or
authorization not obtained (other than to the extent that such prohibition would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other
applicable provisions of the Code of any relevant jurisdiction or any other
applicable law); provided that, immediately upon the ineffectiveness, lapse or
termination of such prohibition or the granting of such governmental or
third-party consent, approval, license or authorization, as applicable, such
assets shall automatically constitute Collateral (but only to the extent such
assets do not otherwise constitute Excluded Assets hereunder); (d) motor
vehicles and other assets subject to certificates of title, except to the extent
a Lien therein can be perfected by the filing of a Code financing statement; (e)
commercial tort claims to the extent that the reasonably predicted value thereof
is less than $10,000,000 individually or in the aggregate; (f) any intent-to-use
trademark application prior to the filing of a "Statement of Use" or "Amendment
to Allege Use" with respect thereto, to the extent (if any) that, and solely
during the period (if any) in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under any applicable law; (g) other customary exclusions under
applicable local law or in applicable local jurisdictions consented to by Agent
and set forth in the Collateral Documents; (h) shares of Parent that have been
repurchased and are being held as treasury shares but not cancelled; (i) for the
avoidance of doubt, any assets owned by, or the ownership interests in, any
Unrestricted Subsidiary (which shall in no event constitute Collateral, nor
shall any Unrestricted Subsidiary be a Loan Party); (j) any leasehold interests
in real property; (k) any asset or property, the granting of a security interest
in which would result in material adverse tax consequences to any Loan Party as
reasonably determined by the Administrative Borrower and consented to in writing
by Agent, such consent not to be unreasonably withheld or delayed; (l) any
interests in partnerships, joint ventures and non-wholly-owned Subsidiaries
which cannot be pledged without the consent of one or more third parties other
than any Loan Party or any Subsidiary thereof (after giving effect to Sections
9-406, 9-407, 9-408 or 9-409 of the Code (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law) (until any
required consent or waiver shall have been obtained); provided that, immediately
upon the ineffectiveness, lapse or termination of such prohibition or the
granting of such third-party consent or waiver, as applicable, such assets shall
automatically constitute Collateral (but only to the extent such assets do not
otherwise constitute Excluded Assets hereunder); (m) Excluded Accounts; (n)
those assets as to which Agent agrees in writing (in consultation with the
Administrative Borrower) that the cost of obtaining such a security interest or
perfection thereof are excessive in relation to the benefit to the Lender Group
and the Bank Product Providers of the security to be afforded thereby and (o)
any Real Property that has a net book value of less than $10,000,000; provided,
however, that the foregoing exclusions shall not apply to any asset or property
of any Borrower and its Subsidiaries on which a Lien has been granted in favor
of the L/C Facility Agent to secure the L/C Facility Obligations.

 



-29-

 

 

"Excluded Jurisdictions" means the countries or other jurisdictions identified
on Schedule E-1 to this Agreement.

 

"Excluded Swap Obligation" means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal.

 

"Excluded Taxes" means, with respect to Agent, any Lender, any Issuing Bank or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower or Guarantor under any Loan Document, (a) any taxes imposed on
(or measured by reference to, in whole or in part) its income, profits, capital
or net worth (but excluding withholding Taxes for purposes of this
subsection (a) only) (i) by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or resident or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (ii) that are Other Connection Taxes,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which Agent, such Lender, such
Issuing Bank or any other such recipient is located or otherwise conducting
business activity or a Borrower is resident for income tax purposes as of the
dated of this Agreement, (c) in the case of a Lender (other than an assignee
pursuant to an assignment requested by a Borrower under Section 14.2 or
otherwise at the request of a Loan Party), any United States, Irish, Swiss,
German or Bermuda withholding tax that is imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement (or designates
a new lending office) or would have been so imposed if a Borrower were a United
States corporation, except to the extent that such Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to Section 16.1(a)), (d) in the case of a Lender,
any withholding tax that would not be imposed on amounts payable to such Lender
but for a change of its jurisdiction of organization and/or tax residency,
except to the extent payments to, or for the benefit of, such Lender were
subject to a withholding tax for which a Loan Party was responsible immediately
prior to the Lender’s change in jurisdiction and/or tax residency, (e) any
United States, Irish, Swiss, German or Bermuda withholding tax attributable to
such Lender’s failure to comply with Section 16.2, (f) any United States federal
withholding Taxes imposed by FATCA, (g) any Taxes assessed on a Lender under the
laws of Germany solely due to the fact that the Loans are secured (directly or
indirectly) by real estate located in Germany (inländischer Grundbesitz) or by
German rights subject to the civil code provisions relating to real estate
(inländische Rechte, die den Vorschriften des bürgerlichen Rechts über
Grundstücke unterliegen) or ships which are registered in a German ship register
and (h) any German withholding tax for which the relevant obligor is required by
the relevant German tax office to make a Tax deduction on account of German Tax
pursuant to Section 50a paragraph 7 of the German Income Tax Act
(Einkommensteuergesetz) or a comparable replacement regulation except that
Excluded Taxes shall not include any United States federal withholding taxes
that may be imposed after the time a Foreign Lender becomes a party to this
Agreement (or designates a new lending office), as a result of a change in law,
rule, regulation, treaty, order or other decision or other Change in Law with
respect to any of the foregoing by any Governmental Authority.

 



-30-

 

 

"Existing Credit Facilities" means, collectively, (a) that certain Senior
Secured Superpriority Debtor-in-Possession Credit Agreement, dated as of July 3,
2019 (as amended, restated, supplemented or otherwise modified prior to the date
hereof), among WIL-Bermuda, Parent, WIL-Delaware, the financial institutions
from time to time party thereto as lenders, the financial institutions from time
to time party thereto as issuing banks and Citibank, N.A., as the administrative
agent and the collateral agent and (b) that certain Amended and Restated Credit
Agreement, dated as of May 9, 2016 (as amended, restated, supplemented or
otherwise modified prior to the date hereof), among Parent, WIL-Bermuda, WOFS
Assurance Limited, a Bermuda exempted company, the financial institutions from
time to time party thereto as lenders, the financial institutions from time to
time party thereto as issuing banks and JPMorgan Chase Bank, N.A., as the
administrative agent.

 

"Existing Hedge Agreements" means those Hedge Agreements described on Schedule
E-2 to this Agreement.

 

"Existing Letters of Credit" means those letters of credit described on Schedule
E-3 to this Agreement.

 

"Extraordinary Advances" has the meaning specified therefor in Section
2.3(d)(iii) of this Agreement.

 

"Facility Availability Amount" means, as of any date of determination, the sum
of (a) the FILO Availability Amount and (b) the Revolver Availability Amount at
such time.

 

"Facility Loan" means any Revolving Loan or FILO Loan made (or to be made)
hereunder.

 

"Facility Loan Exposure" means the sum of the Revolving Loan Exposure and the
FILO Loan Exposure.

 

-31-

 



 

 

"Facility Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Facility Loans (inclusive of Swing Loans and Extraordinary
Advances) at such time, plus (b) the amount of the Letter of Credit Usage at
such time.

 

"FATCA" means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) and any fiscal or regulatory
legislation or rules adopted pursuant to any Intergovernmental Agreement, as
defined in Treasury Regulation Section 1.1471-1(b)(67), treaty or convention
among Governmental Authorities and implementing such sections of the IRC.

 

"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).

 

"Fee Letters" means, collectively, the Agent Fee Letter and the Joint Fee
Letter.

 

"FILO Availability Amount" means the FILO Subline Amount minus FILO Usage.

 

"FILO Borrowing Base" means an amount equal to the sum of the Joint FILO
Borrowing Base, the German FILO Borrowing Base and the Swiss FILO Borrowing
Base.

 

"FILO Commitment" means, with respect to each Lender, its FILO Commitment, and,
with respect to all Lenders, their FILO Commitments, in each case as such Dollar
amounts are set forth beside such Lender's name under the applicable heading on
Schedule C-1 to this Agreement or in the Assignment and Acceptance pursuant to
which such Lender became a Lender under this Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of this Agreement.

 

"FILO Lender" means a Lender that has FILO Loan Exposure or FILO Letter of
Credit Exposure.

 

"FILO Letter of Credit Exposure" means, as of any date of determination with
respect to any Lender, such Lender's participation in FILO Letter of Credit
Usage pursuant to Section 2.11(e) on such date.

 

"FILO Letter of Credit Usage" means, at any time, all Letter of Credit Usage
outstanding at such time, in an aggregate amount not to exceed the difference
between the FILO Subline Amount at such time minus the amount of outstanding
FILO Loans at such time; provided, that if such amount is negative, the FILO
Letter of Credit Usage shall be $0.

 



-32-

 

 

"FILO Loan Base Rate Margin" has the meaning set forth in the definition of
Applicable Margin.

 

"FILO Loan Exposure" means, with respect to any Lender, as of any date of
determination (a) prior to the termination of the FILO Commitments, the amount
of such Lender's FILO Commitment, and (b) after the termination of the FILO
Commitments, the aggregate outstanding principal amount of the FILO Loans of
such Lender.

 

"FILO Loan LIBOR Rate Margin" has the meaning set forth in the definition of
Applicable Margin.

 

"FILO Loans" means Joint FILO Loans and/or German FILO Loans and/or Swiss FILO
Loans (in each case including related Extraordinary Advances), as the context
requires.

 

"FILO Specified Percentage" means initially 10%; provided, that the Specified
Percentage shall be permanently reduced by 0.005 on the last day of each Fiscal
Quarter, commencing with the last day of the first full fiscal quarter after the
Closing Date.

 

"FILO Subline Amount" means, as of any date of determination, an amount equal to
the lesser of (i) the Maximum FILO Amount and (ii) the FILO Borrowing Base at
such time.

 

"FILO Usage" means, as of any date of determination, the sum of (a) the amount
of outstanding FILO Loans, plus (b) the amount of the FILO Letter of Credit
Usage.

 

"Fiscal Quarter" means a Fiscal Quarter of Parent, ending on the last day of
each March, June, September and December.

 

"Fiscal Year" means a Fiscal Year of Parent, ending on December 31 of each year.

 

"Fixed Charges" means, with respect to any fiscal period and with respect to
Parent and its Restricted Subsidiaries determined on a consolidated basis in
accordance with GAAP, the sum, without duplication, of (a) the Interest Expense
Add-Back (other than interest paid-in-kind and amortization of financing fees)
during such period, (b) scheduled principal payments in respect of Indebtedness
that are required to be paid during such period, and (c) the Income Tax Add-Back
during such period. For purposes hereof, the components of Fixed Charges set
forth above for any fiscal period prior to December 31, 2020 shall be calculated
on an Annualized Basis.

 

"Fixed Charge Coverage Ratio" means, with respect to any fiscal period and with
respect to Parent determined on a consolidated basis in accordance with GAAP,
the ratio of (a) Consolidated Adjusted EBITDA for such period minus Unfinanced
Capital Expenditures made (to the extent not already incurred in a prior period)
or incurred during such period, to (b) Fixed Charges for such period.

 



-33-

 

 

For the purposes of calculating Fixed Charge Coverage Ratio for any Testing
Period, if at any time during such Testing Period (and after the Closing Date),
any Loan Party or any of its Subsidiaries shall have made a Permitted
Acquisition, Fixed Charges and Unfinanced Capital Expenditures for such Testing
Period shall be calculated after giving pro forma effect thereto or in such
other manner acceptable to Agent as if any such Permitted Acquisition occurred
on the first day of such Testing Period.

 

"Flood Laws" means collectively, (i) the National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.

 

"Flow of Funds Agreement" means a flow of funds agreement, dated as of even date
with this Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by Borrowers and Agent.

 

"Foreign Cash Dominion Reserve" means, as of any date of determination, those
reserves that Agent deems necessary or appropriate, in its Permitted Discretion
and subject to Section 2.1(e), to establish and maintain, in respect of (and in
an amount not to exceed) the Required Excess Amount. Agent shall update the
Foreign Cash Dominion Reserve promptly upon (but in no event later than one
Business Day after) receipt of each applicable Foreign Jurisdiction Cash
Certificate.

 

"Foreign Cash Equivalents" means (a) certificates of deposit, bankers'
acceptances, or time deposits maturing within one year from the date of
acquisition thereof, in each case payable in an Agreed Currency and issued by
any bank organized under the laws of any Specified State and having at the date
of acquisition thereof combined capital and surplus and undivided profits of not
less than $500,000,000 (calculated at the then applicable Exchange Rate),
(b) Deposit Accounts maintained with any bank that satisfies the criteria
described in clause (a) above, and (c) Investments in money market funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (b) above.

 

"Foreign Lender" means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

 

"Foreign Plan" means any employee benefit plan or arrangement (a) maintained or
contributed to by any Loan Party or any Restricted Subsidiary thereof that is
not subject to the laws of the United States; or (b) mandated by a government
other than the United States for employees of any Loan Party or any Restricted
Subsidiary thereof, other than a Canadian Defined Benefit Plan.

 

"Foreign Subsidiary" means any direct or indirect subsidiary of any Loan Party
that is not a Domestic Subsidiary.

 

"Funded Indebtedness" means, with respect to Parent and its Restricted
Subsidiaries as of any date, the sum, without duplication, of (a) all
Indebtedness of the type described in clauses (a), (b), (d) and (g) of the
definition thereof of Parent or any Restricted Subsidiary, other than any such
Indebtedness that is Subordinated, and (b) all Guarantees by Parent or any
Restricted Subsidiary with respect to any of the foregoing types of Indebtedness
(whether or not the primary obligor is Parent or a Restricted Subsidiary), other
than any such Guarantee that is Subordinated.

 



-34-

 

 

"Funding Date" means the date on which a Borrowing occurs.

 

"Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of
this Agreement.

 

"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

"German Availability Amount" means, as of any date of determination, an amount
equal to (a) the lesser of (i) the German Sublimit and (ii) the German Borrowing
Base at such time, minus (b) the then outstanding German Usage; provided that
the German Availability Amount shall be further reduced by Joint Usage and/or
Swiss Usage, as applicable, to the extent reasonably necessary to preserve the
limitations set forth in Section 2.1 of this Agreement.

 

"German Borrower" means, following satisfaction of the conditions set forth in
Schedule 3.1(a) to this Agreement in accordance with Section 3.1, Weatherford
Oil Tool GmbH, a German private limited company.

 

"German Borrowing Base" means, as of any date of determination, the result of:

 

(a)               90% of the Eligible Investment Grade Accounts of the German
Borrower, less the amount, if any, of the Dilution Reserve applicable to such
Accounts, plus

 

(b)               85% of the Eligible Accounts (excluding any Eligible Account
included in the German Borrowing Base pursuant to clause (a) above) of the
German Borrower, less the amount, if any, of the Dilution Reserve applicable to
such Accounts, plus

 

(c)               the lesser of

 

(i)                 80% of the amount of the Eligible Unbilled Accounts of the
German Borrower less the amount, if any, of the Dilution Reserve applicable to
such Accounts, and

 

(ii)                the amount equal to 10% of the German Borrowing Base
(calculated without giving effect to this clause (c)(ii) or clause (d)(ii)
below), plus

 

(d)               the lesser of

 

(i)                 the lesser of (A) the product of 70% multiplied by the value
(calculated at the lower of cost or market on a basis consistent with the German
Borrower's historical accounting practices) of Eligible Finished Goods Inventory
and Eligible Work-in-Process Inventory at such time, and (B) the product of 85%
multiplied by the Net Recovery Percentage identified in the most recent
Acceptable Appraisal of Inventory, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with the German Borrower's
historical accounting practices) of Eligible Finished Goods Inventory and
Eligible Work-in-Process Inventory (such determination may be made as to
different categories of Eligible Finished Goods Inventory and Eligible
Work-in-Process Inventory based upon the Net Recovery Percentage applicable to
such categories) at such time, and

 



-35-

 

 

(ii)                the amount equal to 25% of the German Borrowing Base
(calculated without giving effect to this clause (d)(ii) or clause (c)(ii)
above), minus

 

(e)               the aggregate amount of the Reserves, if any, established by
Agent from time to time under Section 2.1(e) of this Agreement.

 

"German Commitment" means the German Revolver Commitment or the German FILO
Commitment, as the context requires.

 

"German Designated Account" means the Deposit Account of the German Borrower
identified on Schedule D-1 to this Agreement (or such other Deposit Account of
the German Borrower located at Designated Account Bank that has been designated
as such, in writing, by the German Borrower to Agent).

 

"German FILO Borrowing Base" means an amount equal to the FILO Specified
Percentage multiplied by the sum of the value of each of the asset categories in
clauses (a), (b), (c) and (d) of the definition of German Borrowing Base.

 

"German FILO Commitment" means, with respect to each Lender, its FILO
Commitment, and, with respect to all Lenders, their FILO Commitments, in each
case as such Dollar amounts are set forth beside such Lender's name under the
applicable heading on Schedule C-1 to this Agreement or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under this Agreement,
as such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of this
Agreement, and as such amounts may be decreased by the amount of reductions in
the FILO Commitments made in accordance with Section 2.4(c) hereof.

 

"German FILO Lender" means a Lender that has a German FILO Commitment, an
outstanding German FILO Loan or participations in respect of German Letter of
Credit Usage predicated on the FILO Subline Amount.

 

"German FILO Loans" has the meaning specified therefor in Section 2.2(b) of this
Agreement.

 

"German FILO Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding German FILO Loans, plus (b) the amount of the German
Letter of Credit Usage predicated on the FILO Subline Amount.

 

"German Lender" means a Lender with a German Commitment or holding outstanding
German Usage or participations in respect thereof.

 

"German Letter of Credit" means a letter of credit issued for the account of the
German Borrower pursuant to the terms of this Agreement by Issuing Bank.

 



-36-

 

 

"German Letter of Credit Usage" means, as of any date of determination, the
aggregate undrawn amount of all outstanding German Letters of Credit.

 

"German Loans" means German FILO Loans and German Revolving Loans.

 

"German Obligations" means the collective Obligations of the German Borrower.

 

"German Protective Advances" has the meaning specified therefor in Section
2.3(d)(i) of the Agreement.

 

"German Revolver Commitment" means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, the aggregate amount of all
Revolver Commitments of all German Lenders, in each case as such Dollar amounts
are set forth beside such Lender's name under the applicable heading on Schedule
C-1 to this Agreement or in the Assignment and Acceptance pursuant to which such
Lender became a Lender under this Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of this Agreement, and as such amounts may be
decreased by the amount of reductions in the Revolver Commitments made in
accordance with Section 2.4(c) hereof.

 

"German Revolver Usage" means, as of any date of determination, the sum of
(a) the amount of outstanding German Revolving Loans (inclusive of German Swing
Loans and German Protective Advances), plus (b) the amount of the German Letter
of Credit Usage not predicated on the FILO Subline Amount.

 

"German Revolving Lender" means a Lender that has a German Revolver Commitment,
an outstanding German Revolving Loan or participations in respect of German
Letter of Credit Usage not predicated on the FILO Subline Amount.

 

"German Revolving Loans" has the meaning specified therefor in Section 2.1(b) of
this Agreement.

 

"German Sublimit" means $10,000,000.

 

"German Swing Loan" and "German Swing Loans" have the meanings specified
therefor in Section 2.3(b) of this Agreement.

 

"German Usage" means, as of any date of determination, the sum of (a) the German
FILO Usage, plus (b) the German Revolver Usage.

 

"Global Cash Account Carve Out" has the meaning specified therefor in the
definition of Excluded Account.

 

"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, deed of incorporation, articles of association,
by-laws, or other organizational documents (including foreign equivalents) of
such Person.

 



-37-

 

 

"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

"Guarantee" of or by any Person means any guaranty or other contingent liability
of such Person (other than any endorsement for collection or deposit in the
ordinary course of business), direct or indirect, with respect to any
Indebtedness of another Person, through an agreement or otherwise, including (a)
any other endorsement or discount with recourse or undertaking substantially
equivalent to or having economic effect similar to a guarantee in respect of any
such Indebtedness, (b) any agreement (i) to pay or purchase, or to advance or
supply funds for the primary purpose of the payment or purchase of, any such
Indebtedness, (ii) to purchase securities or to purchase, sell or lease
property, products, materials or supplies, or transportation or services, with
the primary purpose of enabling such other Person to pay any such Indebtedness
or (iii) to make any loan, advance or capital contribution to or other
investment in, or to otherwise provide funds to or for, such other Person in
respect of enabling such Person to satisfy any such Indebtedness (including any
liability for a dividend, stock liquidation payment or expense) or to assure a
minimum equity, working capital or other balance sheet condition in respect of
any such Indebtedness, and (c) any obligations of such Person as an account
party in respect of any letter of credit or bank guaranty issued to support any
such Indebtedness; provided, however, that notwithstanding the foregoing,
support letters delivered for audit purposes (to the extent consistent with past
practices of Parent and its Restricted Subsidiaries) and performance guarantees
shall not be considered Guarantees pursuant to this definition. The amount of
any Guarantee shall be an amount equal to the lesser of the stated or
determinable amount of the primary Indebtedness in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith.

 

"Guarantor" means (a) each Person that guaranties all or a portion of the
Obligations, including Parent and any Person that is a "Guarantor" under the
Domestic Guaranty Agreement, and (b) each other Person that becomes a guarantor
after the Closing Date pursuant to Section 5.11 of this Agreement. The
Guarantors as of the Closing Date are set forth on Schedule G-1 to this
Agreement.

 

"Guaranty Agreements" means, collectively, (a) the Affiliate Guaranty and (b)
any other guaranty agreement in form and substance reasonably satisfactory to
Agent in favor of Agent, for the benefit of the Lender Group and the Bank
Product Providers, in any such case, pursuant to which any Person guarantees the
Obligations.

 

"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.

 



-38-

 

 

"Hedge Agreement" means a "swap agreement" as that term is defined in Section
101(53B)(A) of the Bankruptcy Code. Notwithstanding anything to the contrary set
forth herein, Angolan Bond Investments shall be deemed to be Hedge Agreements.

 

"Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Restricted Subsidiaries arising under, owing pursuant
to, or existing in respect of Hedge Agreements entered into with one or more of
the Hedge Providers, including, without limitation, obligations or liabilities
in respect of Existing Hedge Agreements.

 

"Hedge Provider" means any Bank Product Provider that is a party to a Hedge
Agreement with a Loan Party or its Restricted Subsidiaries or otherwise provides
Bank Products under clause (f) of the definition thereof; provided, that if, at
any time, a Lender ceases to be a Lender under this Agreement (prior to the
payment in full of the Obligations), then, from and after the date on which it
ceases to be a Lender thereunder, neither it nor any of its Affiliates shall
constitute Hedge Providers and the obligations with respect to Hedge Agreements
entered into with such former Lender or any of its Affiliates shall no longer
constitute Hedge Obligations.

 

"Hostile Acquisition" means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

 

"Income Tax Add-Back" has the meaning set forth in the defined term for
Consolidated Adjusted EBITDA.

 

"Increased Reporting Event" means if at any time (a) a Specified Event of
Default exists or (b) Excess Availability is less than the greater of (i) 20% of
the Line Cap and (ii) $67,500,000 for a period of 5 consecutive Business Days.

 

"Increased Reporting Period" means the period commencing after the continuance
of an Increased Reporting Event and continuing until the date when no Increased
Reporting Event has occurred for 30 consecutive days.

 

"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (whether or not the recourse of the lender is to
the whole of the assets of such Person or only to a portion thereof), including
obligations evidenced by a bond, note, debenture or similar instrument, (b) all
non-contingent reimbursement obligations of such Person in respect of letters of
credit, bank guaranties, bankers’ acceptances, bid bonds, surety bonds,
performance bonds, customs bonds, advance payment bonds and similar instruments,
(c) all obligations of such Person for the balance deferred and unpaid of the
purchase price for any property or services (except for trade payables or other
obligations arising in the ordinary course of business that are not more than 90
days past due or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP);
(d) all Capitalized Lease Obligations of such Person; (e) all Indebtedness (as
described in the other clauses of this definition) of others secured by a
consensual Lien on property owned or acquired by such Person (whether or not the
Indebtedness secured thereby has been assumed); (f) all Guarantees by such
Person of the Indebtedness (as described in the other clauses of this
definition) of any other Person (including, for the avoidance of doubt, any
Subsidiary or other Affiliate of such Person or any third party that is not
affiliated with such Person); and (g) all Disqualified Equity Interests of such
Person. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 



-39-

 

 

"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
this Agreement.

 

"Indemnified Person" has the meaning specified therefor in Section 10.3 of this
Agreement.

 

"Indemnified Taxes" means (a) any Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

 

"Ineligible Jurisdiction" means the countries of Albania, Angola, Congo, Egypt,
Gabon, and Nigeria; provided that Agent and the Administrative Borrower, by
mutual written agreement, may re-categorize any country between the definitions
of "Ineligible Jurisdiction" and "Eligible Jurisdiction".

 

"Insolvency Laws" means (i) the Bankruptcy Code, (ii) the Bankruptcy and
Insolvency Act (Canada), (iii) the Companies' Creditors Arrangement Act
(Canada), (iv) the Winding-Up and Restructuring Act (Canada), (v) the Canada
Business Corporations Act (Canada) where such statute is used by a Person to
propose an arrangement, (vi) the German Insolvency Act (Insolvenzordnung),
(vii) the German Insolvency Code (Insolvenzordnung) (Anordnung von
Sicherungsmaßnahmen)), and/or (viii) any similar legislation in a relevant
jurisdiction, in each case as applicable and as in effect from time to time.

 

"Insolvency Proceeding" means (a) any proceeding commenced by or against any
Person under any provision of any Insolvency Law or under any other provincial,
state or federal bankruptcy or insolvency law, each as now and hereafter in
effect, any successors to such statutes, and any similar laws in any
jurisdiction including, without limitation, any laws relating to assignments for
the benefit of creditors, formal or informal moratoria, compositions, extensions
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief and any law permitting a debtor to obtain a stay or a
compromise of the claims of its creditors and/or (b) a Person having filed a
notice under Section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990) or Section 60 of the Social Insurance Financing Act of
the Netherlands (Wet Financiering Sociale Verzekeringen) in conjunction with
Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet 1990) .

 



-40-

 

 

"Insolvency Regulation" means Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast).

 

"Intellectual Property" has the meaning set forth in the Domestic Security
Agreement.

 

"Intercompany Subordination Agreement" means an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
each Loan Party, the Subsidiaries party thereto and Agent, the form and
substance of which is reasonably satisfactory to Agent.

 

"Intercreditor Agreement" means that certain Intercreditor Agreement, dated as
of even date with this Agreement, among Agent, the L/C Facility Agent and each
Loan Party.

 

"Interest Expense" means, for any period, the aggregate of the interest expense
of Parent for such period, determined on a consolidated basis in accordance with
GAAP.

 

"Interest Expense Add-Back" has the meaning set forth in the defined term for
Consolidated Adjusted EBITDA.

 

"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1 week, 1 month, 3 months or 6 months thereafter;
provided, that (a) interest shall accrue at the applicable rate based upon the
LIBOR Rate from and including the first day of each Interest Period to, but
excluding, the day on which any Interest Period expires, (b) any Interest Period
that would end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, (c) with respect to an Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period), the
Interest Period shall end on the last Business Day of the calendar month that is
1 month, 3 months or 6 months after the date on which the Interest Period began,
as applicable, and (d) Borrowers may not elect an Interest Period which will end
after the Maturity Date.

 

"Inventory" means inventory (as that term is defined in the Code).

 

"Inventory Reserves" means, as of any date of determination, (a) Landlord
Reserves in respect of Inventory, and (b) those reserves that Agent deems
necessary or appropriate, in its Permitted Discretion and subject to Section
2.1(e), to establish and maintain (including reserves for slow moving Inventory
and Inventory shrinkage) with respect to Eligible Inventory or the Maximum
Facility Amount, including based on the results of appraisals.

 



-41-

 

 

"Investment" means, as applied to any Person, any direct or indirect
(a) purchase or other acquisition (including pursuant to any merger or
consolidation with any Person) of any Equity Interests, evidences of
Indebtedness or other securities of any other Person, (b) loan or advance made
by such Person to any other Person, (c) Guarantee, assumption or other
incurrence of liability by such Person of or for any Indebtedness of any other
Person, (d) capital contribution or other investment by such Person in any other
Person or (e) purchase or other acquisition (in one transaction or a series of
transactions) of any assets of any other Person constituting a business unit.

 

"IRC" means the Internal Revenue Code of 1986, as in effect from time to time.

 

"ISP" means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by an Issuing Bank for use.

 

"Issuer Document" means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.

 

"Issuing Bank" means Wells Fargo, DBNY, Barclays or any other Lender that, at
the request of Borrowers, agrees, in such Lender's sole discretion, to become an
Issuing Bank for the purpose of issuing Letters of Credit pursuant to Section
2.11 of this Agreement, and Issuing Bank shall be a Lender; provided that no
Issuing Bank shall be required to issue Letters of Credit in an aggregate amount
at any time outstanding which shall exceed such Issuing Bank's Commitment
without its consent. Each Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such Issuing Bank, in
which case the term "Issuing Bank" shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

 

"Joinder" means a joinder agreement substantially in the form of Exhibit J-1 to
this Agreement.

 

"Joint Book Runners" has the meaning set forth in the preamble to this
Agreement.

 

"Joint Availability Amount" means, as of any date of determination, an amount
equal to the Line Cap minus the sum of (i) then outstanding Joint Usage, (ii)
then outstanding German Usage, and (iii) then outstanding Swiss Usage.

 

"Joint Borrower Group" means any Borrower other than the German Borrower and the
Swiss Borrower.

 

"Joint Borrowing Base" means, as of any date of determination, the result of:

 

(a)               90% of the Eligible Investment Grade Accounts of the Joint
Borrowing Base Loan Parties other than the BVI Borrowing Base Loan Parties, less
the amount, if any, of the Dilution Reserve applicable to such Accounts, plus

 

(b)               85% of the Eligible Accounts (excluding any Eligible Account
included in the Borrowing Base pursuant to clause (a) above) of the Joint
Borrowing Base Loan Parties other than the BVI Borrowing Base Loan Parties, less
the amount, if any, of the Dilution Reserve applicable to such Accounts, plus

 



-42-

 

 

(c)               the lesser of

 

(i)                 80% of the amount of the Eligible Unbilled Accounts of the
Joint Borrowing Base Loan Parties other than the BVI Borrowing Base Loan Parties
less the amount, if any, of the Dilution Reserve applicable to such Accounts,
and

 

(ii)                the amount equal to 10% of the Joint Borrowing Base
(calculated without giving effect to this clause (c)(ii) or clause (e)(ii) or
clause (f)(ii) below), plus

 

(d)               the least of

 

(i)                 75% of the amount of the Eligible Accounts of the BVI
Borrowing Base Loan Parties, aged less than 60 days past due less the amount, if
any, of the Dilution Reserve applicable to such Accounts,

 

(ii)                $40,000,000, and

 

(iii)               the amount equal to last 30 days of collections of the BVI
Borrowing Base Loan Parties, plus

 

(e)               the lesser of

 

(i)                 the lesser of (A) the product of 70% multiplied by the value
(calculated at the lower of cost or market on a basis consistent with the Joint
Borrowing Base Loan Parties' (other than the BVI Borrowing Base Loan Parties)
historical accounting practices) of Eligible Finished Goods Inventory and
Eligible Work-in-Process Inventory at such time, and (B) the product of 85%
multiplied by the Net Recovery Percentage identified in the most recent
Acceptable Appraisal of Inventory, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with the Joint Borrowing Base Loan
Parties' (other than the BVI Borrowing Base Loan Parties) historical accounting
practices) of Eligible Finished Goods Inventory and Eligible Work-in-Process
Inventory (such determination may be made as to different categories of Eligible
Finished Goods Inventory and Eligible Work-in-Process Inventory based upon the
Net Recovery Percentage applicable to such categories) at such time, and

 

(ii)                the amount equal to 25% of the Joint Borrowing Base
(calculated without giving effect to this clause (e)(ii) or clause (c)(ii) above
or clause (f)(ii) below), plus

 

(f)                the lesser of

 

(i)                 the lesser of (A) the product of 65% multiplied by the value
(calculated at the lower of cost or market on a basis consistent with the
Domestic Borrowing Base Loan Parties' and the Canadian Borrowing Base Loan
Parties', as applicable, historical accounting practices) of Eligible Rental
Tools at such time, and (B) the product of 85% multiplied by the Net Recovery
Percentage identified in the most recent Acceptable Appraisal of Rental Tools,
multiplied by the value (calculated at the lower of cost or market on a basis
consistent with the Domestic Borrowing Base Loan Parties' and the Canadian
Borrowing Base Loan Parties', as applicable, historical accounting practices) of
Eligible Rental Tools (such determination may be made as to different categories
of Eligible Rental Tools based upon the Net Recovery Percentage applicable to
such categories) at such time, and

 



-43-

 

 

(ii)                the amount equal to 25% of the Joint Borrowing Base;
provided that the percentage set forth in this clause (f)(ii) shall be adjusted
downward by 1% on the last day of each fiscal month after the Closing Date
(commencing with the first fiscal month after the Closing Date), for fifteen
such fiscal month end periods, until such percentage is equal to 10% (such
percentage in any event calculated without giving effect to this clause (f)(ii)
or clauses (c)(ii) and (e)(ii) above), plus

 

(g)               at the option of Administrative Borrower, the lesser of

 

(i)                100% of unrestricted cash of the Loan Parties held in one or
more segregated restricted deposit accounts maintained in the United States with
Agent, and in which Agent has a first priority perfected security interest and
which is subject to a Control Agreement, which shall also provide that no Loan
Party can withdraw funds from such deposit account (x) without providing prior
written notice thereof to Agent together with an updated calculation of the
amount of cash to be included in the Borrowing Base pursuant to this clause (g)
after giving effect thereto or, (y) after the occurrence and during the
continuance of a Default or Event of Default, without the consent of Agent, and

 

(ii)                $50,000,000, minus

 

(h)               the aggregate amount of the Reserves, if any, established by
Agent from time to time under Section 2.1(e) of this Agreement;

 

provided, that the Norwegian Borrowing Base Loan Parties' contribution to the
Joint Borrowing Base shall not exceed $30,000,000.

 

"Joint Borrowing Base Loan Parties" means the Borrowing Base Loan Parties other
than the German Borrower and the Swiss Borrower.

 

"Joint Commitment" means the Joint Revolver Commitment or the Joint FILO
Commitment, as the context requires.

 

"Joint Designated Account" means the Deposit Account of WIL-Bermuda and
Administrative Borrower, as applicable, identified on Schedule D-1 to this
Agreement (or such other Deposit Account of WIL-Bermuda or Administrative
Borrower, as applicable, located at Designated Account Bank that has been
designated as such, in writing, by WIL-Bermuda or the Administrative Borrower,
as applicable, to Agent).

 

"Joint Fee Letter" means that certain fee letter, dated as of November 11, 2019,
among Borrowers, the Joint Lead Arrangers and DBNY, in form and substance
reasonably satisfactory to Agent.

 



-44-

 

 

"Joint FILO Borrowing Base" means an amount equal to the FILO Specified
Percentage multiplied by the sum of the value of each of the asset categories in
clauses (a), (b), (c), (d), (e) and (f) of the definition of Joint Borrowing
Base.

 

"Joint FILO Commitment" means, with respect to each Lender, its FILO Commitment,
and, with respect to all Lenders, the aggregate FILO Commitments of all Lenders,
in each case as such Dollar amounts are set forth beside such Lender's name
under the applicable heading on Schedule C-1 to this Agreement or in the
Assignment and Acceptance pursuant to which such Lender became a Lender under
this Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of this Agreement, and as such amounts may be decreased by the amount of
reductions in the FILO Commitments made in accordance with Section 2.4(c)
hereof.

 

"Joint FILO Lender" means a Lender that has a Joint FILO Commitment, an
outstanding Joint FILO Loan or participations in respect of Joint Letter of
Credit Usage predicated on the FILO Subline Amount.

 

"Joint FILO Loans" has the meaning specified therefor in Section 2.2(a) of this
Agreement.

 

"Joint FILO Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Joint FILO Loans, plus (b) the amount of the Joint Letter
of Credit Usage predicated on the FILO Subline Amount.

 

"Joint Lead Arrangers" has the meaning set forth in the preamble to this
Agreement.

 

"Joint Lender" means a Lender with a Joint Commitment or holding outstanding
Joint Usage or participations in respect thereof.

 

"Joint Letter of Credit" means a letter of credit issued for the account of a
member of the Joint Borrower Group pursuant to the terms of this Agreement by
Issuing Bank.

 

"Joint Letter of Credit Usage" means, as of any date of determination, the
aggregate undrawn amount of all outstanding Joint Letters of Credit.

 

"Joint Loans" means Joint FILO Loans and Joint Revolving Loans.

 

"Joint Obligations" means the collective Obligations of the Joint Borrower
Group.

 

"Joint Protective Advances" has the meaning specified therefor in Section
2.3(d)(i) of the Agreement.

 

"Joint Revolver Commitment" means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, the aggregate Revolver Commitments
of all Joint Lenders, in each case as such Dollar amounts are set forth beside
such Joint Revolving Lender's name under the applicable heading on Schedule C-1
to this Agreement or in the Assignment and Acceptance pursuant to which such
Lender became a Lender under this Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of this Agreement, and as such amounts may be
decreased by the amount of reductions in the Revolver Commitments made in
accordance with Section 2.4(c) hereof.

 



-45-

 

 

"Joint Revolver Usage" means, as of any date of determination, the sum of
(a) the amount of outstanding Joint Revolving Loans (inclusive of Joint Swing
Loans and Joint Protective Advances), plus (b) the amount of the Joint Letter of
Credit Usage not predicated on the FILO Subline Amount.

 

"Joint Revolving Lender" means a Lender that has a Joint Revolver Commitment, an
outstanding Joint Revolving Loan or participations in respect of Joint Letter of
Credit Usage not predicated on the FILO Subline Amount.

 

"Joint Revolving Loans" has the meaning specified therefor in Section 2.1(a) of
this Agreement.

 

"Joint Swing Loan" and "Joint Swing Loans" have the meanings specified therefor
in Section 2.3(b) of this Agreement.

 

"Joint Usage" means, as of any date of determination, the sum of (a) the Joint
FILO Usage, plus (b) the Joint Revolver Usage.

 

"Landlord Reserve" means, as to each location at which a Borrowing Base Loan
Party has Inventory, Rental Tools or books and records located and as to which a
Collateral Access Agreement has not been received by Agent, a reserve in an
amount equal to 3 months' rent, occupancy costs including insurance and
utilities, storage charges, fees or other amounts under the lease or other
applicable agreement relative to such location or, if greater and Agent so
elects, the number of months' rent, storage charges, fess or other amounts for
which the landlord, bailee, warehouseman or other property owner will have,
under applicable law, a Lien in the Inventory or Rental Tools of such Borrowing
Base Loan Party to secure the payment of such amounts under the lease or other
applicable agreement relative to such location.

 

"L/C Facility" means the stand-alone letter of credit facility provided for
pursuant to the L/C Facility Credit Agreement and the other L/C Facility Loan
Documents.

 

"L/C Facility Agent" means Deutsche Bank Trust Company Americas, in its capacity
as administrative agent.

 

"L/C Facility Credit Agreement" means that certain LC Credit Agreement, dated as
of the date hereof, by and among Parent, WIL-Bermuda, WIL-Delaware, the lenders
from time to time party thereto and the L/C Facility Agent.

 

"L/C Facility Loan Documents" means the "Loan Documents" as defined in the L/C
Facility Credit Agreement.

 

"L/C Facility Maturity Date" means the "Maturity Date" as defined in the L/C
Facility Credit Agreement.

 



-46-

 

 

"L/C Facility Obligations" means the "Secured Obligations" as defined in the L/C
Facility Credit Agreement.

 

"L/C Facility Priority Collateral" means "LC Priority Collateral" as such term
is defined in the Intercreditor Agreement.

 

"L/C Secured Parties" means the "Secured Parties" as defined in the L/C Facility
Credit Agreement.

 

"Lender" has the meaning set forth in the preamble to this Agreement, shall
include each Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to this Agreement pursuant to the provisions of Section 13.1
of this Agreement and "Lenders" means each of the Lenders or any one or more of
them. Unless and until an Event of Default has occurred and is continuing, (i)
all Lenders shall be U.S. Qualifying Lenders and (ii) there shall be no more
than ten Lenders and participants that enter into a sub-participation that are
not Swiss Qualifying Lenders.

 

"Lender Group" means each of the Lenders (including each Issuing Bank and the
Swing Lender) and Agent, together with any sub-agent, collateral agent, or
similar agent appointed pursuant to Section 15.2 of this Agreement or the
Intercreditor Agreement, or any one or more of them.

 

"Lender Group Expenses" means all (a) reasonable and documented out-of-pocket
costs or expenses (including Taxes and insurance premiums) required to be paid
by any Loan Party or its Subsidiaries under any of the Loan Documents that are
paid, advanced, or incurred by the Lender Group; provided, however, that Taxes
shall be considered a Lender Group Expense solely to the extent such Taxes are
Indemnified Taxes, VAT (as provided in Section 16 for which a Loan Party is
responsible under this Loan Document)) or Other Taxes, (b) reasonable and
documented out-of-pocket fees or charges paid or incurred by Agent in connection
with the Lender Group's transactions with each Loan Party and its Subsidiaries
under any of the Loan Documents, including, photocopying, notarization, couriers
and messengers, telecommunication, public record searches, filing fees,
recording fees, publication, real estate surveys, real estate title policies and
endorsements, and environmental audits, (c)  reasonable and documented
out-of-pocket customary fees and charges imposed or incurred by Agent in
connection with any background checks or OFAC/PEP searches related to any Loan
Party or its Subsidiaries, (d)  customary fees and charges incurred by Agent (as
adjusted from time to time) with respect to the disbursement of funds (or the
receipt of funds) to or for the account of any Borrower (whether by wire
transfer or otherwise), together with any reasonable and documented
out-of-pocket costs and expenses incurred in connection therewith, (e) customary
charges imposed or incurred by Agent resulting from the dishonor of checks
payable by or to any Loan Party, (f) reasonable, documented out-of-pocket costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (g) field examination, appraisal, and valuation fees and expenses
of Agent related to any field examinations, appraisals, or valuation to the
extent of the fees and charges (and up to the amount of any limitation) provided
in Section 5.7(c) of this Agreement, (h) reasonable and documented out-of-pocket
costs and expenses incurred by Agent and Lenders (including reasonable and
documented out-of-pocket attorneys' fees and expenses which shall include one
counsel to Agent and one counsel to the Lenders taken as a whole, and, to the
extent necessary, one local counsel in each applicable jurisdiction for Agent
and one such counsel for all the Lenders taken as a whole, and one additional
local counsel in the event of any actual or perceived conflict of interest among
the Lenders (and, if necessary, one local counsel in each relevant jurisdiction)
for each group of Lenders that is subject to such conflict, in each case))
relative to third party claims or any other lawsuit or adverse proceeding paid
or incurred, whether in enforcing or defending the Loan Documents or otherwise
in connection with the transactions contemplated by the Loan Documents, Agent's
Liens in and to the Collateral, or the Lender Group's relationship with any Loan
Party or any of its Subsidiaries, (i) reasonable and documented out-of-pocket
costs and expenses (including reasonable and documented out-of-pocket attorneys'
fees (as limited in clause (h) above) and due diligence expenses) incurred by
Agent in advising, structuring, drafting, reviewing, administering (including
travel, meals, and lodging), syndicating (including reasonable costs and
expenses relative to CUSIP, DXSyndicate™, SyndTrak or other communication costs
incurred in connection with a syndication of the loan facilities), or amending,
waiving, or modifying the Loan Documents, and (j) reasonable and documented
costs and expenses (including reasonable and documented out-of-pocket attorneys
(as limited in clause (h) above), accountants, consultants, and other advisors
fees and expenses) incurred by Agent and each Lender in terminating, enforcing
(including attorneys (as limited in clause (h) above), accountants, consultants,
and other advisors fees and expenses incurred in connection with a "workout," a
"restructuring," or an Insolvency Proceeding concerning any Loan Party or any of
its Subsidiaries or in exercising rights or remedies under the Loan Documents),
or defending the Loan Documents, irrespective of whether a lawsuit or other
adverse proceeding is brought, or in taking any enforcement action or any
Remedial Action with respect to the Collateral.

 



-47-

 

 

"Lender Group Representatives" has the meaning specified therefor in Section
17.9 of this Agreement.

 

"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.

 

"Letter of Credit" means a letter of credit (as that term is defined in the
Code) issued by any Issuing Bank.

 

"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent (including that
Agent has a first priority perfected Lien in such cash collateral), including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of this Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Lenders in an
amount equal to 103% (or, with respect to Letters of Credit denominated in an
Alternative Currency, 105%) of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
the applicable Issuing Bank, terminating all of such beneficiaries' rights under
the Letters of Credit, or (c) providing Agent with a standby letter of credit,
in form and substance reasonably satisfactory to Agent, from a commercial bank
acceptable to Agent (in its sole discretion) in an amount equal to 103% (or,
with respect to Letters of Credit denominated in an Alternative Currency, 105%)
of the then existing Letter of Credit Usage (it being understood that the Letter
of Credit Fee and all fronting fees set forth in this Agreement will continue to
accrue while the Letters of Credit are outstanding and that any such fees that
accrue must be an amount that can be drawn under any such standby letter of
credit). Such Letter of Credit Collateralization shall be on terms reasonably
acceptable to the applicable Issuing Bank.

 



-48-

 

 

"Letter of Credit Disbursement" means a payment made by Issuing Bank pursuant to
a Letter of Credit.

 

"Letter of Credit Exposure" means, as of any date of determination with respect
to any Lender, such Lender's participation in the Letter of Credit Usage
pursuant to Section 2.11(e) on such date.

 

"Letter of Credit Fee" has the meaning specified therefor in Section 2.6(b) of
this Agreement.

 

"Letter of Credit Indemnified Costs" has the meaning specified therefor in
Section 2.11(f) of this Agreement.

 

"Letter of Credit Related Person" has the meaning specified therefor in Section
2.11(f) of this Agreement.

 

"Letter of Credit Sublimit" means $350,000,000.

 

"Letter of Credit Usage" means, as of any date of determination, the sum of
(a) the aggregate undrawn amount of all outstanding Letters of Credit
(determined, in the case of Letters of Credit denominated in an Alternative
Currency, by reference to the Spot Rate on such date of determination), plus
(b) the aggregate amount of outstanding reimbursement obligations with respect
to Letters of Credit which remain unreimbursed or which have not been paid
through a Facility Loan.

 

"Leverage Ratio" means, as of any date of determination and on a consolidated
basis, the result of (a) the amount equal to (i) Parent's Funded Indebtedness as
of such date minus (ii) Unrestricted Cash, to (b) Parent's Consolidated Adjusted
EBITDA for the 4 fiscal quarter period ended as of such date.

 

"LIBOR Deadline" has the meaning specified therefor in Section 2.12(b)(i) of
this Agreement.

 

"LIBOR Notice" means a written notice in the form of Exhibit L-1 to this
Agreement.

 

"LIBOR Option" has the meaning specified therefor in Section 2.12(a) of this
Agreement.

 



-49-

 

 

"LIBOR Rate" means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as Agent may designate from time to time) as of 11:00 a.m., London time,
two Business Days prior to the commencement of the requested Interest Period,
for a term, and in an amount, comparable to the Interest Period and the amount
of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan or as a
continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan to a
LIBOR Rate Loan) by Borrowers in accordance with this Agreement (and, if any
such published rate is below zero, then the LIBOR Rate shall be deemed to be
zero). Each determination of the LIBOR Rate shall be made by Agent and shall be
conclusive in the absence of manifest error.

 

"LIBOR Rate Loan" means each portion of the Revolving Loans or the FILO Loans
that bears interest at a rate determined by reference to the LIBOR Rate.

 

"LIBOR Rate Margin" means the Revolving Loan LIBOR Rate Margin or the FILO Loan
LIBOR Rate Margin, as applicable.

 

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

"Line Cap" means, as of any date of determination, the sum of (a) the lesser of
(i) the Maximum Revolver Amount and (ii) the Aggregate Borrowing Base, plus (b)
the lesser of (i) the Maximum FILO Amount and (ii) the FILO Borrowing Base, in
each case, as of such date of determination.

 

"Loan" means any Revolving Loan, Swing Loan, Extraordinary Advance, or FILO Loan
made (or to be made) hereunder.

 

"Loan Account" has the meaning specified therefor in Section 2.9 of this
Agreement.

 

"Loan Documents" means this Agreement, the Collateral Documents, the Control
Agreements (including the Deposit Account Control Agreements), the Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letters, the
Guaranty Agreements, the Intercompany Subordination Agreement, the Intercreditor
Agreement, any Issuer Documents, the Letters of Credit, the Mortgages (if any),
any negative pledge agreement entered into in connection with any Real Property,
the Patent Security Agreement, the Trademark Security Agreement, any note or
notes executed by Borrowers in connection with this Agreement and payable to any
member of the Lender Group, and any other instrument or agreement entered into,
now or in the future, by any Loan Party or any of its Subsidiaries and any
member of the Lender Group in connection with this Agreement (but specifically
excluding Bank Product Agreements).

 

"Loan Party" means any Borrower or any Guarantor.

 

"Margin Stock" as defined in Regulation U of the Board of Governors as in effect
from time to time.

 



-50-

 

 

"Material Adverse Effect" means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding) and after taking into account actual
insurance coverage and effective indemnification with respect to such
occurrence, (a) a material adverse effect on the financial condition, business,
assets or operations of Parent and its Restricted Subsidiaries, taken as a
whole, or (b) a material adverse effect on (i) the ability of the Loan Parties
to collectively perform their payment or other material obligations hereunder or
under the other Loan Documents or (ii) the ability of Agent or the Lenders to
realize the material benefits intended to be provided by the Loan Parties under
the Loan Documents.

 

"Material Real Property" means Real Property located in the United States of
America, Canada or the United Kingdom owned by any Loan Party with a net book
value in excess of $10,000,000 and that is not an Excluded Asset.

 

"Material Specified Subsidiary" means (a) any Restricted Subsidiary that,
together with its own consolidated Restricted Subsidiaries, as of the last day
of any Fiscal Quarter ended for which financial statements have been delivered
pursuant to Section 5.1 of this Agreement (i) had assets representing more than
2.5% of the Total Specified Asset Value as of such date or (ii) generated more
than 2.5% of Consolidated Adjusted EBITDA of Parent and its Restricted
Subsidiaries for the four consecutive Fiscal Quarter period ending on such date
and (b) any Restricted Subsidiary organized in a Specified Jurisdiction that is
a primary obligor or provides a Guarantee of any overdraft facility, working
capital facility, letter of credit facility or other cash management facility
that, if fully utilized, would provide for extensions of credit in an aggregate
amount of $20,000,000 or more.

 

"Material Subsidiary" means (a) each Material Specified Subsidiary and (b) each
other Restricted Subsidiary that, together with its own consolidated Restricted
Subsidiaries, either (i) has total assets in excess of 5% of the total assets of
Parent and its consolidated Restricted Subsidiaries or (ii) has gross revenues
in excess of 5% of the consolidated gross revenues of Parent and its
consolidated Restricted Subsidiaries based, in each case, on the most recent
audited consolidated financial statements of Parent. Notwithstanding the
foregoing, each Borrower shall be deemed to be a Material Subsidiary.

 

"Maturity Date" means June 13, 2024.

 

"Maximum Facility Amount" means the Maximum FILO Amount plus the Maximum
Revolver Amount.

 

"Maximum FILO Amount" means $50,000,000, decreased by the amount of reductions
in the FILO Commitments made in accordance with Section 2.4(c) of this
Agreement.

 

"Maximum Revolver Amount" means $400,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
this Agreement.

 

"Moody's" has the meaning specified therefor in the definition of Domestic Cash
Equivalents.

 



-51-

 

 

"Mortgage Instruments" means such title reports, title insurance policies (with
endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel, surveys, appraisals,
environmental assessments and reports, mortgage tax affidavits and declarations
and other similar information and related certifications as are reasonably
requested by, and in form and substance reasonably acceptable to, Agent from
time to time.

 

"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Loan Party in
favor of Agent, in form and substance reasonably satisfactory to Agent, that
encumber the Real Property Collateral.

 

"Multiemployer Plan" means any multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or ERISA
Affiliate has an obligation to contribute or has any liability, contingent or
otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.

 

"Net Recovery Percentage" means, as of any date of determination, the percentage
of the book value of the Applicable Borrowing Base Loan Parties' Inventory or
Rental Tools, as applicable, that is estimated to be recoverable in an orderly
liquidation of such Inventory or Rental Tools, net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory or Rental Tools, as applicable, and to be as specified in
the most recent Acceptable Appraisal of Inventory or Rental Tools.

 

"New Weatherford Parent" has the meaning therefor in the definition of
Redomestication.

 

"Non-Consenting Lender" has the meaning specified therefor in Section 14.2(b) of
this Agreement.

 

"Non-Defaulting Lender" means each Lender other than a Defaulting Lender.

 

"Norwegian Borrowing Base Loan Parties" means, from and after the satisfaction
of each of the conditions subsequent set forth on Schedule 3.6(a) in accordance
with Section 3.6 of this Agreement, Weatherford Norge AS, a Norwegian private
limited company, together with any other Borrowing Base Loan Party formed or
organized under the laws of Norway following the completion of a field
examination and appraisal with respect to the applicable assets of such Person,
the payment of an applicable guaranty fee to such Person, and the consent of
Agent in its Permitted Discretion to the designation of such Person as a
Norwegian Borrowing Base Loan Party.

 



-52-

 

 

"Notification Event" means (a) the occurrence of a "reportable event" described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a "substantial employer" as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
Pension Plan or Multiemployer Plan administrator, (e) any other event or
condition that would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(f) the imposition of a Lien pursuant to the IRC or ERISA in connection with any
Employee Benefit Plan or the existence of any facts or circumstances that could
reasonably be expected to result in the imposition of a Lien, (g) the partial or
complete withdrawal of any Loan Party or ERISA Affiliate from a Multiemployer
Plan (other than any withdrawal that would not constitute an Event of Default
under Section 8.12), (h) any event or condition that results in the insolvency
of a Multiemployer Plan under Sections of ERISA, (i) any event or condition that
results in the termination of a Multiemployer Plan under Section 4041A of ERISA
or the institution by the PBGC of proceedings to terminate or to appoint a
trustee to administer a Multiemployer Plan under ERISA, (j) any Pension Plan
being in "at risk status" within the meaning of IRC Section 430(i), (k) any
Multiemployer Plan being in "endangered status" or "critical status" within the
meaning of IRC Section 432(b) or the determination that any Multiemployer Plan
is or is expected to be insolvent within the meaning of Title IV of ERISA, (l)
with respect to any Pension Plan, any Loan Party or ERISA Affiliate incurring a
substantial cessation of operations within the meaning of ERISA Section 4062(e),
(m) the failure of any Pension Plan or Multiemployer Plan to meet the minimum
funding standards within the meaning of the IRC or ERISA (including Section 412
of the IRC or Section 302 of ERISA), in each case, whether or not waived, (n)
the filing of an application for a waiver of the minimum funding standards
within the meaning of the IRC or ERISA (including Section 412 of the IRC or
Section 302 of ERISA) with respect to any Pension Plan or Multiemployer Plan,
(o) the failure to make by its due date a required payment or contribution with
respect to any Pension Plan or Multiemployer Plan, (p) any event that results in
or could reasonably be expected to result in a liability by a Loan Party
pursuant to Title I of ERISA or the excise tax provisions of the IRC relating to
Employee Benefit Plans or any event that results in or could reasonably be
expected to result in a liability to any Loan Party or ERISA Affiliate pursuant
to Title IV of ERISA or Section 401(a)(29) of the IRC, or (q) any of the
foregoing is reasonably likely to occur in the following 30 days.

 

"Obligations" means (a) all loans (including the FILO Loans and the Revolving
Loans (inclusive of Extraordinary Advances and Swing Loans)), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Letters of Credit (irrespective of
whether contingent), premiums, liabilities (including all amounts charged to the
Loan Account pursuant to this Agreement), obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letters), Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by any Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by this Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that any Loan Party is required to pay or reimburse by the Loan Documents or by
law or otherwise in connection with the Loan Documents, and (b) all Bank Product
Obligations; provided that, anything to the contrary contained in the foregoing
notwithstanding, the Obligations shall exclude any Excluded Swap Obligation.
Without limiting the generality of the foregoing, the Obligations of Borrowers
under the Loan Documents include the obligation to pay (i) the principal of the
Revolving Loans and the FILO Loans, (ii) interest accrued on the Revolving Loans
and the FILO Loans, (iii) the amount necessary to reimburse Issuing Bank for
amounts paid or payable pursuant to Letters of Credit, (iv) Letter of Credit
commissions, fees (including fronting fees) and charges, (v) Lender Group
Expenses, (vi) fees payable under this Agreement or any of the other Loan
Documents, and (vii) indemnities and other amounts payable by any Loan Party
under any Loan Document. Any reference in this Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

 



-53-

 

 

"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
this Agreement.

 

"Other Connection Taxes" means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

 

"Other Taxes" means any and all present or future stamp or documentary taxes,
recording, intangible or any other excise taxes, charges or similar levies,
other than Excluded Taxes, arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement, but only to the extent that any of the foregoing is imposed by
(i) Bermuda, Germany, Switzerland, the United States or any other jurisdiction
in which any Borrower or Guarantor is organized, is resident for tax purposes or
has Collateral that supports the Obligations hereunder or any other jurisdiction
in which WIL-Bermuda is resident for tax purposes with respect to a Foreign
Lender, or (ii) Bermuda, or any other jurisdiction in which any Borrower is
organized or is resident for tax purposes or any other jurisdiction (other than
the United States) in which WIL-Bermuda is resident for tax purposes with
respect to a Lender which is not a Foreign Lender.

 

"Overadvance" means, as of any date of determination, that (a) the Revolver
Usage exceeds the lesser of the Aggregate Borrowing Base and the Maximum
Revolver Amount, (b) the FILO Usage exceeds the lesser of the FILO Borrowing
Base and the Maximum FILO Amount (and such excess it not then able to be
reallocated as Revolver Usage), (c) the Joint Usage exceeds the lesser of (i)
the sum of the Joint Borrowing Base plus the Joint FILO Borrowing Base and
(ii) the Maximum Facility Amount, (d) the Joint Revolver Usage exceeds the
lesser of the Joint Borrowing Base and the Maximum Revolver Amount, (e)  the
Joint FILO Usage exceeds the lesser of the Joint FILO Borrowing Base and Maximum
FILO Amount (and such excess it not then able to be reallocated as Joint
Revolver Usage), (f) the German Revolver Usage exceeds the lesser of the German
Borrowing Base and the German Sublimit, (g) the German FILO Usage exceeds the
lesser of the German FILO Borrowing Base and the German Sublimit (and such
excess it not then able to be reallocated as German Revolver Usage), (h) the
Swiss Revolver Usage exceeds the lesser of the Swiss Borrowing Base and the
Swiss Sublimit, and/or (i) the Swiss FILO Usage exceeds the lesser of the Swiss
FILO Borrowing Base and the Swiss Sublimit (and such excess it not then able to
be reallocated as Swiss Revolver Usage).

 



-54-

 

 

"Parallel Debt" has the meaning specified therefor in Section 13(b) of the
Affiliate Guaranty.

 

"Parent" means Weatherford International plc, an Irish public limited company;
provided that, if a Redomestication occurs subsequent to the Closing Date and
Parent is not the Surviving Person resulting from such Redomestication, the term
“Parent” shall refer to the Surviving Person resulting from such
Redomestication.

 

"Participant" has the meaning specified therefor in Section 13.1(e) of this
Agreement.

 

"Participant Certificate" means a certificate executed by a Participant
substantially in the form of Exhibit P-2 to this Agreement.

 

"Participant Register" has the meaning set forth in Section 13.1(i) of this
Agreement.

 

"Patent Security Agreement" has the meaning specified therefor in the Domestic
Security Agreement.

 

"Patriot Act" has the meaning specified therefor in Section 4.13 of this
Agreement.

 

"Payment Conditions" means, at the time of determination with respect to a
proposed payment to fund a Specified Transaction, that:

 

(a)               no Default or Event of Default then exists or would arise as a
result of the consummation of such Specified Transaction,

 

(b)               either

 

(i)       Excess Availability (exclusive of any availability created pursuant to
clause (g) of the definition of Joint Borrowing Base), (x) at all times during
the 30 consecutive days immediately preceding the date of such proposed payment
and the consummation of such Specified Transaction, calculated on a pro forma
basis as if such proposed payment was made, and the Specified Transaction was
consummated, on the first day of such period, and (y) immediately after giving
effect to such proposed payment and Specified Transaction, in each case, is not
less than the greater of (A)  25% of the Line Cap and (B) $84,375,000, or

 



-55-

 

 

(ii)       both (A) the Fixed Charge Coverage Ratio of the Loan Parties and
their Subsidiaries is equal to or greater than 1.00:1.00 for the 4 fiscal
quarter period most recently ended for which financial statements are required
to have been delivered to Agent pursuant to Schedule 5.1 to this Agreement
(calculated on a pro forma basis as if such proposed payment was made on the
last day of such 4 fiscal quarter period and, except with respect to the
consideration paid for a Permitted Acquisition or other payment made for an
Investment, constitutes a Fixed Charge (it being understood that such proposed
payment, except with respect to the consideration paid for a Permitted
Acquisition or other payment made for an Investment, shall also be a Fixed
Charge made on the last day of such 4 fiscal quarter period for purposes of
calculating the Fixed Charge Coverage Ratio under this clause (ii) for any
subsequent proposed payment to fund a Specific Transaction)), and (B) Excess
Availability (exclusive of any availability created pursuant to clause (g) of
the definition of Joint Borrowing Base), (x) at all times during the 30
consecutive days immediately preceding the date of such proposed payment and the
consummation of such Specified Transaction, calculated on a pro forma basis as
if such proposed payment was made, and the Specified Transaction was
consummated, on the first day of such period, and (y) immediately after giving
effect to such proposed payment and Specified Transaction, in each case, is not
less than the greater of (A)  20% of the Line Cap and (B) $67,500,000, and

 

(c)               Administrative Borrower has delivered a certificate to Agent
certifying that all conditions described in clauses (a) and (b) above have been
satisfied.

 

"PBGC" means the Pension Benefit Guaranty Corporation or any successor agency.

 

"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the IRC sponsored, maintained, or contributed to by any
Loan Party or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has
any liability, contingent or otherwise.

 

"Perfection Certificate" means a certificate in the form of Exhibit P-1 to this
Agreement.

 

"Permitted Acquisition" means any Acquisition (other than a Hostile Acquisition)
by Parent or a Restricted Subsidiary if (a) at the time of and immediately after
giving effect thereto, (i) Parent and its Restricted Subsidiaries are in
compliance with Section 6.3 and (ii) the Payment Conditions are satisfied, (b)
all actions required to be taken with respect to such acquired or newly formed
Subsidiary under Section 5.11 shall have been taken or will be taken within the
time periods set forth therein, (c) if such Acquisition involves a merger,
consolidation or amalgamation of Parent or a Restricted Subsidiary with any
other Person, such Acquisition is permitted under Section 6.2 and Section 6.9,
and (d) in the case of any Acquisition made by Restricted Subsidiaries that are
not Wholly-Owned Subsidiaries and Restricted Subsidiaries that are not Loan
Parties, the aggregate consideration paid in respect of such Acquisition, when
taken together with the aggregate consideration paid in respect of all other
Acquisitions consummated by such Persons since the Closing Date, does not exceed
at any date of determination, an amount equal to the sum of (i) $200,000,000
plus (ii) the amount of net cash proceeds from issuances of Equity Interests
(other than Disqualified Equity Interests) by Parent to the extent such issuance
is substantially contemporaneous with the closing of such Acquisition and such
net cash proceeds are used to pay consideration in respect of such Acquisition.

 

"Permitted Customer Notes Disposition" means the Disposition (including the sale
of a participation) by any Restricted Subsidiary that is organized in a
jurisdiction other than a Specified Jurisdiction to a third party of (or in) any
Receivables that were originated by such Restricted Subsidiary in the ordinary
course of business and have been converted, exchanged or novated into one or
more promissory notes or similar instruments.

 



-56-

 

 

"Permitted Discretion" means a determination made in the exercise of good faith
and reasonable credit judgment (from the perspective of a secured asset-based
lender).

 

"Permitted Encumbrances" means, without duplication:

 

(a)               Liens for Taxes or unpaid utilities (i) not yet delinquent or
which can thereafter be paid without penalty, (ii) which are being contested in
good faith by appropriate proceedings (provided that, with respect to Taxes
referenced in this clause (ii), adequate reserves with respect thereto are
maintained on the books of Parent or its Subsidiaries, to the extent required by
GAAP), or (iii) imposed by any foreign Governmental Authority and attaching
solely to assets with a fair market value not in excess of $50,000,000 in the
aggregate at any one time, so long as, in the case of this clause (iii), such
Liens do not have priority over Agent's Liens on the Revolver Facility Priority
Collateral unless Agent has taken a reserve (or has elected to not take a
reserve at a time that Borrowers have sufficient Excess Availability therefor)
for the amount of the Tax or unpaid utility;

 

(b)               carriers', warehousemen's, mechanics', materialmen's,
repairmen's or other like Liens arising in the ordinary course of business and
not overdue for a period of more than sixty (60) days or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made to the extent required by GAAP;

 

(c)               pledges or deposits made in compliance with, or deemed trusts
arising in connection with, workers' compensation, unemployment insurance, old
age benefits, pension, employment or other social security laws or regulations;

 

(d)               easements, rights-of-way, use restrictions, minor defects or
irregularities in title, reservations (including reservations in any original
grant from any government of any land or interests therein and statutory
exceptions to title) and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount and
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of Parent or any of its Restricted Subsidiaries;

 

(e)               judgment and attachment Liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings,
promptly instituted and diligently conducted, and for which adequate reserves
have been made to the extent required by GAAP;

 

(f)                Liens on the assets (and related insurance proceeds) of any
entity or asset (and related insurance proceeds) existing at the time such asset
or entity is acquired by Parent or any of its Restricted Subsidiaries, whether
by merger, amalgamation, consolidation, purchase of assets or otherwise;
provided that (i) such Liens are not created, incurred or assumed by such entity
in contemplation of such entity's being acquired by Parent or any of its
Restricted Subsidiaries, (ii) such Liens do not extend to any other assets of
Parent or any of its Restricted Subsidiaries and (iii) the Indebtedness secured
by such Liens is permitted pursuant to this Agreement;

 



-57-

 

 

(g)               Liens on fixed or capital assets acquired, constructed or
improved by Parent or any Restricted Subsidiary; provided that (i) such Liens
secure Indebtedness permitted by Section 6.1(m), (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within ninety (90) days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such Liens shall
not at any time encumber any property (other than proceeds from associated
insurances and proceeds of, improvements, accessions and upgrades to, and
related contracts, intangibles and other assets incidental to or arising from,
the property so acquired, constructed or improved) other than the property
financed by such Indebtedness;

 

(h)               (i) Liens incurred to secure the performance of tenders, bids,
leases, statutory obligations, surety and appeal bonds, government contracts,
performance and return-of-money bonds and other obligations of a like nature
incurred in the ordinary course of business; provided that no Liens incurred
under this sub-clause (i) shall secure obligations for the payment of borrowed
money and (ii) Liens solely on cash and Cash Equivalents not to exceed
$50,000,000 at any one time securing letters of credit, letter of credit
facilities, bank guaranties, bank guarantee facilities or similar instruments or
facilities supporting the obligations described in the preceding sub-clause (i);

 

(i)                 leases or subleases granted to others not interfering in any
material respect with the business of Parent or any of its Restricted
Subsidiaries;

 

(j)                 Liens to secure obligations arising from statutory or
regulatory requirements;

 

(k)               any interest or title of a lessor in property (and proceeds
(including proceeds from insurance) of, and improvements, accessions and
upgrades to, such property) subject to any Capitalized Lease Obligation or
operating lease which obligation or lease, in each case, is permitted under this
Agreement;

 

(l)                 Liens in favor of collecting or payor banks having a right
of setoff, revocation, refund or chargeback with respect to money or instruments
of Parent or any of its Restricted Subsidiaries on deposit with or in possession
of such bank subject to, in the case of bank accounts pledged under a Security
Agreement governed by Dutch law, a Bank Consent Letter (as defined therein), and
any netting or set-off arrangement entered into by any Loan Party in the
ordinary course of its banking arrangements for the purpose of netting debit and
credit balances and any Lien arising under the general terms and conditions of
banks or Sparkassen (Allgemeine Geschäftsbedingungen der Banken oder Sparkassen)
with whom any Loan Party maintains a banking relationship in the ordinary course
of business;

 

(m)             rights under retention of title arrangements in favor of
suppliers incurred in the ordinary course of business;

 

(n)               Liens solely on any cash earnest money deposits or escrow
arrangements made by Parent or any of its Restricted Subsidiaries in connection
with any letter of intent or purchase agreement relating to any acquisition of
property permitted hereunder;

 



-58-

 

 

(o)               extensions, renewals and replacements of any Lien permitted by
any of the preceding clauses, so long as (i) the principal amount of any debt
secured thereby is not increased (other than to the extent of any amounts
incurred to pay costs of any such extension, renewal or replacement) and (ii)
such Lien does not extend to any additional assets (other than improvements and
accessions to, and replacements of, the assets originally subject to such Lien);
and

 

(p)               any Lien created or subsisting to secure any obligations
incurred in order to comply with the requirements of section 8a of the German
Part-Time Retirement Act (Altersteilzeitgesetz) and/or section 7e of the Fourth
Book of the German Social Security Code (Sozialgesetzbuch IV).

 

"Permitted Existing Indebtedness" means the Indebtedness of Parent and its
Restricted Subsidiaries existing as of the Closing Date and identified on
Schedule 6.1 to this Agreement.

 

"Permitted Factoring Customers" means the Persons identified to Agent in writing
on or prior to the Closing Date, as such Persons may be updated from time to
time by Parent with the approval of Agent.

 

"Permitted Factoring Transaction Documents" means each of the documents and
agreements entered into in connection with any Permitted Factoring Transaction.

 

"Permitted Factoring Transactions" means receivables purchase facilities and
factoring transactions entered into by Parent and or any Restricted Subsidiary
with respect to Receivables originated by Parent or such Restricted Subsidiary
in the ordinary course of business and owing by one or more Permitted Factoring
Customers, which receivables purchase facilities and factoring transaction give
rise to Attributable Receivables Amounts that are non-recourse to Parent and its
Restricted Subsidiaries other than limited recourse customary for receivables
purchase facilities and factoring transactions of the same kind; provided that
(i) the aggregate face amount of all receivables sold or transferred pursuant to
Permitted Factoring Transactions shall not exceed $100,000,000 during any Fiscal
Quarter (or $25,000,000 during any Fiscal Quarter in the case of such sales or
transfers by Borrowing Base Loan Parties), (ii) such Receivables are segregated
in Deposit Accounts that are separate and distinct from collection accounts
receiving the proceeds of Accounts constituting Revolving Loan Priority
Collateral, and Borrower and its Restricted Subsidiaries shall not otherwise
comingle proceeds of Accounts received in connection with a Permitted Factoring
Transaction with any Revolving Loan Priority Collateral, (iii) at the time of
each sale, the Payment Conditions are satisfied, and (iv) in the case of any
sale or transfer of Receivables in excess of a net book value of $20,000,000
(taken together with any other sale or other transfer of assets of the type
included in the Borrowing Base in connection with Permitted Factoring
Transactions, movement of assets of the type described in Section 5.14,
Indebtedness of the type described in Section 6.1(f), Disposition of the types
described in the last paragraph of Section 6.5, Investment of the type described
in Section 6.6(n) and Restricted Payment of the type described in Section
6.8(k), in each case made during such month or, if applicable, since the date of
the most recently delivered Borrowing Base Certificate during such month) made
by a Borrowing Base Loan Party of assets of the type included in a Borrowing
Base, the Administrative Borrower shall deliver an updated Borrowing Base
Certificate to Agent within three Business Days after the consummation of such
sale or transfer reflecting the removal of such assets from the Borrowing Base
(or other applicable adjustment, if any), and such sale or transfer shall be
permitted only to the extent no Overadvance results therefrom.

 



-59-

 

 

"Permitted Holders" means Capital Research and Management Company and its
affiliates, on behalf of certain managed funds and accounts, and Franklin
Advisers, Inc., as investment manager on behalf of certain funds and accounts.

 

"Permitted Intercompany Specified Transactions" means capital contributions,
other Investments, asset Dispositions or Restricted Payments made by Parent or a
Restricted Subsidiary to or in a Restricted Subsidiary that is not a Loan Party
or a Loan Party that is not Wholly-Owned (i) made in the ordinary course of
business in order to comply with foreign requirements of law and accounting
standards and practices with respect to minimum levels of retained earnings or
other similar legal requirements, (ii) made in the ordinary course of business
and in accordance with historical practices thereof prior to the commencement of
the Chapter 11 Cases in connection with submitting RFPs, RFQs or other similar
customer bids, (iii) made in the ordinary course of business and in accordance
with historical practices thereof prior to the commencement of the Chapter 11
Cases in connection with tax optimization strategies, and (iv) made in the
ordinary course of business and in accordance with historical practices thereof
prior to the commencement of the Chapter 11 Cases in connection with funding
operating losses of the recipient thereof.

 

"Permitted Intercompany Treasury Management Transactions" means customary
intercompany trade transactions, customary intercompany operational asset
transfers and customary intercompany cash management transfers, in each case
made in the ordinary course of business of Parent and its Restricted
Subsidiaries and in accordance with historical practices thereof prior to the
commencement of the Chapter 11 Cases.

 

"Permitted Investments" means Investments permitted by Section 6.6 of this
Agreement.

 

"Permitted Liens" means Liens permitted by Section 6.4 of this Agreement.

 

"Permitted Protest" means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), Taxes
(other than payroll Taxes or Taxes that are the subject of a United States
federal tax lien), or rental payment; provided, that (a) a reserve with respect
to such obligation is established on such Loan Party's or its Subsidiaries'
books and records in such amount as is required under GAAP, (b) any such protest
is instituted promptly and prosecuted diligently by such Loan Party or its
Subsidiary, as applicable, in good faith, and (c) Agent is reasonably satisfied
that, while any such protest is pending, there will be no impairment of the
enforceability, validity, or (unless Agent has taken a reserve (or has elected
to not take a reserve at a time that Borrowers have sufficient Excess
Availability therefor) for the amount of the Tax or rental payment) priority of
any of Agent's Liens on the Resolver Facility Priority Collateral.

 



-60-

 

 

"Permitted Refinancing Indebtedness" means Indebtedness (for purposes of this
definition, "New Indebtedness") incurred in exchange for, or the proceeds of
which are used to extend, refinance, replace, defease, discharge, refund or
otherwise retire for value any other Indebtedness (for purposes of this
definition, the "Refinanced Indebtedness"), provided that (a) the aggregate
principal amount (or accreted value, in the case of Indebtedness issued with
original issue discount) of the New Indebtedness (including undrawn or available
committed amounts) does not exceed the sum of (i) the aggregate principal amount
(or accreted value, in the case of Indebtedness issued with original issue
discount) then outstanding of the Refinanced Indebtedness (including undrawn or
available committed amounts) plus (ii) an amount necessary to pay all accrued
(including, for purposes of defeasance, future accrued) and unpaid interest on
the Refinanced Indebtedness and any fees, premiums and expenses related to such
exchange or refinancing, (b) the New Indebtedness has a stated maturity that is
no earlier than the stated maturity date of the Refinanced Indebtedness (c) the
New Indebtedness has a Weighted Average Life to Maturity that is no shorter than
the Weighted Average Life to Maturity of the Refinanced Indebtedness, (d) the
New Indebtedness is not incurred or Guaranteed by any Person that was not an
obligor on the Refinanced Indebtedness unless such Person would have been
permitted to be the issuer or guarantor, as applicable, under a new issuance of
such Indebtedness hereunder; provided that in the event that the Refinanced
Indebtedness is of the type described in Section 6.1(b), the New Indebtedness
may be Guaranteed by any Loan Party; and (e) if the Refinanced Indebtedness is
subordinated in right of payment or lien priority to the Obligations, the New
Indebtedness is subordinated in right of payment or lien priority, as
applicable, to the Obligations to at least the same extent as the Refinanced
Indebtedness.

 

"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

"Plan Effective Date" means the "Effective Date" as defined in the Plan of
Reorganization.

 

"Plan of Reorganization" means the Second Amended Joint Prepackaged Plan of
Reorganization for Weatherford International plc and its Affiliate Debtors Under
Chapter 11 of the Bankruptcy Code (as amended, supplemented or otherwise
modified from time to time), as was approved by the Bankruptcy Court in
accordance with section 1129 of the Bankruptcy Code.

 

"Platform" has the meaning specified therefor in Section 17.9(c) of this
Agreement.

 

"Pledged Subsidiary" means a direct Subsidiary of a Loan Party that is organized
in a Specified Jurisdiction and is not itself a Loan Party.

 

"PPSA" means the Personal Property Security Act (Alberta) or any other
applicable Canadian federal or provincial statute pertaining to the granting,
perfecting, priority or ranking of security interests, liens, hypothecs on
personal property, and any successor statutes, together with any regulations
thereunder, in each case as in effect from time to time. References to sections
of the PPSA shall be construed to also refer to any successor sections.

 

"Principal Financial Officer" means, with respect to any Loan Party, the chief
financial officer, the treasurer, the assistant treasurer or the principal
accounting officer of such Loan Party.

 



-61-

 

 

"Projections" means Parent's forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent's historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

 

"Pro Rata Share" means, as of any date of determination:

 

(a)               with respect to a Lender's obligation to make all or a portion
of the Revolving Loans, with respect to such Lender's right to receive payments
of interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders,

 

(b)               with respect to a Lender's obligation to participate in
Revolving Letters of Credit, with respect to such Lender's obligation to
reimburse Issuing Bank, and with respect to such Lender's right to receive
payments of Letter of Credit Fees with respect to Revolving Letters of Credit,
and with respect to all other computations and other matters related to
Revolving Letters of Credit, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders; provided, that if all of the Revolving Loans have been
repaid in full and all Revolver Commitments have been terminated, but Revolving
Letters of Credit remain outstanding, Pro Rata Share under this clause shall be
the percentage obtained by dividing (A) the Revolving Letter of Credit Exposure
of such Lender, by (B) the Revolving Letter of Credit Exposure of all Lenders,

 

(c)               with respect to a Lender's obligation to make all or a portion
of the FILO Loans, with respect to such Lender's right to receive payments of
interest, fees, and principal with respect to the FILO Loans, and with respect
to all other computations and other matters related to the FILO Commitments or
the FILO Loans, the percentage obtained by dividing (i) the FILO Loan Exposure
of such Lender, by (ii) the aggregate FILO Loan Exposure of all Lenders,

 

(d)               with respect to a Lender's obligation to participate in FILO
Letters of Credit, with respect to such Lender's obligation to reimburse Issuing
Bank, and with respect to such Lender's right to receive payments of Letter of
Credit Fees with respect to FILO Letters of Credit, and with respect to all
other computations and other matters related to FILO Letters of Credit, the
percentage obtained by dividing (i) the FILO Loan Exposure of such Lender, by
(ii) the aggregate FILO Loan Exposure of all Lenders; provided, that if all of
the FILO Loans have been repaid in full and all FILO Commitments have been
terminated, but FILO Letters of Credit remain outstanding, Pro Rata Share under
this clause shall be the percentage obtained by dividing (A) the FILO Letter of
Credit Exposure of such Lender, by (B) the FILO Letter of Credit Exposure of all
Lenders,

 

(e)               with respect to all other matters and for all other matters as
to a particular Revolving Lender (including the indemnification obligations
arising under Section 15.7 of this Agreement), the percentage obtained by
dividing (i) the Revolving Loan Exposure of such Lender, by (ii) the aggregate
Revolving Loan Exposure of all Lenders, in any such case as the applicable
percentage may be adjusted by assignments permitted pursuant to Section 13.1;
provided, that if all of the Revolving Loans have been repaid in full and all
Revolving Commitments have been terminated, Pro Rata Share under this clause
shall be the percentage obtained by dividing (A) the Revolving Letter of Credit
Exposure of such Lender, by (B) the Revolving Letter of Credit Exposure of all
Lenders, and

 



-62-

 

 

(f)                with respect to all other matters and for all other matters
as to a particular FILO Lender (including the indemnification obligations
arising under Section 15.7 of this Agreement), the percentage obtained by
dividing (i) the FILO Loan Exposure of such Lender, by (ii) the aggregate FILO
Loan Exposure of all Lenders, in any such case as the applicable percentage may
be adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the FILO Loans have been repaid in full and all FILO Commitments have
been terminated, Pro Rata Share under this clause shall be the percentage
obtained by dividing (A) the FILO Letter of Credit Exposure of such Lender, by
(B) the FILO Letter of Credit Exposure of all Lenders.

 

"Protective Advances" means Joint Protective Advances and/or German Protective
Advances and/or Swiss Protective Advances, as the context requires.

 

"Public Lender" has the meaning specified therefor in Section 17.9(c) of this
Agreement.

 

"QFC" has the meaning assigned to the term "qualified financial contract" in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

 

"QFC Credit Support" has the meaning specified therefor in Section 17.15 of this
Agreement.

 

"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Loan Parties and their
Subsidiaries that is in Deposit Accounts or in Securities Accounts, or any
combination thereof, and is maintained by a branch office of the bank or
securities intermediary located within the United States, England, Canada,
Norway, United Arab Emirates or Germany.

 

"Qualified Equity Interests" means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

 

"Real Property" means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or one of its Subsidiaries and the
improvements thereto.

 

"Real Property Collateral" means (a) the Real Property identified on Schedule
R-1 to this Agreement, and (b) any Material Real Property hereafter acquired by
any Loan Party.

 

"Receivable Reserves" means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(e), to establish and maintain (including Landlord
Reserves for books and records locations and reserves for rebates, discounts,
warranty claims, and returns) with respect to the Eligible Accounts or the
Maximum Facility Amount.

 



-63-

 

 

"Receivables" means any right to payment of Parent or any Restricted Subsidiary
created by or arising from sales of goods, leases of goods or the rendition of
services rendered no matter how evidenced whether or not earned by performance
(whether constituting accounts, general intangibles, chattel paper or
otherwise).

 

"Receivables Related Security" means all contracts, contract rights, guarantees
and other obligations related to Receivables, all proceeds and collections of
Receivables and all other assets and security of a type that are customarily
sold or transferred in connection with receivables purchase facilities and
factoring transactions of a type that could constitute Permitted Factoring
Transactions.

 

"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

"Redemption" means, with respect to any Indebtedness, the redemption, purchase,
defeasance, prepayment or other acquisition or retirement for value of such
Indebtedness. The term "Redeem" has a meaning correlative thereto.

 

"Redomestication" means:

 

(a)       any amalgamation, merger, plan or scheme of arrangement, exchange
offer, business combination, reincorporation, reorganization, consolidation or
similar action of the Weatherford Parent Company with or into any other person
(as such term is used in Section 13(d) of the Exchange Act), or of any other
person (as such term is used in Section 13(d) of the Exchange Act) with or into
the Weatherford Parent Company, or the sale, distribution or other disposition
(other than by lease) of all or substantially all of the properties or assets of
the Weatherford Parent Company and its Subsidiaries taken as a whole to any
other person (as such term is used in Section 13(d) of the Exchange Act);

 

(b)       any continuation, discontinuation, domestication, redomestication,
amalgamation, merger, plan or scheme of arrangement, exchange offer, business
combination, reincorporation, reorganization consolidation or similar action of
the Weatherford Parent Company, pursuant to the law of the jurisdiction of its
organization and of any other jurisdiction; or

 

(c)       the formation of a Person that becomes, as part of the transaction or
series of related transactions, the direct or indirect owner of 100% of the
voting shares of the Weatherford Parent Company (the "New Weatherford Parent");

 

if, as a result thereof:

 

(x)       in the case of any action specified in clause (a), the entity that is
the surviving, resulting or continuing Person in such amalgamation, merger, plan
or scheme of arrangement, exchange offer, business combination, reincorporation,
reorganization, consolidation or similar action, or the transferee in such sale,
distribution or other disposition;

 



-64-

 

 

 

 

(y)       in the case of any action specified in clause (b), the entity that
constituted the Weatherford Parent Company immediately prior thereto (but
disregarding for this purpose any change in its jurisdiction of organization);
or

 

(z)       in the case of any action specified in clause (c), the New Weatherford
Parent,

 

(in any such case the "Surviving Person") is a corporation or other entity,
validly incorporated or formed and existing in good standing (to the extent the
concept of good standing is applicable) (1) under the laws of the State of
Delaware or another State of the United States, Canada, Ireland, England, Wales,
Scotland, Northern Ireland or The Kingdom of the Netherlands, or (2) with the
consent of all of the Lenders (such consent not to be unreasonably withheld (but
only to the extent that (x) each Lender can legally do business with, and commit
to extend credit to, and receive Guarantees (and payments in respect thereof)
from, an entity organized in such member country and (y) doing business with and
receiving Guarantees (and payments in respect thereof) from such entity would
not result in any material adverse tax, regulatory or legal consequences to any
Lender)), under the laws of any other jurisdiction; provided that (I) each class
of Equity Interests of the Surviving Person issued and outstanding immediately
following such action, and giving effect thereto, shall be beneficially owned by
substantially the same Persons, in substantially the same percentages, as was
the Equity Interests of the entity constituting the Weatherford Parent Company
immediately prior thereto (provided that in no event shall a Change of Control
result from any of the actions specified in clauses (a) through (c) above) and
(II) the Surviving Person shall have delivered to Agent:

 

(i)       a certificate to the effect that, both before and after giving effect
to such transaction, no Default or Event of Default exists;

 

(ii)       an opinion, reasonably satisfactory in form, scope and substance to
Agent, of counsel reasonably satisfactory to Agent, addressing such matters in
connection with the Redomestication as Agent or any Lender may reasonably
request;

 

(iii)       if applicable, the documents required by Section 6.2(b); and

 

(iv)       if the Surviving Person is the New Weatherford Parent, (A) an
instrument whereby such Person unconditionally guarantees the Obligations for
the benefit of the Lender Group and (B) an instrument whereby such Person
becomes a party to this Agreement and assumes all rights and obligations
hereunder of the entity constituting the Weatherford Parent Company immediately
prior to the transactions described above, in each case in form and substance
reasonably satisfactory to Agent.

 

"Register" has the meaning set forth in Section 13.1(h) of this Agreement.

 

"Registered Loan" has the meaning set forth in Section 13.1(h) of this
Agreement.

 

"Related Fund" means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

 



-65-

 

 

"Relevant Governmental Body" means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

"Rental Tool Reserves" means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(e), to establish and maintain (including Landlord
Reserves) with respect to the Eligible Rental Tools or the Maximum Facility
Amount.

 

"Rental Tools" means unfinanced drilling, fracking, well maintenance and other
similar rental tools, including, without limitation, artificial lift equipment,
cementation production, drilling services, drilling tools, intervention
services, line hanger, pressure drilling, open and case hole, pressure pumping,
production automation, sand control, testing, tubular running services, well
services, and wireline, in each case constituting Inventory or Equipment of a
Domestic Borrowing Base Loan Party or a Canadian Borrowing Base Loan Party, that
is held in the ordinary course of business for rental to another Person that is
not an Affiliate of any Loan Party.

 

"Replacement Lender" has the meaning specified therefor in Section 2.13(b) of
this Agreement.

 

"Report" has the meaning specified therefor in Section 15.16 of this Agreement.

 

"Required Availability" means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $350,000,000.

 

"Required Lenders" means, at any time, Lenders having or holding more than 50%
of the sum of (a) the aggregate Revolving Loan Exposure of all Lenders, plus
(b) the aggregate FILO Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure and the FILO Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Required Lenders, and (ii) at
any time there are two or more Lenders (who are not Affiliates of one another or
Defaulting Lenders), "Required Lenders" must include at least two Lenders (who
are not Affiliates of one another).

 

"Rescission" has the meaning specified therefor in Section 5.19(c) of this
Agreement.

 



-66-

 

 

"Reserves" means, as of any date of determination, Inventory Reserves, Rental
Tool Reserves, Receivables Reserves, Bank Product Reserves, Specified Colombia
Bank Account Reserves, Foreign Cash Dominion Reserves and those other reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(e), to establish and maintain (including reserves with
respect to (a) sums that any Loan Party or its Restricted Subsidiaries are
required to pay under any Section of this Agreement or any other Loan Document
(such as taxes, assessments, insurance premiums, or, in the case of leased
assets, rents or other amounts payable under such leases) and has failed to pay,
(b) amounts owing by any Loan Party or its Restricted Subsidiaries to any Person
to the extent secured by a Lien on, or trust over, any of the Collateral (other
than a Permitted Lien), which Lien or trust, in the Permitted Discretion of
Agent likely would have a priority superior to Agent's Liens (such as Liens or
trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers (including retention of title claims), or Liens or trusts
for ad valorem, excise, sales, or other taxes where given priority under
applicable law) in and to such item of the Collateral, (c) amounts that could
become due to any unsecured creditors in any Insolvency Proceeding of a BVI Loan
Party or a UK Loan Party which would have priority over Agent's floating charge
on the Collateral (but in any event not to exceed any statutory maximum
prescribed from time to time), and (d) amounts that would become due to any
trustee, insolvency administrator or other Person that could have priority over
Agent's Liens on the Collateral) with respect to any Applicable Borrowing Base
or the Maximum Facility Amount.

 

"Resolution Authority" means any body which has authority to exercise any
Write-down and Conversion Powers.

 

"Restricted Obligations" has the meaning specified therefor in Section 17.18(a)
of this Agreement.

 

"Restricted Payment" means (a) any dividend or other distribution (whether in
cash, securities or other property) on account of any Equity Interests of Parent
or any Restricted Subsidiary, (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests of Parent or any Restricted Subsidiary, (c) any
voluntary Redemption of any Indebtedness prior to the stated maturity thereof or
(d) any payment in violation of any subordination terms of any Indebtedness.

 

"Restricted Subsidiary" means any Subsidiary of Parent that is not an
Unrestricted Subsidiary. For the avoidance of doubt, each Borrower and each
Guarantor (other than Parent) shall be a Restricted Subsidiary.

 

"Restrictive Agreement" means any agreement or other arrangement that prohibits,
limits, restricts or imposes any condition upon the ability of any Loan Party to
create, incur or permit to exist any Lien upon any of its property or assets (a)
in favor of Agent and the Lenders to secure any of the Obligations, or (b) in
favor of the L/C Facility Agent and the L/C Secured Parties to secure any of the
L/C Facility Obligations.

 

"Revolver Availability Amount" means, as of any date of determination, an amount
equal to (a) the lesser of (i) the Maximum Revolver Amount and (ii) the
Aggregate Borrowing Base, minus (b) the then outstanding Revolver Usage.

 



-67-

 

 

"Revolver Commitment" means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender's name under
the applicable heading on Schedule C-1 to this Agreement or in the Assignment
and Acceptance pursuant to which such Lender became a Lender under this
Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of this Agreement, and as such amounts may be decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c)
hereof.

 

"Revolver Facility Priority Collateral" means "ABL Priority Collateral" as such
term is defined in the Intercreditor Agreement.

 

"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Revolving Letter of Credit Usage.

 

"Revolving Lender" means a Lender that has Revolving Loan Exposure or Revolving
Letter of Credit Exposure.

 

"Revolving Letter of Credit Exposure" means, as of any date of determination
with respect to any Lender, such Lender's participation in Revolving Letter of
Credit Usage pursuant to Section 2.11(e) on such date.

 

"Revolving Letter of Credit Usage" means, at any time, all Letter of Credit
Usage that is not FILO Letter of Credit Usage.

 

"Revolving Loan Base Rate Margin" has the meaning set forth in the definition of
Applicable Margin.

 

"Revolving Loan Exposure" means, with respect to any Lender, as of any date of
determination (a) prior to the termination of the Revolver Commitments, the
amount of such Lender's Revolver Commitment, and (b) after the termination of
the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

 

"Revolving Loan LIBOR Rate Margin" has the meaning set forth in the definition
of Applicable Margin.

 

"Revolving Loans" means Joint Revolving Loans and/or German Revolving Loans
and/or Swiss Revolving Loans (in each case including related Extraordinary
Advances), as the context requires.

 

"Sanctioned Entity" means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.

 



-68-

 

 

"Sanctioned Person" means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC's
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

 

"Sanctions" means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty's Treasury of the United Kingdom, (e) any Governmental
Authority of Canada under the Special Economics Measures Act (Canada) or other
applicable Canadian legislation or (f) any other Governmental Authority with
jurisdiction over any member of Lender Group or any Loan Party or any of their
respective Subsidiaries or Affiliates.

 

"S&P" has the meaning specified therefor in the definition of Domestic Cash
Equivalents.

 

"SEC" means the United States Securities and Exchange Commission and any
successor thereto.

 

"Securities Account" means a securities account (as that term is defined in the
Code).

 

"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

"Security Agreements" means, collectively, (a) the Domestic Security Agreement,
(b) the Canadian Security Agreement, (c) the agreements and other instruments
described on Schedule S-1 hereto and (d) any other security agreement, pledge
agreement, debenture, charge or other similar agreement in form and substance
reasonably satisfactory to Agent in favor of Agent for the benefit of itself and
the other members of the Lender Group, in any such case, pursuant to which any
Loan Party grants Liens on the property of such Loan Party to secure the
Obligations.

 

"Settlement" has the meaning specified therefor in Section 2.3(e)(i) of this
Agreement.

 

"Settlement Date" has the meaning specified therefor in Section 2.3(e)(i) of
this Agreement.

 

"SOFR" means, with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York's Website.

 



-69-

 

 

"Solvent" means, in reference to any Person as of any date, (i) the fair value
of the assets of such Person, at a fair valuation, will, as of such date, exceed
its debts and liabilities (subordinated, contingent or otherwise); (ii) the
present fair saleable value of the property of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities (subordinated, contingent or
otherwise), as such debts and other liabilities become absolute and matured;
(iii) such Person will, as of such date, be able to pay its debts and
liabilities (subordinated, contingent or otherwise), as such debts and
liabilities become absolute and matured; and (iv) such Person will not, as of
such date, have unreasonably small capital with which to conduct the business in
which it is engaged as such business is now conducted and is proposed to be
conducted after the Closing Date.

 

"Specified Colombia Bank Account Reserve" means, as of any date of
determination, and solely to the extent that Eligible Accounts, set forth in the
most recent Borrowing Base Certificate delivered pursuant to Section 5.2 of this
Agreement, includes (i) Accounts with respect to which the Account Debtor
maintains its chief executive office in, or is organized under the laws of,
Colombia, or (ii) Accounts with respect to which payment therefor is remitted to
Deposit Accounts located in Colombia, those reserves that Agent deems necessary
or appropriate, in its Permitted Discretion and subject to Section 2.1(e), to
establish and maintain, in respect of any portion of the collections of such
Accounts that are deposited into a Deposit Account located in Colombia or into a
Deposit Account not otherwise subject to a Deposit Account Control Agreement.

 

"Specified Eligible Deposit Account" means, with respect to any Loan Party, such
Loan Party's Deposit Accounts located in an Eligible Jurisdiction; provided
that, if any such Deposit Account of a Loan Party located in an Eligible
Jurisdiction becomes subject to a Deposit Account Control Agreement, such
Deposit Account shall cease to be a Specified Eligible Deposit Account.

 

"Specified Disposition" means a Disposition of property described in Schedule
6.5(d) to this Agreement.

 

"Specified Event of Default" means any Event of Default described in any of
Sections 8.1, 8.2 (but only with respect to clauses (a) through (d) of Schedule
5.1 and clauses (a) through (l) of Schedule 5.2 to this Agreement, Section 7 of
this Agreement, 5.18, 5.19, 8.4, 8.5 or 8.7 (but only with respect to
representations in Sections 4.22, 4.23, 4.24 and 4.25 or in any Borrowing Base
Certificate).

 

"Specified Ineligible Deposit Account" means, with respect to any Loan Party,
such Loan Party's Deposit Accounts located in an Ineligible Jurisdiction.

 

"Specified Jurisdiction" means the United States of America (or any state
thereof), Canada (or any province or territory thereof), the United Kingdom,
Ireland, Germany, Switzerland, Luxembourg, Bermuda, the British Virgin Islands,
the Netherlands, Argentina, Australia, Norway, Hungary, Panama and certain other
jurisdictions to be identified from time to time by Agent in accordance with
Section 5.11. In no event shall any Excluded Jurisdiction be or become a
Specified Jurisdiction.

 



-70-

 

 

"Specified Senior Indebtedness" means Funded Indebtedness (which, for purposes
of Section 6.1(j) only, shall also include Indebtedness of the type described in
clause (c) of the definition of Indebtedness) of any Loan Parties.

 

"Specified State" means each jurisdiction of organization of the Loan Parties,
other than any Excluded Jurisdiction.

 

"Specified Transaction" means any Investment, optional prepayment of
Indebtedness, Permitted Acquisition or Restricted Payment (or declaration of any
prepayment or Restricted Payment), or any other action permitted to be taken by
a Loan Party that is expressly subject to the satisfaction of the Payment
Conditions pursuant to the terms of this Agreement.

 

"Spot Rate" means, for any Alternative Currency, the rate determined by Agent or
an Issuing Bank as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such
Alternative Currency with Dollars through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date 2 Business Days prior to the date
as of which the foreign exchange computation is made; provided that Agent or an
Issuing Bank may obtain such spot rate from another financial institution
designated by Agent or such Issuing Bank or third party published rate if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.

 

"Standard Letter of Credit Practice" means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

 

"Sterling" or "£" means the lawful currency of the United Kingdom and, in
respect of all payments to be made under this Agreement in Sterling, means
immediately available, freely transferrable funds in such currency.

 

"Subject Holder" has the meaning specified therefor in Section 2.4(e)(v) of this
Agreement.

 

"Subordinated" means with respect to any Indebtedness or Guarantee of
Indebtedness, that such Indebtedness or Guarantee is contractually subordinated
to the Obligations on terms acceptable to Agent after taking into consideration
such factors as Agent may deem relevant to such determination.

 

"Subordinated Indebtedness" means any Indebtedness that is Subordinated.

 

"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

 



-71-

 

 

"Supermajority FILO Lenders" means, at any time, FILO Lenders having or holding
more than 66 2/3% of the aggregate FILO Loan Exposure of all FILO Lenders;
provided, that (i) the FILO Loan Exposure of any Defaulting Lender shall be
disregarded in the determination of the Supermajority FILO Lenders, and (ii) at
any time there are two or more FILO Lenders (who are not Affiliates of one
another), "Supermajority FILO Lenders" must include at least two FILO Lenders
(who are not Affiliates of one another or Defaulting Lenders).

 

"Supermajority Revolving Lenders" means, at any time, Revolving Lenders having
or holding more than 66 2/3% of the aggregate Revolving Loan Exposure of all
Revolving Lenders; provided, that (i) the Revolving Loan Exposure of any
Defaulting Lender shall be disregarded in the determination of the Supermajority
Revolving Lenders, and (ii) at any time there are two or more Revolving Lenders
(who are not Affiliates of one another), "Supermajority Revolving Lenders" must
include at least two Revolving Lenders (who are not Affiliates of one another or
Defaulting Lenders).

 

"Supported QFC" has the meaning specified therefor in Section 17.15 of this
Agreement.

 

"Surviving Person" has the meaning specified therefor in the definition of
Redomestication.

 

"Swap Obligation" means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act.

 

"Swing Lender" means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender's sole
discretion, to become the Swing Lender under Section 2.3(b) of this Agreement.

 

"Swing Loan" means a Joint Swing Loan and/or a German Swing Loan and/or a Swiss
Swing Loan, as the context requires.

 

"Swing Loan Exposure" means, as of any date of determination with respect to any
Lender, such Lender's Pro Rata Share of the Swing Loans on such date.

 

"Swiss Availability Amount" means, as of any date of determination, an amount
equal to (a) the lesser of (i) the Swiss Sublimit and (ii) the Swiss Borrowing
Base at such time, minus (b) the then outstanding Swiss Usage; provided that the
Swiss Availability Amount shall be further reduced by Joint Usage and/or German
Usage, as applicable, to the extent reasonably necessary to preserve the
limitations set forth in Section 2.1 of this Agreement.

 

"Swiss Borrower" means, following satisfaction of the conditions set forth in
Schedule 3.1(b) to this Agreement in accordance with Section 3.1, Weatherford
Products GmbH, a Swiss limited liability company.

 



-72-

 

 

"Swiss Borrowing Base" means, as of any date of determination, the result of:

 

(a)               90% of the Eligible Investment Grade Accounts of the Swiss
Borrower, less the amount, if any, of the Dilution Reserve applicable to such
Accounts, plus

 

(b)               85% of the Eligible Accounts (excluding any Eligible Account
included in the Swiss Borrowing Base pursuant to clause (a) above) of the Swiss
Borrower, less the amount, if any, of the Dilution Reserve applicable to such
Accounts, plus

 

(c)               the lesser of

 

(i)                 80% of the amount of the Eligible Unbilled Accounts of the
Swiss Borrower less the amount, if any, of the Dilution Reserve applicable to
such Accounts, and

 

(ii)              the amount equal to 10% of the Swiss Borrowing Base
(calculated without giving effect to this clause (c)(ii) or clause (d)(ii)
below), plus

 

(d)               the lesser of

 

(i)                 the lesser of (A) the product of 70% multiplied by the value
(calculated at the lower of cost or market on a basis consistent with the Swiss
Borrower's historical accounting practices) of Eligible Finished Goods Inventory
and Eligible Work-in-Process Inventory at such time, and (B) the product of 85%
multiplied by the Net Recovery Percentage identified in the most recent
Acceptable Appraisal of Inventory, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with the Swiss Borrower's
historical accounting practices) of Eligible Finished Goods Inventory and
Eligible Work-in-Process Inventory (such determination may be made as to
different categories of Eligible Finished Goods Inventory and Eligible
Work-in-Process Inventory based upon the Net Recovery Percentage applicable to
such categories) at such time, and,

 

(ii)              the amount equal to 25% of the Swiss Borrowing Base
(calculated without giving effect to this clause (d)(ii) or clause (c)(ii)
above), minus

 

(e)               the aggregate amount of the Reserves, if any, established by
Agent from time to time under Section 2.1(e) of this Agreement.

 

"Swiss Commitment" means the Swiss Revolver Commitment or the Swiss FILO
Commitment, as the context requires.

 

"Swiss Designated Account" means the Deposit Account of the Swiss Borrower
identified on Schedule D-1 to this Agreement (or such other Deposit Account of
the Swiss Borrower located at Designated Account Bank that has been designated
as such, in writing, by the Swiss Borrower to Agent).

 

"Swiss Federal Tax Administration" means the tax authorities referred to in
article 34 of the Swiss Withholding Tax Act (Bundesgesetz über die
Verrechnungssteuer vom 13. Oktober 1965, SR 642.21).

 



-73-

 

 

"Swiss FILO Borrowing Base" means an amount equal to the FILO Specified
Percentage multiplied by the sum of the value of each of the asset categories in
clauses (a), (b), (c) and (d) of the definition of Swiss Borrowing Base.

 

"Swiss FILO Commitment" means, with respect to each Lender, its FILO Commitment,
and, with respect to all Lenders, their FILO Commitments, in each case as such
Dollar Amounts are set forth beside such Lender's name under the applicable
heading on Schedule C-1 to this Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under this Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of this Agreement, and as
such amounts may be decreased by the amount of reductions in the FILO
Commitments made in accordance with Section 2.4(c) hereof.

 

"Swiss FILO Lender" means a Lender that has a Swiss FILO Commitment, an
outstanding Swiss FILO Loan or participations in respect of Swiss Letter of
Credit Usage predicated on the FILO Subline Amount.

 

"Swiss FILO Loans" has the meaning specified therefor in Section 2.2(c) of this
Agreement.

 

"Swiss FILO Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Swiss FILO Loans, plus (b) the amount of the Swiss Letter
of Credit Usage predicated on the FILO Subline Amount.

 

"Swiss Guarantor" means any Guarantor incorporated in Switzerland and/or having
its registered office in Switzerland and/or qualifying as a Swiss resident
pursuant to art 9 of the Swiss Withholding Tax Act, and, solely with respect to
Section 16.2 hereof, shall include Swiss Borrower as a guarantor of the
Obligations of the other Loan Parties.

 

"Swiss Guidelines" means, together, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt "Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)" vom 22. September
1986), circular letter No. 47 in relation to bonds of 25 July 2019
(1-047-V-2019) (Kreisschreiben Nr. 47 "Obligationen" vom 25. Juli 2019),
guideline S-02.130.1 in relation to money market instruments and book claims of
April 1999 (Merkblatt vom April 1999 betreffend Geldmarktpapiere und
Buchforderungen inländischer Schuldner), circular letter No. 46 of 24 July 2019
(1-046-VS-2019) in relation to syndicated credit facilities (Kreisschreiben Nr.
46 "Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen,
Wechseln und Unterbeteiligungen" vom 24. Juli 2019), circular letter No. 34 of
26 July 2011 (1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34
"Kundenguthaben" vom 26. Juli 2011); the circular letter No. 15 of 3 October
2017 (1-015-DVS-2017) in relation to bonds and derivative financial instruments
as subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 "Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben" vom 3. Oktober 2017) and the
notification regarding credit balances in groups (Mitteilung 010-DVS-2019 of
February 2019 betreffend "Verrechnungssteuer: Guthaben im Konzern") each as
issued, and as amended or replaced from time to time by the Swiss Federal Tax
Administration, or as applied in accordance with a tax ruling (if any) issued by
the Swiss Federal Tax Administration, or as substituted or superseded and
overruled by any law, statute, ordinance, regulation, court decision or the like
as in force from time to time.

 



-74-

 

 

"Swiss Lender" means a Lender with a Swiss Commitment or holding outstanding
Swiss Usage.

 

"Swiss Letter of Credit" means a letter of credit issued for the account of the
Swiss Borrower pursuant to the terms of this Agreement by Issuing Bank.

 

"Swiss Letter of Credit Usage" means, as of any date of determination, the
aggregate undrawn amount of all outstanding Swiss Letters of Credit.

 

"Swiss Loan Party" means the Swiss Borrower or any Swiss Guarantor.

 

"Swiss Loans" means Swiss FILO Loans and Swiss Revolving Loans.

 

"Swiss Non-Bank Rules" means together the Swiss Twenty Non-Bank Rule and the
Swiss Ten Non-Bank Rule.

 

“Swiss Non-Qualifying Lender” means a person which does not qualify as a Swiss
Qualifying Lender.

 

"Swiss Obligations" means the collective Obligations of the Swiss Borrower.

 

"Swiss Protective Advances" has the meaning specified therefor in Section
2.3(d)(i) of the Agreement.

 

"Swiss Qualifying Lender" means a Person that (i) is a bank as defined in the
Swiss Federal Code for Banks and Savings Banks dated 8 November 1934
(Bundesgesetz über die Banken und Sparkassen) as amended from time to time or
(ii) effectively conducts banking activities with its own infrastructure and
staff as its principal business purpose and which has a banking license in full
force and effect issued in accordance with the banking laws in force in its
jurisdiction of incorporation, or if acting through a branch, issued in
accordance with the banking laws in the jurisdiction of such branch, all and in
each case in accordance with the Swiss guidelines or the applicable legislation
or explanatory notes addressing the same issues that are in force at such time.

 

"Swiss Revolver Commitment" means, with respect to each Lender, its Revolving
Commitment, and, with respect to all Lenders, the aggregate Revolver Commitments
of all Swiss Lenders, in each case as such Dollar Amounts are set forth beside
such Lender's name under the applicable heading on Schedule C-1 to this
Agreement or in the Assignment and Acceptance pursuant to which such Lender
became a Lender under this Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of this Agreement, and as such amounts may be
decreased by the amount of reductions in the Revolver Commitments made in
accordance with Section 2.4(c) hereof.

 



-75-

 

 

"Swiss Revolver Usage" means, as of any date of determination, the sum of
(a) the amount of outstanding Swiss Revolving Loans (inclusive of Swiss Swing
Loans and Swiss Protective Advances), plus (b) the amount of the Swiss Letter of
Credit Usage not predicated on the FILO Subline Amount.

 

"Swiss Revolving Lender" means a Swiss Lender that has a Swiss Revolver
Commitment, an outstanding Swiss Revolving Loan or participations in respect of
Swiss Letter of Credit Usage not predicated on the FILO Subline Amount.

 

"Swiss Revolving Loans" has the meaning specified therefor in Section 2.1(c) of
this Agreement.

 

"Swiss Security Documents" means the Collateral Documents governed by the laws
of Switzerland.

 

"Swiss Sublimit" means $10,000,000.

 

"Swiss Swing Loan" and "Swiss Swing Loans" have the meanings specified therefor
in Section 2.3(b) of this Agreement.

 

"Swiss Ten Non-Bank Rule" means the rule that the aggregate number of Lenders
other than Swiss Qualifying Lenders of a Swiss Loan Party under this Agreement
must not at any time exceed ten (10); in each case in accordance with the
meaning of the Swiss Guidelines or the applicable legislation or explanatory
notes addressing the same issues that are in force at such time.

 

"Swiss Twenty Non-Bank Rule" means the rule that the aggregate number of
creditors other than Swiss Qualifying Lenders of a Swiss Loan Party under all
its outstanding debts relevant for the classification as debentures
(Kassenobligation) (within the meaning of the Swiss Guidelines), including any
Letters of Credit issued under this Agreement to the Swiss Borrower, must not at
any time exceed twenty (20), in each case in accordance with the meaning of the
Swiss Guidelines or the applicable legislation or explanatory notes addressing
the same issues that are in force at such time.

 

"Swiss Usage" means, as of any date of determination, the sum of (a) the Swiss
FILO Usage, plus (b) the Swiss Revolver Usage.

 

"Swiss Withholding Tax" means taxes imposed under the Swiss Withholding Tax Act.

 

"Swiss Withholding Tax Act" means the Swiss Federal Act on the Withholding Tax
of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer), together with the
related ordinances, regulations and guidelines, all as amended and applicable
from time to time.

 

"Taxes" means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any taxing authority, and
all interest, penalties or similar liabilities with respect thereto.

 



-76-

 

 

"Tax Lender" has the meaning specified therefor in Section 14.2(b) of this
Agreement.

 

"Term SOFR" means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

"Testing Period" means any period of four consecutive Fiscal Quarters (whether
or not such quarters are all within the same Fiscal Year).

 

"Total Specified Asset Value" means, as of any date of determination, the book
value of all assets of Parent and its Restricted Subsidiaries on a consolidated
basis as of such date.

 

"Trademark Security Agreement" has the meaning specified therefor in the
Domestic Security Agreement.

 

"Transactions" means the transactions contemplated by this Agreement, the other
Loan Documents, the L/C Facility Credit Agreement, the other L/C Facility Loan
Documents, the Unsecured Notes Indenture, and the occurrence of the Plan
Effective Date in connection with the Plan of Reorganization and all related
transactions.

 

"Trust Parties" has the meaning specified therefor in Section 15.20 of this
Agreement.

 

"UCP" means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by an
Issuing Bank for use.

 

"UK Bail-In Legislation" means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

 

"UK Borrowing Base Loan Parties" means Weatherford U.K. Limited, a limited
company incorporated in England and Wales under registered number 00862925,
together with any other Borrowing Base Loan Party formed or organized under the
laws of England and Wales following the completion of a field examination and
appraisal with respect to the applicable assets of such Person and the consent
of Agent in its Permitted Discretion to the designation of such Person as a UK
Borrowing Base Loan Party.

 

"Unadjusted Benchmark Replacement" means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

"Unfinanced Capital Expenditures" means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of any Revolving Loans), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinary course of business) or any insurance
proceeds, and (b) that are not reimbursed by a third person (excluding any Loan
Party or any of its Affiliates) in the period such expenditures are made
pursuant to a written agreement.

 



-77-

 

 

In addition, notwithstanding the above, (a) Unfinanced Capital Expenditures for
the Fiscal Quarter ended December 31, 2018, shall be deemed to be $76,000,000,
(b) Unfinanced Capital Expenditures for the Fiscal Quarter ended March 31, 2019,
shall be deemed to be $59,000,000, (c) Unfinanced Capital Expenditures for the
Fiscal Quarter ended June 30, 2019, shall be deemed to be $55,000,000, (d)
Unfinanced Capital Expenditures for the Fiscal Quarter ended September 30, 2019,
shall be deemed to be $63,000,000, and (e) Unfinanced Capital Expenditures for
the Fiscal Quarter ended December 31, 2019, shall be calculated in a manner
consistent with the calculation methodology used in determining the amounts set
forth in the preceding clauses (a) through (d).

 

"United States" means the United States of America.

 

"Unrestricted Cash" means, as of any date of determination, an amount, not to
exceed $100,000,000 and exclusive of any amounts constituting cash described in
clause (g) of the definition of Joint Borrowing Base, equal to the sum of all
cash and Cash Equivalents of the Loan Parties that are not "restricted" for
purposes of GAAP and are held in a Deposit Account subject to a Deposit Account
Control Agreement or a Securities Account subject to a Control Agreement.

 

"Unrestricted Subsidiary" means (a) any Subsidiary (other than any Borrower or
Borrowing Base Loan Party) which Parent has designated in writing to Agent to be
an Unrestricted Subsidiary pursuant to Section 5.17 and (b) any direct or
indirect Subsidiary of any Subsidiary described in clause (a), in each case that
meets the following requirements:

 

(i)       such Subsidiary shall have no Indebtedness with recourse to Parent or
any Restricted Subsidiary;

 

(ii)       such Subsidiary is not party to any agreement, contract, arrangement
or understanding with Parent or any Restricted Subsidiary that violates Section
6.10;

 

(iii)       such Subsidiary is a Person with respect to which neither Parent nor
any of its Restricted Subsidiaries has any direct or indirect obligation (A) to
subscribe for additional Equity Interests of such Person or (B) to maintain or
preserve such Person's financial condition or to cause such Person to achieve
any specified levels of operating results (it being understood that any
contractual arrangements between Parent or any of its Restricted Subsidiaries
and such Subsidiary pursuant to which such Subsidiary sells products or provides
services to Parent or such Restricted Subsidiary in the ordinary course of
business are not included in this clause (B));

 

(iv)       such Subsidiary does not, either individually or together with other
Subsidiaries that are designated as Unrestricted Subsidiaries, own or operate,
directly or indirectly, all or substantially all of the assets of Parent and its
Subsidiaries;

 

(v)       such Subsidiary does not hold any Equity Interests in, or any
Indebtedness of, Parent or any Restricted Subsidiary; and

 



-78-

 

 

(vi)       at the time such Subsidiary is designated as an Unrestricted
Subsidiary, the Payment Conditions are satisfied.

 

If at any time any Unrestricted Subsidiary fails to meet the preceding
requirements to be an Unrestricted Subsidiary, it shall thereafter be a
Restricted Subsidiary for purposes of this Agreement and any Indebtedness, Liens
and Investments of such Subsidiary shall be deemed to be incurred by a
Restricted Subsidiary as of such date and, if such Indebtedness, Liens or
Investments are not permitted to be incurred as of such date hereunder an Event
of Default shall exist.

 

"Unsecured Notes" means the 11.000% Senior Unsecured Notes due 2024 issued by
WIL-Bermuda.

 

"Unsecured Notes Indenture" means that certain Indenture, dated as of December
13, 2019, among WIL-Bermuda, as issuer, Parent, as a guarantor, WIL-Delaware, as
a guarantor, the other guarantors party thereto, and Deutsche Bank Trust Company
Americas, as trustee, as supplemented or otherwise modified by all supplemental
indentures thereto or any other document supplementing or modifying the terms of
such Indenture.

 

"Unused Line Fee" has the meaning specified therefor in Section 2.10(b) of this
Agreement.

 

"US Special Resolution Regimes" has the meaning specified therefor in Section
17.15 of this Agreement.

 

"U.S. Qualifying Lender" means a Person that is entitled to receive, as of the
Closing Date or upon becoming a party to the Loan Documents, payments of
interest without the imposition of U.S. federal withholding tax (by statute or
treaty) on payments of interest treated as being from sources within the United
States for U.S. federal income tax purposes.

 

"UETA" means the Uniform Electronic Transactions Act as in effect from time to
time in any applicable jurisdiction.

 

"VAT" means value-added tax.

 

"Voidable Transfer" has the meaning specified therefor in Section 17.8 of this
Agreement.

 

"Weatherford Parent Company" means Parent or, if a Redomestication has occurred
subsequent to the Closing Date and prior to the event in question on the date of
determination, the Surviving Person resulting from such Redomestication.

 

"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.

 

"WF Canada" means Wells Fargo Capital Finance Corporation Canada.

 

"Wholly-Owned Subsidiary" of a Person means any Restricted Subsidiary of which
all issued and outstanding Equity Interests (excluding directors' qualifying
shares or similar jurisdictional requirements) are directly or indirectly owned
by such Person. Unless the context otherwise clearly requires, references in
this Agreement to a "Wholly-Owned Subsidiary" or the "Wholly-Owned Subsidiaries"
refer to a Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries of Parent.

 



-79-

 

 

"WIL-Bermuda" has the meaning specified therefor in the preamble to this
Agreement.

 

"WIL-Delaware" has the meaning specified therefor in the preamble to this
Agreement.

 

"Withdrawal Liability" means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

 

"WOFS Assurance" means WOFS Assurance Limited, a Bermuda exempted company.

 

"Write-down and Conversion Powers" means:

 

(a)       in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule;

 

(b)       in relation to any other applicable Bail-In Legislation:

 

(i)       any powers under that Bail-In Legislation to cancel, transfer or
dilute shares issued by a person that is a bank or investment firm or other
financial institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

 

(ii)       any similar or analogous powers under that Bail-In Legislation; and

 

(c)       in relation to any UK Bail-In Legislation:

 

(i)       any powers under that UK Bail-In Legislation to cancel, transfer or
dilute shares issued by a person that is a bank or investment firm or other
financial institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and

 



-80-

 

 

(ii)       any similar or analogous powers under that UK Bail-In Legislation.

 

1.2.                        Accounting Terms. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP;
provided, that if Administrative Borrower notifies Agent that Borrowers request
an amendment to any provision hereof to eliminate the effect of any Accounting
Change occurring after the Closing Date or in the application thereof on the
operation of such provision (or if Agent notifies Administrative Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
Accounting Change or in the application thereof, then Agent and Borrowers agree
that they will negotiate in good faith amendments to the provisions of this
Agreement that are directly affected by such Accounting Change with the intent
of having the respective positions of the Lenders and Borrowers after such
Accounting Change conform as nearly as possible to their respective positions
immediately before such Accounting Change took effect and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term "financial statements" shall include
the notes and schedules thereto. Whenever the term "Parent" is used in respect
of a financial covenant or a related definition, it shall be understood to mean
Parent and its Subsidiaries on a consolidated basis, unless the context clearly
requires otherwise. Notwithstanding anything to the contrary contained herein,
(a) all financial statements delivered hereunder shall be prepared, and all
financial covenants contained herein shall be calculated, without giving effect
to any election under the Statement of Financial Accounting Standards Board's
Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term "unqualified opinion"
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, for purposes of calculations made pursuant to the terms of
this Agreement or any other Loan Document, GAAP will be deemed to treat leases
that would have been classified as operating leases in accordance with generally
accepted accounting principles in the United States as in effect on December 31,
2018 in a manner consistent with the treatment of such leases under generally
accepted accounting principles in the United States of America as in effect on
December 31, 2018, notwithstanding any modifications or interpretive changes
thereto that may occur thereafter.

 

1.3.                        Code; PPSA. Any terms used in this Agreement that
are defined in (a) the Code shall be construed and defined as set forth in the
Code unless otherwise defined herein; provided, that to the extent that the Code
is used to define any term herein and such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern, and (b) the PPSA (but not the Code) shall be
construed and defined as set forth in the PPSA unless otherwise defined herein.
Notwithstanding the foregoing, and where the context so requires, (i) any term
defined in this Agreement by reference to the "Code", the "UCC" or the "Uniform
Commercial Code" shall also have any extended, alternative or analogous meaning
given to such term in applicable Canadian personal property security and other
laws (including, without limitation, the Personal Property Security Act of each
applicable province of Canada, the Bills of Exchange Act (Canada) and the
Depository Bills and Notes Act (Canada)), in all cases for the extension,
preservation or betterment of the security and rights of the Collateral,
(ii) all references in this Agreement to "Article 8" shall be deemed to refer
also to applicable Canadian securities transfer laws (including, without
limitation, the Securities Transfer Act of each applicable province of Canada
(the "STA")), (iii) all references in this Agreement to a financing statement,
continuation statement, amendment or termination statement shall be deemed to
refer also to the analogous documents used under applicable Canadian personal
property security laws, (iv) all references to the United States of America, or
to any subdivision, department, agency or instrumentality thereof shall be
deemed to refer also to Canada, or to any subdivision, department, agency or
instrumentality thereof, and (v) all references to federal or state securities
law of the United States shall be deemed to refer also to analogous federal
(where applicable) and provincial securities laws in Canada.

 


-81-

 



1.4.                        Construction. Unless the context of this Agreement
or any other Loan Document clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, the terms
"includes" and "including" are not limiting, and the term "or" has, except where
otherwise indicated, the inclusive meaning represented by the phrase "and/or."
The words "hereof," "herein," "hereby," "hereunder," and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular provision of
this Agreement or such other Loan Document, as the case may be. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement or in any
other Loan Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
and (iii) all fees or charges that have accrued hereunder or under any other
Loan Document (including the Letter of Credit Fee and the Unused Line Fee) and
are unpaid, (b) in the case of contingent reimbursement obligations with respect
to Letters of Credit, providing Letter of Credit Collateralization, (c) in the
case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, (d) the receipt by Agent
of cash collateral in order to secure any other contingent Obligations for which
a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected to result in any loss, cost, damage, or expense
(including attorneys' fees and legal expenses), such cash collateral to be in
such amount as Agent reasonably determines is appropriate to secure such
contingent Obligations, (e) the payment or repayment in full in immediately
available funds of all other outstanding Obligations (including the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid, and (f) the termination of all of the Commitments of the Lenders. Any
reference herein to any Person shall be construed to include such Person's
successors and assigns, including any Person that becomes a successor to Parent
as a result of a Redomestication. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.

 



-82-

 

 

1.5.                        Time References. Unless the context of this
Agreement or any other Loan Document clearly requires otherwise, all references
to time of day refer to Central standard time or Central daylight saving time,
as in effect in Dallas, Texas on such day. For purposes of the computation of a
period of time from a specified date to a later specified date, unless otherwise
expressly provided, the word "from" means "from and including" and the words
"to" and "until" each means "to and including"; provided, that with respect to a
computation of fees or interest payable to Agent or any Lender, such period
shall in any event consist of at least one full day.

 

1.6.                        Schedules and Exhibits. All of the schedules and
exhibits attached to this Agreement shall be deemed incorporated herein by
reference.

 

1.7.                        Divisions. For all purposes under the Loan
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction's laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

1.8.                        Exchange Rates; Currency Equivalents; Alternative
Currencies.

 

(a)               For purposes of this Agreement and the other Loan Documents,
references to the applicable outstanding amount of Letters of Credit, Revolver
Usage, FILO Usage or Letter of Credit Usage shall be deemed to refer to the
Dollar equivalent (as converted at the Spot Rate as determined by Agent, which
calculation shall be deemed correct absent manifest error) thereof in the case
of Letters of Credit issued in an Alternative Currency, unless the context
requires otherwise.

 

(b)               For purposes of this Agreement and the other Loan Documents,
the Dollar equivalent (as converted at the Spot Rate as determined by Agent,
which calculation shall be deemed correct absent manifest error) of any Letters
of Credit, other Obligations and other references to amounts denominated in an
Alternative Currency or a currency other than Dollars shall be determined in
accordance with the terms of this Agreement. Such Dollar equivalent (as
converted at the Spot Rate as determined by Agent, which calculation shall be
deemed correct absent manifest error) shall become effective as of the
Revaluation Date for such Letters of Credit and other Obligations and shall be
the Dollar equivalent (as converted at the Spot Rate as determined by Agent,
which calculation shall be deemed correct absent manifest error) employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur for such Letters of Credit and other Obligations.
Except as otherwise expressly provided herein, the applicable amount of any
currency for purposes of the Loan Documents (including for purposes of financial
statements and all calculations in connection with the covenants, including the
financial covenants) shall be the Dollar equivalent (as converted at the Spot
Rate as determined by Agent, which calculation shall be deemed correct absent
manifest error) thereof. Without limiting the foregoing, for purposes of
determining compliance with any incurrence or expenditure tests set forth in the
Loan Documents (including Sections 5, 6 and 7 of this Agreement), any amounts so
incurred or expended (to the extent incurred or expended in a currency other
than Dollars) shall be converted into Dollars on the basis of the exchange rates
(as determined in accordance with the terms of this Agreement) as in effect on
the date of such incurrence or expenditure (and to the extent the respective
incurrence or expenditure test regulates the aggregate amount outstanding at any
time and it is expressed in terms of Dollars, all outstanding amounts originally
incurred or spent in currencies other than Dollars shall be converted into
Dollars on the basis of the exchange rates (as determined in accordance with
this Agreement) as in effect on the date of the most recent incurrence or
expenditures made).

 



-83-

 

 

(c)               Wherever in this Agreement and the other Loan Documents in
connection with the issuance, amendment or extension of a Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Letter of Credit is denominated in an Alternative Currency, such amount
shall be the relevant Dollar equivalent (as converted at the Spot Rate as
determined by Agent, which calculation shall be deemed correct absent manifest
error) of such Alternative Currency amount (rounded to the nearest 0.5 of a unit
being rounded upward) in each case as reasonably determined by Agent.

 

(d)               If at any time following one or more fluctuations in the
exchange rate of the Alternative Currency against the Dollar, (i) the aggregate
outstanding principal balance of the German Usage or the Swiss Usage to the
German Borrower or the Swiss Borrower, as applicable, exceeds the limit of the
German Subline Amount, the German Borrowing Base, the Swiss Subline Amount or
the Swiss Borrowing Base, as applicable, a maximum limit for such Borrower or
any other limitations hereunder based on Dollars or (ii) the aggregate
outstanding principal balance of the German Usage or the Swiss Usage to the
German Borrower or the Swiss Borrower, as applicable, exceeds any other limit
based on Dollars set forth herein for such Obligations, the applicable Borrower
shall (x) within two (2) Business Days of notice from Agent, or (y) if an Event
of Default has occurred and is continuing, immediately (i) make the necessary
payments or repayments to reduce such Obligations to an amount necessary to
eliminate such excess or (ii) maintain or cause to be maintained with Agent
deposits as continuing collateral security for such Obligations in an amount
equal to or greater than the amount of such excess, such deposits to be
maintained in such form and upon such terms as are acceptable to Agent. Without
in any way limiting the foregoing provisions, Agent shall, weekly or more
frequently in the sole discretion of Agent, make the necessary exchange rate
calculations to determine whether any such excess exists on such date and advise
the Administrative Borrower if such excess exists.

 



-84-

 

 

2.LOANS AND TERMS OF PAYMENT.

 

2.1.                        Revolving Loans.

 

(a)               Subject to the terms and conditions of this Agreement, and
during the term of this Agreement, each Joint Revolving Lender agrees
(severally, not jointly or jointly and severally) to make revolving loans in
Dollars ("Joint Revolving Loans") to a member of the Joint Borrower Group in an
amount at any one time outstanding not to exceed the lesser of:

 

(i)                 such Lender's Joint Revolver Commitment, or

 

(ii)                such Lender's Pro Rata Share of an amount equal to the
lesser of:

 

(A)             the amount equal to (1) the Maximum Revolver Amount, less
(2) the sum of (w) the Joint Letter of Credit Usage at such time not predicated
on the FILO Subline Amount, plus (x) the German Usage at such time not
predicated on the FILO Subline Amount,  plus (y) the Swiss Usage at such time
not predicated on the FILO Subline Amount plus (z) the principal amount of Joint
Swing Loans outstanding at such time, and

 

(B)              the amount equal to (1) the Joint Borrowing Base as of such
date (based upon the most recent Borrowing Base Certificate delivered by
Borrowers to Agent, as adjusted for Reserves established by Agent in accordance
with Section 2.1(e)), less (2) the sum of (x) the Joint Letter of Credit Usage
at such time not predicated on the FILO Subline Amount, plus (y) the principal
amount of Joint Swing Loans outstanding at such time.

 

(b)               Subject to the terms and conditions of this Agreement, and
during the term of this Agreement, each German Revolving Lender agrees
(severally, not jointly or jointly and severally) to make revolving loans in
Dollars ("German Revolving Loans") to the German Borrower in an amount at any
one time outstanding not to exceed the lesser of:

 

(i)                 such Lender's German Revolver Commitment, or

 

(ii)                such Lender's Pro Rata Share of an amount equal to the least
of:

 

(A)             the amount equal to (1) the German Sublimit, less (2) the sum of
(x) the German Letter of Credit Usage at such time not predicated on the FILO
Subline Amount, plus (y) the principal amount of German Swing Loans outstanding
at such time,

 

(B)              the amount equal to (1) the German Borrowing Base as of such
date (based upon the most recent Borrowing Base Certificate delivered by
Borrowers to Agent, as adjusted for Reserves established by Agent in accordance
with Section 2.1(e)), less (2) the sum of (x) the German Letter of Credit Usage
not predicated on the FILO Subline Amount at such time, plus (y) the principal
amount of German Swing Loans outstanding at such time, and

 

(C)              the amount equal to (1) the Maximum Revolver Amount less (2)
the sum of (w) the German Letter of Credit Usage at such time not predicated on
the FILO Subline Amount, plus (x) the principal amount of German Swing Loans
outstanding at such time, plus (y) Joint Usage at such time not predicated on
the FILO Subline Amount, plus (z) Swiss Usage at such time not predicated on the
FILO Subline Amount.

 



-85-

 

 

(c)               Subject to the terms and conditions of this Agreement, and
during the term of this Agreement, each Swiss Revolving Lender agrees
(severally, not jointly or jointly and severally) to make revolving loans in
Dollars ("Swiss Revolving Loans") to the Swiss Borrower in an amount at any one
time outstanding not to exceed the lesser of:

 

(i)                 such Lender's Swiss Revolver Commitment, or

 

(ii)                such Lender's Pro Rata Share of an amount equal to the least
of:

 

(A)             the amount equal to (1) the Swiss Sublimit, less (2) the sum of
(x) the Swiss Letter of Credit Usage at such time not predicated on the FILO
Subline Amount, plus (y) the principal amount of Swiss Swing Loans outstanding
at such time,

 

(B)              the amount equal to (1) the Swiss Borrowing Base as of such
date (based upon the most recent Borrowing Base Certificate delivered by
Borrowers to Agent, as adjusted for Reserves established by Agent in accordance
with Section 2.1(e)), less (2) the sum of (x) the Swiss Letter of Credit Usage
at such time not predicated on the FILO Subline Amount, plus (y) the principal
amount of Swiss Swing Loans outstanding at such time, and

 

(C)              the amount equal to (1) the Maximum Revolver Amount less (2)
the sum of (w) the Swiss Letter of Credit Usage at such time not predicated on
the FILO Subline Amount, plus (x) the principal amount of Swiss Swing Loans
outstanding at such time, plus (y) Joint Usage at such time not predicated on
the FILO Subline Amount, plus (z) German Usage not predicated on the FILO
Subline Amount at such time.

 

(d)               Amounts borrowed pursuant to this Section 2.1 may be repaid
and, subject to the terms and conditions of this Agreement, reborrowed at any
time during the term of this Agreement. The outstanding principal amount of the
Revolving Loans, together with interest accrued and unpaid thereon, shall
constitute Obligations and shall be due and payable on the Maturity Date or, if
earlier, on the date on which they otherwise become due and payable pursuant to
the terms of this Agreement.

 

(e)               Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right (but not the obligation) at any time, in the exercise
of its Permitted Discretion, to establish and increase or decrease Reserves and
against each Borrowing Base or the Maximum Facility Amount, or any subset of
either of the foregoing; provided, that if the establishment or increase in any
such Reserve would cause an Overadvance after giving effect to the establishment
or increase of such Reserve, Agent shall notify (which notice shall include a
reasonable description of such Reserve being established or increased) Borrowers
at least 2 Business Days prior to the date on which any such Reserve is to be
established or increased; provided further, that (A) no such prior notice shall
be required for changes to any Reserves resulting solely by virtue of
mathematical calculations of the amount of the Reserve in accordance with the
methodology of calculation set forth in this Agreement or previously utilized;
(B) no such prior notice shall be required during the continuance of any Event
of Default; (C) no such prior notice shall be required with respect to any
Reserve established in respect of any Lien that has priority over Agent's Liens
on the Revolver Facility Priority Collateral; and (D) no Loans shall be made or
Letters of Credit issued during such 2 Business Day period unless no Overadvance
is then in existence (after giving effect to the establishment or increase of
such Reserve). During such 2 Business Day period referenced in this
Section 2.1(e), Agent shall, if requested by Borrowers, make itself available to
discuss the establishment or increase of such Reserve with Borrowers and
Borrowers may take such action as may be required so that the basis, event,
condition or matter that is the basis for such Reserve no longer exists or
exists in a manner that would result in the establishment of a lower Reserve, in
each case, in a manner and to the extent satisfactory to Agent in its Permitted
Discretion. The amount of any Reserve established by Agent, and any changes to
the eligibility criteria set forth in the definitions of Eligible Accounts,
Eligible Unbilled Accounts, Eligible Investment Grade Accounts, Eligible
Inventory, Eligible Finished Goods Inventory, Eligible Work-in-Process Inventory
and Eligible Rental Tools shall have a reasonable relationship to the event,
condition, other circumstance, or fact that is the basis for such reserve or
change in eligibility and shall not be duplicative of any other reserve
established and currently maintained or eligibility criteria.

 



-86-

 

 

2.2.                        FILO Loans.

 

(a)               Subject to the terms and conditions of this Agreement, and
during the term of this Agreement, each Joint FILO Lender agrees (severally, not
jointly or jointly and severally) to make first-in last-out revolving loans in
Dollars ("Joint FILO Loans") to a member of the Joint Borrower Group in an
amount at any one time outstanding not to exceed the lesser of:

 

(i)                 such Lender's Joint FILO Commitment, or

 

(ii)                such Lender's Pro Rata Share of an amount equal to the
lesser of:

 

(A)             the amount equal to (1) the Maximum FILO Amount, less (2) the
sum of (x) the Joint Letter of Credit Usage predicated on the FILO Subline
Amount at such time, plus (y) the German Usage predicated on the FILO Subline
Amount at such time, plus (z) the Swiss Usage predicated on the FILO Subline
Amount at such time, and

 

(B)              the amount equal to (1) the Joint FILO Borrowing Base as of
such date (based upon the most recent Borrowing Base Certificate delivered by
Borrowers to Agent, as adjusted for Reserves established by Agent in accordance
with Section 2.1(e)), less (2) the Joint Letter of Credit Usage predicated on
the FILO Subline Amount at such time.

 

(b)               Subject to the terms and conditions of this Agreement, and
during the term of this Agreement, each German FILO Lender agrees (severally,
not jointly or jointly and severally) to make first-in last-out revolving loans
in Dollars ("German FILO Loans") to the German Borrower in an amount at any one
time outstanding not to exceed the lesser of:

 

(i)                 such Lender's German FILO Commitment, or

 

(ii)                such Lender's Pro Rata Share of an amount equal to the least
of:

 



-87-

 

 

(A)             the amount equal to (1) the lesser of the German Sublimit and
the Maximum FILO Amount, less (2) the German Letter of Credit Usage at such time
predicated on the FILO Subline Amount,

 

(B)              the amount equal to (1) the German FILO Borrowing Base as of
such date (based upon the most recent Borrowing Base Certificate delivered by
Borrowers to Agent, as adjusted for Reserves established by Agent in accordance
with Section 2.1(e)), less (2) the German Letter of Credit Usage at such time
predicated on the FILO Subline Amount, and

 

(C)              the amount equal to (1) the FILO Subline Amount less (2) the
sum of (x) the German Letter of Credit Usage at such time predicated on the FILO
Subline Amount, plus (y) Joint Usage at such time predicated on the FILO Subline
Amount, plus (z) Swiss Usage at such time predicated on the FILO Subline Amount.

 

(c)               Subject to the terms and conditions of this Agreement, and
during the term of this Agreement, each Swiss FILO Lender agrees (severally, not
jointly or jointly and severally) to make first-in last-out revolving loans in
Dollars ("Swiss FILO Loans") to the Swiss Borrower in an amount at any one time
outstanding not to exceed the lesser of:

 

(i)                 such Lender's Swiss FILO Commitment, or

 

(ii)                such Lender's Pro Rata Share of an amount equal to the least
of:

 

(A)             the amount equal to (1) the lesser of the Swiss Sublimit and the
Maximum FILO Amount, less (2) the Swiss Letter of Credit Usage at such time
predicated on the FILO Subline Amount,

 

(B)              the amount equal to (1) the Swiss FILO Borrowing Base as of
such date (based upon the most recent Borrowing Base Certificate delivered by
Borrowers to Agent, as adjusted for Reserves established by Agent in accordance
with Section 2.1(e)), less (2) the Swiss Letter of Credit Usage at such time
predicated on the FILO Subline Amount, and

 

(C)              the amount equal to (1) the FILO Subline Amount less (2) the
sum of (x) the Swiss Letter of Credit Usage at such time predicated on the FILO
Subline Amount, plus (y) Joint Usage at such time predicated on the FILO Subline
Amount, plus (z) German Usage at such time predicated on the FILO Subline
Amount.

 

(d)               Amounts borrowed pursuant to this Section 2.2 may be repaid
and, subject to the terms and conditions of this Agreement, reborrowed at any
time during the term of this Agreement. The outstanding principal amount of the
FILO Loans, together with interest accrued and unpaid thereon, shall constitute
Obligations and shall be due and payable on the Maturity Date or, if earlier, on
the date on which they otherwise become due and payable pursuant to the terms of
this Agreement.

 

(e)               In the case of any Borrowing of a Facility Loan by any
Borrower Group, notwithstanding anything contained herein to the contrary, to
the extent that such Facility Loan is made at a time when the then outstanding
FILO Usage is less than the FILO Subline Amount, such Facility Loan shall be
deemed to be made first, by the applicable FILO Lenders in accordance with their
respective FILO Commitments until no such availability remains thereunder and
second, by the applicable Revolving Lenders in accordance with their respective
Revolving Commitments. FILO Usage shall consist first of Loans made under the
Facility and, if the FILO Availability Amount remains greater than zero after
all Loans are allocated to the FILO, FILO Usage shall consist second of Letters
of Credit issued under the Facility.

 



-88-



 

 

(f)                Subject to Section 2.2(e) above, at any time that the FILO
Availability Amount is equal to zero, German Usage and Swiss Usage shall be
manually allocated by Agent on a pro rata basis as between the Revolver
Commitments and the FILO Commitments, based on the ratio of the Maximum Revolver
Amount to the Maximum FILO Amount. At any time that the Joint Availability
Amount is equal to zero, Overadvances shall be manually allocated by Agent on a
pro rata basis as between the Revolver Commitments and the FILO Commitments,
based on the ratio of the Maximum Revolver Amount to the Maximum FILO Amount.

 

2.3.                        Borrowing Procedures and Settlements.

 

(a)               Procedure for Borrowing Facility Loans. Each Borrowing of a
Facility Loan shall be made by a written request by an Authorized Person
delivered to Agent (which may be delivered through Agent's electronic platform
or portal) and received by Agent no later than 1:00 p.m. (i) on the Business Day
that is the requested Funding Date in the case of a request for a Swing Loan,
(ii) on the Business Day that is one Business Day prior to the requested Funding
Date in the case of a request for a Base Rate Loan, and (iii) on the Business
Day that is three Business Days prior to the requested Funding Date in the case
of all other requests, specifying (A) the amount of such Borrowing and whether
such Borrowing is for the account of the Joint Borrower Group, the German
Borrower or the Swiss Borrower, and (B) the requested Funding Date (which shall
be a Business Day); provided, that Agent may, in its sole discretion, elect to
accept as timely requests that are received later than 1:00 p.m. on the
applicable Business Day. All Borrowing requests which are not made on-line via
Agent's electronic platform or portal shall be subject to (and unless Agent
elects otherwise in the exercise of its sole discretion, such Borrowings shall
not be made until the completion of) Agent's authentication process (with
results reasonably satisfactory to Agent) prior to the funding of any such
requested Facility Loan.

 

(b)               Making of Swing Loans. In the case of a Joint Swing Loan by a
member of the Joint Borrower Group, a German Swing Loan by the German Borrower
or a Swiss Swing Loan by the Swiss Borrower and so long as the aggregate amount
of Swing Loans made since the last Settlement Date, minus all payments or other
amounts applied to Swing Loans since the last Settlement Date, plus the amount
of the requested Swing Loan does not exceed $50,000,000, Swing Lender shall make
a Revolving Loan (any such Revolving Loan for the account of a member of the
Joint Borrower Group pursuant to this Section 2.3(b) being referred to as a
"Joint Swing Loan" and all such Revolving Loans for the account of a member of
the Joint Borrower Group being referred to as "Joint Swing Loans", any such
Revolving Loan for the account of the German Borrower pursuant to this Section
2.3(b) being referred to as a "German Swing Loan" and all such Revolving Loans
for the account of the German Borrower being referred to as "German Swing
Loans", and any such Revolving Loan for the account of the Swiss Borrower
pursuant to this Section 2.3(b) being referred to as a "Swiss Swing Loan" and
all such Revolving Loans for the account of the Swiss Borrower being referred to
as "Swiss Swing Loans") available to the applicable Borrower Group on the
Funding Date applicable thereto by transferring immediately available funds in
the amount of such Borrowing to the applicable Designated Account. Each Swing
Loan shall be deemed to be a Revolving Loan hereunder and shall be subject to
all the terms and conditions (including Section 3) applicable to other Revolving
Loans, except that all payments (including interest) on any Swing Loan shall be
payable to Swing Lender solely for its own account. Subject to the provisions of
Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed (x) with respect to Joint Loans, the Joint
Availability Amount on such Funding Date, (y) with respect to German Loans, the
German Availability Amount on such Funding Date, or (z) with respect to Swiss
Loans, the Swiss Availability Amount on such Funding Date. Swing Lender shall
not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent's Liens, constitute Revolving Loans and Obligations, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.

 



-89-



 

 

(c)               Making of Facility Loans.

 

(i)                 In the event that Swing Lender is not obligated to make a
Swing Loan, then after receipt of a request for a Borrowing pursuant to Section
2.3(a)(i), Agent shall notify the applicable Lenders by telecopy, telephone,
email, or other electronic form of transmission, of the requested Borrowing (and
whether such Borrowing is for the account of a member of the Joint Borrower
Group, the German Borrower or the Swiss Borrower); such notification to be sent
on the Business Day that is (A) in the case of a Base Rate Loan, at least one
Business Day prior to the requested Funding Date, or (B) in the case of a LIBOR
Rate Loan, prior to 1:00 p.m. at least three Business Days prior to the
requested Funding Date. If Agent has notified the applicable Lenders of a
requested Borrowing on the Business Day that is one Business Day prior to the
Funding Date, then each applicable Lender shall make the amount of such Lender's
Pro Rata Share of the requested Borrowing available to Agent in immediately
available funds, to Agent's Account, not later than 12:00 p.m. on the Business
Day that is the requested Funding Date. After Agent's receipt of the proceeds of
such Facility Loans from the applicable Lenders, Agent shall make the proceeds
thereof available to the applicable Borrower Group on the applicable Funding
Date by transferring immediately available funds equal to such proceeds received
by Agent to the applicable Designated Account; provided, that subject to the
provisions of Section 2.3(d)(ii), no Lender shall have an obligation to make any
Facility Loan, if (1) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing would exceed (w) with respect to the FILO Lenders only and their
obligation to make FILO Loans, the FILO Availability Amount on such Funding
Date, (x) with respect to Joint Loans, the Joint Availability Amount on such
Funding Date, (y) with respect to German Loans, the German Availability Amount
on such Funding Date, or (z) with respect to Swiss Loans, the Swiss Availability
Amount on such Funding Date.

 



-90-



 

 

(ii)              Unless Agent receives notice from a Lender prior to 11:30 a.m.
on the Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the applicable Lenders of a requested
Borrowing that such Lender will not make available as and when required
hereunder to Agent for the account of the applicable Borrower Group the amount
of that Lender's Pro Rata Share of the Borrowing, Agent may assume that each
applicable Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to the applicable
Borrowers a corresponding amount. If, on the requested Funding Date, any
applicable Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to the applicable Borrowers such amount on the requested Funding Date,
then such Lender shall make the amount of such Lender's Pro Rata Share of the
requested Borrowing available to Agent in immediately available funds, to
Agent's Account, no later than 12:00 p.m. on the Business Day that is the first
Business Day after the requested Funding Date (in which case, the interest
accrued on such Lender's portion of such Borrowing for the Funding Date shall be
for Agent's separate account). If any applicable Lender shall not remit the full
amount that it is required to make available to Agent in immediately available
funds as and when required hereby and if Agent has made available to the
applicable Borrowers such amount, then such Lender shall be obligated to
immediately remit such amount to Agent, together with interest at the Defaulting
Lender Rate for each day until the date on which such amount is so remitted. A
notice submitted by Agent to any Lender with respect to amounts owing under this
Section 2.3(c)(ii) shall be conclusive, absent manifest error. If the amount
that a Lender is required to remit is made available to Agent, then such payment
to Agent shall constitute such Lender's Facility Loan for all purposes of this
Agreement. If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify Administrative Borrower of such
failure to fund and, upon demand by Agent, the applicable Borrower Group shall
pay such amount to Agent for Agent's account, together with interest thereon for
each day elapsed since the date of such Borrowing, at a rate per annum equal to
the interest rate applicable at the time to the Revolving Loans or the FILO
Loans, as applicable, composing such Borrowing. Subject to the requirements
contained in this Agreement regarding Lenders being U.S. Qualifying Lenders and
Swiss Qualifying Lenders, each Lender may, at its option, make any Loan
available to any Borrower by causing any foreign or domestic branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of such Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(d)               Protective Advances and Optional Overadvances.

 

(i)                 Any contrary provision of this Agreement or any other Loan
Document notwithstanding (but subject to Section 2.3(d)(iv)), at any time
(A) after the occurrence and during the continuance of a Default or an Event of
Default, or (B) that any of the other applicable conditions precedent set forth
in Section 3 are not satisfied, Agent hereby is authorized by each Borrower
Group and the Lenders, from time to time, in Agent's sole discretion, to make
Revolving Loans to, or for the benefit of, such Borrower Group, on behalf of the
Lenders, that Agent, in its Permitted Discretion, deems necessary or desirable
(1) to preserve or protect the Collateral, or any portion thereof, or (2) to
enhance the likelihood of repayment of the Obligations (other than the Bank
Product Obligations) (the Joint Revolving Loans described in this Section
2.3(d)(i) shall be referred to as "Joint Protective Advances", the German
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
"German Protective Advances" and the Swiss Revolving Loans described in this
Section 2.3(d)(i) shall be referred to as "Swiss Protective Advances"). In any
event (x) if any Protective Advance remains outstanding for more than 30 days,
unless otherwise agreed to by the Required Lenders, the applicable Borrower
Group shall immediately repay such Protective Advance, and (y) after the date
all such Protective Advances have been repaid, there must be at least five
consecutive days before additional Protective Advances are made pursuant to this
Section 2.3(d)(i). Agent's authorization to make Protective Advances may be
revoked at any time by the Required Lenders delivering written notice of such
revocation to Agent. Any such revocation shall become effective prospectively
upon Agent's receipt thereof. Notwithstanding the foregoing, (x) the aggregate
amount of all Joint Protective Advances outstanding at any one time shall not
exceed 10% of the Joint Borrowing Base, (y) the aggregate amount of all German
Protective Advances outstanding at any one time shall not exceed 10% of the
German Borrowing Base and (z) the aggregate amount of all Swiss Protective
Advances outstanding at any one time shall not exceed 10% of the Swiss Borrowing
Base.

 



-91-



 

 

(ii)              Any contrary provision of this Agreement or any other Loan
Document notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Facility Loans
(including Swing Loans) to any Borrower Group notwithstanding that an
Overadvance exists or would be created thereby, so long as (A) (1) with respect
to Joint Loans, after giving effect to such Joint Loans, the outstanding Joint
Usage does not exceed the sum of the Joint Borrowing Base plus the Joint FILO
Borrowing Base by more than 10% of such amount, (2) with respect to German
Loans, after giving effect to such German Loans, the outstanding German Usage
does not exceed the sum of the German Borrowing Base plus the German FILO
Borrowing Base by more than 10% of such amount, and (3) with respect to Swiss
Loans, after giving effect to such Swiss Loans, the outstanding Swiss Usage does
not exceed the sum of the Swiss Borrowing Base plus the Swiss FILO Borrowing
Base by more than 10% of such amount, and (B) subject to Section 2.3(d)(iv)
below, (1) with respect to Joint Loans, after giving effect to such Joint Loans,
the outstanding Joint Usage (except for and excluding amounts charged to the
Loan Account of the Joint Borrower Group for interest, fees, or Lender Group
Expenses), plus German Usage and Swiss Usage, does not exceed the Maximum
Facility Amount, (2) with respect to German Loans, after giving effect to such
German Loans, the outstanding German Usage (except for and excluding amounts
charged to the Loan Account of the German Borrower for interest, fees, or Lender
Group Expenses) does not exceed the German Sublimit, and (3) with respect to
Swiss Loans, after giving effect to such Swiss Loans, the outstanding Swiss
Usage (except for and excluding amounts charged to the Loan Account of the Swiss
Borrower for interest, fees, or Lender Group Expenses) does not exceed the Swiss
Sublimit. In the event Agent obtains actual knowledge that the Joint Usage,
German Usage and/or Swiss Usage, as applicable, exceeds the amounts permitted by
this Section 2.3(d), regardless of the amount of, or reason for, such excess,
Agent shall notify the Lenders as soon as practicable (and prior to making any
(or any additional) intentional Overadvances (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) unless
Agent determines that prior notice would result in imminent harm to the
Collateral or its value, in which case Agent may make such Overadvances and
provide notice as promptly as practicable thereafter), and the Lenders thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with the applicable Borrower Group intended to reduce,
within a reasonable time, the outstanding principal amount of the Facility Loans
to such Borrower Group to an amount permitted by the preceding sentence. In such
circumstances, if any Lender objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. In any
event (x) if any Overadvance not otherwise made or permitted pursuant to this
Section 2.3(d) remains outstanding for more than 30 days, unless otherwise
agreed to by the Required Lenders, the applicable Borrowers shall immediately
repay Facility Loans in an amount sufficient to eliminate all such Overadvances
not otherwise made or permitted to this Section 2.3(d), and (y) after the date
all such Overadvances have been eliminated, there must be at least five
consecutive days before additional Facility Loans are made pursuant to this
Section 2.3(d)(ii). The foregoing provisions are meant for the benefit of the
Lenders and Agent and are not meant for the benefit of Borrowers, which shall
continue to be bound by the provisions of Section 2.4(e). Agent's and Swing
Lender's authorization to make intentional Overadvances may be revoked at any
time by the Required Lenders delivering written notice of such revocation to
Agent. Any such revocation shall become effective prospectively upon Agent's
receipt thereof.

 



-92-



 

 

(iii)            Each Protective Advance and each Overadvance (each, an
"Extraordinary Advance") for the account of a Borrower Group shall be deemed to
be a Revolving Loan or FILO Loan, as applicable, hereunder for the account of
such Borrower Group, except that no Extraordinary Advance shall be eligible to
be a LIBOR Rate Loan. Prior to Settlement of any Extraordinary Advance, all
payments with respect thereto, including interest thereon, shall be payable to
Agent solely for its own account. Each Lender shall be obligated to settle with
Agent as provided in Section 2.3(e) (or Section 2.3(g), as applicable) for the
amount of such Lender's Pro Rata Share of any Extraordinary Advance. The
Extraordinary Advances shall be repayable on demand, secured by Agent's Liens,
constitute Obligations hereunder, and bear interest at the rate applicable from
time to time to Revolving Loans or FILO Loans, as applicable, that are Base Rate
Loans. The provisions of this Section 2.3(d) are for the exclusive benefit of
Agent, Swing Lender, and the Lenders and are not intended to benefit Borrowers
(or any other Loan Party) in any way.

 

(iv)             Notwithstanding anything contained in this Agreement or any
other Loan Document to the contrary, no Extraordinary Advance may be made by
Agent to a Borrower Group if such Extraordinary Advance would cause (A) with
respect to an Extraordinary Advance made to a member of the Joint Borrower
Group, the aggregate Joint Usage to exceed the Maximum Facility Amount, (B) with
respect to an Extraordinary Advance made to the German Borrower, the aggregate
German Usage to exceed the German Sublimit, (C) with respect to an Extraordinary
Advance made to the Swiss Borrower, the aggregate Swiss Usage to exceed the
Swiss Sublimit, (D) any Lender's Pro Rata Share of the Revolver Usage to exceed
such Lender's Revolver Commitments or (E) any Lender's Pro Rata Share of the
FILO Usage to exceed such Lender's FILO Commitments.

 

(e)               Settlement. It is agreed that each Lender's funded portion of
the (i) Joint Revolving Loans is intended by the Lenders to equal, at all times,
such Lender's Pro Rata Share of the outstanding Joint Revolving Loans,
(ii) German Revolving Loans is intended by the Lenders to equal, at all times,
such Lender's Pro Rata Share of the outstanding German Revolving Loans,
(iii) Swiss Revolving Loans is intended by the Lenders to equal, at all times,
such Lender's Pro Rata Share of the outstanding Swiss Revolving Loans, (iv)
Joint FILO Loans is intended by the Lenders to equal, at all times, such
Lender's Pro Rata Share of the outstanding Joint FILO Loans, (v) German FILO
Loans is intended by the Lenders to equal, at all times, such Lender's Pro Rata
Share of the outstanding German FILO Loans, and (vi) Swiss FILO Loans is
intended by the Lenders to equal, at all times, such Lender's Pro Rata Share of
the outstanding Swiss FILO Loans. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Facility Loans (including Swing Loans and Extraordinary Advances) shall take
place on a periodic basis in accordance with the following provisions:

 



-93-



 

 

(i)                 Agent shall request settlement ("Settlement") with the
applicable Lenders on a weekly basis, or on a more frequent basis if so
determined by Agent in its sole discretion (A) on behalf of Swing Lender, with
respect to the outstanding Swing Loans, (B) for itself, with respect to the
outstanding Extraordinary Advances, and (C) with respect to any Loan Party's or
any of their Subsidiaries' payments or other amounts received, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 4:00 p.m. on the
Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the "Settlement Date"). Such notice of a
Settlement Date shall include a summary statement of the amount of outstanding
Facility Loans (including Swing Loans and Extraordinary Advances) for the
applicable Borrower Group for the period since the prior Settlement Date.
Subject to the terms and conditions contained herein (including Section 2.3(g)):
(y) if the amount of the applicable Facility Loans (including applicable Swing
Loans and applicable Extraordinary Advances) made by a Lender that is not a
Defaulting Lender exceeds such Lender's Pro Rata Share of such Facility Loans
(including Swing Loans and Extraordinary Advances) as of a Settlement Date, then
Agent shall, by no later than 2:00 p.m. on the Settlement Date, transfer in
immediately available funds to a Deposit Account of such Lender (as such Lender
may designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Facility Loans
(including Swing Loans and Extraordinary Advances), and (z) if the amount of the
applicable Facility Loans (including applicable Swing Loans and applicable
Extraordinary Advances) for the account of a Borrower Group made by a Lender is
less than such Lender's Pro Rata Share of such Facility Loans (including Swing
Loans and Extraordinary Advances) as of a Settlement Date, such Lender shall no
later than 2:00 p.m. on the Settlement Date transfer in immediately available
funds to Agent's Account, an amount such that each such Lender shall, upon
transfer of such amount, have as of the Settlement Date, its Pro Rata Share of
such Facility Loans (including Swing Loans and Extraordinary Advances). Such
amounts made available to Agent with respect to a Borrower Group under clause
(z) of the immediately preceding sentence shall be applied against the amounts
of the applicable Swing Loans or applicable Extraordinary Advances for the
account of such Borrower Group and, together with the portion of such Swing
Loans or Extraordinary Advances representing Swing Lender's Pro Rata Share
thereof, shall constitute Facility Loans of such Lenders. If any such amount is
not made available to Agent by any Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, Agent shall be entitled to
recover for its account such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate.

 

(ii)              In determining whether a Lender's balance of the applicable
Facility Loans (including applicable Swing Loans and applicable Extraordinary
Advances) is less than, equal to, or greater than such Lender's Pro Rata Share
of such Facility Loans (including Swing Loans and Extraordinary Advances) as of
a Settlement Date, Agent shall, as part of the relevant Settlement, apply to
such balance the portion of payments applicable to such Obligations actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrowers and allocable to the Lenders hereunder, and proceeds of
Collateral.

 



-94-



 

 

(iii)            Between Settlement Dates, Agent, to the extent Extraordinary
Advances or Swing Loans are outstanding, may pay over to Agent or Swing Lender,
as applicable, any payments or other amounts received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Facility Loans, for application to the Extraordinary Advances or Swing
Loans. Between Settlement Dates, Agent, to the extent no Extraordinary Advances
or Swing Loans are outstanding, may pay over to Swing Lender any payments or
other amounts received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Facility Loans, for
application to Swing Lender's Pro Rata Share of the Revolving Loans. If, as of
any Settlement Date, payments or other amounts of the Loan Parties or their
Subsidiaries received since the then immediately preceding Settlement Date have
been applied to Swing Lender's Pro Rata Share of the applicable Revolving Loans
other than to applicable Swing Loans, as provided for in the previous sentence,
Swing Lender shall pay to Agent for the accounts of the Lenders, and Agent shall
pay to the Lenders (other than a Defaulting Lender if Agent has implemented the
provisions of Section 2.3(g)), to be applied to the outstanding Revolving Loans
of such Lenders, an amount such that each such Lender shall, upon receipt of
such amount, have, as of such Settlement Date, its Pro Rata Share of the
applicable Revolving Loans. During the period between Settlement Dates, Swing
Lender with respect to Swing Loans, Agent with respect to Extraordinary
Advances, and each Lender with respect to the Facility Loans other than Swing
Loans and Extraordinary Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Lenders, as applicable.

 

(iv)             Anything in this Section 2.3(e) to the contrary
notwithstanding, in the event that a Lender is a Defaulting Lender, Agent shall
be entitled to refrain from remitting settlement amounts to the Defaulting
Lender and, instead, shall be entitled to elect to implement the provisions set
forth in Section 2.3(g).

 

(f)                Notation. Consistent with Section 13.1(h), Agent, as a
non-fiduciary agent for Borrowers, shall maintain a register showing the
principal amount and stated interest of the Facility Loans owing to each Lender,
including the Swing Loans owing to Swing Lender, and Extraordinary Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate.

 



-95-



 

 

(g)               Defaulting Lenders.

 

(i)                 Notwithstanding the provisions of Section 2.4(b)(iii), Agent
shall not be obligated to transfer to a Defaulting Lender any payments made by
or on behalf of any Borrower to Agent for the Defaulting Lender's benefit or any
proceeds of Collateral that would otherwise be remitted hereunder to the
Defaulting Lender, and, in the absence of such transfer to the Defaulting
Lender, Agent shall transfer any such payments (A) first, to Agent to the extent
of any Extraordinary Advances that were made by Agent and that were required to
be, but were not, paid by Defaulting Lender, (B) second, to Swing Lender to the
extent of any Swing Loans that were made by Swing Lender and that were required
to be, but were not, paid by the Defaulting Lender, (C) third, to Issuing Bank,
to the extent of the portion of a Letter of Credit Disbursement that was
required to be, but was not, paid by the Defaulting Lender, (D) fourth, to each
Non-Defaulting Lender ratably in accordance with their Commitments (but, in each
case, only to the extent that such Defaulting Lender's portion of a Facility
Loan (or other funding obligation) was funded by such other Non-Defaulting
Lender), (E) fifth, in Agent's sole discretion, to a suspense account maintained
by Agent, the proceeds of which shall be retained by Agent and may be made
available to be re-advanced to or for the benefit of the applicable Borrowers
(upon the request of Borrowers and subject to the conditions set forth in
Section 3.2) as if such Defaulting Lender had made its portion of Facility Loans
(or other funding obligations) hereunder, and (F) sixth, from and after the date
on which all other Obligations have been paid in full, to such Defaulting Lender
in accordance with tier xvii. of Section 2.4(b)(iii)(A) in the case of the Joint
Borrower Group, in accordance with tier xvii. of Section 2.4(b)(iii)(B) in the
case of the German Borrower and in accordance with tier xvii. of Section
2.4(b)(iii)(C) in the case of the Swiss Borrower. Subject to the foregoing,
Agent may hold and, in its discretion, re-lend to the applicable Borrower Group
for the account of such Defaulting Lender the amount of all such payments
received and retained by Agent for the account of such Defaulting Lender. Solely
for the purposes of voting or consenting to matters with respect to the Loan
Documents (including the calculation of Pro Rata Share in connection therewith)
and for the purpose of calculating the fee payable under Section 2.10(b), such
Defaulting Lender shall be deemed not to be a "Lender" and such Lender's
Commitment shall be deemed to be zero; provided, that the foregoing shall not
apply to any of the matters governed by Section 14.1(a)(i) through (iii). The
provisions of this Section 2.3(g) shall remain effective with respect to such
Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, Agent, Issuing Bank, and Borrowers shall have waived, in
writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (on which earlier date, so
long as no Event of Default has occurred and is continuing, any remaining cash
collateral held by Agent pursuant to Section 2.3(g)(ii) shall be released to the
applicable Borrower Group). The operation of this Section 2.3(g) shall not be
construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by any Borrower of its duties and obligations hereunder to Agent, Issuing Bank,
or to the Lenders other than such Defaulting Lender. Any failure by a Defaulting
Lender to fund amounts that it was obligated to fund hereunder shall constitute
a material breach by such Defaulting Lender of this Agreement and shall entitle
Borrowers, at their option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to Agent. In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being paid its share of the outstanding
Obligations (other than Bank Product Obligations, but including (1) all
interest, fees, and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Pro Rata Share of its participation in the
Letters of Credit); provided, that any such assumption of the Commitment of such
Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups' or Borrowers' rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund. In the event of a
direct conflict between the priority provisions of this Section 2.3(g) and any
other provision contained in this Agreement or any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.3(g) shall control and
govern.

 



-96-



 

 

(ii)              If any Swing Loan or Letter of Credit is outstanding at the
time that a Lender becomes a Defaulting Lender then:

 

(A)             such Defaulting Lender's Swing Loan Exposure and Letter of
Credit Exposure shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent (x) the
sum of all Non-Defaulting Lenders' Pro Rata Share of Revolver Usage and FILO
Usage plus such Defaulting Lender's Swing Loan Exposure and Letter of Credit
Exposure does not exceed the total of all Non-Defaulting Lenders' Revolver
Commitments and FILO Commitments and (y) the conditions set forth in Section 3.2
are satisfied at such time;

 

(B)              if the reallocation described in clause (A) above cannot, or
can only partially, be effected, the applicable Borrowers shall within one
Business Day following notice by Agent (x) first, prepay such Defaulting
Lender's Swing Loan Exposure (after giving effect to any partial reallocation
pursuant to clause (A) above), and (y) second, cash collateralize such
Defaulting Lender's Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (A) above), pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to Agent, for so long as such Letter of Credit Exposure is
outstanding; provided, that Borrowers shall not be obligated to cash
collateralize any Defaulting Lender's Letter of Credit Exposure if such
Defaulting Lender is also an Issuing Bank;

 

(C)              if the applicable Borrowers cash collateralize any portion of
such Defaulting Lender's Letter of Credit Exposure pursuant to this Section
2.3(g)(ii), such Borrowers shall not be required to pay any Letter of Credit
Fees to Agent for the account of such Defaulting Lender pursuant to Section
2.6(b) with respect to such cash collateralized portion of such Defaulting
Lender's Letter of Credit Exposure during the period such Letter of Credit
Exposure is cash collateralized;

 

(D)             to the extent the Letter of Credit Exposure of the
Non-Defaulting Lenders is reallocated pursuant to this Section 2.3(g)(ii), then
the Letter of Credit Fees payable to the Non-Defaulting Lenders pursuant to
Section 2.6(b) shall be adjusted in accordance with such Non-Defaulting Lenders'
Letter of Credit Exposure;

 

(E)              to the extent any Defaulting Lender's Letter of Credit Exposure
is neither cash collateralized nor reallocated pursuant to this Section
2.3(g)(ii), then, without prejudice to any rights or remedies of any Issuing
Bank or any Lender hereunder, all Letter of Credit Fees that would have
otherwise been payable to such Defaulting Lender under Section 2.6(b) with
respect to such portion of such Letter of Credit Exposure shall instead be
payable to the applicable Issuing Bank until such portion of such Defaulting
Lender's Letter of Credit Exposure is cash collateralized or reallocated;

 



-97-



 

 

(F)              so long as any Lender is a Defaulting Lender, the Swing Lender
shall not be required to make any Swing Loan and the applicable Issuing Bank
shall not be required to issue, amend, or increase any Letter of Credit, in each
case, to the extent (x) the Defaulting Lender's Pro Rata Share of such Swing
Loans or Letter of Credit cannot be reallocated pursuant to this Section
2.3(g)(ii), or (y) the Swing Lender or such Issuing Bank, as applicable, has not
otherwise entered into arrangements reasonably satisfactory to the Swing Lender
or such Issuing Bank, as applicable, and Borrowers to eliminate the Swing
Lender's or such Issuing Bank's risk with respect to the Defaulting Lender's
participation in Swing Loans or Letters of Credit; and

 

(G)             Agent may release any cash collateral provided by Borrowers
pursuant to this Section 2.3(g)(ii) to the applicable Issuing Bank and such
Issuing Bank may apply any such cash collateral to the payment of such
Defaulting Lender's Pro Rata Share of any Letter of Credit Disbursement that is
not reimbursed by Borrowers pursuant to Section 2.11(d). Subject to Section
17.14, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender's increased
exposure following such reallocation.

 

(iii)            If any Lender with a Joint Commitment, German Commitment or
Swiss Commitment is a Defaulting Lender, then any Affiliate of such Lender shall
be deemed to be a Defaulting Lender.

 

(h)               Independent Obligations. All Facility Loans (other than Swing
Loans and Extraordinary Advances) shall be made by the applicable Lenders
contemporaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Facility Loan (or other extension of credit)
hereunder, nor shall any Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligations hereunder,
and (ii) no failure by any Lender to perform its obligations hereunder shall
excuse any other Lender from its obligations hereunder.

 

2.4.                        Payments; Reductions of Commitments; Prepayments.

 

(a)               Payments by Borrowers.

 

(i)                 Except as otherwise expressly provided herein, all payments
by a Borrower Group shall be made to Agent's Account for the account of the
Lender Group and shall be made in immediately available funds, no later than
3:30 p.m. on the date specified herein; provided that, for the avoidance of
doubt, any payments deposited into a Controlled Account shall be deemed not to
be received by Agent on any Business Day unless immediately available funds have
been credited to Agent's Account prior to 3:30 p.m. on such Business Day. Any
payment received by Agent in immediately available funds in Agent's Account
later than 3:30 p.m. shall be deemed to have been received (unless Agent, in its
sole discretion, elects to credit it on the date received) on the following
Business Day and any applicable interest or fee shall continue to accrue until
such following Business Day.

 



-98-



 

 

(ii)              Unless Agent receives notice from the applicable Borrower
Group prior to the date on which any payment is due to the Lenders that such
Borrower Group will not make such payment in full as and when required, Agent
may assume that such Borrower Group have made (or will make) such payment in
full to Agent on such date in immediately available funds and Agent may (but
shall not be so required), in reliance upon such assumption, distribute to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent a Borrower Group does not make such payment in full to Agent
on the date when due, each applicable Lender severally shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.

 

(b)               Apportionment and Application.

 

(i)                 So long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all principal and interest payments received by Agent shall be
apportioned ratably among the applicable Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) and all payments of fees and expenses received by Agent (other than fees
or expenses that are for Agent's separate account or for the separate account of
Issuing Bank) shall be apportioned ratably among the applicable Lenders having a
Pro Rata Share of the type of Commitment or Obligation to which a particular fee
or expense relates.

 

(ii)              Subject to Section 2.4(b)(v), Section 2.4(d)(ii), and Section
2.4(e), all payments to be made hereunder by Borrowers shall be remitted to
Agent and all such payments, and all proceeds of Collateral received by Agent,
shall be applied, so long as no Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the Revolving Loans outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.

 

(iii)            At any time that an Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all payments remitted to Agent and all proceeds of Collateral received
by Agent shall be applied as follows:

 

(A)             All payments in respect of Joint Obligations and all proceeds of
Collateral of the Loan Parties (other than the German Borrower and the Swiss
Borrower) received by Agent shall be applied as follows:

 

i.                    first, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to Agent under the Loan
Documents constituting, or in respect of, Joint Obligations, until paid in full,

 

ii.                  second, to pay any fees or premiums then due to Agent under
the Loan Documents constituting, or in respect of, Joint Obligations, until paid
in full,

 



-99-



 

 

iii.                third, to pay interest due in respect of all Joint
Protective Advances, until paid in full,

 

iv.                fourth, to pay the principal of all Joint Protective
Advances, until paid in full,

 

v.                fifth, ratably, to pay any Lender Group Expenses (including
cost or expense reimbursements) or indemnities then due to any of the Lenders
under the Loan Documents constituting, or in respect of, Joint Obligations,
until paid in full,

 

vi.                sixth, ratably, to pay any fees or premiums then due to any
of the Lenders under the Loan Documents constituting, or in respect of, Joint
Obligations, until paid in full,

 

vii.               seventh, to pay interest accrued in respect of the Joint
Swing Loans, until paid in full,

 

viii.              eighth, to pay the principal of all Joint Swing Loans, until
paid in full,

 

ix.                ninth, ratably, to pay interest accrued in respect of the
Joint Revolving Loans (other than Joint Protective Advances and Joint Swing
Loans), until paid in full,

 

x.                  tenth, ratably

 

a.                   to pay the principal of all Joint Revolving Loans (other
than Joint Protective Advances and Joint Swing Loans), until paid in full,

 

b.                  to Agent, to be held by Agent, for the benefit of the
applicable Issuing Bank (and for the ratable benefit of each of the Lenders that
have an obligation to pay to Agent, for the account of such Issuing Bank, a
share of each Letter of Credit Disbursement with respect to a Joint Letter of
Credit not predicated on the FILO Subline Amount), as cash collateral in an
amount up to 103% (or, with respect to Joint Letters of Credit denominated in an
Alternative Currency, 105%) of the Joint Letter of Credit Usage not predicated
on the FILO Subline Amount (to the extent permitted by applicable law, such cash
collateral shall be applied to the reimbursement of any Letter of Credit
Disbursement with respect to a Joint Letter of Credit not predicated on the FILO
Subline Amount as and when such disbursement occurs and, if a Joint Letter of
Credit expires undrawn, the cash collateral held by Agent in respect of such
Joint Letter of Credit shall, to the extent permitted by applicable law, be
reapplied pursuant to this Section 2.4(b)(iii)(A), beginning with tier i.
hereof),

 

xi.                eleventh, ratably, to pay interest accrued in respect of the
Joint FILO Loans, until paid in full,

 



-100-



 



 

xii.           twelfth, ratably

 

  a.                   to pay the principal of all Joint FILO Loans, until paid
in full,

 

  b.                  to Agent, to be held by Agent, for the benefit of the
applicable Issuing Bank (and for the ratable benefit of each of the Lenders that
have an obligation to pay to Agent, for the account of such Issuing Bank, a
share of each Letter of Credit Disbursement with respect to a Joint Letter of
Credit predicated on the FILO Subline Amount), as cash collateral in an amount
up to 103% (or, with respect to Joint Letters of Credit denominated in an
Alternative Currency, 105%) of the Joint Letter of Credit Usage predicated on
the FILO Subline Amount (to the extent permitted by applicable law, such cash
collateral shall be applied to the reimbursement of any Letter of Credit
Disbursement with respect to a Joint Letter of Credit predicated on the FILO
Subline Amount (that, in each case, is not covered by tier x. above) as and when
such disbursement occurs and, if all remaining Joint Letters of Credit expire
undrawn, the cash collateral held by Agent in respect of such Joint Letters of
Credit shall, to the extent permitted by applicable law, be reapplied pursuant
to this Section 2.4(b)(iii)(A), beginning with tier i. hereof),

 

  c.                   up to the amount (after taking into account any amounts
previously paid pursuant to this clause c. during the continuation of the
applicable Application Event) of the most recently established Bank Product
Reserve, which amount was established prior to the occurrence of, and not in
contemplation of, the subject Application Event, to (y) the Bank Product
Providers based upon amounts then certified by each applicable Bank Product
Provider to Agent (in form and substance reasonably satisfactory to Agent) to be
due and payable to such Bank Product Provider on account of Bank Product
Obligations of the Loan Parties (other than the German Borrower and the Swiss
Borrower) (but not in excess of the Bank Product Reserve established for the
Bank Product Obligations of such Bank Product Provider), and (z) with any
balance to be paid to Agent, to be held by Agent, for the ratable benefit of the
Bank Product Providers for Bank Products provided to the Loan Parties (other
than the German Borrower and the Swiss Borrower) and their Subsidiaries, as cash
collateral (which cash collateral may be released by Agent to the applicable
Bank Product Provider and applied by such Bank Product Provider to the payment
or reimbursement of any amounts due and payable with respect to Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such Bank
Product Obligations are paid or otherwise satisfied in full, the cash collateral
held by Agent in respect of such Bank Product Obligations shall be reapplied
pursuant to this Section 2.4(b)(iii)(A), beginning with tier i. hereof,

 

xiii.          thirteenth, to pay any other Joint Obligations other than Joint
Obligations owed to Defaulting Lenders,

 

xiv.          fourteenth, ratably, to pay the German Obligations (to be applied
pursuant to Section 2.4(b)(iii)(B)) and the Swiss Obligations (to be applied
pursuant to Section 2.4(b)(iii)(C)), until paid in full,

 

xv.           fifteenth, to pay all other Bank Product Obligations for Bank
Products provided to the Loan Parties (other than the German Borrower and the
Swiss Borrower) and their Subsidiaries that, in each case, are not covered in
tier xii. above,

 

 

-101-

 



 

xvi.          sixteenth, to pay any other Obligations other than Obligations
owed to Defaulting Lenders,

 

xvii.         seventeenth, ratably to pay any Obligations owed to Defaulting
Lenders,

 

xviii.        eighteenth, to the Joint Borrower Group (to be wired to the Joint
Designated Account) or such other Person entitled thereto under applicable law.

 

(B)              All payments in respect of German Obligations and all proceeds
of Collateral of the German Borrower received by Agent shall be applied as
follows:

 

i.               first, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to Agent under the Loan
Documents constituting, or in respect of, German Obligations, until paid in
full,

 

ii.             second, to pay any fees or premiums then due to Agent under the
Loan Documents constituting, or in respect of, German Obligations, until paid in
full,

 

iii.            third, to pay interest due in respect of all German Protective
Advances, until paid in full,

 

iv.            fourth, to pay the principal of all German Protective Advances,
until paid in full,

 

v.            fifth, ratably, to pay any Lender Group Expenses (including cost
or expense reimbursements) or indemnities then due to any of the Lenders under
the Loan Documents constituting, or in respect of, German Obligations, until
paid in full,

 

vi.            sixth, ratably, to pay any fees or premiums then due to any of
the Lenders under the Loan Documents constituting, or in respect of, German
Obligations, until paid in full,

 

vii.           seventh, to pay interest accrued in respect of the German Swing
Loans, until paid in full,

 

viii.          eighth, to pay the principal of all German Swing Loans, until
paid in full,

 

ix.            ninth, ratably, to pay interest accrued in respect of the German
Revolving Loans (other than German Protective Advances and German Swing Loans),
until paid in full,

 

x.             tenth, ratably

 

a.                   to pay the principal of all German Revolving Loans (other
than German Protective Advances and German Swing Loans), until paid in full,

 



-102-

 

 

b.                  to Agent, to be held by Agent, for the benefit of the
applicable Issuing Bank (and for the ratable benefit of each of the Lenders that
have an obligation to pay to Agent, for the account of such Issuing Bank, a
share of each Letter of Credit Disbursement with respect to a German Letter of
Credit not predicated on the FILO Subline Amount), as cash collateral in an
amount up to 103% (or, with respect to German Letters of Credit denominated in
an Alternative Currency, 105%) of the German Letter of Credit Usage not
predicated on the FILO Subline Amount (to the extent permitted by applicable
law, such cash collateral shall be applied to the reimbursement of any Letter of
Credit Disbursement with respect to a German Letter of Credit not predicated on
the FILO Subline Amount as and when such disbursement occurs and, if a German
Letter of Credit expires undrawn, the cash collateral held by Agent in respect
of such German Letter of Credit shall, to the extent permitted by applicable
law, be reapplied pursuant to this Section 2.4(b)(iii)(B), beginning with tier
i. hereof),

 

xi.             eleventh, ratably, to pay interest accrued in respect of the
German FILO Loans, until paid in full,

 

xii.            twelfth, ratably

 

a.                   to pay the principal of all German FILO Loans, until paid
in full,

 

b.                  to Agent, to be held by Agent, for the benefit of the
applicable Issuing Bank (and for the ratable benefit of each of the Lenders that
have an obligation to pay to Agent, for the account of such Issuing Bank, a
share of each Letter of Credit Disbursement with respect to a German Letter of
Credit predicated on the FILO Subline Amount), as cash collateral in an amount
up to 103% (or, with respect to German Letters of Credit denominated in an
Alternative Currency, 105%) of the German Letter of Credit Usage predicated on
the FILO Subline Amount (to the extent permitted by applicable law, such cash
collateral shall be applied to the reimbursement of any Letter of Credit
Disbursement with respect to a German Letter of Credit predicated on the FILO
Subline Amount (that, in each case, is not covered by tier x. above) as and when
such disbursement occurs and, if all remaining German Letters of Credit expire
undrawn, the cash collateral held by Agent in respect of such German Letters of
Credit shall, to the extent permitted by applicable law, be reapplied pursuant
to this Section 2.4(b)(iii)(B), beginning with tier i. hereof),

 

c.                   up to the amount (after taking into account any amounts
previously paid pursuant to this clause c. during the continuation of the
applicable Application Event) of the most recently established Bank Product
Reserve, which amount was established prior to the occurrence of, and not in
contemplation of, the subject Application Event, to (y) the Bank Product
Providers based upon amounts then certified by each applicable Bank Product
Provider to Agent (in form and substance reasonably satisfactory to Agent) to be
due and payable to such Bank Product Provider on account of Bank Product
Obligations of the German Borrower (but not in excess of the Bank Product
Reserve established for the Bank Product Obligations of such Bank Product
Provider), and (z) with any balance to be paid to Agent, to be held by Agent,
for the ratable benefit of the Bank Product Providers for Bank Products provided
to the German Borrower and its Subsidiaries, as cash collateral (which cash
collateral may be released by Agent to the applicable Bank Product Provider and
applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this Section
2.4(b)(iii)(B), beginning with tier i. hereof,

 



-103-

 

 

xiii.          thirteenth, to pay any other German Obligations other than German
Obligations owed to Defaulting Lenders,

 

xiv.          fourteenth, ratably to pay the Joint Obligations (to be applied
pursuant to Section 2.4(b)(iii)(A)) and the Swiss Obligations (to be applied
pursuant to Section 2.4(b)(iii)(C)), until paid in full,

 

xv.           fifteenth, to pay all other Bank Product Obligations for Bank
Products provided to the German Borrower and its Subsidiaries that, in each
case, are not covered in tier xii. above,

 

xvi.          sixteenth, to pay any other Obligations other than Obligations
owed to Defaulting Lenders,

 

xvii.         seventeenth, ratably to pay any Obligations owed to Defaulting
Lenders; and

 

xviii.        eighteenth, to the German Borrower (to be wired to the German
Designated Account) or such other Person entitled thereto under applicable law.

 

(C)          All payments in respect of Swiss Obligations and all proceeds of
Collateral of the Swiss Borrower received by Agent shall be applied as follows:

 

i.              first, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to Agent under the Loan
Documents constituting, or in respect of, Swiss Obligations, until paid in full,

 

ii.             second, to pay any fees or premiums then due to Agent under the
Loan Documents constituting, or in respect of, Swiss Obligations, until paid in
full,

 

iii.            third, to pay interest due in respect of all Swiss Protective
Advances, until paid in full,

 

iv.            fourth, to pay the principal of all Swiss Protective Advances,
until paid in full,

 

v.           fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents constituting, or in respect of, Swiss Obligations, until paid in
full,

 



-104-

 

 

vi.           sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents constituting, or in respect of, Swiss
Obligations, until paid in full,

 

vii.           seventh, to pay interest accrued in respect of the Swiss Swing
Loans, until paid in full,

 

viii.          eighth, to pay the principal of all Swiss Swing Loans, until paid
in full,

 

ix.            ninth, ratably, to pay interest accrued in respect of the Swiss
Revolving Loans (other than Swiss Protective Advances and Swiss Swing Loans),
until paid in full,

 

x.              tenth, ratably

 

a.                   to pay the principal of all Swiss Revolving Loans (other
than Swiss Protective Advances and Swiss Swing Loans), until paid in full,

 

b.                  to Agent, to be held by Agent, for the benefit of the
applicable Issuing Bank (and for the ratable benefit of each of the Lenders that
have an obligation to pay to Agent, for the account of such Issuing Bank, a
share of each Letter of Credit Disbursement with respect to a Swiss Letter of
Credit not predicated on the FILO Subline Amount), as cash collateral in an
amount up to 103% (or, with respect to Swiss Letters of Credit denominated in an
Alternative Currency, 105%) of the Swiss Letter of Credit Usage not predicated
on the FILO Subline Amount (to the extent permitted by applicable law, such cash
collateral shall be applied to the reimbursement of any Letter of Credit
Disbursement with respect to a Swiss Letter of Credit not predicated on the FILO
Subline Amount as and when such disbursement occurs and, if a Swiss Letter of
Credit expires undrawn, the cash collateral held by Agent in respect of such
Swiss Letter of Credit shall, to the extent permitted by applicable law, be
reapplied pursuant to this Section 2.4(b)(iii)(C), beginning with tier i.
hereof),

 

xi.             eleventh, ratably, to pay interest accrued in respect of the
Swiss FILO Loans, until paid in full,

 

xii.            twelfth, ratably

 

a.                   to pay the principal of all Swiss FILO Loans, until paid in
full,

 

b.                  to Agent, to be held by Agent, for the benefit of the
applicable Issuing Bank (and for the ratable benefit of each of the Lenders that
have an obligation to pay to Agent, for the account of such Issuing Bank, a
share of each Letter of Credit Disbursement with respect to a Swiss Letter of
Credit predicated on the FILO Subline Amount), as cash collateral in an amount
up to 103% (or, with respect to Swiss Letters of Credit denominated in an
Alternative Currency, 105%) of the Swiss Letter of Credit Usage predicated on
the FILO Subline Amount (to the extent permitted by applicable law, such cash
collateral shall be applied to the reimbursement of any Letter of Credit
Disbursement with respect to a Swiss Letter of Credit predicated on the FILO
Subline Amount (that, in each case, is not covered by tier x. above) as and when
such disbursement occurs and, if all remaining Swiss Letters of Credit expire
undrawn, the cash collateral held by Agent in respect of such Swiss Letters of
Credit shall, to the extent permitted by applicable law, be reapplied pursuant
to this Section 2.4(b)(iii)(C), beginning with tier i. hereof),

 



-105-

 

 

c.                   up to the amount (after taking into account any amounts
previously paid pursuant to this clause c. during the continuation of the
applicable Application Event) of the most recently established Bank Product
Reserve, which amount was established prior to the occurrence of, and not in
contemplation of, the subject Application Event, to (y) the Bank Product
Providers based upon amounts then certified by each applicable Bank Product
Provider to Agent (in form and substance reasonably satisfactory to Agent) to be
due and payable to such Bank Product Provider on account of Bank Product
Obligations of the Swiss Borrower (but not in excess of the Bank Product Reserve
established for the Bank Product Obligations of such Bank Product Provider), and
(z) with any balance to be paid to Agent, to be held by Agent, for the ratable
benefit of the Bank Product Providers for Bank Products provided to the Swiss
Borrower and its Subsidiaries, as cash collateral (which cash collateral may be
released by Agent to the applicable Bank Product Provider and applied by such
Bank Product Provider to the payment or reimbursement of any amounts due and
payable with respect to Bank Product Obligations owed to the applicable Bank
Product Provider as and when such amounts first become due and payable and, if
and at such time as all such Bank Product Obligations are paid or otherwise
satisfied in full, the cash collateral held by Agent in respect of such Bank
Product Obligations shall be reapplied pursuant to this Section 2.4(b)(iii)(C),
beginning with tier i. hereof,

 

xiii.           thirteenth, to pay any other Swiss Obligations other than Swiss
Obligations owed to Defaulting Lenders,

 

xiv.           fourteenth, ratably, to pay the Joint Obligations (to be applied
pursuant to Section 2.4(b)(iii)(A)) and the German Obligations (to be applied
pursuant to Section 2.4(b)(iii)(B)), until paid in full,

 

xv.           fifteenth, to pay all other Bank Product Obligations for Bank
Products provided to the Swiss Borrower and its Subsidiaries that, in each case,
are not covered in tier xii. above,

 

xvi.           sixteenth, to pay any other Obligations other than Obligations
owed to Defaulting Lenders,

 

xvii.         seventeenth, ratably to pay any Obligations owed to Defaulting
Lenders; and

 

xviii.        eighteenth, to the Swiss Borrower (to be wired to the Swiss
Designated Account) or such other Person entitled thereto under applicable law.

 

(iv)         Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

 



-106-

 

 

(v)           In each instance, so long as no Application Event has occurred and
is continuing, Section 2.4(b)(ii) shall not apply to any payment made by
Borrowers to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

 

(vi)          For purposes of Section 2.4(b)(iii), "paid in full" of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

(vii)         In the event of a direct conflict between the priority provisions
of this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.

 

(viii)        If Agent is unable to determine whether a payment is in respect of
Joint Obligations, German Obligations or Swiss Obligations, such payment shall
be, so long as no Application Event has occurred and is continuing, applied in a
manner specified by Borrowers (subject to Section 2.4(d)) or, if not so
specified or in the event an Application Event has occurred and is continuing,
in a manner reasonably determined by Agent.

 

(c)               Reduction of Commitments.

 

(i)               Revolver Commitments. The Revolver Commitments shall terminate
on the Maturity Date or earlier termination thereof pursuant to the terms of
this Agreement. Borrowers may reduce the Revolver Commitments, without premium
or penalty, to an amount (which may be zero) not less than the sum of (A) the
Revolver Usage as of such date, plus (B) the principal amount of all Revolving
Loans not yet made as to which a request has been given by Borrowers under
Section 2.3(a), plus (C) the amount of all Revolving Letters of Credit not yet
issued as to which a request has been given by Borrowers pursuant to Section
2.11(a). Each such reduction shall be in an amount which is not less than
$10,000,000 (unless the Revolver Commitments are being reduced to zero and the
amount of the Revolver Commitments in effect immediately prior to such reduction
are less than $10,000,000), shall be made by providing not less than three
Business Days prior written notice to Agent, and shall be irrevocable. The
Revolver Commitments, once reduced, may not be increased. Each such reduction of
the Revolver Commitments shall reduce the Revolver Commitments of each Lender
proportionately in accordance with its ratable share thereof. In connection with
any reduction in the Revolver Commitments prior to the Maturity Date, if any
Loan Party or any of its Subsidiaries owns any Margin Stock, Borrowers shall
deliver to Agent an updated Form U-1 (with sufficient additional originals
thereof for each Lender), duly executed and delivered by Borrowers, together
with such other documentation as Agent shall reasonably request, in order to
enable Agent and the Lenders to comply with any of the requirements under
Regulations T, U or X of the Federal Reserve Board.

 



-107-

 

  

(ii)              FILO Commitments. The FILO Commitments shall terminate on the
Maturity Date or earlier termination thereof pursuant to the terms of this
Agreement. Following the reduction of the Revolver Commitments to zero,
Borrowers may reduce the FILO Commitments, without premium or penalty, to an
amount (which may be zero) not less than the sum of (A) the FILO Usage as of
such date, plus (B) the principal amount of all FILO Loans not yet made as to
which a request has been given by Borrowers under Section 2.3(a), plus (C) the
amount of all FILO Letters of Credit not yet issued as to which a request has
been given by Borrowers pursuant to Section 2.11(a). Each such reduction shall
be in an amount which is not less than $5,000,000 (unless the FILO Commitments
are being reduced to zero and the amount of the FILO Commitments in effect
immediately prior to such reduction are less than $5,000,000), shall be made by
providing not less than three Business Days prior written notice to Agent, and
shall be irrevocable. The FILO Commitments, once reduced, may not be increased.
Each such reduction of the FILO Commitments shall reduce the FILO Commitments of
each Lender proportionately in accordance with its ratable share thereof. In
connection with any reduction in the FILO Commitments prior to the Maturity
Date, if any Loan Party or any of its Subsidiaries owns any Margin Stock,
Borrowers shall deliver to Agent an updated Form U-1 (with sufficient additional
originals thereof for each Lender), duly executed and delivered by Borrowers,
together with such other documentation as Agent shall reasonably request, in
order to enable Agent and the Lenders to comply with any of the requirements
under Regulations T, U or X of the Federal Reserve Board.

 

(d)               Optional Prepayments.

 

(i)                Revolving Loans. The applicable Borrower Group may prepay the
principal of any applicable Revolving Loan at any time in whole or in part,
without premium or penalty.

 

(ii)              FILO Loans. At any time the Revolving Loan balance is equal to
zero, the applicable Borrower Group may prepay the principal of any applicable
FILO Loan at any time in whole or in part, without premium or penalty.

 

(e)               Mandatory Prepayments.

 

(i)                 If, at any time, (1) the Revolver Usage on such date exceeds
(2) the lesser of (x) the Aggregate Borrowing Base reflected in the Borrowing
Base Certificate most recently delivered by Borrowers to Agent, and (y) the
Maximum Revolver Amount, in all cases as adjusted for Reserves established by
Agent in accordance with Section 2.1(e), then the Joint Borrower Group shall
promptly, but in any event, within two Business Days prepay the Obligations in
respect of Revolver Usage in accordance with Section 2.4(f)(i) in an amount
sufficient to eliminate such excess.

 

(ii)              If, at any time, (1) the FILO Usage on such date exceeds
(2) the lesser of (x) the FILO Borrowing Base reflected in the Borrowing Base
Certificate most recently delivered by Borrowers to Agent, and (y) the Maximum
FILO Amount, in all cases as adjusted for Reserves established by Agent in
accordance with Section 2.1(e), and such excess cannot then be reallocated as
Revolver Usage, then the Joint Borrower Group shall promptly, but in any event,
within two Business Days prepay the Obligations in respect of FILO Usage in
accordance with Section 2.4(f)(ii) in an amount sufficient to eliminate such
excess.

 



-108-

 

 

(iii)            If, at any time, (1) the Joint Usage on such date exceeds
(2) the lesser of (x) the Joint Borrowing Base plus the FILO Borrowing Base
reflected in the Borrowing Base Certificate most recently delivered by Borrowers
to Agent, and (y) the Maximum Facility Amount, in all cases as adjusted for
Reserves established by Agent in accordance with Section 2.1(e), then the Joint
Borrower Group shall promptly, but in any event, within two Business Days prepay
the Obligations in respect of Joint Usage in accordance with Section 2.4(f)(iii)
in an amount sufficient to eliminate such excess.

 

(iv)             If, at any time, (1) the Joint Revolver Usage on such date
exceeds (2) the lesser of (x) the Joint Borrowing Base reflected in the
Borrowing Base Certificate most recently delivered by Borrowers to Agent, and
(y) the Maximum Revolver Amount, in all cases as adjusted for Reserves
established by Agent in accordance with Section 2.1(e), then the Joint Borrower
Group shall promptly, but in any event, within two Business Days prepay the
Obligations in respect of Joint Revolver Usage in accordance with Section
2.4(f)(iv) in an amount sufficient to eliminate such excess.

 

(v)               If, at any time, (1) the Joint FILO Usage on such date exceeds
(2) the lesser of (x) the Joint FILO Borrowing Base reflected in the Borrowing
Base Certificate most recently delivered by Borrowers to Agent, and (y) the
Maximum FILO Amount, in all cases as adjusted for Reserves established by Agent
in accordance with Section 2.1(e), and such excess cannot then be reallocated as
Joint Revolver Usage, then the Joint Borrower Group shall promptly, but in any
event, within two Business Days prepay the Obligations in respect of Joint FILO
Usage in accordance with Section 2.4(f)(iii) in an amount sufficient to
eliminate such excess.

 

(vi)             If, at any time, (1) the German Revolver Usage on such date
exceeds (2) the lesser of (x) the German Borrowing Base reflected in the
Borrowing Base Certificate most recently delivered by Borrowers to Agent, and
(y) the German Sublimit, in all cases as adjusted for Reserves established by
Agent in accordance with Section 2.1(e), then the German Borrower shall
promptly, but in any event, within two Business Days prepay the Obligations in
respect of German Revolver Usage in accordance with Section 2.4(f)(v) in an
amount sufficient to eliminate such excess.

 

(vii)          If, at any time, (1) the German FILO Usage on such date exceeds
(2) the lesser of (x) the German FILO Borrowing Base reflected in the Borrowing
Base Certificate most recently delivered by Borrowers to Agent, and (y) the
German Sublimit, in all cases as adjusted for Reserves established by Agent in
accordance with Section 2.1(e), and such excess cannot then be reallocated as
German Revolver Usage, then the German Borrower shall promptly, but in any
event, within two Business Days prepay the Obligations in respect of German FILO
Usage in accordance with Section 2.4(f)(vi) in an amount sufficient to eliminate
such excess.

 

(viii)        If, at any time, (1) the Swiss Revolver Usage on such date exceeds
(2) the lesser of (x) the Swiss Borrowing Base reflected in the Borrowing Base
Certificate most recently delivered by Borrowers to Agent, and (y) the Swiss
Sublimit, in all cases as adjusted for Reserves established by Agent in
accordance with Section 2.1(e), then the Swiss Borrower shall promptly, but in
any event, within two Business Days prepay the Obligations in respect of Swiss
Revolver Usage in accordance with Section 2.4(f)(vii) in an amount sufficient to
eliminate such excess.

 



-109-

 

 

(ix)             If, at any time, (1) the Swiss FILO Usage on such date exceeds
(2) the lesser of (x) the Swiss FILO Borrowing Base reflected in the Borrowing
Base Certificate most recently delivered by Borrowers to Agent, and (y) the
Swiss Sublimit, in all cases as adjusted for Reserves established by Agent in
accordance with Section 2.1(e), and such excess cannot then be reallocated as
Swiss Revolver Usage, then the Swiss Borrower shall promptly, but in any event,
within two Business Days prepay the Obligations in respect of Swiss FILO Usage
in accordance with Section 2.4(f)(viii) in an amount sufficient to eliminate
such excess.

 

(f)                Application of Payments.

 

(i)                 Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so
long as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the Revolving Loans until paid in
full, and second, to cash collateralize the Letters of Credit issued pursuant to
a Revolver Commitment in an amount equal to 103% (or, with respect to Letters of
Credit denominated in an Alternative Currency, 105%) of the then outstanding
applicable Letter of Credit, and (B) if an Application Event shall have occurred
and be continuing, be applied in the manner set forth in the applicable
provisions of Section 2.4(b)(iii).

 

(ii)              Each prepayment pursuant to Section 2.4(e)(ii) shall, (A) so
long as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the Revolving Loans until paid in
full, second, to cash collateralize the Letters of Credit issued pursuant to a
Revolver Commitment in an amount equal to 103% (or, with respect to Letters of
Credit denominated in an Alternative Currency, 105%) of the then outstanding
applicable Letter of Credit, third, to the outstanding principal amount of FILO
Loans until paid in full, and fourth, to cash collateralize the Letters of
Credit issued pursuant to a FILO Commitment in an amount equal to 103% (or, with
respect to Letters of Credit denominated in an Alternative Currency, 105%) of
the then outstanding applicable Letter of Credit, and (B) if an Application
Event shall have occurred and be continuing, be applied in the manner set forth
in the applicable provisions of Section 2.4(b)(iii).

 

(iii)            Each prepayment pursuant to Section 2.4(e)(iii) and Section
2.4(e)(v) and shall, (A) so long as no Application Event shall have occurred and
be continuing, be applied, first, to the outstanding principal amount of the
Joint Revolving Loans until paid in full, second, to cash collateralize the
Letters of Credit issued pursuant to a Joint Revolver Commitment in an amount
equal to 103% (or, with respect to Letters of Credit denominated in an
Alternative Currency, 105%) of the then outstanding applicable Letter of Credit,
third, to the outstanding principal amount of Joint FILO Loans until paid in
full, and fourth, to cash collateralize the Letters of Credit issued pursuant to
a Joint FILO Commitment in an amount equal to 103% (or, with respect to Letters
of Credit denominated in an Alternative Currency, 105%) of the then outstanding
applicable Letter of Credit, and (B) if an Application Event shall have occurred
and be continuing, be applied in the manner set forth in the applicable
provisions of Section 2.4(b)(iii).

 



-110-

 

 

(iv)             Each prepayment pursuant to Section 2.4(e)(iv) shall, (A) so
long as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the Joint Revolving Loans until
paid in full, and second, to cash collateralize the Letters of Credit issued
pursuant to a Joint Revolver Commitment in an amount equal to 103% (or, with
respect to Letters of Credit denominated in an Alternative Currency, 105%) of
the then outstanding applicable Letter of Credit, and (B) if an Application
Event shall have occurred and be continuing, be applied in the manner set forth
in the applicable provisions of Section 2.4(b)(iii).

 

(v)               Each prepayment pursuant to Section 2.4(e)(vi) shall, (A) so
long as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the German Revolving Loans until
paid in full, and second, to cash collateralize the German Letters of Credit
issued pursuant to a German Revolver Commitment in an amount equal to 103% (or,
with respect to Letters of Credit denominated in an Alternative Currency, 105%)
of the then outstanding applicable Letter of Credit, and (B) if an Application
Event shall have occurred and be continuing, be applied in the manner set forth
in the applicable provisions of Section 2.4(b)(iii).

 

(vi)             Each prepayment pursuant to Section 2.4(e)(vii) shall, (A) so
long as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the German Revolving Loans until
paid in full, and second, to cash collateralize the German Letters of Credit
issued pursuant to a German Revolver Commitment in an amount equal to 103% (or,
with respect to Letters of Credit denominated in an Alternative Currency, 105%)
of the then outstanding applicable Letter of Credit, third, to the outstanding
principal amount of German FILO Loans until paid in full, and fourth, to cash
collateralize the German Letters of Credit issued pursuant to a German FILO
Commitment in an amount equal to 103% (or, with respect to Letters of Credit
denominated in an Alternative Currency, 105%) of the then outstanding applicable
Letter of Credit, and (B) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in the applicable provisions of
Section 2.4(b)(iii).

 

(vii)          Each prepayment pursuant to Section 2.4(e)(viii) shall, (A) so
long as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the Swiss Revolving Loans until
paid in full, and second, to cash collateralize the Swiss Letters of Credit
issued pursuant to a Swiss Revolver Commitment in an amount equal to 103% (or,
with respect to Letters of Credit denominated in an Alternative Currency, 105%)
of the then outstanding applicable Letter of Credit, and (B) if an Application
Event shall have occurred and be continuing, be applied in the manner set forth
in the applicable provisions of Section 2.4(b)(iii).

 

(viii)        Each prepayment pursuant to Section 2.4(e)(ix) shall, (A) so long
as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the Swiss Revolving Loans until
paid in full, and second, to cash collateralize the Swiss Letters of Credit
issued pursuant to a Swiss Revolver Commitment in an amount equal to 103% (or,
with respect to Letters of Credit denominated in an Alternative Currency, 105%)
of the then outstanding applicable Letter of Credit, third, to the outstanding
principal amount of Swiss FILO Loans until paid in full, and fourth, to cash
collateralize the Swiss Letters of Credit issued pursuant to a Swiss FILO
Commitment in an amount equal to 103% (or, with respect to Letters of Credit
denominated in an Alternative Currency, 105%) of the then outstanding applicable
Letter of Credit, and (B) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in the applicable provisions of
Section 2.4(b)(iii).

 



-111-

 

 

2.5.                  Promise to Pay; Promissory Notes.

 

(a)               Each Borrower Group agrees to pay the Lender Group Expenses
owing by such Borrower Group not later than ten (10) Business Days after written
demand therefor and presentation of any documents required to be delivered in
connection therewith (it being acknowledged and agreed that, if not so paid
within such ten (10) Business Day period, or if otherwise authorized or
requested by Administrative Borrower, such Lender Group Expenses shall be
charged to the Loan Account pursuant to the provisions of Section 2.6(d));
provided, however, that the payment of any Taxes that are Lender Group Expenses
shall be governed by Section 16. Subject to the last sentence of this Section
2.5(a), each Borrower Group promises to pay all of the Obligations (including
principal, interest, premiums, if any, fees, costs, and expenses (including
Lender Group Expenses)) owing by such Borrower Group in full on the Maturity
Date or, if earlier, on the date on which the Obligations (other than the Bank
Product Obligations) become due and payable pursuant to the terms of this
Agreement. Borrowers agree that their obligations contained in the first
sentence of this Section 2.5(a) shall survive payment or satisfaction in full of
all other Obligations. Notwithstanding anything in this Agreement or any other
Loan Documents to the contrary, with respect to each Loan and each Letter of
Credit, (a) the Borrower that requests such Loan or Letter of Credit (or
otherwise is the applicant therefor) shall be the "Requesting Borrower" and all
Borrowers other than the Requesting Borrower shall be the "Other Borrowers", (b)
the Requesting Borrower shall be severally (and not jointly) liable under this
Agreement for the reimbursement, cash collateral and other obligations
(including fees and interest) associated with such Loan or Letter of Credit, and
(c) no Other Borrower shall be a co-debtor or co-borrower with the Requesting
Borrower with respect to such Loan or Letter of Credit or be in any way
primarily liable under this Agreement for such Loan or Letter of Credit or the
reimbursement, cash collateral or other obligations (including fees and
interest) associated with such Loan or Letter of Credit; provided that the
forgoing limitations shall not affect (i) any obligations of any such Other
Borrower with respect to any other Loans or Letters of Credit (and the related
reimbursement and other obligations with respect thereto) for which it is a
"Requesting Borrower" or (ii) any obligations of any such Other Borrower under
any applicable Guaranty Agreement.

 

(b)               Any Lender may request that any portion of its Commitments or
the Loans made by it be evidenced by one or more promissory notes. In such
event, the applicable Borrowers shall execute and deliver to such Lender the
requested promissory notes payable to the order of such Lender in a form
furnished by Agent and reasonably satisfactory to such Borrowers. Thereafter,
the portion of the Commitments and Loans evidenced by such promissory notes and
interest thereon shall at all times be represented by one or more promissory
notes in such form payable to the order of the payee named therein.

 



-112-

 

 

2.6.                  Interest Rates and Letter of Credit Fee: Rates, Payments,
and Calculations.

 

(a)               Interest Rates. Except as provided in Section 2.6(c) and
Section 2.12(d), all Obligations (except for undrawn Letters of Credit) that
have been charged to the Loan Account pursuant to the terms hereof shall bear
interest as follows:

 





(i)                 if the relevant Obligation is a LIBOR Rate Loan predicated
on the FILO Subline Amount, at a per annum rate equal to the LIBOR Rate plus the
FILO Loan LIBOR Rate Margin,

 

(ii)              if the relevant Obligation is a Base Rate Loan predicated on
the FILO Subline Amount, at a per annum rate equal to the Base Rate plus the
FILO Loan Base Rate Margin,

 

(iii)            if the relevant Obligation is a LIBOR Rate Loan not predicated
on the FILO Subline Amount, at a per annum rate equal to the LIBOR Rate plus the
Revolving Loan LIBOR Rate Margin, and

 

(iv)             otherwise, at a per annum rate equal to the Base Rate plus the
Revolving Loan Base Rate Margin.

 

(b)               Letter of Credit Fee. Each Borrower Group shall pay Agent (for
the ratable benefit of the applicable Lenders), a Letter of Credit fee (the
"Letter of Credit Fee") (which fee shall be in addition to the fronting fees and
commissions, other fees, charges and expenses set forth in Section 2.11(k)) that
shall accrue at a per annum rate equal to (i) the Revolving Loan LIBOR Rate
Margin multiplied by the average amount of the Letter of Credit Usage not
predicated on the FILO Subline Amount for such Borrower Group during the
immediately preceding quarter and (ii) the FILO Loan LIBOR Rate Margin
multiplied by the average amount of the Letter of Credit Usage predicated on the
FILO Subline Amount for such Borrower Group during the immediately preceding
quarter.

 

(c)               Default Rate. (i) Automatically upon the occurrence and during
the continuation of an Event of Default under Section 8.4 or 8.5 and (ii) upon
the occurrence and during the continuation of any Specified Event of Default
(other than an Event of Default under Section 8.4 or 8.5), at the written
election of the Required Lenders, (A) all Loans and all Obligations (except for
undrawn Letters of Credit) that have been charged to the Loan Account pursuant
to the terms hereof shall bear interest at a per annum rate equal to two
percentage points above the per annum rate otherwise applicable thereunder, and
(B) the Letter of Credit Fee shall be increased to two percentage points above
the per annum rate otherwise applicable hereunder.

 



-113-

 

 

(d)               Payment. Except to the extent provided to the contrary in
Section 2.10, Section 2.11(k) or Section 2.12(a), (i) all interest and all other
fees payable hereunder or under any of the other Loan Documents (other than
Letter of Credit Fees) shall be due and payable, in arrears, on the third
Business Day of each quarter, (ii) all Letter of Credit Fees payable hereunder,
and all fronting fees and all commissions, other fees, charges and expenses
provided for in Section 2.11(k) shall be due and payable, in arrears, on the
third Business Day of each quarter, and (iii) all costs and expenses payable
hereunder or under any of the other Loan Documents, and all other Lender Group
Expenses (other than payment for Taxes which shall be governed by Section 16)
shall be due and payable on (x) with respect to Lender Group Expenses
outstanding as of the Closing Date, the Closing Date, and (y) otherwise, (A)
with respect to Lender Group Expenses, not later than ten (10) Business Days
after written demand therefor and presentation of any documents required to be
delivered in connection thereof, and (B) with respect to all other costs and
expenses payable hereunder, the earlier of (1) the third Business Day of the
month following the date on which the applicable costs or expenses were first
incurred, or (2) the date on which demand therefor is made by Agent (it being
acknowledged and agreed that any charging of such costs or expenses to the Loan
Account pursuant to the provisions of the following sentence shall be deemed to
constitute a demand for payment thereof for the purposes of this subclause (2)).
Each Borrower Group hereby authorizes Agent, from time to time without prior
notice to such Borrower Group, to charge to the Loan Account of such Borrower
Group (A) on the third Business Day of each quarter, all interest accrued during
the prior quarter on the Facility Loans for the account of such Borrower Group
hereunder, (B) on the third Business Day of each quarter, all Letter of Credit
Fees accrued or chargeable hereunder during the prior quarter for the account of
such Borrower Group, (C) as and when incurred or accrued, all fees and costs
provided for in Section 2.10(a) or (c) owing by such Borrower Group, (D) on the
third Business Day of each month, the Unused Line Fee accrued during the prior
month pursuant to Section 2.10(b), (E) as and when due and payable, all other
fees payable hereunder or under any of the other Loan Documents owing by such
Borrower Group, (F) on the Closing Date and thereafter if the applicable
Borrower Group does not pay any such Lender Group Expenses within ten (10)
Business Days of the date of Borrower's receipt of written notice therefor and
presentation of any documents required to be delivered in connection therewith,
all Lender Group Expenses owing by such Borrower Group, and (G) as and when due
and payable all other payment obligations payable under any Loan Document or any
Bank Product Agreement (including any amounts due and payable to the Bank
Product Providers in respect of Bank Products) owing by such Borrower Group. All
amounts (including interest, fees, costs, expenses, Lender Group Expenses, or
other amounts payable hereunder or under any other Loan Document or under any
Bank Product Agreement) charged to the Loan Account of a Borrower Group shall
thereupon constitute Facility Loans hereunder for the account of such Borrower
Group, shall constitute Obligations hereunder of such Borrower Group, and shall
initially accrue interest at the rate then applicable to Facility Loans that are
Base Rate Loans (unless and until converted into LIBOR Rate Loans in accordance
with the terms of this Agreement).

 

(e)               Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year (other than interest
for Base Rate Loans which shall be calculated on the basis of 365 or 366 day
year, as applicable), in each case, for the actual number of days elapsed in the
period during which the interest or fees accrue. In the event the Base Rate is
changed from time to time hereafter, the rates of interest hereunder based upon
the Base Rate automatically and immediately shall be increased or decreased by
an amount equal to such change in the Base Rate.

 

(f)                Intent to Limit Charges to Maximum Lawful Rate. In no event
shall the interest rate or rates payable under this Agreement, plus any other
amounts paid in connection herewith, exceed the highest rate permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable. Each Borrower Group and the Lender Group, in executing and
delivering this Agreement, intend legally to agree upon the rate or rates of
interest and manner of payment stated within it; provided, that anything
contained herein to the contrary notwithstanding, if such rate or rates of
interest or manner of payment exceeds the maximum allowable under applicable
law, then, ipso facto, as of the date of this Agreement, the applicable Borrower
Group is and shall be liable only for the payment of such maximum amount as is
allowed by law, and payment received from such Borrower Group in excess of such
legal maximum, whenever received, shall be applied to reduce the principal
balance of the applicable Obligations to the extent of such excess.

 



-114-

 

 

(g)               Minimum interest. The interest rates provided for in this
Agreement with respect to any Swiss Loan Party, including this Section 2.6 are
minimum interest rates. When entering into this Agreement, the parties have
assumed that the interest payable at the rates set out in this Section 2.6 or in
other Sections of this Agreement is not and will not become subject to Swiss
Withholding Tax. Notwithstanding that the parties do not anticipate that any
payment of interest will be subject to Swiss Withholding Tax, they agree,
subject to Section 16.2(f) that, in the event that Swiss Withholding Tax is
imposed on interest payments, the payment of interest due by a Swiss Loan Party
shall be increased to an amount which (after making any deduction of the
Non-Refundable Portion (as defined below) of the Swiss Withholding Tax) results
in a payment to each Lender entitled to such payment of an amount equal to the
payment which would have been due had no deduction of the Swiss Withholding Tax
been required. For this purpose, the Swiss Withholding Tax shall be calculated
on the full grossed-up interest amount. For the purposes of this Section,
"Non-Refundable Portion" shall mean the Swiss Withholding Tax at the standard
rate (being, as at the date hereof, 35%) unless a tax ruling issued by the Swiss
Federal Tax Administration confirms that, in relation to a specific Lender based
on an applicable double tax treaty, the Non-Refundable Portion is a specified
lower rate, in which case such lower rate shall be applied in relation to such
Lender. The Lenders shall provide to the Swiss Loan Parties all reasonably
requested information, and otherwise reasonably cooperate, to obtain such Swiss
tax ruling. Each Swiss Loan Party shall provide to Agent the documents required
by law or applicable double taxation treaties for the Lenders to claim a refund
of any Swiss Withholding Tax so deducted.

 

2.7.                  Crediting Payments. The receipt of any payment item by
Agent shall not be required to be considered a payment on account unless such
payment item is a wire transfer of immediately available funds made to Agent's
Account or unless and until such payment item is honored when presented for
payment. Should any payment item not be honored when presented for payment, then
Borrowers shall be deemed not to have made such payment. Anything to the
contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into Agent's Account on a Business Day
on or before 3:30 p.m. If any payment item is received into Agent's Account on a
non-Business Day or after 3:30 p.m. on a Business Day (unless Agent, in its sole
discretion, elects to credit it on the date received), it shall be deemed to
have been received by Agent as of the opening of business on the immediately
following Business Day.

 

2.8.                  Designated Account. Agent is authorized to make the
Facility Loans, and Issuing Bank is authorized to issue the Letters of Credit,
under this Agreement based upon telephonic or other instructions received from
anyone purporting to be an Authorized Person or, without instructions, if
pursuant to Section 2.6(d). Each Borrower Group agrees to establish and maintain
the applicable Designated Account with the applicable Designated Account Bank
for the purpose of receiving the proceeds of the Facility Loans requested by
such Borrower Group and made by Agent or the Lenders hereunder. Unless otherwise
agreed by Agent and a Borrower Group, any Facility Loan or Swing Loan requested
by such Borrower Group and made by Agent or the Lenders hereunder shall be made
to the applicable Designated Account.

 



-115-

 

 

2.9.                  Maintenance of Loan Account; Statements of Obligations.
With respect to each Borrower Group, Agent shall maintain an account on its
books in the name of such Borrower Group (each, a "Loan Account") on which such
Borrower Group will be charged with all Facility Loans (including Extraordinary
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to or for
the account of such Borrower Group, the Letters of Credit issued or arranged by
any Issuing Bank for the account of such Borrower Group, and with all other
payment Obligations hereunder or under the other Loan Documents, including,
accrued interest, fees and expenses, and Lender Group Expenses, of such Borrower
Group. In accordance with Section 2.7, the Loan Account of a Borrower Group will
be credited with all payments received by Agent from or for the account of such
Borrower Group. Agent shall make available to Borrowers monthly statements
regarding each Loan Account, including the principal amount of the Facility
Loans, interest accrued hereunder, fees accrued or charged hereunder or under
the other Loan Documents, and a summary itemization of all charges and expenses
constituting Lender Group Expenses accrued hereunder or under the other Loan
Documents, and each such statement, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Lender Group unless, within 30 days after Agent first makes
such a statement available to Borrowers, Borrowers shall deliver to Agent
written objection thereto describing the error or errors contained in such
statement.

 

2.10.                Fees.

 

(a)               Agent Fees. Borrowers shall pay to Agent, for the account of
Agent, as and when due and payable under the terms of the Agent Fee Letter, the
fees set forth in the Agent Fee Letter.

 

(b)               Unused Line Fee. Borrowers shall pay to Agent, for the ratable
account of (i) the Revolving Lenders, an unused line fee in an amount equal to
the Applicable Unused Line Fee Percentage per annum multiplied by the result of
(A) the aggregate amount of the Revolver Commitments, less (B) the Average
Revolver Usage in respect of such Revolver Commitments during the immediately
preceding month (or portion thereof), and (ii) the FILO Lenders, an unused line
fee (collectively with the fee in the foregoing clause (i), the "Unused Line
Fee") in an amount equal to the Applicable Unused Line Fee Percentage per annum
multiplied by the result of (A) the aggregate amount of the FILO Commitments,
less (B) the Average FILO Usage in respect of such FILO Commitments during the
immediately preceding month (or portion thereof), which Unused Line Fee shall be
due and payable, in arrears, on the third day of each month from and after the
Closing Date up to the third day of the month prior to the date on which the
Obligations are paid in full and on the date on which the Obligations are paid
in full.

 

(c)               Field Examination and Other Fees. Subject to any limitations
set forth in Section 5.7(c), Borrowers shall pay to Agent, field examination,
appraisal, and valuation fees and charges, as and when incurred or chargeable,
as follows (i) a fee of $1,000 per day, per examiner, plus reasonable
out-of-pocket expenses (including travel, meals, and lodging) for each field
examination of any Loan Party or its Subsidiaries performed by or on behalf of
Agent, and (ii) the actual fees, charges or expenses paid or incurred by Agent
if it elects to employ the services of one or more third Persons to conduct
field examinations or appraise the Collateral, or any portion thereof.

 



-116-

 

 

2.11.                Letters of Credit.

 

(a)               Subject to the terms and conditions of this Agreement, upon
the request of a Borrower Group made in accordance herewith, and prior to the
Maturity Date, each Issuing Bank agrees to issue a requested standby Letter of
Credit or a sight commercial Letter of Credit for the account of such Borrower
Group (with such Letters of Credit being available to support obligations of any
Loan Party or Subsidiary thereof); provided that (x) DBNY and Barclays shall
only be required to issue standby Letters of Credit and (y) no Issuing Bank
shall be required to issue Letters of Credit in an aggregate amount at any time
outstanding which shall exceed such Issuing Bank's Commitment without its
consent. By submitting a request to an Issuing Bank for the issuance of a Letter
of Credit, a Borrower Group shall be deemed to have requested that such Issuing
Bank issue the requested Letter of Credit for the account of such Borrower
Group. Each request by a Borrower Group for the issuance of a Letter of Credit,
or the amendment, renewal, or extension of any outstanding Letter of Credit,
shall be (i) irrevocable and made in writing by an Authorized Person, (ii)
delivered to Agent and the applicable Issuing Bank via telefacsimile or other
electronic method of transmission reasonably acceptable to Agent and such
Issuing Bank and reasonably in advance of the requested date of issuance,
amendment, renewal, or extension (it being understood that, in the case of the
Closing Date Letters of Credit, one Business Day before the Closing Date shall
be considered reasonably advance notice), and (iii) subject to the applicable
Issuing Bank's authentication procedures with results reasonably satisfactory to
such Issuing Bank. Each such request shall be in form and substance reasonably
satisfactory to Agent and the applicable Issuing Bank and (i) shall specify (A)
the amount and currency of such Letter of Credit, which shall be in Dollars or
an Alternative Currency, (B) the date of issuance, amendment, renewal, or
extension of such Letter of Credit, (C) the proposed expiration date of such
Letter of Credit, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be reasonably
necessary to prepare, amend, renew, or extend such Letter of Credit, and (ii)
shall be accompanied by such Issuer Documents as Agent or the applicable Issuing
Bank may request or require, to the extent that such requests or requirements
are consistent with the Issuer Documents that such Issuing Bank generally
requests for Letters of Credit in similar circumstances. Each Issuing Bank's
records of the content of any such request will be conclusive. Anything
contained herein to the contrary notwithstanding, an Issuing Bank may, but shall
not be obligated to, issue a Letter of Credit that supports the obligations of a
Loan Party or one of its Subsidiaries in respect of (x) a lease of real property
to the extent that the face amount of such Letter of Credit exceeds the highest
rent (including all rent-like charges) payable under such lease for a period of
one year, or (y) an employment contract to the extent that the face amount of
such Letter of Credit exceeds the highest compensation payable under such
contract for a period of one year. For purposes of this Agreement, a Letter of
Credit shall be considered outstanding if it has not yet been cancelled or if
prior to cancellation a drawing was made that has not yet been honored or
refused. If a Letter of Credit by its terms provides for any automatic increase
in the amount available to be drawn thereunder, then for purposes of this
Agreement the outstanding amount of such Letter of Credit shall be deemed to
include the amount of such increase even if it has not yet taken effect (and,
accordingly, the amount of such increase shall be taken into account in
computing the Letter of Credit Exposure, the amount of any unused Commitment and
fees).

 



-117-

 

 

(b)               No Issuing Bank shall have any obligation to issue or amend a
Letter of Credit if any of the following would result after giving effect to the
requested issuance or amendment:

 

(i)               (A) the Letter of Credit Usage would exceed the Letter of
Credit Sublimit or (B) the Dollar equivalent of such Issuing Bank's issued
Letters of Credit hereunder would exceed such Issuing Bank's pro rata share of
the Letter of Credit Sublimit, or

 

(ii)              the Facility Usage would exceed the Line Cap, or

 

(iii)             with respect to Revolving Letters of Credit, the Revolver
Usage would exceed the lesser of (A) the Maximum Revolver Amount and (B) the
Aggregate Borrowing Base, or

 

(iv)             with respect to FILO Letters of Credit, FILO Usage would exceed
the lesser of (A) the FILO Borrowing Base, and (B) the Maximum FILO Amount,
unless such excess is able to be reallocated as Revolver Usage, or

 

(v)              with respect to Joint Letters of Credit issued pursuant to a
Joint Revolver Commitment, the Joint Revolver Usage would exceed the Joint
Borrowing Base, or

 

(vi)             with respect to German Letters of Credit issued pursuant to a
German Revolver Commitment, the German Revolver Usage would exceed lesser of the
German Borrowing Base and the German Sublimit, or

 

(vii)            with respect to Swiss Letters of Credit issued pursuant to a
Swiss Revolver Commitment, the Swiss Revolver Usage would exceed the lesser of
the Swiss Borrowing Base and the Swiss Sublimit, or

 

(viii)           with respect to Joint Letters of Credit issued pursuant to a
Joint FILO Commitment, the Joint FILO Usage would exceed the Joint FILO
Borrowing Base, unless such excess is able to be reallocated as Joint Revolver
Usage, or

 

(ix)             with respect to German Letters of Credit issued pursuant to a
German FILO Commitment, the German FILO Usage would exceed lesser of the German
FILO Borrowing Base and the German Sublimit, unless such excess is able to be
reallocated as German Revolver Usage, or

 

(x)               with respect to Swiss Letters of Credit issued pursuant to a
Swiss FILO Commitment, the Swiss FILO Usage would exceed the lesser of the Swiss
FILO Borrowing Base and the Swiss Sublimit, unless such excess is able to be
reallocated as Swiss Revolver Usage.

 



-118-

 

 

(c)               In the event there is a Defaulting Lender as of the date of
any request by a Borrower Group for the issuance of a Letter of Credit, no
Issuing Bank shall be required to issue or arrange for such Letter of Credit to
the extent (i) the Defaulting Lender's Letter of Credit Exposure with respect to
such Letter of Credit may not be reallocated pursuant to Section 2.3(g)(ii), or
(ii) the applicable Issuing Bank has not otherwise entered into arrangements
reasonably satisfactory to it and Borrowers to eliminate such Issuing Bank's
risk with respect to the participation in such Letter of Credit of the
Defaulting Lender, which arrangements may include such Borrower Group cash
collateralizing such Defaulting Lender's Letter of Credit Exposure in accordance
with Section 2.3(g)(ii). Additionally, no Issuing Bank shall have any obligation
to issue or extend a Letter of Credit if (A) any order, judgment, or decree of
any Governmental Authority or arbitrator shall, by its terms, purport to enjoin
or restrain such Issuing Bank from issuing such Letter of Credit, or any law
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit or request that such Issuing Bank refrain from
the issuance of letters of credit generally or such Letter of Credit in
particular, (B) the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally, or (C)
if amounts demanded to be paid under any Letter of Credit will not or may not be
in Dollars or an Alternative Currency.

 

(d)               Each Issuing Bank (other than Wells Fargo or any of its
Affiliates) shall notify Agent in writing no later than the Business Day prior
to the Business Day on which such Issuing Bank issues any Letter of Credit. In
addition, each Issuing Bank (other than Wells Fargo or any of its Affiliates)
shall, on the first Business Day of each week, submit to Agent a report
detailing the daily undrawn amount of each Letter of Credit issued by such
Issuing Bank during the prior calendar week. Borrowers and the Lender Group
hereby acknowledge and agree that all Existing Letters of Credit shall
constitute Letters of Credit under this Agreement on and after the Closing Date
with the same effect as if such Existing Letters of Credit were issued by an
Issuing Bank at the request of Borrowers (regardless of whether one of the
Borrowers, another member of the Borrower Group, or an Affiliate thereof was the
requesting entity or applicant thereof) on the Closing Date and that such
Existing Letters of Credit shall be subject to all provisions contained herein
(including, without limitation, this Section 2.11) and be secured by the
Collateral pursuant to the Loan Documents. Each issuer of an Existing Letter of
Credit shall be deemed an "Issuing Bank" with respect to such Existing Letter of
Credit. Each Letter of Credit shall be in form and substance reasonably
acceptable to the applicable Issuing Bank, including the requirement that the
amounts payable thereunder must be payable in Dollars or an Alternative
Currency. If any Issuing Bank makes a payment under a Letter of Credit, such
Issuing Bank shall notify the applicable Borrower Group and Agent thereof. In
the case of a Letter of Credit denominated in an Alternative Currency, the
applicable Borrower Group shall reimburse the applicable Issuing Bank in in
Dollars in an amount equal to the Dollar equivalent of such Alternative Currency
(as converted at the Spot Rate as determined by Agent, which calculation shall
be deemed correct absent manifest error), unless such Issuing Bank (at its
option) shall have specified in such notice that it will require reimbursement
in the applicable Alternative Currency. Subject to the last sentence of Section
2.5(a), the applicable Borrower Group shall pay to Agent an amount equal to the
applicable Letter of Credit Disbursement on the Business Day such Letter of
Credit Disbursement is made and, in the absence of such payment, the amount of
the Letter of Credit Disbursement immediately and automatically shall be deemed
to be a Revolving Loan or a FILO Loan, as applicable, for the account of such
Borrower Group hereunder (notwithstanding any failure to satisfy any condition
precedent set forth in Section 3) and, initially, shall bear interest at the
rate then applicable to Revolving Loans and FILO Loans, as applicable, that are
Base Rate Loans. If such Letter of Credit Disbursement is made in an Alternative
Currency, the amount of such Letter of Credit Disbursement shall be converted
into Dollars at the Spot Rate (as determined by Agent, which calculation shall
be deemed correct absent manifest error) on such date for purposes of
determining the amount of such Revolving Loan or FILO Loan, as applicable. If a
Letter of Credit Disbursement is deemed to be a Revolving Loan or FILO Loan, as
applicable, for a Borrower Group as provided above, such Borrower Group's
obligation to pay the amount of such Letter of Credit Disbursement to the
applicable Issuing Bank shall be automatically converted into an obligation to
pay the resulting Revolving Loan or FILO Loan, as applicable, subject to the
last sentence of Section 2.5(a). Promptly following receipt by Agent of any
payment from a Borrower Group pursuant to this paragraph, Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to Section 2.11(e) to reimburse the applicable Issuing
Bank, then to such Lenders and applicable Issuing Bank as their interests may
appear.

 



-119-

 

 

(e)               Promptly following receipt of a notice of a Letter of Credit
Disbursement with respect to a Letter of Credit issued for the account of a
Borrower Group pursuant to Section 2.11(d), each applicable Lender agrees to
fund its Pro Rata Share of any Facility Loan deemed made pursuant to Section
2.11(d) on the same terms and conditions as if such Borrower Group had requested
the amount thereof as a Facility Loan and Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from such Lenders. By the
issuance of a Letter of Credit (or an amendment, renewal, or extension of a
Letter of Credit) for the account of a Borrower Group and without any further
action on the part of any Issuing Bank or the applicable Lenders, the applicable
Issuing Bank shall be deemed to have granted to each applicable Lender, and each
applicable Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by such Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Lender agrees to pay to Agent, for
the account of such Issuing Bank, such Lender's Pro Rata Share of any Letter of
Credit Disbursement made by such Issuing Bank under the applicable Letter of
Credit (in the case of a Letter of Credit Disbursement made in an Alternative
Currency, in the equivalent in Dollars calculated at the Spot Rate (as
determined by Agent, which calculation shall be deemed correct absent manifest
error)). In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to Agent, for the account of
the applicable Issuing Bank, such Lender's Pro Rata Share of each Letter of
Credit Disbursement made by such Issuing Bank and not reimbursed by the
applicable Borrower Group on the date due as provided in Section 2.11(d), or of
any reimbursement payment that is required to be refunded (or that Agent or such
Issuing Bank elects, based upon the advice of counsel, to refund) to such
Borrower Group for any reason. Each Lender acknowledges and agrees that its
obligation to deliver to Agent, for the account of an Issuing Bank, an amount
equal to its respective Pro Rata Share of each Letter of Credit Disbursement
pursuant to this Section 2.11(e) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Lender fails to make available to Agent the amount of
such Lender's Pro Rata Share of a Letter of Credit Disbursement as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and Agent
(for the account of the applicable Issuing Bank) shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full. Notwithstanding the foregoing, to the
extent that any Letter of Credit is issued at a time when the then outstanding
FILO Usage is less than the FILO Subline Amount, participations in any Letter of
Credit shall be deemed to be acquired first, by the FILO Lenders in accordance
with their respective FILO Commitments until no such availability remains
thereunder and second, by the Revolving Lenders in accordance with their
respective Revolving Commitments.

 



-120-

 

 

(f)                Each Borrower Group agrees to indemnify, defend and hold
harmless each member of the Lender Group (including each Issuing Bank and its
branches, Affiliates, and correspondents) and each such Person's respective
directors, officers, employees, attorneys and agents (each, including each
Issuing Bank, a "Letter of Credit Related Person") (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (except for Taxes
unless such Taxes represent losses, claims or damages arising from any non-Tax
claim) (the "Letter of Credit Indemnified Costs"), and which arise out of or in
connection with, or as a result of:

 

(i)                 any Letter of Credit for the account of such Borrower Group
or any pre-advice of its issuance;

 

(ii)               any transfer, sale, delivery, surrender or endorsement (or
lack thereof) of any Drawing Document at any time(s) held by any such Letter of
Credit Related Person in connection with any Letter of Credit for the account of
such Borrower Group;

 

(iii)              any action or proceeding arising out of, or in connection
with, any Letter of Credit for the account of such Borrower Group (whether
administrative, judicial or in connection with arbitration), including any
action or proceeding to compel or restrain any presentation or payment under any
such Letter of Credit, or for the wrongful dishonor of, or honoring a
presentation under, any such Letter of Credit;

 

(iv)              any independent undertakings issued by the beneficiary of any
Letter of Credit for the account of such Borrower Group;

 

(v)               any unauthorized instruction or request made to the applicable
Issuing Bank in connection with any Letter of Credit or requested Letter of
Credit for the account of such Borrower Group, or any error, omission,
interruption or delay in such instruction or request, whether transmitted by
mail, courier, electronic transmission, SWIFT, or any other telecommunication
including communications through a correspondent;

 

(vi)              an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;

 



-121-

 

 

(vii)            any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of proceeds of any Letter of
Credit for the account of such Borrower Group or holder of an instrument or
document;

 

(viii)           the fraud, forgery or illegal action of parties in connection
with any Letter of Credit for the account of such Borrower Group other than the
Letter of Credit Related Person;

 

(ix)              any prohibition on payment or delay in payment of any amount
payable by the applicable Issuing Bank to a beneficiary or transferee
beneficiary of a Letter of Credit for the account of such Borrower Group arising
out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;

 

(x)                the applicable Issuing Bank's performance of the obligations
of a confirming institution or entity that wrongfully dishonors a confirmation;

 

(xi)               any foreign language translation provided to the applicable
Issuing Bank in connection with any Letter of Credit for the account of such
Borrower Group;

 

(xii)              any foreign law or usage as it relates to the applicable
Issuing Bank's issuance of a Letter of Credit for the account of such Borrower
Group in support of a foreign guaranty including the expiration of such guaranty
after the related Letter of Credit expiration date and any resulting drawing
paid by the applicable Issuing Bank in connection therewith; or

 

(xiii)             the acts or omissions, whether rightful or wrongful, of any
present or future de jure or de facto governmental or regulatory authority or
cause or event beyond the control of Letter of Credit Related Persons related to
any Letter of Credit for the account of such Borrower Group;

 

provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (xiii) above
to the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity. Each
Borrower Group hereby agrees to pay the Letter of Credit Related Person claiming
indemnity on demand from time to time all amounts owing by such Borrower Group
under this Section 2.11. If and to the extent that the obligations of a Borrower
Group under this Section 2.11 are unenforceable for any reason, such Borrower
Group agrees to make the maximum contribution to the Letter of Credit
Indemnified Costs permissible under applicable law. This indemnification
provision shall survive termination of this Agreement and all Letters of Credit.

 



-122-

 

 

(g)               The liability of each Issuing Bank (or any other Letter of
Credit Related Person) under, in connection with or arising out of any Letter of
Credit (or pre-advice) for the account of a Borrower Group, regardless of the
form or legal grounds of the action or proceeding, shall be limited to direct
damages suffered by such Borrower Group that are caused directly by such Issuing
Bank's gross negligence or willful misconduct in (i) honoring a presentation
under a Letter of Credit that on its face does not at least substantially comply
with the terms and conditions of such Letter of Credit, (ii) failing to honor a
presentation under a Letter of Credit that strictly complies with the terms and
conditions of such Letter of Credit, or (iii) retaining Drawing Documents
presented under a Letter of Credit. A Borrower Group's aggregate remedies
against any Issuing Bank and any Letter of Credit Related Person for wrongfully
honoring a presentation under any Letter of Credit or wrongfully retaining
honored Drawing Documents shall in no event exceed the aggregate amount paid by
such Borrower Group to such Issuing Bank in respect of the honored presentation
in connection with such Letter of Credit under Section 2.11(d), plus interest at
the rate then applicable to Base Rate Loans hereunder. Each Borrower Group shall
take action to avoid and mitigate the amount of any damages claimed against any
Issuing Bank or any other Letter of Credit Related Person, including by
enforcing its rights against the beneficiaries of the Letters of Credit. Any
claim by a Borrower Group under or in connection with any Letter of Credit shall
be reduced by an amount equal to the sum of (x) the amount (if any) saved by
such Borrower Group as a result of the breach or alleged wrongful conduct
complained of, and (y) the amount (if any) of the loss that would have been
avoided had such Borrower Group taken all reasonable steps to mitigate any loss,
and in case of a claim of wrongful dishonor, by specifically and timely
authorizing the applicable Issuing Bank to effect a cure.

 

(h)               Each Borrower Group is responsible for the final text of any
Letter of Credit issued for the account of such Borrower Group as issued by an
Issuing Bank, irrespective of any assistance such Issuing Bank may provide such
as drafting or recommending text or by such Issuing Bank's use or refusal to use
text submitted by such Borrower Group. Each Borrower Group understands that the
final form of any Letter of Credit issued for the account of such Borrower Group
may be subject to such revisions and changes as are deemed reasonably necessary
or appropriate by the applicable Issuing Bank, and each Borrower Group hereby
consents to such revisions and changes not materially different from the
application executed in connection therewith. Each Borrower Group is solely
responsible for the suitability of the Letter of Credit for such Borrower
Group's purposes. If a Borrower Group requests an Issuing Bank to issue a Letter
of Credit for an affiliated or unaffiliated third party (an "Account Party"),
(i) such Account Party shall have no rights against such Issuing Bank; (ii) such
Borrower Group shall be responsible for the application and obligations under
this Agreement; and (iii) communications (including notices) related to the
respective Letter of Credit shall be among such Issuing Bank and such Borrower
Group. Each Borrower Group will examine the copy of the Letter of Credit issued
for the account of such Borrower Group and any other documents sent by an
Issuing Bank in connection therewith and shall promptly notify such Issuing Bank
(not later than three (3) Business Days following such Borrower Group's receipt
of documents from such Issuing Bank) of any non-compliance with such Borrower
Group's instructions and of any discrepancy in any document under any
presentment or other irregularity. Each Borrower Group understands and agrees
that no Issuing Bank is required to extend the expiration date of any Letter of
Credit issued for the account of such Borrower Group for any reason. With
respect to any Letter of Credit issued for the account of a Borrower Group
containing an "automatic amendment" to extend the expiration date of such Letter
of Credit, an Issuing Bank, in its sole and absolute discretion, may give notice
of nonrenewal of such Letter of Credit and, if such Borrower Group does not at
any time want the then current expiration date of such Letter of Credit to be
extended, such Borrower Group will so notify Agent and such Issuing Bank at
least 30 calendar days before such Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit.

 



-123-

 

 

(i)                 Each Borrower Group's reimbursement and payment obligations
under this Section 2.11 are absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever, including:

 

(i)                any lack of validity, enforceability or legal effect of any
Letter of Credit, any Issuer Document, this Agreement, or any Loan Document, or
any term or provision therein or herein;

 

(ii)              payment against presentation of any draft, demand or claim for
payment under any Drawing Document that does not comply in whole or in part with
the terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

 

(iii)             any Issuing Bank or any of its branches or Affiliates being
the beneficiary of any Letter of Credit;

 

(iv)             any Issuing Bank or any correspondent honoring a drawing
against a Drawing Document up to the amount available under any Letter of Credit
even if such Drawing Document claims an amount in excess of the amount available
under the Letter of Credit;

 

(v)               the existence of any claim, set-off, defense or other right
that any Loan Party or any of its Subsidiaries may have at any time against any
beneficiary or transferee beneficiary, any assignee of proceeds, any Issuing
Bank or any other Person;

 

(vi)             any Issuing Bank or any correspondent honoring a drawing upon
receipt of an electronic presentation under a Letter of Credit requiring the
same, regardless of whether the original Drawing Documents arrive at such
Issuing Bank's counters or are different from the electronic presentation;

 

(vii)          any other event, circumstance or conduct whatsoever, whether or
not similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower's or any of its Subsidiaries' reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against any Issuing Bank, the beneficiary or any
other Person; or

 

(viii)        the fact that any Default or Event of Default shall have occurred
and be continuing;

 

provided, that subject to Section 2.11(g) above, the foregoing shall not release
any Issuing Bank from such liability to such Borrower Group as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against such Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of such Borrower Group to such Issuing Bank arising under, or in
connection with, this Section 2.11 or any Letter of Credit.

 



-124-

 

 

(j)                 Without limiting any other provision of this Agreement, no
Issuing Bank and no other Letter of Credit Related Person (if applicable) shall
be responsible to any Borrower Group for, and an Issuing Bank's rights and
remedies against such Borrower Group and the obligation of such Borrower Group
to reimburse such Issuing Bank for each drawing under each Letter of Credit
issued for the account of such Borrower Group shall not be impaired by:

 

(i)                 honor of a presentation under any Letter of Credit that on
its face substantially complies with the terms and conditions of such Letter of
Credit, even if the Letter of Credit requires strict compliance by the
beneficiary;

 

(ii)                honor of a presentation of any Drawing Document that appears
on its face to have been signed, presented or issued (A) by any purported
successor or transferee of any beneficiary or other Person required to sign,
present or issue such Drawing Document or (B) under a new name of the
beneficiary;

 

(iii)              acceptance as a draft of any written or electronic demand or
request for payment under a Letter of Credit, even if nonnegotiable or not in
the form of a draft or notwithstanding any requirement that such draft, demand
or request bear any or adequate reference to the Letter of Credit;

 

(iv)              the identity or authority of any presenter or signer of any
Drawing Document or the form, accuracy, genuineness or legal effect of any
Drawing Document (other than Issuing Bank's determination that such Drawing
Document appears on its face substantially to comply with the terms and
conditions of the Letter of Credit);

 

(v)               acting upon any instruction or request relative to a Letter of
Credit or requested Letter of Credit that the applicable Issuing Bank in good
faith believes to have been given by a Person authorized to give such
instruction or request;

 

(vi)              any errors, omissions, interruptions or delays in transmission
or delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to any Borrower;

 

(vii)             any acts, omissions or fraud by, or the insolvency of, any
beneficiary, any nominated person or entity or any other Person or any breach of
contract between any beneficiary and any Borrower or any of the parties to the
underlying transaction to which the Letter of Credit relates;

 

(viii)            assertion or waiver of any provision of the ISP or UCP that
primarily benefits an issuer of a letter of credit, including any requirement
that any Drawing Document be presented to it at a particular hour or place;

 

(ix)              payment to any presenting bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;

 



-125-

 

 

(x)                acting or failing to act as required or permitted under
Standard Letter of Credit Practice applicable to where the applicable Issuing
Bank has issued, confirmed, advised or negotiated such Letter of Credit, as the
case may be;

 

(xi)               honor of a presentation after the expiration date of any
Letter of Credit notwithstanding that a presentation was made prior to such
expiration date and dishonored by the applicable Issuing Bank if subsequently
such Issuing Bank or any court or other finder of fact determines such
presentation should have been honored;

 

(xii)             dishonor of any presentation that does not strictly comply or
that is fraudulent, forged or otherwise not entitled to honor; or

 

(xiii)            honor of a presentation that is subsequently determined by the
applicable Issuing Bank to have been made in violation of international,
federal, state or local restrictions on the transaction of business with certain
prohibited Persons.

 

(k)               Each Borrower Group shall pay immediately upon demand to Agent
for the account of each Issuing Bank as non-refundable fees, commissions, and
charges (it being acknowledged and agreed that any charging of such fees,
commissions, and charges to the applicable Loan Account pursuant to the
provisions of Section 2.6(d) shall be deemed to constitute a demand for payment
thereof for the purposes of this Section 2.11(k)): (i) a fronting fee which
shall be imposed by Issuing Bank equal to 0.125% per annum multiplied by the
average amount of the Letter of Credit Usage attributable to Letters of Credit
issued by such Issuing Bank for the account of such Borrower Group during the
immediately preceding quarter, plus (ii) any and all other customary
commissions, fees and charges then in effect imposed by, and any and all
expenses incurred by, such Issuing Bank, or by any adviser, confirming
institution or entity or other nominated person, relating to such Letters of
Credit, at the time of issuance of any such Letter of Credit and upon the
occurrence of any other activity with respect to any such Letter of Credit
(including transfers, assignments of proceeds, amendments, drawings, renewals or
cancellations).

 

(l)                If by reason of (x) any Change in Law, or (y) compliance by
any Issuing Bank or any other member of the Lender Group with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):

 

(i)                 any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued or caused to be
issued hereunder or hereby, or any Loans or obligations to make Loans hereunder
or hereby, or

 

(ii)                there shall be imposed on any Issuing Bank or any other
member of the Lender Group any other condition regarding any Letter of Credit,
Loans, or obligations to make Loans hereunder,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to any Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and the Borrower Group obligated
to such Issuing Bank shall pay within 30 days after demand therefor, such
amounts as Agent may specify to be necessary to compensate the applicable
Issuing Bank or any other member of the Lender Group for such additional cost or
reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to Base Rate
Loans hereunder; provided, that (A) Borrowers shall not be required to provide
any compensation pursuant to this Section 2.11(l) for any such amounts incurred
more than 180 days prior to the date on which the demand for payment of such
amounts is first made to Borrowers, and (B) if an event or circumstance giving
rise to such amounts is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof. The
determination by Agent of any amount due pursuant to this Section 2.11(l), as
set forth in a certificate setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest or demonstrable error, be final and
conclusive and binding on all of the parties hereto.

 



-126-

 

 

(m)             Each standby Letter of Credit shall expire not later than the
date that is five Business Days prior to the Maturity Date (the "L/C Expiration
Date"); provided, that any Borrower Group may request that an Issuing Bank issue
on or prior to such date a Letter of Credit with an expiration date that is
beyond the L/C Expiration Date (including as a result of an automatic renewal of
a Letter of Credit for an additional period that would end after the L/C
Expiration Date) (each such Letter of Credit, an "Extended Expiration Letter of
Credit"), and such Issuing Bank may in its sole discretion, without the consent
of Agent or any of the Lenders, agree to issue such Extended Expiration Letter
of Credit (it being understood that no Issuing Bank shall be obligated to issue
any Extended Expiration Letter of Credit). No Extended Expiration Letter of
Credit may be issued after the L/C Expiration Date. With respect to any Letter
of Credit which extends beyond the Maturity Date, Letter of Credit
Collateralization shall be provided therefor on or before the L/C Expiration
Date. Each commercial Letter of Credit shall expire on the earlier of (i) 120
days after the date of the issuance of such commercial Letter of Credit and (ii)
five Business Days prior to the Maturity Date.

 

(n)               If (i) any Event of Default shall occur and be continuing, or
(ii) Excess Availability shall at any time be less than zero, then on the
Business Day following the date when the Administrative Borrower receives notice
from Agent or the Required Lenders (or, if the maturity of the Obligations has
been accelerated, Lenders with Letter of Credit Exposure representing greater
than 50% of the total Letter Credit Exposure) demanding Letter of Credit
Collateralization pursuant to this Section 2.11(n) upon such demand, each
Borrower Group shall provide Letter of Credit Collateralization with respect to
the then existing Letter of Credit Usage of such Borrower Group. If a Borrower
Group fails to provide Letter of Credit Collateralization as required by this
Section 2.11(n), the Lenders may (and, upon direction of Agent, shall) advance,
as Facility Loans the amount of the cash collateral required pursuant to the
Letter of Credit Collateralization provision so that the then existing Letter of
Credit Usage of such Borrower Group is cash collateralized in accordance with
the Letter of Credit Collateralization provision (whether or not the Commitments
have terminated, an Overadvance exists or the conditions in Section 3 are
satisfied).

 

(o)               Unless otherwise expressly agreed by the applicable Issuing
Bank and a Borrower Group when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.

 

(p)               Each Issuing Bank shall be deemed to have acted with due
diligence and reasonable care if such Issuing Bank's conduct is in accordance
with Standard Letter of Credit Practice or in accordance with this Agreement.

 



-127-

 

 

(q)               In the event of a direct conflict between the provisions of
this Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.

 

(r)                The provisions of this Section 2.11 shall survive the
termination of this Agreement and the repayment in full of the Obligations with
respect to any Letters of Credit that remain outstanding.

 

(s)                At each Borrower Group's costs and expense, such Borrower
Group shall execute and deliver to the applicable Issuing Bank such additional
certificates, instruments and/or documents and take such additional action as
may be reasonably requested by such Issuing Bank to enable such Issuing Bank to
issue any Letter of Credit for the account of such Borrower Group pursuant to
this Agreement and related Issuer Document, to protect, exercise and/or enforce
such Issuing Banks' rights and interests under this Agreement or to give effect
to the terms and provisions of this Agreement or any Issuer Document. Each
Borrower Group irrevocably appoints each Issuing Bank as its attorney-in-fact
and authorizes each Issuing Bank, without notice to such Borrower Group, to
execute and deliver ancillary documents and letters customary in the letter of
credit business that may include but are not limited to advisements,
indemnities, checks, bills of exchange and issuance documents. The power of
attorney granted by each Borrower Group is limited solely to such actions
related to the issuance, confirmation or amendment of any Letter of Credit for
the account of such Borrower Group and to ancillary documents or letters
customary in the letter of credit business. This appointment is coupled with an
interest.

 

(t)                 Any Issuing Bank may at any time give notice of its
resignation to Agent, the Lenders, the other Issuing Banks and Borrowers;
provided that, unless such resignation is in connection with a permitted
assignment of such Issuing Bank's rights and obligations under this Agreement or
due to a regulatory issue, notice must be delivered no less than thirty (30)
days in advance of such resignation and prior to the date of such resignation,
the applicable Issuing Bank shall have identified another Lender reasonably
acceptable to Borrowers and Agent that has agreed to act as a replacement
Issuing Bank hereunder and in connection therewith such resigning Issuing Bank
(i) shall not be required to issue any further Letters of Credit and (ii) shall
maintain all of its rights as Issuing Bank with respect to any Letters of Credit
issued by it prior to the date of such resignation so long as such Letters of
Credit remain outstanding and are not otherwise subject to Letter of Credit
Collateralization in accordance with the terms herein.

 



-128-

 

 

2.12.                LIBOR Option.

 

(a)               Interest and Interest Payment Dates. In lieu of having
interest charged at the rate based upon the Base Rate, each Borrower Group shall
have the option, subject to Section 2.12(b) below (the "LIBOR Option") to have
interest on all or a portion of the Revolving Loans or the FILO Loans made to
such Borrower Group be charged (whether at the time when made (unless otherwise
provided herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or
upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of
interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than three months in duration, interest
shall be payable at three month intervals after the commencement of the
applicable Interest Period and on the last day of such Interest Period), (ii)
the date on which all or any portion of the Obligations are accelerated pursuant
to the terms hereof, or (iii) the date on which this Agreement is terminated
pursuant to the terms hereof. On the last day of each applicable Interest
Period, unless a Borrower Group has properly exercised the LIBOR Option with
respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the rate of interest then applicable to Base Rate
Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, at the written election of Agent or the Required
Lenders, Borrowers no longer shall have the option to request that Revolving
Loans or FILO Loans bear interest at a rate based upon the LIBOR Rate.

 

(b)               LIBOR Election.

 

(i)                 Borrowers may, at any time and from time to time, so long as
Borrowers have not received a notice from Agent (which notice Agent may elect to
give or not give in its discretion unless Agent is directed to give such notice
by the Required Lenders, in which case, it shall give the notice to Borrowers),
after the occurrence and during the continuance of an Event of Default, to
terminate the right of Borrowers to exercise the LIBOR Option during the
continuance of such Event of Default, elect to exercise the LIBOR Option by
notifying Agent prior to 1:00 p.m. at least three Business Days prior to the
commencement of the proposed Interest Period (the "LIBOR Deadline"). Notice of a
Borrower Group's election of the LIBOR Option for a permitted portion of the
Revolving Loans or the FILO Loans made to such Borrower Group and an Interest
Period pursuant to this Section shall be made by delivery to Agent of a LIBOR
Notice received by Agent before the LIBOR Deadline. Promptly upon its receipt of
each such LIBOR Notice, Agent shall provide a copy thereof to each of the
affected Lenders.

 

(ii)                Each LIBOR Notice shall be irrevocable and binding on the
applicable Borrower Group. In connection with each LIBOR Rate Loan, each
Borrower Group shall indemnify, defend, and hold Agent and the Lenders harmless
against any loss, cost, or expense actually incurred by Agent or any Lender as a
result of (A) the payment or required assignment of any principal of any LIBOR
Rate Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (B) the conversion of any LIBOR
Rate Loan other than on the last day of the Interest Period applicable thereto,
or (C) the failure to borrow, convert, continue or prepay any LIBOR Rate Loan on
the date specified in any LIBOR Notice delivered pursuant hereto (such losses,
costs, or expenses, "Funding Losses"). A certificate of Agent or a Lender
delivered to the applicable Borrower Group setting forth in reasonable detail
any amount or amounts that Agent or such Lender is entitled to receive pursuant
to this Section 2.12 shall be conclusive absent manifest error. The applicable
Borrower Group shall pay such amount to Agent or the Lender, as applicable,
within 30 days of the date of its receipt of such certificate.

 



-129-

 

 

(iii)            Unless Agent, in its sole discretion, agrees otherwise,
Borrowers shall have not more than five LIBOR Rate Loans in effect at any given
time. Borrowers may only exercise the LIBOR Option for proposed LIBOR Rate Loans
of at least $1,000,000.

 

(c)               Conversion; Prepayment. Any Borrower Group may convert LIBOR
Rate Loans to Base Rate Loans or prepay LIBOR Rate Loans at any time; provided,
that in the event that LIBOR Rate Loans are converted or prepaid on any date
that is not the last day of the Interest Period applicable thereto, including as
a result of any prepayment through the required application by Agent of any
payments or proceeds of Collateral in accordance with Section 2.4(b) or for any
other reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, such Borrower Group shall indemnify, defend, and hold Agent and the
Lenders and their Participants harmless against any and all Funding Losses in
accordance with Section 2.12 (b)(ii).

 

(d)               Special Provisions Applicable to LIBOR Rate.

 

(i)                 The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs (other than Taxes which shall be governed by Section 16), in
each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law and changes in the reserve requirements imposed by the Board of Governors,
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest at the LIBOR Rate. In any such event, the
affected Lender shall give the applicable Borrower Group and Agent notice of
such a determination and adjustment and Agent promptly shall transmit the notice
to each other Lender and, upon its receipt of the notice from the affected
Lender, such Borrower Group may, by notice to such affected Lender (A) require
such Lender to furnish to such Borrower Group a statement setting forth in
reasonable detail the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans of
such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.12(b)(ii)).

 

(ii)              In the event that any change in market conditions or any
Change in Law shall at any time after the date hereof, in the reasonable opinion
of any Lender, make it unlawful or impractical for such Lender to fund or
maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and the applicable Borrower Group
and Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender's notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) such Borrower Group shall not be entitled to elect the
LIBOR Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

 



-130-

 

 

(iii)            Effect of Benchmark Transition Event.

 

(A)             Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, Agent and
Administrative Borrower may amend this Agreement to replace the LIBOR Rate with
a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after Agent has posted such proposed amendment to all Lenders and
Administrative Borrower so long as Agent has not received, by such time, written
notice of objection to such amendment from Lenders comprising the Required
Lenders. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Required Lenders have
delivered to Agent written notice that such Required Lenders accept such
amendment. No replacement of the LIBOR Rate with a Benchmark Replacement
pursuant to this Section 2.12(d)(iii) will occur prior to the applicable
Benchmark Transition Start Date.

 

(B)              Benchmark Replacement Conforming Changes. In connection with
the implementation of a Benchmark Replacement, Agent will have the right, in
consultation with Administrative Borrower, to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

(C)              Notices; Standards for Decisions and Determinations. Agent will
promptly notify Administrative Borrower and the Lenders of (1) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (2) the
implementation of any Benchmark Replacement, (3) the effectiveness of any
Benchmark Replacement Conforming Changes and (4) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Agent or the Lenders pursuant to this Section 2.12(d)(iii)
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from or consultation with any other party hereto, except, in
each case, as expressly required pursuant to this Section 2.12(d)(iii).

 

(D)             Benchmark Unavailability Period. Upon Administrative Borrower's
receipt of notice of the commencement of a Benchmark Unavailability Period,
Administrative Borrower may revoke any request for a LIBOR Borrowing of,
conversion to or continuation of LIBOR Rate Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that,
Administrative Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of Base Rate based upon the LIBOR
Rate will not be used in any determination of the Base Rate.

 



-131-

 

 

(e)               No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.

 

2.13.                Capital Requirements.

 

(a)               If, after the date hereof, Issuing Bank or any Lender with
respect to a Borrower Group determines that (i) any Change in Law regarding
capital, liquidity or reserve requirements for banks or bank holding companies,
or (ii) compliance by Issuing Bank or such Lender, or their respective parent
bank holding companies, with any guideline, request or directive of any
Governmental Authority regarding capital adequacy or liquidity requirements
(whether or not having the force of law), has the effect of reducing the return
on Issuing Bank's, such Lender's, or such holding companies' capital or
liquidity as a consequence of Issuing Bank's or such Lender's commitments,
Loans, participations or other obligations hereunder to a level below that which
Issuing Bank, such Lender, or such holding companies could have achieved but for
such Change in Law or compliance (taking into consideration Issuing Bank's, such
Lender's, or such holding companies' then existing policies with respect to
capital adequacy or liquidity requirements and assuming the full utilization of
such entity's capital) by any amount deemed by Issuing Bank or such Lender to be
material, then Issuing Bank or such Lender may notify such Borrower Group and
Agent thereof. Following receipt of such notice, such Borrower Group agrees to
pay Issuing Bank or such Lender on demand the amount of such reduction of return
of capital as and when such reduction is determined, payable within 30 days
after presentation by Issuing Bank or such Lender of a statement in the amount
and setting forth in reasonable detail Issuing Bank's or such Lender's
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, Issuing Bank or such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of Issuing Bank
or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Bank's or such Lender's right to demand such
compensation; provided, that no Borrower Group shall be required to compensate
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that Issuing Bank or such Lender
notifies such Borrower Group of such Change in Law giving rise to such
reductions and of such Lender's intention to claim compensation therefor;
provided further, that if such claim arises by reason of the Change in Law that
is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 



-132-

 

 

(b)               If Issuing Bank or any Lender with respect to a Borrower Group
requests additional or increased costs referred to in Section 2.11(l) or Section
2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under Section
2.12(d)(ii) relative to changed circumstances (such Issuing Bank or Lender, an
"Affected Lender"), then, at the request of Administrative Borrower, such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.11(l), Section 2.12(d)(i) or Section
2.13(a), as applicable, or would eliminate the illegality or impracticality of
funding or maintaining LIBOR Rate Loans, and (ii) in the reasonable judgment of
such Affected Lender, such designation or assignment would not subject it to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it. The applicable Borrower Group agrees to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate such Borrower Group's obligation to pay any future amounts to such
Affected Lender pursuant to Section 2.11(l), Section 2.12(d)(i) or Section
2.13(a), as applicable, or to enable such Borrower Group to obtain LIBOR Rate
Loans, then such Borrower Group (without prejudice to any amounts then due to
such Affected Lender under Section 2.11(l), Section 2.12(d)(i) or Section
2.13(a), as applicable) may, unless prior to the effective date of any such
assignment the Affected Lender withdraws its request for such additional amounts
under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or
indicates that it is no longer unlawful or impractical to fund or maintain LIBOR
Rate Loans, may designate a different Issuing Bank or substitute a Lender or
prospective Lender, in each case, reasonably acceptable to Agent to purchase the
Obligations owed to such Affected Lender and such Affected Lender's commitments
hereunder (a "Replacement Lender"), and if such Replacement Lender agrees to
such purchase, such Affected Lender shall assign to the Replacement Lender its
Obligations and commitments, and upon such purchase by the Replacement Lender,
which such Replacement Lender shall be deemed to be "Issuing Bank" or a "Lender"
(as the case may be) for purposes of this Agreement and such Affected Lender
shall cease to be "Issuing Bank" or a "Lender" (as the case may be) for purposes
of this Agreement.

 

(c)               Notwithstanding anything herein to the contrary, the
protection of Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing
Bank and each Lender (as applicable) regardless of any possible contention of
the invalidity or inapplicability of the law, rule, regulation, judicial ruling,
judgment, guideline, treaty or other change or condition which shall have
occurred or been imposed, so long as it shall be customary for issuing banks or
lenders affected thereby to comply therewith. Notwithstanding any other
provision herein, neither Issuing Bank nor any Lender shall demand compensation
pursuant to this Section 2.13 if it shall not at the time be the general policy
or practice of Issuing Bank or such Lender (as the case may be) to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any.

 

3.CONDITIONS; TERM OF AGREEMENT.

 

3.1.                  Conditions Precedent to the Initial Extension of Credit.
The obligation of each Lender to make the initial extensions of credit provided
for hereunder is subject to the fulfillment of each of the conditions precedent
set forth on Schedule 3.1 to this Agreement (the making of such initial
extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent). In addition to the
foregoing, (a) the obligation of each Lender with a German Commitment to make
the initial extensions of credit to the German Borrower provided for hereunder
is further subject to the fulfillment of each of the conditions precedent set
forth on Schedule 3.1(a) to this Agreement (the making of such initial
extensions of credit by a Lender with a German Commitment being conclusively
deemed to be its satisfaction or waiver of such conditions precedent), and
(b) the obligation of each Lender with a Swiss Commitment to make the initial
extensions of credit to the Swiss Borrower provided for hereunder is further
subject to the fulfillment of each of the conditions precedent set forth on
Schedule 3.1(b) to this Agreement (the making of such initial extensions of
credit by a Lender with a Swiss Revolving Commitment being conclusively deemed
to be its satisfaction or waiver of such conditions precedent).

 



-133-

 

 

3.2.                  Conditions Precedent to all Extensions of Credit. The
obligation of the Lender Group (or any member thereof) to make any Revolving
Loans hereunder (or to extend any other credit hereunder) at any time shall be
subject to the following conditions precedent:

 

(a)               the representations and warranties of each Loan Party or its
Restricted Subsidiaries contained in this Agreement or in the other Loan
Documents shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date); and

 

(b)               no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.

 

3.3.                  Maturity. The Commitments shall continue in full force and
effect for a term ending on the Maturity Date (unless terminated earlier in
accordance with the terms hereof).

 

3.4.                  Effect of Maturity. On the Maturity Date, all commitments
of the Lender Group to provide additional credit hereunder shall automatically
be terminated and all of the Obligations (other than Hedge Obligations)
immediately shall become due and payable without notice or demand and Borrowers
shall be required to repay all of the Obligations (other than Hedge Obligations)
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent's Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full. When all of the Obligations have been paid
in full, Agent will, at Borrowers' sole expense, execute and deliver any
termination statements, lien releases, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, Agent's Liens and
all notices of security interests and liens previously filed by Agent.

 



-134-

 

 

3.5.                  Early Termination by Borrowers. Borrowers have the option,
at any time upon three Business Days prior written notice to Agent, to repay all
of the Obligations in full and terminate the Commitments. The foregoing
notwithstanding, (a) Borrowers may rescind termination notices relative to
proposed payments in full of the Obligations with the proceeds of third party
Indebtedness if the closing for such issuance or incurrence does not happen on
or before the date of the proposed termination (in which case, a new notice
shall be required to be sent in connection with any subsequent termination), and
(b) Borrowers may extend the date of termination at any time with the consent of
Agent (which consent shall not be unreasonably withheld or delayed).

 

3.6.                  Conditions Subsequent. The obligation of the Lender Group
(or any member thereof) to continue to make Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 to this
Agreement (the failure by Borrowers to so perform or cause to be performed such
conditions subsequent as and when required by the terms thereof (unless such
date is extended, in writing, by Agent, which Agent may do without obtaining the
consent of the other members of the Lender Group), shall constitute an Event of
Default). The obligation of the Joint Lender Group (or any member thereof) to
make Loans (or otherwise extend credit hereunder) predicated on the assets of a
Norwegian Borrowing Base Loan Party is subject to the fulfillment, to the
reasonable satisfaction of Agent and each Lender with a Joint Commitment, of
each of the conditions precedent set forth on Schedule 3.6(a) to this Agreement
(the making of any extension of credit by a Lender with a Joint Commitment being
conclusively deemed to be its satisfaction or waiver of such conditions
subsequent).

 

4.REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each of Parent
and each Borrower makes the following representations and warranties to the
Lender Group which shall be true, correct, and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Loan (or other extension of credit) made thereafter,
as though made on and as of the date of such Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date), and such representations and warranties shall survive the execution and
delivery of this Agreement:

 

4.1.                  Due Organization and Qualification; Subsidiaries.

 

(a)               Each Loan Party and each of its Restricted Subsidiaries (i) is
duly organized and existing and, to the extent applicable in the relevant
jurisdiction of such Loan Party or Restricted Subsidiary, in good standing under
the laws of the jurisdiction of its organization, (ii) is qualified or
registered to do business in any jurisdiction where the failure to be so
qualified could reasonably be expected to result in a Material Adverse Effect,
and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

 



-135-

 

 

(b)               Set forth on Schedule 4.1(b) to this Agreement is a complete
and accurate description of the authorized Equity Interests of Parent as of the
Closing Date immediately after giving effect to the Transactions, by class, and,
as of the Closing Date immediately after giving effect to the Transactions, a
description of the number of shares of each such class that are issued and
outstanding.

 

(c)               Set forth on Schedule 4.1(c) to this Agreement (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement), is a complete and accurate list of
Parent's direct and indirect Subsidiaries, showing, solely in the case of Loan
Parties: (i) the number of shares of each class of common and preferred Equity
Interests authorized for each of such Loan Party, and (ii) the number and the
percentage of the outstanding shares of each class of Equity Interests owned
directly by the parent (or parents) of each such Loan Party. All of the
outstanding Equity Interests of each Loan Party has been validly issued and is
fully paid and non-assessable.

 

(d)               Except as set forth on Schedule 4.1(d) to this Agreement,
there are no subscriptions, options, warrants, or calls relating to any shares
of any Loan Party's or any of its Subsidiaries' Equity Interests, including any
right of conversion or exchange under any outstanding security or other
instrument. No Loan Party is subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of its Equity Interests
or any security convertible into or exchangeable for any of its Equity
Interests.

 

4.2.                  Due Authorization; No Conflict.

 

(a)               As to each Loan Party, the execution, delivery, and
performance by such Loan Party of the Loan Documents to which it is a party have
been duly authorized by all necessary action on the part of such Loan Party.

 

(b)               As to each Loan Party, the execution, delivery, and
performance by such Loan Party of the Loan Documents to which it is a party do
not and will not (i) violate any material provision of federal, state,
provincial, foreign or local law or regulation applicable to any Loan Party or
its Restricted Subsidiaries, the Governing Documents of any Loan Party or its
Restricted Subsidiaries, or any order, judgment, or decree of any court or other
Governmental Authority binding on any Loan Party or its Restricted Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Restricted Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

 



-136-

 

 

4.3.                  Governmental Consents. The execution, delivery, and
performance by each Loan Party of the Loan Documents to which such Loan Party is
a party and the consummation of the transactions contemplated by the Loan
Documents do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect and
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Agent for filing or recordation, as of the Closing Date.

 

4.4.                  Binding Obligations; Perfected Liens.

 

(a)               Each Loan Document has been duly executed and delivered by
each Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors' rights generally.

 

(b)               Agent's Liens are validly created, perfected (or any analogous
concept to the extent perfection does not apply in the relevant jurisdiction)
(other than (i) in respect of motor vehicles that are subject to a certificate
of title, (ii) money, (iii) letter-of-credit rights (other than supporting
obligations), (iv) commercial tort claims (other than those that, by the terms
of the Collateral Documents are required to be perfected), (v) any Deposit
Accounts and Securities Accounts not subject to a Control Agreement as permitted
by the Loan Document, (vi) as otherwise contemplated by the Collateral
Documents, and subject only to the filing of financing statements, the
recordation of any Copyright Security Agreement, Patent Security Agreement or
Trademark Security Agreement, the recordation of any Mortgages and other filings
and recordation contemplated by the Collateral Documents, in each case, in the
appropriate filing offices), and first priority Liens, subject only to
(a) Permitted Liens and (b) Liens perfected only by possession (including
possession of any certificate of title) to the extent Agent has not obtained or
does not maintain possession of Collateral secured by such Liens.

 

4.5.                  Title to Assets; No Encumbrances. Each of the Loan Parties
and its Restricted Subsidiaries has (a) good, sufficient and legal title to (in
the case of fee interests in Real Property), (b) valid leasehold interests in
(in the case of leasehold interests in real or personal property), and (c) good
and marketable title to (in the case of all other personal property), all of
their respective assets reflected in their most recent financial statements
delivered pursuant to Section 5.1, in each case except for (i) assets disposed
of since the date of such financial statements to the extent permitted hereby
(ii) Permitted Liens and (iii) minor defects in title that do not interfere with
such Loan Party’s ability to conduct its business as currently conducted or to
utilize such properties for their intended purpose. All of such assets are free
and clear of Liens except for Permitted Liens.

 

4.6.                  Litigation.

 

(a)               There are no actions, suits, or proceedings pending or, to the
knowledge of any Borrower, after due inquiry, threatened in writing against a
Loan Party or any of its Restricted Subsidiaries that either individually or in
the aggregate could reasonably be expected to result in a Material Adverse
Effect.

 



-137-

 

 

(b)               Schedule 4.6(b) to this Agreement sets forth a complete and
accurate description of each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in a
Material Adverse Effect that, as of the Closing Date, is pending or, to the
knowledge of any Borrower, after due inquiry, threatened against a Loan Party or
any of its Restricted Subsidiaries.

 

4.7.                  Compliance with Laws. No Loan Party nor any of its
Restricted Subsidiaries (a) is in violation of any applicable laws, rules,
regulations, executive orders, or codes (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

4.8.                 No Material Adverse Effect. All historical financial
statements relating to Parent and its consolidated Subsidiaries that have been
delivered by Borrowers to Agent have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, Parent's and its consolidated Subsidiaries' consolidated
financial condition as of the date thereof and results of operations for the
period then ended. There has been no material adverse change since July 3, 2019
in the financial condition, business, assets or operations of Parent and its
Restricted Subsidiaries, taken as a whole.

 

4.9.                 Solvency. Immediately after the consummation of the
transactions to occur on the Closing Date, (a) the Loan Parties, on a
consolidated basis, are Solvent, and (b) each of the German Borrower and the
Swiss Borrower, individually, is Solvent.

 

4.10.                Employee Benefits.

 

(a)               Except as set forth on Schedule 4.10, no Loan Party, none of
their Restricted Subsidiaries, nor any of their ERISA Affiliates maintains or
contributes to any (i) Benefit Plan, or (ii) Canadian Defined Benefit Plan, nor
has any liabilities or obligations in respect of a Canadian Defined Benefit
Plan.

 

(b)               Except as could not reasonably be expected to result in a
Material Adverse Effect, each Loan Party and each of the ERISA Affiliates has
complied in all material respects with ERISA, the IRC and all applicable laws
regarding each Employee Benefit Plan and Foreign Plan.

 

(c)               Except as could not reasonably be expected to result in a
Material Adverse Effect, each Employee Benefit Plan and Foreign Plan is, and has
been, maintained in substantial compliance with ERISA, the IRC (if applicable),
all applicable laws and the terms of each such Employee Benefit Plan.

 

-138-

 



 

 

(d)               Except as could not reasonably be expected to result in a
Material Adverse Effect, each Employee Benefit Plan that is intended to qualify
under Section 401(a) of the IRC has received a favorable determination letter
from the Internal Revenue Service or is entitled to rely on an opinion letter
provided under a volume submitted program. To the best knowledge of each Loan
Party and the ERISA Affiliates after due inquiry, nothing has occurred which
would prevent, or cause the loss of, such qualification.

 

(e)               No liability to the PBGC (other than for the payment of
current premiums which are not past due) by any Loan Party or ERISA Affiliate
has been incurred or is expected by any Loan Party or ERISA Affiliate to be
incurred with respect to any Pension Plan.

 

(f)                No Notification Event exists or has occurred in the past six
(6) years.

 

(g)               No Loan Party or ERISA Affiliate has provided any security
under Section 436 of the IRC.

 

4.11.                Environmental Condition. Except with respect to any matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither Parent nor any of its Subsidiaries
(a) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required for the conduct of
Parent’s or any of its Subsidiaries’ business under any Environmental Law,
(b) is liable for any Environmental Liability, (c) has received notice of any
claim against or affecting it with respect to any Environmental Liability or
(d) has knowledge of any facts or circumstances that would give rise to any
Environmental Liability against or affecting it.

 

4.12.                Complete Disclosure. All written information heretofore and
hereafter furnished by the Loan Parties to Agent or any Lender in connection
with this Agreement or any of the other Loan Documents, when considered together
with the disclosures made herein, in the other Loan Documents and in the filings
made by any Loan Party with the SEC pursuant to the Exchange Act, did not as of
the date thereof, and will not as of the date any such information is hereafter
furnished (or if such information related to a specific date, as of such
specific date), when read together and taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not misleading in light of the
circumstances under which such statements were made, except for such
information, if any, that has been updated, corrected, supplemented, superseded
or modified pursuant to a written instrument delivered to Agent and the Lenders.
The Projections delivered to Agent on October 14, 2019 represent, and as of the
date on which any other Projections are delivered to Agent, such additional
Projections represent, Parent's good faith estimate, on the date such
Projections are delivered, of Parent's and its consolidated Subsidiaries' future
performance for the periods covered thereby based upon assumptions believed by
Parent to be reasonable at the time of the delivery thereof to Agent (it being
understood that such Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of Parent and its
Subsidiaries, and no assurances can be given that such Projections will be
realized, and although reflecting Parent's good faith estimate, projections or
forecasts based on methods and assumptions which Parent believed to be
reasonable at the time such Projections were prepared, are not to be viewed as
facts, and that actual results during the period or periods covered by the
Projections may differ materially from projected or estimated results). The
information included in the Beneficial Ownership Certification most recently
provided to Lenders hereunder is true and correct in all respects.

 



-139-

 

 

4.13.                 Patriot Act, Etc. To the extent applicable, each Loan
Party is in compliance, in all material respects, with (a) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the
"Patriot Act"), and (c) all applicable Canadian Anti-Money Laundering &
Anti-Terrorism Legislation.

 

4.14.                 Indebtedness. Set forth on Schedule 4.14 to this Agreement
is a true and complete list of all Indebtedness for borrowed money of each Loan
Party and each of its Restricted Subsidiaries outstanding immediately prior to
the Closing Date ‎(other than (i) unsecured Indebtedness permitted under Section
6.1 outstanding immediately prior to the Closing Date with respect to any ‎one
transaction or a series of related transactions in an amount not to exceed
$10,000,000; provided, that all ‎such unsecured Indebtedness, in the aggregate,
shall not exceed $10,000,000 and (ii) intercompany Indebtedness among any of
Parent and/or any of its Restricted Subsidiaries) that is to remain outstanding
immediately after giving effect to the closing hereunder on the Closing Date and
such Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

 

4.15.                 Payment of Taxes. Each Loan Party and each Restricted
Subsidiary has caused to be filed all United States federal income Tax returns
and other material Tax returns, statements and reports (or obtained extensions
with respect thereto) which are required to be filed and has paid or deposited
or made adequate provision in accordance with GAAP for the payment of all Taxes
(including estimated Taxes shown on such returns, statements and reports) which
are due and owing pursuant to applicable law, except (a) for Taxes whose amount,
applicability or validity is being contested in a Permitted Protest and
(b) where the failure to pay such Taxes (collectively for the Loan Parties and
the Restricted Subsidiaries, taken as a whole) would not have a Material Adverse
Effect.

 

4.16.                 Margin Stock. Neither any Loan Party nor any of its
Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock or, as of the Closing Date, owns any Margin Stock. No
part of the proceeds of the Loans made to Borrowers will be used to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock or for any purpose that violates the
provisions of Regulation T, U or X of the Board of Governors.

 

4.17.                 Governmental Regulation. No Loan Party nor any of its
Restricted Subsidiaries is subject to regulation under the Federal Power Act or
the Investment Company Act of 1940 or under any other federal or state statute
or regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. No Loan
Party nor any of its Restricted Subsidiaries is a "registered investment
company" or a company "controlled" by a "registered investment company" or a
"principal underwriter" of a "registered investment company" as such terms are
defined in the Investment Company Act of 1940.

 



-140-

 

 

4.18.                 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money
Laundering Laws. No Loan Party or any of its Subsidiaries is in violation of any
Sanctions. No Loan Party nor any of its Subsidiaries nor, to the knowledge of
such Loan Party, any director, officer, employee, agent or Affiliate of such
Loan Party or such Subsidiary (a) except as set forth on Schedule 4.18, is a
Sanctioned Person or a Sanctioned Entity, (b) has any assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries (other than those set forth on Schedule 4.18) has
implemented and maintains in effect policies and procedures designed to ensure
compliance with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws. Each of the Loan Parties and its Subsidiaries, and to the knowledge of
each such Loan Party, each director, officer, employee, agent and Affiliate of
each such Loan Party and each such Subsidiary, is in compliance with all
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. No proceeds of
any Loan made or Letter of Credit issued hereunder will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in any manner
that would result in a violation of any Sanction, Anti-Corruption Law or
Anti-Money Laundering Law by any Person (including any Lender, Bank Product
Provider, or other individual or entity participating in any transaction).

 

To the extent that any representation contained in this Section 4.18 made by any
Loan Party incorporated or organized under the laws of Germany or a resident
(Inländer) (within the meaning of section 2 paragraph 15 of the German Foreign
Trade Act (Auβenwirtschaftgesetz)) would result in a violation of or conflict
with or liability under either EU Regulation (EC) 2271/96 or section 7 of the
German Foreign Trade Ordinance (Außenwirtschaftsverordnung) (in connection with
the German Foreign Trade Act (Außenwirtschaftsgesetz (AWG)) or any similar
anti-boycott statute, Agent will, upon the request of the respective Loan Party,
enter into bona fide discussions with such Loan Party regarding the
implementation of procedures to mitigate any such conflict or violation.

 

4.19.                 Employee and Labor Matters. There is (i) no unfair labor
practice complaint pending or, to the knowledge of Parent or any Borrower,
threatened against any Loan Party or its Restricted Subsidiaries before any
Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Loan Party or its Restricted Subsidiaries which arises
out of or under any collective bargaining agreement and that could reasonably be
expected to result in a material liability, (ii) no strike, labor dispute,
slowdown, stoppage or similar action or grievance pending or threatened in
writing against any Loan Party or its Restricted Subsidiaries that could
reasonably be expected to result in a material liability, or (iii) to the
knowledge of Parent or any Borrower, after due inquiry, no union representation
question existing with respect to the employees of any Loan Party or its
Restricted Subsidiaries and no union organizing activity taking place with
respect to any of the employees of any Loan Party or its Restricted
Subsidiaries. None of any Loan Party or its Restricted Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law, which remains unpaid or unsatisfied. The
hours worked and payments made to employees of each Loan Party and its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable legal requirements, except to the extent such
violations could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect. All material payments due from any Loan
Party or its Restricted Subsidiaries on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of such Loan Party or Restricted Subsidiary, except where the failure
to do so could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

 



-141-

 

 

4.20.                 Status as a Holding Company. Parent does not have any
operating assets or engage in any business other than any customary business of
a holding company and ordinary course business operations of Parent in existence
prior to the Closing Date.

 

4.21.                 Leases. Each Loan Party and its Restricted Subsidiaries
enjoy peaceful and undisturbed possession under all leases material to their
business and to which they are parties or under which they are operating, and,
subject to Permitted Protests, all of such material leases are valid and
subsisting and no material default by the applicable Loan Party or its
Restricted Subsidiaries exists under any of them.

 

4.22.                 Eligible Accounts. As to each Account that is identified
by the Borrowing Base Loan Parties as an Eligible Account in a Borrowing Base
Certificate submitted to Agent, such Account is (a) a bona fide existing payment
obligation of the applicable Account Debtor created by the sale and delivery of
Inventory or the rendition of services to such Account Debtor in the ordinary
course of a Borrowing Base Loan Party's business, (b) owed to a Borrowing Base
Loan Party without any known defenses, disputes, offsets, counterclaims, or
rights of return or cancellation, and (c) not excluded as ineligible by virtue
of one or more of the excluding criteria (other than any Agent-discretionary
criteria) set forth in the definition of Eligible Accounts.

 

4.23.                 Eligible Inventory. As to each item of Inventory that is
identified by the Borrowing Base Loan Parties as Eligible Finished Goods
Inventory or Eligible Work-in-Process Inventory in a Borrowing Base Certificate
submitted to Agent, such Inventory is (a) of good and merchantable quality, free
from known defects, and (b) not excluded as ineligible by virtue of one or more
of the excluding criteria (other than any Agent-discretionary criteria) set
forth in the definition of Eligible Inventory.

 

4.24.                 Eligible Rental Tools. As to each Rental Tool that is
identified by the Domestic Borrowing Base Loan Parties and the Canadian
Borrowing Base Loan Parties as Eligible Rental Tools in a Borrowing Base
Certificate submitted to Agent, such Rental Tool is (a) of good and merchantable
quality, free from known defects, and (b) not excluded as ineligible by virtue
of one or more of the excluding criteria (other than any Agent-discretionary
criteria) set forth in the definition of Eligible Rental Tools.

 

4.25.                 Location of Inventory and Rental Tools. Except as set
forth in Schedule 4.25, the Inventory and Rental Tools of any Loan Party is not
stored with a bailee, warehouseman, or similar party and is located only at the
locations identified on Schedule 4.25 to this Agreement (as such Schedule may be
updated pursuant to Section 5.14) or, in each case in the ordinary course of
business, at another location for repairs, in-transit or deployed with a
customer.

 



-142-

 

 

4.26.                 Inventory Records. Each Loan Party keeps correct and
accurate records in all material respects itemizing and describing the type,
quality, and quantity of its and its Restricted Subsidiaries' Inventory and the
book value thereof.

 

4.27.                Other Documents.

 

(a)               Borrowers have delivered to Agent a complete and correct copy
of the L/C Facility Loan Documents, including all schedules and exhibits
thereto, executed on the Closing Date. The execution, delivery and performance
of each of the L/C Facility Loan Documents has been duly authorized by all
necessary action on the part of each Borrower who is a party thereto. Each L/C
Facility Loan Document is the legal, valid and binding obligation of each
Borrower who is a party thereto, enforceable against each such Borrower in
accordance with its terms, in each case, except (i) as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting generally the enforcement of creditors' rights,
and (ii) the availability of the remedy of specific performance or injunctive or
other equitable relief is subject to the discretion of the court before which
any proceeding therefor may be brought.

 

(b)               Borrowers have delivered to Agent a complete and correct copy
of the Unsecured Notes Indenture, including all schedules and exhibits thereto,
executed on the Closing Date. The execution, delivery and performance of the
Unsecured Notes Indenture has been duly authorized by all necessary action on
the part of each Borrower who is a party thereto. The Unsecured Notes Indenture
is the legal, valid and binding obligation of each Borrower who is a party
thereto, enforceable against each such Borrower in accordance with its terms, in
each case, except (i) as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
generally the enforcement of creditors' rights, and (ii) the availability of the
remedy of specific performance or injunctive or other equitable relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

4.28.                Hedge Agreements. On each date that any Hedge Agreement is
executed by any Hedge Provider, Borrower and each other Loan Party shall satisfy
all eligibility, suitability and other requirements under the Commodity Exchange
Act (7 U.S.C. § 1, et seq., as in effect from time to time) and the Commodity
Futures Trading Commission regulations relevant to it as a counterparty or
guarantor of a Hedge Agreement, as applicable.

 

4.29.                Compliance with the Swiss Non-Bank Rules.

 

(a)               Each Swiss Loan Party is in compliance with the Swiss Non-Bank
Rules; provided, however, that a Swiss Loan Party shall not be in breach of this
representation if the permitted number of Swiss Non-Qualifying Lenders is
exceeded solely by reason of:

 

(i)                 a failure by one or more Lenders or Participants to comply
with their obligations under Section 13.1;

 

(ii)                a confirmation made by one or more Lenders or Participants
to be one single Swiss Non-Qualifying Lender is incorrect;

 



-143-

 

 

(iii)              one or more Lenders or Participants ceasing to be a Swiss
Qualifying Lender (to the extent such Lender or Participant is confirmed to be a
Swiss Qualifying Lender) as a result of any reason attributable to such Lender
or Participant; or

 

(iv)              an assignment or participation of any Commitments under this
Agreement to a Swiss Non-Qualifying Lender after the occurrence of an Event of
Default.

 

(b)               For the purposes of this Section 4.29, each Swiss Loan Party
shall assume that the aggregate number of Lenders or Participants under this
Agreement which are Swiss Non-Qualifying Lenders is ten (10).

 

4.30.                Centre of Main Interest. For the purposes of the Insolvency
Regulation, the "centre of main interests" of any Person incorporated in the
Netherlands, is situated in its jurisdiction of incorporation and it has no
"establishment" (as that term is used in Article 2(10) of the Insolvency
Regulation) in any other jurisdiction.

 

4.31.                Dutch Fiscal Unity. Any fiscal unity (fiscale eenheid) for
Dutch tax purposes of which a Loan Party forms part of, consist of Loan Parties
and/or Restricted Subsidiaries only.

 

4.32.                Tax Residency. Each Loan Party organized under the laws of
the Netherlands is resident for tax purposes in the Netherlands only and does
not have a permanent establishment or other taxable presence outside the
Netherlands, unless with the prior written consent of Agent.

 

5.AFFIRMATIVE COVENANTS.

 

Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and payment in full of the Obligations:

 

5.1.                   Financial Statements, Reports, Certificates. Parent and
each Borrower (a) will deliver to Agent each of the financial statements,
reports, and other items set forth on Schedule 5.1 to this Agreement no later
than the times specified therein, (b) agree that no Restricted Subsidiary will
have a fiscal year different from that of Parent, (c) agree to maintain a system
of accounting that enables Parent and Borrowers to produce financial statements
in accordance with GAAP, (d) agree that they will, and will cause each other
Loan Party to, (i) keep a reporting system that shows all additions, sales,
claims, returns, and allowances with respect to their and their Subsidiaries'
sales, and (ii) maintain their billing systems and practices substantially as in
effect as of the Closing Date and shall only make material modifications thereto
in consultation with Agent, and (e) will permit Agent (whether using field
examination personnel employed by Agent or employing the services of one or more
third Persons) to conduct an on-site review of Borrowers' calculation of the
Borrowing Base and all supporting detail used in the calculations thereof (and
Parent shall, and shall cause the Borrowing Base Loan Parties to, make available
such officers and employees of such Loan Parties as is necessary or reasonably
desirable in connection with such review), until Borrowers' successful
transition to Agent's electronic reporting system ("ERS") for calculation of the
Borrowing Base and providing supporting data, for the period from the Closing
Date until the earlier of (a) nine months thereafter and (b) Borrowers'
successful transition to ERS in the reasonable determination of Agent; provided
that the requirements of this clause (e) are separate from, and in addition to,
the requirements of Section 5.7. Documents required to be delivered pursuant to
this Section 5.1 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which Borrowers post such
documents, or provide a link thereto on Borrowers' website on the Internet and
(ii) on which such documents are posted on Borrowers' behalf on an Internet or
intranet website, if any, to which each Lender and Agent have access (whether a
commercial, third party or governmental website or whether sponsored by Agent),
so long as, in either case, a link to such materials is delivered electronically
by Borrowers to Agent within the applicable deadlines.

 



-144-

 

 

5.2.                   Reporting. Parent (a) will deliver to Agent (and if so
requested by Agent, with copies for each Lender) each of the reports set forth
on Schedule 5.2 to this Agreement at the times specified therein, and (b) agrees
to use commercially reasonable efforts in cooperation with Agent to facilitate
and implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule within nine
months of the Closing Date. Parent and Borrowers and Agent hereby agree that the
delivery of the Borrowing Base Certificate through Agent's electronic platform
or portal, subject to Agent's authentication process, by such other electronic
method as may be approved by Agent from time to time in its sole discretion, or
by such other electronic input of information necessary to calculate the
Borrowing Base, as applicable, as may be approved by Agent from time to time in
its sole discretion, shall in each case be deemed to satisfy the obligation of
Borrowers to deliver such Borrowing Base Certificate, with the same legal effect
as if such Borrowing Base Certificate had been manually executed by each
Borrowing Base Loan Party and delivered to Agent.

 

5.3.                   Existence. Except as otherwise permitted under Section
6.2 or Section 6.5, each Loan Party will, and will cause each of its Restricted
Subsidiaries to, at all times preserve and keep in full force and effect such
Person's valid existence and, to the extent applicable in the relevant
jurisdiction of such Loan Party or Restricted Subsidiary, good standing in its
jurisdiction of organization and, except as could not reasonably be expected to
result in a Material Adverse Effect, good standing (to the extent applicable in
such jurisdictions) with respect to all other jurisdictions in which it is
qualified to do business and any rights, franchises, permits, licenses,
accreditations, authorizations, or other approvals material to their businesses.

 

5.4.                  Maintenance of Properties. Each Loan Party will, and will
cause each of its Restricted Subsidiaries to, maintain and preserve all of its
assets that are necessary or useful in the proper conduct of its business in
good working order and condition, ordinary wear, tear, casualty, and
condemnation and Dispositions permitted under Section 6.5 excepted (except where
the failure to so maintain and preserve assets could not reasonably be expected
to result in a Material Adverse Effect).

 

5.5.                  Taxes. Each Loan Party will, and will cause each of its
Restricted Subsidiaries to, pay or discharge or cause to be paid or discharged,
before the same shall become delinquent, all Taxes levied or imposed upon such
Loan Party or such Restricted Subsidiary, as applicable, or upon the income,
profits or property of such Loan Party or such Restricted Subsidiary, as
applicable, except for (i) such Taxes the non-payment or non-discharge of which
would not, individually or in the aggregate, have a Material Adverse Effect and
(ii) any such Tax whose amount, applicability or validity is being contested in
good faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP.

 



-145-

 

 

5.6.                   Insurance.

 

(a)               Each Loan Party will, and will cause each of its Restricted
Subsidiaries to, at Borrowers' expense, maintain insurance respecting each of
each Loan Party's and its Restricted Subsidiaries' assets wherever located,
covering liabilities, losses or damages as are customarily insured against by
other Persons engaged in same or similar businesses and similarly situated and
located. All such policies of insurance shall be with financially sound and
reputable insurance companies acceptable to Agent (it being agreed that, as of
the Closing Date, the Loan Parties' existing insurance providers as set forth in
the certificates of insurance delivered to Agent on or about the Closing Date
shall be deemed to be acceptable to Agent) and in such amounts as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated and located and, in any event, in amount,
adequacy, and scope reasonably satisfactory to Agent (it being agreed that the
amount, adequacy, and scope of the policies of insurance of Borrowers in effect
as of the Closing Date are acceptable to Agent). All property insurance policies
are to be made payable to Agent for the benefit of Agent and the Lenders, as
their interests may appear, in case of loss, pursuant to a standard lender's
loss payable endorsement with a standard non-contributory "lender" or "secured
party" clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders' interest in the Collateral and to any
payments to be made under such policies. Where customary, all certificates of
property and general liability insurance are to be delivered to Agent, with the
lender's loss payable and additional insured endorsements in favor of Agent and
shall provide for not less than thirty days (ten days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. If any Loan Party or its Restricted Subsidiaries fails to maintain
such insurance, Agent may arrange for such insurance, but at Borrowers' expense
and without any responsibility on Agent's part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims.

 

(b)               Borrowers shall give Agent prompt notice of any loss exceeding
$15,000,000 covered by the casualty or business interruption insurance of any
Loan Party or its Restricted Subsidiaries. Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.

 

(c)               If at any time the area in which any Real Property that is
subject to a Mortgage is located is designated a "flood hazard area" in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), obtain flood insurance in such total amount and on
terms that are reasonably satisfactory to Agent and all Lenders from time to
time, and otherwise comply with the Flood Laws or as is otherwise reasonably
satisfactory to Agent and all Lenders.

 



-146-

 

 

5.7.                   Inspection.

 

(a)               Each Loan Party will, and will cause each of its Restricted
Subsidiaries to, permit Agent, any Lender (provided that such Lender accompanies
Agent for such visit), and each of their respective accompanying duly authorized
representatives or agents, to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees (provided, that an
authorized representative of a Borrower shall be allowed to be present) at such
reasonable times and intervals as Agent may reasonably request and with
reasonable prior notice to Borrowers and during regular business hours, and, at
any time following the date that is eighteen (18) months after the Closing Date,
no more often than twice in the aggregate for Agent and Lenders in any twelve
(12) consecutive month period (unless an Event of Default has occurred and is
continuing, in which case such twelve (12) month limitation shall not apply), at
Borrowers' expense, subject to the limitations set forth below in Section
5.7(c); provided that any non-public information obtained by any Person during
any such visitation, inspection, examination or discussion shall be treated as
confidential information in accordance with Section 17.9.

 

(b)               Each Loan Party will, and will cause each of its Restricted
Subsidiaries to, permit Agent and each of its duly authorized representatives or
agents to conduct field examinations, appraisals or valuations at such
reasonable times and intervals as Agent may reasonably request, at Borrowers'
expense, with reasonable prior notice to Borrowers and during regular business
hours, subject to the limitations set forth below in Section 5.7(c).

 

(c)               So long as no Event of Default shall have occurred and be
continuing during a calendar year, Borrowers shall not be obligated to reimburse
Agent for more than (i) one field examination in such calendar year (increasing
to two field examinations if an Increased Reporting Event has occurred during
such calendar year), (ii) except for one additional post-closing desktop
inventory appraisal update related to any fresh-start accounting adjustments,
which may be required at Agent's discretion, one inventory appraisal in such
calendar year (increasing to two inventory appraisals if an Increased Reporting
Event has occurred during such calendar year), and (iii) except for one
additional post-closing desktop tooling appraisal update related to any
fresh-start accounting adjustments, which may be required at Agent's discretion,
one tooling appraisal in such calendar year (increasing to two tooling
appraisals if an Increased Reporting Event has occurred during such calendar
year), in each case, except for field examinations and appraisals conducted
prior to the Closing Date or, at Borrowers' option, in connection with a
proposed Permitted Acquisition (whether or not consummated).

 

5.8.                  Compliance with Laws; Material Agreements. Each Loan Party
will, and will cause each of its Restricted Subsidiaries to, (a) comply with the
requirements of all applicable laws, rules, regulations, and orders of any
Governmental Authority, other than laws, rules, regulations, and orders the
non-compliance with which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and (b) perform
in all material respects its obligations under material agreements to which it
is a party, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 



-147-

 

 

5.9.                   Environmental. Except where any failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, each Loan Party will, and will cause each of its
Restricted Subsidiaries to comply with applicable Environmental Laws.

 

5.10.                 Disclosure Updates. Each Loan Party will, promptly and in
no event later than five Business Days after obtaining knowledge thereof, notify
Agent if any written information, exhibit, or report furnished to Agent or the
Lenders contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made. The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules hereto.

 

5.11.                 Additional Guarantors; Additional Collateral; Additional
Specified Jurisdictions.

 

(a)               If (i) as of the time of delivery of a Compliance Certificate
pursuant to Section 5.1, it is determined that any Restricted Subsidiary is a
Material Specified Subsidiary that is organized in a Specified Jurisdiction or
(ii) any Restricted Subsidiary Guarantees or otherwise becomes an obligor in
respect of Indebtedness or other obligations under the L/C Facility or any other
third party Indebtedness for borrowed money of a Loan Party in an aggregate
principal amount in excess of $20,000,000, Parent shall (A) with respect to a
determination made pursuant to clause (a)(i) above, within 45 days (or such
later date as may be agreed upon by Agent) after such determination (or, in the
case of a Material Specified Subsidiary organized in a new Specified
Jurisdiction, 45 days after Agent designates such new Specified Jurisdiction
pursuant to Section 5.11(b), as such time period may be extended by Agent in its
sole discretion) or (B) with respect any Guarantee provided pursuant to clause
(a)(ii) immediately above, contemporaneously with the provision of such
Guarantee, cause such Restricted Subsidiary to (1) become a Guarantor by
delivering to Agent a duly executed Guaranty Agreement or supplement to a
Guaranty Agreement or such other document as Agent shall deem appropriate for
such purpose, (2) deliver to Agent such opinions (including an opinion as to
such Guarantor's ability to guarantee the Obligations pursuant to such Guaranty
Agreement, supplement or other document and to grant Liens to secure the
Obligations), organizational and authorization documents and certificates of the
type referred to in Schedule 3.1 to this Agreement as may be reasonably
requested by Agent, (3) deliver to Agent such other documents as may be
reasonably requested by Agent, all in form, content and scope reasonably
satisfactory to Agent, and (4) the requirements of the last sentence of Section
5.12 shall have been satisfied.

 

(b)               If, in the most recent Compliance Certificate delivered
pursuant to Section 5.1, Parent identifies any Material Specified Subsidiary
that is organized in a jurisdiction that is not a then existing Specified
Jurisdiction or an Excluded Jurisdiction, then Agent shall have the right to
designate such jurisdiction as a Specified Jurisdiction by providing written
notice of such designation to Parent, which designation shall be deemed to take
effect on the Business Day such designation is made.

 



-148-

 

 

(c)               As promptly as possible but in any event within 45 days (or
such later date as may be agreed upon by Agent) after any Person becomes a Loan
Party pursuant to Section 5.11(a) or otherwise, Parent shall cause (i) such
Person to deliver to Agent Collateral Documents (or one or more joinders
thereto) reasonably satisfactory to Agent pursuant to which such Person grants
to Agent a Lien on substantially all of its assets (other than Excluded Assets)
and agrees to be bound by the terms and provisions thereof and (ii) all of the
issued and outstanding Equity Interests of such Loan Party to be subject to a
perfected (or any analogous concept to the extent perfection does not apply in
the relevant jurisdiction) Lien, with the priority as set forth in the
Intercreditor Agreement, in favor of Agent to secure the Obligations in
accordance with the terms and conditions of, and subject to the exceptions set
forth in, the Collateral Documents or such other pledge and security documents
as Agent shall reasonably request, subject in any case to Liens created under
the Loan Documents, and restrictions on transfer imposed by applicable
securities laws and other Liens permitted hereunder that arise by operation of
law, such Collateral Documents to be accompanied, upon the reasonable request of
Agent, by appropriate corporate resolutions, other corporate documentation and
legal opinions in form and substance reasonably satisfactory to Agent and its
counsel.

 

(d)               As promptly as possible but in any event within 45 days (or
such later date as may be agreed upon by Agent) after (i) any Loan Party
acquires personal property that is not an Excluded Asset and is not already
subject to a perfected (or any analogous concept to the extent perfection does
not apply in the relevant jurisdiction) Lien, with the priority as set forth in
the Intercreditor Agreement, in accordance with the Collateral Documents, such
Loan Party shall cause such personal property to be subject to a perfected (or
any analogous concept to the extent perfection does not apply in the relevant
jurisdiction) Lien, with the priority as set forth in the Intercreditor
Agreement, in favor of Agent for the benefit of the Lender Group and the Bank
Product Providers to secure the Obligations in accordance with the terms and
conditions of, and subject to the exceptions set forth in, the Collateral
Documents, subject in any case to Permitted Liens and (ii) to the extent not
covered by clause (i) immediately above, any Loan Party acquires or holds Equity
Interests of a Pledged Subsidiary that is not an Excluded Asset and is not
already subject to a perfected (or any analogous concept to the extent
perfection does not apply in the relevant jurisdiction) Lien, with the priority
as set forth in the Intercreditor Agreement, in accordance with the Collateral
Documents, such Loan Party shall cause all of the issued and outstanding Equity
Interests of each Pledged Subsidiary to be subject to a perfected (or any
analogous concept to the extent perfection does not apply in the relevant
jurisdiction) Lien, with the priority as set forth in the Intercreditor
Agreement, in favor of Agent to secure the Obligations in accordance with the
terms and conditions of, and subject to the exceptions set forth in, the
Collateral Documents or such other pledge and security documents as Agent shall
reasonably request, subject in any case to Liens created under the Loan
Documents, and restrictions on transfer imposed by applicable securities laws
and other Liens permitted hereunder that arise by operation of law.

 

(e)               In accordance with Section 3.6 and Schedule 3.6 to this
Agreement, within 180 days after the Closing Date (or such later date as Agent
may agree in its sole discretion), Parent shall, and shall cause each Loan Party
that owns Material Real Property as of the Closing Date to, deliver a negative
pledge agreement, in recordable form, with respect to such Material Real
Property.

 



-149-

 

 

(f)                If any Material Real Property is acquired by any Loan Party
after the Closing Date, Parent will notify Agent thereof, and, within 180 days
after such acquisition (or such later date as Agent may agree in its sole
discretion), Parent shall deliver a negative pledge agreement, in recordable
form, with respect to such Real Property. Following a request of Agent to
Administrative Borrower, within 180 days of such request (or such later date as
Agent may agree in its sole discretion), Parent shall, and shall cause each Loan
Party that owns Material Real Property to, deliver the requested Mortgages and
Mortgage Instruments. Notwithstanding the foregoing, Agent may waive the
Mortgage and Mortgage Instrument requirement contained in this Section 5.11(f)
with respect to any parcel of Material Real Property if, as a result of flood,
environmental or other due diligence conducted with respect to such Material
Real Property, Agent determines that the cost of, or risk associated with,
obtaining a Mortgage with respect to such Material Real Property is excessive in
relation to the benefit to the Lender Group and Bank Product Providers of the
security to be afforded thereby; provided that no Real Property shall be taken
as Collateral unless Lenders receive 45 days advance notice and each Lender
confirms to Agent that it has completed all flood due diligence, received copies
of all flood insurance documentation and confirmed flood insurance compliance as
required by the Flood Laws or as otherwise reasonably satisfactory to such
Lender.

 

(g)               [Reserved].

 

(h)               At any time, at its option, and with the consent of Agent
(such consent not to be unreasonably withheld or delayed), Parent may cause any
Subsidiary to (i) become a Guarantor by delivering to Agent a duly executed
Guaranty Agreement or supplement to a Guaranty Agreement or such other document
as Agent shall deem appropriate for such purpose, (ii) deliver to Agent such
opinions (including an opinion as to such Guarantor's ability to guarantee the
Obligations pursuant to such Guaranty Agreement, supplement or other document
and to grant Liens to secure the Obligations), organizational and authorization
documents and certificates of the type referred to in Schedule 3.1 to this
Agreement as may be reasonably requested by Agent, including a certificate of a
Principal Financial Officer of Parent with supporting information certifying as
to such Guarantor's ability to guarantee the Obligations pursuant to such
Guaranty Agreement, supplement or other document, which certificate shall be in
form and substance reasonably satisfactory to Agent, (iii) comply with last
sentence of Section 5.12, and (iv) deliver to Agent such other documents as may
be reasonably requested by Agent, all in form, content and scope reasonably
satisfactory to Agent (any such Subsidiary, an "Added Guarantor").
Notwithstanding anything to the contrary herein, no Added Guarantor shall become
a party to any Collateral Document except as elected by Parent and consented to
by Agent.

 

(i)                 Any document, agreement, or instrument executed or issued
pursuant to this Section 5.11 shall constitute a Loan Document.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, WOFS Assurance's liability shall be limited or extinguished, as
applicable, to the extent necessary to ensure that WOFS Assurance, at all times,
meets its minimum solvency margin and liquidity ratio pursuant to the Insurance
Act 1978 of Bermuda (the "Insurance Act") and remains in compliance with
sections 31A through 31C of the Insurance Act.

 



-150-

 

 

5.12.                 Further Assurances. Each Loan Party will, and will cause
each of the other Loan Parties to, at any time upon the reasonable request of
Agent, execute or deliver to Agent any and all financing statements, fixture
filings, security agreements, pledges, assignments, mortgages, deeds of trust,
opinions of counsel, and all other documents (the "Additional Documents") that
Agent may reasonably request in form and substance reasonably satisfactory to
Agent, to create, perfect, and continue perfected (or any analogous concept to
the extent perfection does not apply in the relevant jurisdiction) or to better
perfect Agent's Liens in all of the assets of each of the Loan Parties (whether
now owned or hereafter arising or acquired, tangible or intangible, real or
personal) (other than any Excluded Assets) pursuant to Section 2 of the Domestic
Security Agreement), to create and perfect Liens in favor of Agent in any
Material Real Property acquired by any other Loan Party, and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents. To the maximum extent permitted by applicable law, if any Borrower or
any other Loan Party refuses or fails to execute or deliver any reasonably
requested Additional Documents within a reasonable period of time not to exceed
ten Business Days following the request to do so, each Borrower and each other
Loan Party hereby authorizes Agent to execute any such Additional Documents in
the applicable Loan Party's name and authorizes Agent to file such executed
Additional Documents in any appropriate filing office. In furtherance of, and
not in limitation of, the foregoing, each Loan Party shall take such actions as
Agent may reasonably request from time to time to ensure that the Obligations
are guaranteed by the Guarantors and are secured by substantially all of the
assets of the Loan Parties (other than Excluded Assets), including all of the
outstanding capital Equity Interests of each Borrower and its Subsidiaries owned
by a Loan Party (in each case, other than Excluded Assets and with respect to
any assets expressly excluded from the Collateral (as defined in the Domestic
Security Agreement) pursuant to the Domestic Security Agreement or excluded
pursuant to other Collateral Documents). Notwithstanding anything to the
contrary contained herein (including Section 5.11 hereof and this Section 5.12)
or in any other Loan Document, (x) Agent shall not accept delivery of any
Mortgage from any Loan Party unless each of the Lenders has received 45 days
prior written notice thereof and Agent has received confirmation from each
Lender that such Lender has completed its flood insurance diligence, has
received copies of all flood insurance documentation and has confirmed that
flood insurance compliance has been completed as required by the Flood Laws or
as otherwise reasonably satisfactory to such Lender and (y) Agent shall not
accept delivery of any joinder to any Loan Document with respect to any
Surviving Person that is the New Weatherford Parent, or Subsidiary of any Loan
Party that is not a Loan Party, if such Surviving Person or Subsidiary that
qualifies as a "legal entity customer" under the Beneficial Ownership Regulation
unless such Surviving Person or Subsidiary has delivered a Beneficial Ownership
Certification in relation to such Surviving Person or Subsidiary and each Lender
shall have completed its Patriot Act searches, OFAC/PEP searches and customary
individual background checks for such Surviving Person or Subsidiary, the
results of which shall be satisfactory to each Lender; provided that any Default
or Event of Default that results from any delay by the Agent or any Lender with
respect to the delivery, execution or effectiveness of any Loan Document or
other deliverable in connection with clauses (x) and (y) hereinabove shall not
be deemed to be a Default or Event of Default hereunder.

 

5.13.                 Lender Meetings. Parent will, within 90 days after the
close of each Fiscal Year of Parent, at the request of Agent or of the Required
Lenders and upon reasonable prior notice, hold a conference call (at a mutually
agreeable time) with all Lenders who choose to attend such conference call on
which conference call shall be reviewed the financial results of the previous
Fiscal Year and the financial condition of the Loan Parties and their
Subsidiaries and the projections presented for the current Fiscal Year of
Parent.

 



-151-

 

 

5.14.                 Location of Inventory and Rental Tools; Chief Executive
Office. Each Loan Party will keep its Inventory and Rental Tools, in each case
with a net book value in excess of $500,000, and except to the extent that such
Inventory or Rental Tools are, in the ordinary course of business, at another
location for repairs, in-transit or deployed with a customer, only at the
locations identified on Schedule 4.25 to this Agreement, as such Schedule is
updated from time to time pursuant to the Borrowing Base reporting package
delivered pursuant to clauses (f) and (h) of Schedule 5.2 or, in the case of
assets not included in the Borrowing Base, as such Schedule is updated by
written notice to Agent on or before the date such assets are moved to such new
location. With respect to such Inventory or Rental Tools required to be kept at
a location identified on Schedule 4.25 with a net book value in excess of
$20,000,000 (taken together, in each case to the extent related to assets of the
type included in the Borrowing Base, with any sale or other transfer of such
assets in connection with Permitted Factoring Transactions, other movement of
such assets of the type described in this Section 5.14, Indebtedness of the type
described in Section 6.1(f) that involves such assets, Disposition of the types
described in the last paragraph of Section 6.5 that involves such assets,
Investment of the type described in Section 6.6(n) that involves such assets and
Restricted Payment of the type described in Section 6.8(k) that involves such
assets, in each case made during such month or, if applicable, since the date of
the most recently delivered Borrowing Base Certificate during such month) that
are moved to any such new location that is outside of the United States, or
inside of the United States with respect to a Loan Party that is not a Domestic
Loan Party, Administrative Borrower shall deliver an updated Borrowing Base
Certificate to Agent no later than the third Business Day following any such
movement, reflecting the removal of such assets from the Borrowing Base (or
other applicable adjustment, if any), and such transaction shall be permitted
only to the extent no Overadvance results therefrom. The Loan Parties will keep
their respective chief executive offices only at the locations identified on
Exhibit "A" to the Domestic Security Agreement, unless such Loan Party shall
have given Agent not less than ten days' (or such shorter period as Agent may
agree) prior written notice of such change. Each Loan Party will use its
commercially reasonable efforts to obtain Collateral Access Agreements for each
of the locations identified for Collateral Access Agreements on Exhibit "A" to
the Domestic Security Agreement and Schedule 4.25 to this Agreement.

 

5.15.                OFAC; Sanctions; Anti-Corruption Laws; Anti-Money
Laundering Laws. Each Loan Party will, and will cause each of its Subsidiaries
to comply with all applicable Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties and its Subsidiaries (other than those
set forth on Schedule 4.18) shall implement and maintain in effect policies and
procedures designed to ensure compliance by the Loan Parties and their
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws. Each of the Loan Parties shall and shall cause their respective
Subsidiaries to comply with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.

 

To the extent that any obligation contained in this Section 5.15 made by any
Loan Party incorporated or organized under the laws of Germany or a resident
(Inländer) (within the meaning of section 2 paragraph 15 of the German Foreign
Trade Act (Auβenwirtschaftgesetz)) would result in a violation of or conflict
with or liability under either EU Regulation (EC) 2271/96 or section 7 of the
German Foreign Trade Ordinance (Außenwirtschaftsverordnung) (in connection with
the German Foreign Trade Act (Außenwirtschaftsgesetz (AWG)) or any similar
anti-boycott statute, Agent will, upon the request of the respective Loan Party,
enter into bona fide discussions with such Loan Party regarding the
implementation of procedures to mitigate any such conflict or violation.

 



-152-

 

 

5.16.                 Compliance with ERISA and the IRC. In addition to and
without limiting the generality of Section 5.8, each Loan Party will, and will
cause its Restricted Subsidiaries to, (a) comply with applicable provisions of
law, including ERISA and the IRC, with respect to all Employee Benefit Plans and
Foreign Plans, (b) without the prior written consent of Agent and the Required
Lenders, not take any action or fail to take action the result of which could
result in a Loan Party or ERISA Affiliate incurring liability to the PBGC or to
a Multiemployer Plan (other than to pay contributions or premiums payable in the
ordinary course), (c) allow any facts or circumstances to exist with respect to
one or more Employee Benefit Plans that, in the aggregate, reasonably could be
expected to result in a Material Adverse Effect, (d) not participate in any
prohibited transaction that could result in a civil penalty excise tax,
fiduciary liability or correction obligation under ERISA or the IRC, (e) furnish
to Agent upon Agent's written request such additional information about any
Employee Benefit Plan for which any Loan Party or ERISA Affiliate could
reasonably expect to incur any liability, except in the case of clauses (a),
(b), (d) and (e), as could not reasonably be expected to have a Material Adverse
Effect. With respect to each Pension Plan (other than a Multiemployer Plan)
except as could not reasonably be expected to result in a Material Adverse
Effect or a Lien on the assets of the Loan Parties under Section 303(k) or
Section 4068 of ERISA or Section 430 of the IRC, the Loan Parties and the ERISA
Affiliates shall (i) satisfy in full and in a timely manner, without incurring
any late payment or underpayment charge or penalty and without giving rise to
any Lien, all of the contribution and funding requirements of the IRC and of
ERISA, and (ii) pay, or cause to be paid, to the PBGC in a timely manner,
without incurring any late payment or underpayment charge or penalty, all
premiums required pursuant to ERISA.

 

5.17.                 Designation of Unrestricted Subsidiaries; Redesignation of
Unrestricted Subsidiaries as Restricted Subsidiaries.

 

(a)               Unless designated as an Unrestricted Subsidiary pursuant to
this Section 5.17, each Subsidiary shall be classified as a Restricted
Subsidiary.

 

(b)               If Parent designates any Subsidiary as an Unrestricted
Subsidiary pursuant to paragraph (c) below, Parent shall be deemed to have made
an Investment in such Unrestricted Subsidiary in an amount equal to the fair
market value as of the date of such designation of the consolidated assets of
such Subsidiary.

 

(c)               Parent may designate, by written notice to Agent, any
Subsidiary to be an Unrestricted Subsidiary if (i) before and after giving
effect to such designation, no Default or Event of Default shall exist, (ii)
Parent shall be in pro forma compliance with the financial covenants set forth
in Section 7 both before and after giving effect to such designation, (iii) the
deemed Investment by Parent in such Unrestricted Subsidiary resulting from such
designation would be permitted to be made at the time of such designation under
Section 6.6 and (iv) such Subsidiary otherwise meets the requirements set forth
in the definition of "Unrestricted Subsidiary". Such written notice shall be
accompanied by a certificate of a Principal Financial Officer, certifying as to
the matters set forth in the preceding sentence.

 



-153-

 

 

(d)               Parent may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary if, after giving effect to such designation: (i) the
representations and warranties of the Loan Parties contained in each of the Loan
Documents are true and correct in all material respects (or, in the case of any
such representations and warranties that are qualified as to materiality in the
text thereof, such representations and warranties must be true and correct in
all respects) on and as of the date of such designation as if made on and as of
the date of such designation (or, if stated to have been made expressly as of an
earlier date, were true and correct in all material respects as of such date),
(ii) no Default or Event of Default would exist, (iii) any Indebtedness of such
Subsidiary (which shall be deemed to be incurred by a Restricted Subsidiary as
of the date of designation) is permitted to be incurred as of such date under
Section 6.1, (iv) any Liens on assets of such Subsidiary (which shall be deemed
to be created or incurred by a Restricted Subsidiary as of the date of
designation) are permitted to be created or incurred as of such date under
Section 6.4 and (v) Investments in or of such Subsidiary (which shall be deemed
to be created or incurred by a Restricted Subsidiary as of the date of
designation) are permitted to be created or incurred as of such date under
Section 6.6.

 

(e)               Any merger, consolidation or amalgamation of an Unrestricted
Subsidiary into a Restricted Subsidiary shall be deemed to constitute a
designation of such Unrestricted Subsidiary as a Restricted Subsidiary for
purposes of this Agreement and, as such, must be permitted by Section 5.17(d)
(in addition to Section 6.2 and any other relevant provisions herein).

 

(f)                Notwithstanding the foregoing or anything to the contrary
contained herein, no Borrower or Borrowing Base Loan Party may be designated as
an Unrestricted Subsidiary.

 

5.18                 UK Cash Management Provisions. (a) Subject to paragraph (b)
below, Parent and each Borrower will ensure that all of the proceeds of Accounts
of the UK Borrowing Base Loan Parties are deposited directly into segregated
Collection Accounts (which Collection Accounts shall be located in England or
any other jurisdiction satisfactory to Agent in its Permitted Discretion) only
containing the proceeds of the Accounts of the UK Borrowing Base Loan Parties,
in a manner that is satisfactory to Agent which Collection Accounts, for the
avoidance of doubt, shall not be used for general payment purposes.

 

(b)               In the event that the proceeds of any Account of the UK
Borrowing Base Loan Parities are deposited into an account other than a
Collection Account, the applicable UK Borrowing Base Loan Party shall hold those
proceeds on trust for Agent and as soon as practicable transfer such proceeds
into the Collection Account.

 

(c)               Agent shall be given sufficient access to each relevant
Collection Account to ensure that the provisions of Section 2.4(b)(iii)(A) are
capable of being complied with.

 



-154-

 

 

(d)               Parent and each Borrower will ensure that each of the
Collection Accounts of a UK Borrowing Base Loan Party is subject to a Blocked
Account Control Agreement or other equivalent arrangement with similar effect.
Any such Blocked Account Control Agreement or equivalent arrangement entered
into by UK Borrowing Base Loan Party shall (i) provide Agent with control over
such account, with such control being sufficient to obtain a "fixed charge" and
(ii) will require, at all times, that the only way funds may be withdrawn from
any such Collection Account is by (or on the authorization or instruction of)
Agent.

 

(e)               Parent and each Borrower acknowledge that Collection Accounts
of the UK Borrowing Base Loan Parties are, as of the Closing Date, denominated
in Dollars, Euros and Sterling, and may, after the Closing Date, be denominated
in additional currencies.  Parent and each Borrower authorize Agent in respect
of such Collection Accounts (i) pursuant to any withdrawal pursuant to clause
(d)(ii) above, to transfer such amounts on deposit in the Collection Accounts in
the applicable currency of the Collection Account to the applicable UK Borrowing
Base Loan Party's designated disbursement account at the discretion of Agent, or
(ii) at such time as such amounts on deposit in the Collection Accounts are to
be applied to the Obligations, to convert any such amounts not denominated in
Dollars to Dollars for such application.

 

5.19                 Collections; Cash Dominion.

 

(a)               Parent shall cause each Borrowing Base Loan Party (other than
the UK Borrowing Base Loan Parties who shall be subject to Section 5.18 above
and other than the BVI Borrowing Base Loan Parties) to (i) establish and
maintain cash management services of a type and on terms reasonably satisfactory
to Agent at one or more of the banks set forth on Schedule 5.19(a) (each a "BB
Controlled Account Bank"), and shall take reasonable steps to ensure that all of
its Account Debtors forward payment of the amounts owed by them directly to a
Deposit Account (that is not an Excluded Account) of such Borrowing Base Loan
Party (each, a "BB Controlled Account") (by wire transfer to the applicable BB
Controlled Account Bank or to a lockbox maintained by the applicable BB
Controlled Account Bank for deposit into such Deposit Account), and (ii) deposit
or cause to be deposited promptly, and in any event no later than the first
Business Day after the date of receipt thereof, all of their Accounts (including
those sent directly by their Account Debtors to a Borrowing Base Loan Party
other than the UK Borrowing Base Loan Parties and the BVI Borrowing Base Loan
Parties) and proceeds of other Revolver Facility Priority Collateral into a
Deposit Account (that is not an Excluded Account). Parent shall cause each BVI
Borrowing Base Loan Party and each other Loan Party that is not a Borrowing Base
Loan Party to (i) establish and maintain cash management services of a type and
on terms reasonably satisfactory to Agent at one or more of the banks set forth
on Schedule 5.19(b) (each a "BVI/LP Controlled Account Bank" and, together with
each BB Controlled Account Bank, the "Controlled Account Banks"), and shall take
reasonable steps to ensure that all of its Account Debtors (other than Account
Debtors who, in the ordinary course of business and consistent with past
practices prior to the commencement of the Chapter 11 Cases (x) remit payment to
a Specified Ineligible Deposit Account, as the result of goods or services being
provided in an Ineligible Jurisdiction, (y) remit payment to a Specified
Eligible Deposit Account, as the result of goods or services being provided in
an Eligible Jurisdiction, or (z) solely with respect to Account Debtors making
payments to Loan Parties that are not Borrowing Base Loan Parties, remit payment
to a Deposit Account that is an Excluded Account by virtue of the Global Cash
Account Carve Out, so long as, with respect to this clause (z) during any Cash
Dominion Period, Parent and each Borrower shall cause any amounts on deposit in
such Excluded Account to remain therein (subject to the requirements of the
Global Cash Account Carve Out), or be wired directly to the Agent's Account)
forward payment of the amounts owed by them directly to a Deposit Account (that
is not an Excluded Account) of the applicable Loan Parties (each, a "BVI/LP
Controlled Account" and, together with each BB Controlled Account, each a
"Controlled Account") (by wire transfer to the applicable BVI/LP Controlled
Account Bank or to a lockbox maintained by the applicable BVI/LP Controlled
Account Bank for deposit into such Deposit Account), and (ii) deposit or cause
to be deposited promptly, and in any event no later than the first Business Day
after the date of receipt thereof, all of their Accounts (including those sent
directly by their Account Debtors to a BVI Borrowing Base Loan Party or other
Loan Party that is not a Borrowing Base Loan Party) and proceeds of other
Revolver Facility Priority Collateral into a Deposit Account (that is not an
Excluded Account); provided that, with respect to this clause (ii), (A) to the
extent any such Accounts are remitted to the applicable Loan Party in an
Ineligible Jurisdiction as the result of goods or services being provided in an
Ineligible Jurisdiction or the proceeds of other Revolver Facility Priority
Collateral is located in an Ineligible Jurisdiction in each case in the ordinary
course of business and consistent with past practices prior to the commencement
of the Chapter 11 Cases, the applicable Loan Party shall deposit or cause to be
deposited promptly, and in any event no later than the first Business Day after
the date of receipt thereof, such amounts to a Specified Ineligible Deposit
Account, and (B) to the extent any such Accounts are remitted to the applicable
Loan Party in an Eligible Jurisdiction as the result of goods or services being
provided in an Eligible Jurisdiction or the proceeds of other Revolver Facility
Priority Collateral is located in an Eligible Jurisdiction in each case in the
ordinary course of business and consistent with past practices prior to the
commencement of the Chapter 11 Cases, the applicable Loan Party shall deposit or
cause to be deposited promptly, and in any event no later than the first
Business Day after the date of receipt thereof, such amounts to a Specified
Eligible Deposit Account.

 



-155-

 

 

(b)               Parent shall, and shall cause each Loan Party to cause each
bank or other financial institution in which a Loan Party maintains a Deposit
Account (other than an Excluded Account) to enter into a Deposit Account Control
Agreement (or foreign equivalent) with Agent and the L/C Facility Agent, in form
and substance reasonably satisfactory to Agent in order to give Agent Control
(subject to the terms of the Intercreditor Agreement) of each such Deposit
Account within sixty (60) days following the date hereof (or such later date as
may be agreed to by Agent in its sole discretion). In the case of deposits
maintained with Lenders, the terms of such letter shall be subject to the
provisions of this Agreement regarding setoffs.

 

(c)               If, during any Cash Dominion Period, Parent or any other Loan
Party has one or more Specified Eligible Deposit Accounts, Parent shall, or
shall cause such other Loan Party, as applicable, to provide every two weeks
(and, promptly, but in no event later than, two Business Days following the
first day of such Cash Dominion Period) a cash certificate (a "Foreign
Jurisdiction Cash Certificate") showing the balances of each Specified Eligible
Deposit Account and the balances of each Deposit Account that is an Excluded
Account by virtue of the Global Cash Account Carve Out. To the extent that the
aggregate balance of all amounts on deposit in Specified Eligible Deposit
Accounts set forth on any Foreign Jurisdiction Cash Certificate exceeds the then
unused capacity of the Global Cash Account Carve Out on the delivery date of
such Foreign Jurisdiction Cash Certificate (such excess, the "Required Excess
Amount"), the Agent may implement the Foreign Cash Dominion Reserve. During any
Cash Dominion Period, Parent shall not, and shall not permit any other Loan
Party to, transfer any amounts on deposit in a Specified Eligible Deposit
Account to any Restricted Subsidiaries that are not Loan Parties, or to any
Unrestricted Subsidiaries.

 



-156-

 

 

(d)               Each applicable Deposit Account Control Agreement shall
provide, among other things, that (A) the Controlled Account Bank or other
depository bank, as applicable, will comply with any instructions originated by
Agent directing the disposition of the funds in each Deposit Account (other than
an Excluded Account) without further consent by the applicable Loan Party, (B)
the Controlled Account Bank or other depository bank waives, subordinates, or
agrees not to exercise any rights of setoff or recoupment or any other claim
against Deposit Account (other than an Excluded Account) other than for payment
of its service fees and other charges directly related to the administration of
such Deposit Account and for returned checks or other items of payment, and (C)
upon the instruction of Agent (an "Activation Instruction"), subject to the
Intercreditor Agreement, the Controlled Account Bank or other depository
institution will forward by daily sweep all amounts in each such Deposit Account
to the Agent's Account. Agent agrees not to issue an Activation Instruction with
respect to any such Deposit Accounts unless a Cash Dominion Trigger Event has
occurred at the time such Activation Instruction is issued. Agent agrees to use
commercially reasonable efforts to rescind an Activation Instruction (the
"Rescission") after any Cash Dominion Period has ended.

 

(e)               So long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Administrative Borrower may amend Schedule
5.19(a) or Schedule 5.19(b) to add or replace a Controlled Account Bank and
shall upon such addition or replacement provide to Agent an amended Schedule
5.19(a) or Schedule 5.19(b), as applicable; provided, that (A) such prospective
Controlled Account Bank shall be reasonably satisfactory to Agent, and (B) prior
to, or substantially contemporaneously with, the time of the opening of such
replacement account for a Deposit Account, the applicable Loan Party and such
prospective Controlled Account Bank or other financial institution shall have
executed and delivered to Agent a Deposit Account Control Agreement in
accordance with clause (d) above.

 

5.20.                Compliance with the Swiss Non-Bank Rules.

 

(a)               Each Swiss Loan Party shall comply with the Swiss Non-Bank
Rules; provided, however, that a Swiss Loan Party shall not be in breach of this
covenant if the permitted number of Swiss Non-Qualifying Lenders is exceeded
solely by reason of:

 

(i)                 a failure by one or more Lenders or Participants to comply
with their obligations under Section 13.1 or 17.17;

 

(ii)                a confirmation made by one or more Lenders or Participants
to be one single Swiss Non-Qualifying Lender is incorrect;

 



-157-

 

 

(iii)            one or more Lenders or Participants ceasing to be a Swiss
Qualifying Lender (to the extent such Lender or Participant is confirmed to be a
Swiss Qualifying Lender) as a result of any change after the date it became a
Lender (or Participant) under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty or any published practice
or published concession of any relevant taxing authority; or

 

(iv)            an assignment or participation of any Commitments under this
Agreement to a Swiss Non-Qualifying Lender after the occurrence of an Event of
Default.

 

(b)               For the purposes of this Section 5.20, each Swiss Loan Party
shall assume that the aggregate number of Lenders or Participants under this
Agreement which are Swiss Non-Qualifying Lenders is ten (10).

 

5.21.                 Centre of Main Interest. For the purposes of the
Insolvency Regulation, the "centre of main interests" of any Loan Party
incorporated in the Netherlands, is situated in its jurisdiction of
incorporation and it has no "establishment" (as that term is used in Article
2(10) of the Insolvency Regulation) in any other jurisdiction.

 

5.22.                Dutch Fiscal Unity. Other than with the prior written
consent of Agent, a Loan Party shall not form part of any fiscal unity (fiscale
eenheid) for Dutch tax purposes, unless such fiscal unity shall consist only of
Loan Parties and/or Restricted Subsidiaries.

 

5.23.                 Tax Residency. Each Loan Party organized under the laws of
the Netherlands is resident for tax purposes in the Netherlands only and does
not have a permanent establishment or other taxable presence outside the
Netherlands, unless with the prior written consent of Agent.

 

6.NEGATIVE COVENANTS.

 

Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and the payment in full of the
Obligations:

 

6.1.                  Indebtedness. Parent shall not, and shall not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)               the Obligations;

 

(b)               the L/C Facility Obligations and Permitted Refinancing
Indebtedness in respect thereof; provided that the aggregate principal amount of
such Indebtedness (including undrawn or available committed amounts thereunder,
taken together, shall not exceed $220,000,000 at any time outstanding;

 

(c)               Permitted Existing Indebtedness and Permitted Refinancing
Indebtedness in respect thereof;

 

(d)               Indebtedness arising from intercompany loans and advances
owing by (i) any Loan Party to any other Loan Party, (ii) a Restricted
Subsidiary that is not a Loan Party to another Restricted Subsidiary that is not
a Loan Party, (iii) any Loan Party (other than Parent) to a Restricted
Subsidiary that is not a Loan Party or an Unrestricted Subsidiary, so long as
the parties thereto are party to the Intercompany Subordination Agreement, (iv)
a Restricted Subsidiary that is not a Loan Party to a Loan Party, so long as in
the case of any such loan made pursuant to this clause (iv) (A) the aggregate
amount of all such loans (by type, not by the borrower) made from and after the
Closing Date, together with all such loans made from and after the Closing Date
pursuant to clause (v) below, does not exceed $55,000,000 outstanding at any one
time, (B) at the time of the making of such loan, no Event of Default has
occurred and is continuing or would result therefrom, and (C) no Covenant
Trigger Event shall have occurred or be continuing immediately after giving
effect to each such loan, and (v) a Restricted Subsidiary that is not a Loan
Party to an Unrestricted Subsidiary, so long as in the case of any such loan
made pursuant to this clause (v) (A) the aggregate amount of all such loans (by
type, not by the borrower) made from and after the Closing Date, together with
all such loans made from and after the Closing Date pursuant to clause (iv)
above, does not exceed $55,000,000 outstanding at any one time, (B) at the time
of the making of such loan, no Event of Default has occurred and is continuing
or would result therefrom, and (C) no Covenant Trigger Event shall have occurred
or be continuing immediately after giving effect to each such loan;

 



-158-

 

 

(e)               the Unsecured Notes;

 

(f)                Indebtedness in the form of Permitted Intercompany Treasury
Management Transactions; provided that in the case of any transaction involving
assets of the type included in the Borrowing Base with a net book value in
excess of $20,000,000 (taken together, in each case to the extent related to
assets of the type included in the Borrowing Base, with any sale or other
transfer of such assets in connection with Permitted Factoring Transactions,
movement of such assets of the type described in Section 5.14, other
Indebtedness of the type described in this Section 6.1(f) that involves such
assets, Disposition of the types described in the last paragraph of Section 6.5
that involves such assets, Investment of the type described in Section 6.6(n)
that involves such assets and Restricted Payment of the type described in
Section 6.8(k) that involves such assets, in each case made during such month
or, if applicable, since the date of the most recently delivered Borrowing Base
Certificate during such month), the Administrative Borrower shall deliver an
updated Borrowing Base Certificate to Agent within three Business Days after the
consummation of such transaction reflecting the removal of such assets from the
Borrowing Base (or other applicable adjustment, if any), and such transaction
shall be permitted only to the extent no Overadvance results therefrom;

 

(g)               unsecured guarantees with respect to Indebtedness of any Loan
Party or one of its Restricted Subsidiaries, to the extent that the Person that
is obligated under such guaranty could have incurred such underlying
Indebtedness;

 

(h)               Indebtedness in the form of Permitted Intercompany Specified
Transactions, so long as at the time of incurrence (i) no Default or Event of
Default then exists or would arise as a result of the applicable transaction and
(ii) Excess Availability (exclusive of any availability created pursuant to
clause (g) of the definition of Joint Borrowing Base) immediately after giving
effect to such proposed payment is not less than $35,000,000;

 



-159-

 

 

(i)                 Indebtedness of Restricted Subsidiaries in respect of
overdrafts, working capital borrowings and facilities, short term loans and cash
management requirements (and Guarantees thereof) that, in each case, are
required to be repaid or are repaid within 30 days following the incurrence
thereof (which Indebtedness may be continuously rolled-over for successive
30-day periods); provided that the aggregate outstanding amount of such
Indebtedness does not at any time exceed $200,000,000, and such Indebtedness is
not secured by Revolver Facility Priority Collateral;

 

(j)                 unsecured Specified Senior Indebtedness; provided that (i)
as a condition to incurring any such Specified Senior Indebtedness, (A) no
Default or Event of Default shall have occurred and be continuing at the time of
and immediately after giving pro forma effect to the incurrence of such
Indebtedness, (B) the aggregate principal amount of all Indebtedness incurred
pursuant to this Section 6.1(j) would not exceed $200,000,000 at any time and
(C) after giving pro forma effect to the incurrence of such Indebtedness, the
Leverage Ratio (calculated as of the last day of the most recently ended period
for which financial statements are available as if such Indebtedness had been
incurred on the last day of such period) would not exceed 4.25 to 1.00, if such
Indebtedness is incurred on or prior to the second anniversary of the Closing
Date, and 3.75 to 1.00 if such Indebtedness is incurred at any time thereafter,
and (ii) as of the date of incurrence, such Indebtedness shall have a stated
maturity date no sooner than 91 days after the latest to occur of (A) the
Maturity Date and (B) the L/C Facility Maturity Date;

 

(k)               unsecured Indebtedness incurred by a Loan Party or Restricted
Subsidiary; provided that (i) no Default or Event of Default shall have occurred
and be continuing at the time of and immediately after giving effect to the
incurrence of such Indebtedness, (ii) after giving pro forma effect to the
incurrence of such Indebtedness, the Leverage Ratio (calculated as of the last
day of the most recently ended period for which financial statements are
available as if such Indebtedness had been incurred on the last day of such
period) would not exceed 4.25 to 1.00, if such Indebtedness is incurred on or
prior to the second anniversary of the Closing Date, and 3.75 to 1.00 if such
Indebtedness is incurred at any time thereafter (calculated as of the last day
of the most recently ended testing period for which financial statements are
available as if such Indebtedness had been incurred on the last day of such
testing period) and (iii) except with respect to Indebtedness in an aggregate
amount not to exceed $45,000,000, as of the date of incurrence, such
Indebtedness shall have a stated maturity date no sooner than 91 days after the
latest to occur of (A) the Maturity Date and (B) the L/C Facility Maturity Date;

 

(l)                 unsecured Subordinated Indebtedness of any Loan Party (other
than Subordinated Indebtedness consisting of Guarantees by any Loan Party of
Indebtedness incurred pursuant to Section 6.1(c), Section 6.1(j) or Section
6.1(k)); provided that (i) no Default or Event of Default shall have occurred
and be continuing at the time of and immediately after giving effect to the
incurrence of such Indebtedness, and (ii) as of the date of incurrence, such
Indebtedness shall have a stated maturity date no sooner than 91 days after the
latest to occur of (A) the Maturity Date and (B) the L/C Facility Maturity Date;

 

(m)             Indebtedness of Parent or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capitalized Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness incurred pursuant to this Section 6.1(m) shall not at any time
exceed $175,000,000;

 



-160-

 

 

(n)               Indebtedness incurred to finance insurance premiums of any
Restricted Subsidiary in the ordinary course of business in an aggregate
principal amount not to exceed the amount of such insurance premiums;

 

(o)               indemnification, adjustment of purchase price, earn-out or
similar obligations (including any earn-out obligations), in each case, incurred
or assumed in connection with any acquisition or Disposition otherwise permitted
hereunder of any business or assets of Parent and any Restricted Subsidiary or
Equity Interests of a Subsidiary, other than guarantees of Indebtedness incurred
by any Person acquiring all or any portion of such business, assets or Equity
Interests for the purpose of financing or in contemplation of any such
acquisition;

 

(p)               other Indebtedness in an aggregate principal amount at any
time outstanding pursuant to this Section 6.1(p) not in excess of $10,000,000;

 

(q)               non-contingent reimbursement obligations of Parent and its
Restricted Subsidiaries in respect of letters of credit, bank guaranties,
bankers' acceptances, bid bonds, surety bonds, performance bonds, customs bonds,
advance payment bonds and similar instruments;

 

(r)                Indebtedness of any Loan Party; provided that (i) no Default
or Event of Default shall have occurred and be continuing at the time of and
immediately after giving effect to the incurrence of such Indebtedness, (ii) as
of the date of incurrence, such Indebtedness shall have a stated maturity date
no sooner than 91 days after the latest to occur of (A) the Maturity Date and
(B) the L/C Facility Maturity Date, (iii) such Indebtedness shall not provide
for any of principal or any scheduled or mandatory prepayments or redemptions on
any date sooner than 91 days after the latest to occur of (A) the Maturity Date
and (B) the L/C Facility Maturity Date (other than any change of control or
customary acceleration rights after an event of default); (iv) any secured
Indebtedness incurred pursuant to this Section 6.1(r) may only be secured by a
junior lien on the Collateral and the holder of such Indebtedness (or an agent
or representative in respect thereof) shall have entered into a customary
intercreditor agreement in form and substance reasonably satisfactory to Agent,
and (v) the aggregate principal amount of all Indebtedness incurred pursuant to
this Section 6.1(r) would not exceed $500,000,000 at any time; and

 

(s)                support, reimbursement, hold harmless, indemnity and similar
letters or agreements provided by, or entered into solely between, Parent and/or
any of its Restricted Subsidiaries (whether before, simultaneous with, or after
the Closing Date), but only to the extent any such letters or agreements both
(i) relate to the guarantee of Obligations and/or pledge of assets by Parent
and/or any Restricted Subsidiary under a Loan Document and (ii) do not modify,
limit or otherwise adversely affect any obligation of any Guarantor or pledgor
of assets to a Lender or Agent (or any rights a Lender or Agent has under the
Loan Documents).

 



-161-

 

 

For purposes of this Section 6.1, any payment by Parent or any Restricted
Subsidiary of any interest on any Indebtedness in kind (by adding the amount of
such interest to the principal amount of such Indebtedness) shall be deemed to
be an incurrence of Indebtedness.

 

6.2.                   Fundamental Changes.

 

(a)               Parent shall not, and shall not permit any Restricted
Subsidiary to, merge into or consolidate or amalgamate with any other Person, or
permit any other Person to merge into or consolidate or amalgamate with it,
except that, if at the time thereof and immediately after giving effect thereto
no Default or Event of Default shall have occurred and be continuing, any Person
may merge, consolidate or amalgamate with (i) any Loan Party or Restricted
Subsidiary or (ii) any non-Affiliate to facilitate any acquisition or
Disposition otherwise permitted by the Loan Documents; provided that, in the
case of each of clauses (i) and (ii), each of the following conditions must be
met: (A) if such merger, consolidation or amalgamation involves Parent, a
Borrower or any Borrowing Base Loan Party, then Parent or a Borrower or
Borrowing Base Loan Party, as applicable, shall be the surviving or continuing
Person; and (B) other than in the case of facilitating a Disposition otherwise
permitted by the Loan Documents, if such merger, consolidation or amalgamation
involves any other Loan Party, a Loan Party shall be the surviving or continuing
Person; provided further that, in each case, any such merger, consolidation or
amalgamation involving a Person that is not a Wholly-Owned Subsidiary
immediately prior to such merger, consolidation or amalgamation shall not be
permitted unless it is also permitted by Section 6.6 and, in the case of a
Person that is an Unrestricted Subsidiary immediately prior to such merger,
consolidation or amalgamation, Section 5.17.

 

(b)               Notwithstanding the foregoing provisions, this Section 6.2
shall not prohibit any Redomestication; provided that (i) in the case of a
Redomestication of Parent of the type described in clause (a) of the definition
thereof, the Surviving Person shall (A) execute and deliver to Agent an
instrument, in form and substance reasonably satisfactory to Agent, whereby such
Surviving Person shall become a party to this Agreement and the applicable
Guaranty Agreement and assume all rights and obligations of Parent hereunder and
thereunder and (B) deliver to Agent one or more opinions of counsel in form,
scope and substance reasonably satisfactory to Agent, (ii) in the case of a
Redomestication of Parent of the type described in clause (b) of the definition
thereof in which the Person formed pursuant to such Redomestication is a
different legal entity than Parent, the Person formed pursuant to such
Redomestication shall (A) execute and deliver to Agent an instrument, in form
and substance reasonably satisfactory to Agent, whereby such Person shall become
a party to this Agreement and the applicable Guaranty Agreement and assume all
rights and obligations of such Loan Party hereunder and thereunder and
(B) deliver to Agent one or more opinions of counsel in form, scope and
substance reasonably satisfactory to Agent, and (iii) Agent shall have completed
(A) Patriot Act searches, OFAC/PEP searches and customary individual background
checks for each applicable Person and (B) customary certificates regarding
beneficial ownership or control in connection with applicable "beneficial
ownership" rules and regulations in respect of the Loan Parties, in each case,
the results of which shall be satisfactory to Agent.

 



-162-

 

 

(c)               Parent shall not, and shall not permit any Restricted
Subsidiary to, wind up, liquidate or dissolve; provided that, if at the time
thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing, (i) any Restricted Subsidiary
that is not a Loan Party may wind up, liquidate or dissolve if Parent determines
in good faith that such winding up, liquidation or dissolution is in the best
interests of Parent and its other Restricted Subsidiaries and is not materially
disadvantageous to the Lenders and (ii) any Loan Party (other than Parent, any
Borrower or any Borrowing Base Loan Party) may wind up, liquidate or dissolve if
(A) the owner of all of the Equity Interests of such Person immediately prior to
such event shall be a Wholly-Owned Subsidiary of Parent that is organized in a
Specified Jurisdiction; and (B) if such owner is not then a Loan Party, such
owner shall execute and deliver to Agent (1) a guaranty of the Obligations in
form and substance reasonably satisfactory to Agent, (2) an opinion, reasonably
satisfactory in form, scope and substance to Agent, of counsel reasonably
satisfactory to Agent, addressing such matters in connection with such event as
Agent or any Lender may reasonably request, (3) the Collateral Documents (or
such similar Collateral Documents as are necessary in the reasonable discretion
of Agent for such Person to comply with Section 5.11) and (4) such other
documentation as Agent may reasonably request.

 

6.3.                  Material Change in Business. Parent and its Restricted
Subsidiaries (taken as a whole) shall not engage in any material business
substantially different from those businesses of Parent and its Subsidiaries
described in the Form 10-K of Parent for the Fiscal Year ended December 31,
2018, as filed with the SEC, and any businesses reasonably related, ancillary or
complementary thereto.

 

6.4.                  Liens. Parent shall not, and shall not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:

 

(a)               Liens created pursuant to any Loan Document;

 

(b)               Liens arising under the L/C Facility Loan Documents that
secure the L/C Facility Obligations; provided that such Liens shall at all times
be subject to the terms of the Intercreditor Agreement;

 

(c)               Permitted Encumbrances;

 

(d)               any Lien on any property or asset of Parent or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.4 to this
Agreement; provided that (i) such Lien shall not apply to any other property or
asset of Parent or any Restricted Subsidiary and (ii) such Lien shall secure
only those obligations that it secures on the date hereof and Permitted
Refinancing Indebtedness in respect thereof;

 

(e)               precautionary Liens on Receivables and Receivables Related
Security arising in connection with Permitted Factoring Transactions;

 



-163-

 

 

(f)                Liens on cash and Cash Equivalents (and deposit accounts in
which such cash and Cash Equivalents are held), granted in the ordinary course
of business and consistent with past practices prior to the commencement of the
Chapter 11 Cases, to secure obligations (contingent or otherwise) in respect of
letters of credit or letter of credit facilities, bank guarantees or bank
guarantee facilities, bid bonds, surety bonds, performance bonds, customs bonds,
advance payment bonds and similar instruments and facilities permitted under
this Agreement, so long as such Liens are granted or otherwise provided at a
time that no Cash Dominion Trigger Event shall have occurred and be continuing;

 

(g)               Liens in accordance with, and securing Indebtedness permitted
by, Sections 6.1(r); and

 

(h)               Liens on assets so long as the aggregate principal amount of
the Indebtedness and other obligations secured by such Liens does not at any
time exceed $15,000,000.

 

6.5.                   Asset Dispositions. Parent shall not, and shall not
permit any Restricted Subsidiary to, Dispose of any assets to any Person, except
that (subject to the last sentence of Section 5.19(c) during a Cash Dominion
Period):

 

(a)               any Loan Party may Dispose of assets to any other Loan Party
that is a Wholly-Owned Subsidiary;

 

(b)               any Restricted Subsidiary that is not a Loan Party may Dispose
of assets to any Loan Party;

 

(c)               any Loan Party may Dispose of assets to any other Loan Party
that is not a Wholly-Owned Subsidiary and any Restricted Subsidiary; provided
that the aggregate value of all assets Disposed of in reliance on this Section
6.5(c) (net of the value of any such assets subsequently transferred to any Loan
Party by any Loan Party that is not a Wholly-Owned Subsidiary) since the Closing
Date, shall not exceed $25,000,000 plus up to an additional $25,000,000 so long
as, at the time of such Disposition, the Payment Conditions are satisfied;

 

(d)               any Specified Disposition shall be permitted;

 

(e)               Parent and its Restricted Subsidiaries may Dispose of
inventory or Dispose of obsolete or worn-out property, in each case, in the
ordinary course of business;

 

(f)                Parent and its Restricted Subsidiaries may make Investments
permitted by Section 6.6 and Restricted Payments permitted by Section 6.8, in
each case to the extent constituting Dispositions;

 

(g)               any Disposition of Receivables and Receivables Related
Security in connection with any Permitted Factoring Transaction shall be
permitted, and any Permitted Customer Notes Disposition shall be permitted;

 



-164-

 

 

(h)               any Disposition of assets resulting from a casualty event or
condemnation proceeding, expropriation or other involuntary taking by a
Governmental Authority shall be permitted;

 

(i)                 Parent and its Restricted Subsidiaries may grant in the
ordinary course of business any license of Intellectual Property that does not
interfere in any material respect with the business of Parent or any of its
Restricted Subsidiaries;

 

(j)                 Parent and its Restricted Subsidiaries may Dispose of assets
so long as (i) at the time thereof and immediately after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing, (ii) at
least 75% of the consideration received in respect of such Disposition shall be
cash or Cash Equivalents, (iii) the consideration received in respect of such
Disposition shall be equal to or greater than the fair market value of the
assets subject to such Disposition (as reasonably determined by a Principal
Financial Officer of Parent, and if requested by Agent, Parent shall deliver a
certificate of a Principal Financial Officer of Parent certifying as to the
foregoing) and (iv) the Payment Conditions are satisfied;

 

(k)               Dispositions of surplus property in the ordinary course of
business shall be permitted so long as the aggregate fair market value of all
such surplus property Disposed of pursuant to this Section 6.5(k) does not
exceed (i) $35,000,000 from the Closing Date through December 31, 2020, (ii)
$30,000,000 during the Fiscal Year ending December 31, 2021, and (iii)
$25,000,000 during any Fiscal Year thereafter;

 

(l)                 Dispositions of equipment in the ordinary course of business
the proceeds of which are reinvested in the acquisition of other equipment of
comparable value and useful in the business of Parent and its Restricted
Subsidiaries within 180 days of such Disposition shall be permitted;

 

(m)             leases of real or personal property in the ordinary course of
business shall be permitted;

 

(n)               Permitted Intercompany Treasury Management Transactions;

 

(o)               Dispositions constituting Permitted Intercompany Specified
Transactions, so long as at the time of such Disposition (i) no Default or Event
of Default then exists or would arise as a result of the applicable transaction
and (ii) Excess Availability (exclusive of any availability created pursuant to
clause (g) of the definition of Joint Borrowing Base) immediately after giving
effect to such proposed Disposition is not less than $35,000,000; and

 

(p)               Parent and its Restricted Subsidiaries may Dispose of any
personal or real property with a fair market value not in excess of $2,500,000
in any Fiscal Year;

 

provided that in the case of any Disposition in excess of a net book value of
$20,000,000 (taken together, in each case to the extent related to assets of the
type included in the Borrowing Base, with any sale or transfer of such assets in
connection with Permitted Factoring Transactions, movement of assets of the type
described in Section 5.14, Indebtedness of the type described in Section 6.1(f)
that involves such assets, other Disposition of the type described in this
paragraph, Investment of the type described in Section 6.6(n) that involves such
assets and Restricted Payment of the type described in Section 6.8(k) that
involves such assets, in each case made during such month or, if applicable,
since the date of the most recently delivered Borrowing Base Certificate during
such month) made by a Borrowing Base Loan Party described in clause (a), (c),
(d), (j), (k), (n), (o) or (p) of this Section 6.5 of assets of the type
included in a Borrowing Base, the Administrative Borrower shall deliver an
updated Borrowing Base Certificate to Agent within three Business Days after the
consummation of such Disposition reflecting the removal of such assets from the
Borrowing Base (or other applicable adjustment, if any), and such Disposition
shall be permitted only to the extent no Overadvance results therefrom.

 



-165-

 

 

6.6.                   Investments. Parent shall not, and shall not permit any
Restricted Subsidiary to, make any Investments in any Person, except (subject to
the last sentence of Section 5.19(c) during a Cash Dominion Period):

 

(a)               Cash Equivalents;

 

(b)               Permitted Acquisitions;

 

(c)               (i) Investments in Subsidiaries in existence on the Closing
Date and  (ii)other Investments in existence on the Closing Date and described
on Schedule 6.6 to this Agreement and any renewal or extension of any such
Investments that does not increase the amount of the Investment being renewed or
extended as determined as of such date of renewal or extension;

 

(d)               Investments by any Loan Party in any other Loan Party that is
a Wholly-Owned Subsidiary;

 

(e)               Investments by any Restricted Subsidiary that is not a Loan
Party in any Loan Party and any Restricted Subsidiary;

 

(f)                (i) Investments in Unrestricted Subsidiaries, and (ii)
Investments by any Loan Party in any Loan Party that is not a Wholly-Owned
Subsidiary and any Restricted Subsidiary; provided that the aggregate amount of
all Investments made pursuant to this Section 6.6(f) and then outstanding since
the Closing Date, shall not exceed $25,000,000;

 

(g)               accounts receivable arising in the ordinary course of
business, and Investments received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, and other disputes with, customers and suppliers to the extent
reasonably necessary in order to prevent or limit loss;

 

(h)               Investments by any Loan Party or Restricted Subsidiary in
overnight time deposits in Argentina; provided that the aggregate outstanding
amount of such Investments shall not exceed $10,000,000 at any time outstanding;

 

(i)                 subject to the limitations set forth in clauses (d), (e) and
(f) of this Section, Guarantees permitted by Section 6.1;

 



-166-

 

 

(j)                 Investments received in consideration for a Disposition
permitted by Section 6.5;

 

(k)               loans or advances to directors, officers and employees of any
Restricted Subsidiary for expenses or other payments incident to such Person's
employment or association with any Restricted Subsidiary; provided that the
aggregate outstanding amount of such advances and loans shall not exceed
$2,500,000 at any time outstanding;

 

(l)                 Investments evidencing the right to receive a deferred
purchase price or other consideration for the Disposition of Receivables and
Receivables Related Security in connection with any Permitted Factoring
Transaction;

 

(m)             Investments consisting of Hedge Agreements permitted under
Section 6.7;

 

(n)               Permitted Intercompany Treasury Management Transactions;
provided that in the case of any transaction involving assets of the type
included in the Borrowing Base with a net book value in excess of $20,000,000
(taken together, in each case to the extent related to assets of the type
included in the Borrowing Base, with any sale or other transfer of such assets
in connection with Permitted Factoring Transactions, movement of assets of the
type described in Section 5.14, Indebtedness of the type described in Section
6.1(f) that involves such assets, Disposition of the types described in the last
paragraph of Section 6.5 that involves such assets, other Investment of the type
described in this Section 6.6(n) that involves such assets and Restricted
Payment of the type described in Section 6.8(k) that involves such assets, in
each case made during such month or, if applicable, since the date of the most
recently delivered Borrowing Base Certificate during such month), the
Administrative Borrower shall deliver an updated Borrowing Base Certificate to
Agent within three Business Days after the consummation of such transaction
reflecting the removal of such assets from the Borrowing Base (or other
applicable adjustment, if any), and such transaction shall be permitted only to
the extent no Overadvance results therefrom;

 

(o)               Investments constituting Permitted Intercompany Specified
Transactions, so long as at the time of such Investment (i) no Default or Event
of Default then exists or would arise as a result of the applicable transaction
and (ii) Excess Availability (exclusive of any availability created pursuant to
clause (g) of the definition of Joint Borrowing Base) immediately after giving
effect to such proposed Investment is not less than $35,000,000; and

 

(p)               other Investments so long as the Payment Conditions are
satisfied.

 

For purposes of determining the amount of any Investment, such amount shall be
deemed to be the amount of such Investment when made, purchased or acquired
(without adjustment for subsequent increases or decreases in the value of such
Investment).

 

6.7.                  Hedge Agreements. Parent shall not, and shall not permit
any Restricted Subsidiary to, enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which Parent or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of Parent or any of its Restricted Subsidiaries), including to hedge
or mitigate foreign currency and commodity price risks to which Parent or any
Restricted Subsidiary has actual exposure, and (b) Hedge Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of Parent or any
Restricted Subsidiary.

 



-167-

 

 

6.8.                  Restricted Payments. Parent shall not, and shall not
permit any Restricted Subsidiary to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (subject to the last
sentence of Section 5.19(c) during a Cash Dominion Period):

 

(a)               Parent may declare and pay dividends on its Equity Interests
payable solely in additional Equity Interests (other than Disqualified Equity
Interests);

 

(b)               Parent and its Restricted Subsidiaries may make Restricted
Payments in exchange for, or out of the proceeds received from, any
substantially concurrent issuance (other than to a Subsidiary) of additional
Equity Interests of Parent (other than Disqualified Equity Interests);

 

(c)               (i) Restricted Subsidiaries that are Wholly-Owned Subsidiaries
and Loan Parties may declare and pay dividends or make other distributions on
account of their Equity Interests so long as, if a Loan Party is making such
payment or distribution, the ultimate recipient of such payment or distribution
(directly or indirectly, with receipt occurring substantially contemporaneously
with the making of such payment or distribution) is a Loan Party, and
(ii) Restricted Subsidiaries that are not Loan Parties or Wholly-Owned
Subsidiaries satisfying the requirements of clause (i) immediately above may pay
dividends or make other distributions on account of, and make payments on
account of the purchase, redemption, acquisition, cancellation or termination
of, their Equity Interests ratably (or more favorably to a Restricted
Subsidiary), so long as the Payment Conditions have been satisfied;

 

(d)               Parent and its Restricted Subsidiaries may make any payments
under this Agreement and the L/C Facility Credit Agreement in accordance with
the terms hereof and thereof;

 

(e)               so long as no Default or Event of Default has occurred and is
continuing at the time thereof or immediately after giving effect thereto and
the Payment Conditions are satisfied, Parent and its Restricted Subsidiaries may
(i) Redeem any Unsecured Notes or other senior notes, in each case, that have a
stated maturity date prior to the Maturity Date and (ii) Redeem any Unsecured
Notes or other senior notes, in each case, with the proceeds of (A) Permitted
Refinancing Indebtedness or (B) Indebtedness incurred under Section 6.1(j), (k),
(l) or (r);

 

(f)                Parent and its Restricted Subsidiaries may redeem, repurchase
or otherwise acquire or retire for value Equity Interests of Parent or any
Restricted Subsidiary held by officers, directors or employees or former
officers, directors or employees (or their transferees, estates or beneficiaries
under their estates), either (i) upon any such individual's death, disability,
retirement, severance or termination of employment or service or (ii) pursuant
to any equity subscription agreement, stock option agreement, restricted stock
agreement, restricted stock unit agreement, stockholders' agreement or similar
agreement; provided, in any case, that the aggregate cash consideration paid for
all such redemptions, repurchases or other acquisitions or retirements shall not
exceed $10,000,000 during any calendar year;

 



-168-

 

 

(g)               Parent and each Restricted Subsidiary may consummate (i)
repurchases, redemptions or other acquisitions or retirements for value of
Equity Interests deemed to occur upon the exercise of stock options, warrants,
rights to acquire Equity Interests or other convertible securities to the extent
such Equity Interests represent a portion of the exercise or exchange price
thereof; provided that any such repurchases, redemptions, acquisitions or
retirements that are from any Person other than Parent and its Subsidiaries
shall be cashless, and (ii) any repurchases, redemptions or other acquisitions
or retirements for value of Equity Interests made or deemed to be made in lieu
of withholding Taxes in connection with any exercise, vesting, settlement or
exchange, as applicable, of stock options, warrants, restricted stock,
restricted stock units or other similar rights;

 

(h)               Parent and each Restricted Subsidiary may make payments of
cash in lieu of issuing fractional Equity Interests;

 

(i)                 Restricted Subsidiaries that are not Wholly-Owned
Subsidiaries may make payments or distributions to dissenting stockholders
pursuant to applicable law in connection with a merger, consolidation or
transfer of assets that complies with the provisions of Sections 6.2 or 6.5;

 

(j)                 Restricted Payments constituting Permitted Intercompany
Specified Transactions, so long as at the time of such Restricted Payment (i) no
Default or Event of Default then exists or would arise as a result of the
applicable transaction and (ii) Excess Availability (exclusive of any
availability created pursuant to clause (g) of the definition of Joint Borrowing
Base) immediately after giving effect to such proposed Restricted Payment is not
less than $35,000,000;

 

(k)               Restricted Payments constituting Permitted Intercompany
Treasury Management Transactions; provided that in the case of any transaction
involving assets of the type included in the Borrowing Base with a net book
value in excess of $20,000,000 (taken together, in each case to the extent
related to assets of the type included in the Borrowing Base, with any sale or
other transfer of such assets in connection with Permitted Factoring
Transactions, movement of assets of the type described in Section 5.14,
Indebtedness of the type described in Section 6.1(f) that involves such assets,
Disposition of the types described in the last paragraph of Section 6.5 that
involves such assets, Investment of the type described in this Section 6.6(n)
that involves such assets and other Restricted Payment of the type described in
this Section 6.8(k) that involves such assets, in each case made during such
month or, if applicable, since the date of the most recently delivered Borrowing
Base Certificate during such month), the Administrative Borrower shall deliver
an updated Borrowing Base Certificate to Agent within three Business Days after
the consummation of such transaction reflecting the removal of such assets from
the Borrowing Base (or other applicable adjustment, if any), and such
transaction shall be permitted only to the extent no Overadvance results
therefrom;

 



-169-

 

 

(l)                 Parent and its Restricted Subsidiaries may make other
Restricted Payments, provided that the Payment Conditions are satisfied; and

 

(m)             Parent and its Restricted Subsidiaries may repay or prepay
intercompany loans or advances (i) owing to any Loan Party, (ii) owing by any
Restricted Subsidiary that is not a Loan Party to any Restricted Subsidiary (and
Restricted Subsidiaries that are not Loan Parties may otherwise make Restricted
Payments to other Restricted Subsidiaries that are not Loan Parties), and (iii)
in any other circumstance, provided that in the case of this clause (iii), the
Payment Conditions are satisfied.

 

6.9.                   Status as a Holding Company. Parent shall not have any
operating assets or engage in any business other than any customary business of
a holding company and ordinary course business operations of Parent in existence
prior to the Closing Date.

 

6.10.                 Limitations on Transactions with Affiliates. Parent shall
not, and shall not permit any Restricted Subsidiary to, directly or indirectly,
conduct any business or enter into, renew, extend or permit to exist any
transaction or series of related transactions (including any purchase, sale,
lease or other exchange of property or the rendering of any service) with any
Affiliate that is not either (a) Parent or one of Parent's Restricted
Subsidiaries, or (b) Weatherford\Al-Rushaid Limited or Weatherford Saudi Arabia
Limited, other than on fair and reasonable terms (taking all related
transactions into account and considering the terms of such related transactions
in their entirety) substantially as favorable to Parent or such Restricted
Subsidiary, as the case may be, as would be available in a comparable arm's
length transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, the restrictions set forth in this covenant shall not apply to
(i) Investments in Unrestricted Subsidiaries permitted by Section 6.6; (ii) the
payment of reasonable and customary regular fees to directors of a Loan Party or
a Restricted Subsidiary of such Loan Party who are not employees of such Loan
Party; (iii) loans and advances permitted hereby to officers and employees of a
Loan Party and its respective Restricted Subsidiaries for travel, entertainment
and moving and other relocation expenses made in direct furtherance and in the
ordinary course of business of a Loan Party and its Restricted Subsidiaries;
(iv) any other transaction with any employee, officer or director of a Loan
Party or any of its Restricted Subsidiaries pursuant to employee benefit,
compensation or indemnification arrangements entered into in the ordinary course
of business and approved by, as applicable, the Board of Directors of such Loan
Party or the Board of Directors of such Restricted Subsidiary permitted by this
Agreement; and (v) non-exclusive licenses of patents, copyrights, trademarks,
trade secrets and other intellectual property.

 

6.11.                 Restrictive Agreements. Parent shall not, and shall not
permit any Restricted Subsidiary to, directly or indirectly, enter into, incur,
create or permit to exist any Restrictive Agreement, except for:

 

(a)               limitations or restrictions contained in any Loan Document,
any of the L/C Facility Loan Documents and the Unsecured Notes Indenture;

 

(b)               limitations or restrictions existing under or by reason of any
applicable law;

 



-170-

 

 

(c)               customary restrictions with respect to any Restricted
Subsidiary or any of its assets contained in any agreement for the Disposition
of a material portion of the Equity Interests of, or any of the assets of, such
Restricted Subsidiary pending such Disposition; provided that such restrictions
apply only to the Restricted Subsidiary that is, or assets that are, the subject
of such Disposition and such Disposition is permitted hereunder;

 

(d)               limitations or restrictions contained in contracts and
agreements outstanding on the Closing Date and renewals, extensions,
refinancings or replacements thereof identified on Schedule 6.11 to this
Agreement; provided that the foregoing restrictions set forth in this Section
6.11 shall apply to any amendment or modification to, or any renewal, extension,
refinancing or replacement of, any such contract or agreement that would have
the effect of expanding the scope of any such limitation or restriction;

 

(e)               limitations or restrictions contained in any agreement or
instrument to which any Person is a party at the time such Person is merged or
consolidated with or into, or the Equity Interests of such Person is otherwise
acquired by, Parent or any Restricted Subsidiary; provided that such restriction
or limitation (i) is not applicable to any Person, or the properties or assets
of any Person, other than the Person, or the property or assets of such Person,
so acquired and (ii) is not incurred in connection with, or in contemplation of,
such merger, consolidation or acquisition;

 

(f)                (i) the definition of Restrictive Agreements shall not apply
to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement or Permitted Liens if such restrictions
or conditions apply only to the property or assets securing such Indebtedness or
(ii) customary restrictions or limitations in leases or other contracts
restricting the assignment thereof or the assignment of the property that is the
subject of such lease;

 

(g)               limitations or restrictions contained in joint venture
agreements, partnership agreements and other similar agreements with respect to
a joint ownership arrangement restricting the disposition or distribution of
assets or property of such joint venture, partnership or other joint ownership
entity, so long as such encumbrances or restrictions are not applicable to the
property or assets of any other Person;

 

(h)               limitations or restrictions contained in the definitive
documentation for any Indebtedness permitted under Section 6.1; provided that
such limitations and restrictions, taken as a whole, are not materially more
restrictive than those set forth in the L/C Facility Loan Documents; and

 

(i)                 customary restrictions and conditions contained in Permitted
Factoring Transaction Documents.

 

6.12.                 Use of Proceeds. Each Loan Party will not, and will not
permit any of its Subsidiaries to, use the proceeds of any Loan made hereunder
for any purpose other than to (a) refinance certain existing Indebtedness in
connection with the Debtors' Chapter 11 Cases, (b) pay fees and expenses
associated with the transactions contemplated hereby, and (c) finance the
ongoing working capital and general corporate needs of Parent and its
Subsidiaries; provided that (i) no part of the proceeds of the Loans will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors, (ii) no part of the proceeds of any Loan or Letter of Credit will be
used, directly or indirectly, to make any payments to a Sanctioned Entity or a
Sanctioned Person, to fund any investments, loans or contributions in, or
otherwise make such proceeds available to, a Sanctioned Entity or a Sanctioned
Person, to fund any operations, activities or business of a Sanctioned Entity or
a Sanctioned Person, or in any other manner that would result in a violation of
Sanctions by any Person, and (iii) that no part of the proceeds of any Loan or
Letter of Credit will be used, directly or indirectly, in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any Sanctions,
Anti-Corruption Laws or Anti-Money Laundering Laws.

 



-171-

 

 

To the extent that any obligation contained in this Section 6.12 made by any
Loan Party incorporated or organized under the laws of Germany or a resident
(Inländer) (within the meaning of section 2 paragraph 15 of the German Foreign
Trade Act (Auβenwirtschaftgesetz)) would result in a violation of or conflict
with or liability under either EU Regulation (EC) 2271/96 or section 7 of the
German Foreign Trade Ordinance (Außenwirtschaftsverordnung) (in connection with
the German Foreign Trade Act (Außenwirtschaftsgesetz (AWG)) or any similar
anti-boycott statute, Agent will, upon the request of the respective Loan Party,
enter into bona fide discussions with such Loan Party regarding the
implementation of procedures to mitigate any such conflict or violation.

 

6.13.                Changes to Fiscal Year. Parent will not change its Fiscal
Year from the basis in effect on the Closing Date.

 

6.14.                Amendments to Certain Documents. Parent shall not, and
shall not permit any Restricted Subsidiary to, amend or otherwise modify any of
the documentation governing (a) the L/C Facility or Permitted Refinancing
Indebtedness in respect thereof, (b) the Unsecured Notes or Permitted
Refinancing Indebtedness in respect thereof, in each case to the extent that any
such amendment or other modification, taken as a whole, would be materially
adverse to the Lenders (it being acknowledged and agreed that (x) any amendment
to the provisions of Section 8.09 (financial covenant regarding liquidity) of
the L/C Facility Credit Agreement, or any defined term used in such section or
in other applicable defined terms, in any case to make it less restrictive on
Borrowers, and (y) any amendment to the documentation governing the Indebtedness
described in either of the foregoing clauses (a) and (b) that restricts or
modifies (in any manner adverse to the Lenders) any requirements to constitute a
permitted refinancing of this Agreement or the Obligations hereunder from those
in effect on the Closing Date, shall be deemed to be materially adverse to the
Lenders), (c) except as permitted by Section 6.1(k)(iii), any unsecured
Indebtedness incurred pursuant to Section 6.1(k) to shorten the stated maturity
of any such Indebtedness to be any date earlier than 91 days after the latest to
occur of the Maturity Date and the "Maturity Date" under and as defined in the
L/C Facility Credit Agreement or (d) any Subordinated Indebtedness incurred
pursuant to Section 6.1(l) to amend or otherwise modify the subordination terms
of such Indebtedness in a manner adverse to the Lenders.

 

6.15.                [Reserved].

 



-172-

 

 

6.16.                Inventory or Rental Tools with Bailees. Each Borrower will
not, and will not permit any other Loan Party to, store its Inventory or Rental
Tools at any time with a bailee, warehouseman, or similar party except as set
forth on Schedule 4.25 (as such Schedule may be amended in accordance with
Section 5.14).

 

6.17.                Employee Benefits. Parent shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly:

 

(a)               Terminate, or permit any ERISA Affiliate to terminate, any
Pension Plan in a manner, or take any other action with respect to any Plan,
which could reasonably be expected to result in any liability of any Loan Party
or ERISA Affiliate to the PBGC.

 

(b)               Fail to make, or permit any ERISA Affiliate to fail to make,
full payment when due of all amounts which, under the provisions of any Benefit
Plan, agreement relating thereto or applicable Law, any Loan Party or ERISA
Affiliate is required to pay if such failure could reasonably be expected to
have a Material Adverse Effect.

 

(c)               Amend, or permit any ERISA Affiliate to amend, a Pension Plan
resulting in a material increase in current liability such that a Loan Party or
ERISA Affiliate is required to provide security to such Plan under the IRC.

 

(d)               Permit a Notification Event to occur or a violation of law
with respect to a Foreign Plan which, in each case, could reasonably be expected
to have a Material Adverse Effect.

 

6.18.                Limitation on Issuance of Equity Interests. Parent will not
issue or sell any of its Equity Interests, except for the issuance or sale of
Qualified Equity Interests.

 

7.FINANCIAL COVENANT.

 

Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and the payment in full of the
Obligations, Parent and Borrowers will maintain a Fixed Charge Coverage Ratio,
calculated for each 4 fiscal quarter period ending on the first day of any
Covenant Testing Period and the last day of each fiscal quarter occurring until
the end of any Covenant Testing Period (including the last day thereof), in each
case of at least 1.00 to 1.00.

 

8.EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:

 

8.1.                   Payments. If Borrowers fail to pay when due and payable,
or when declared due and payable, (a) all or any portion of the Obligations
consisting of interest, fees, or charges due the Lender Group, reimbursement of
Lender Group Expenses, or other amounts (other than any portion thereof
constituting principal) constituting Obligations (including any portion thereof
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), and such failure continues for a period of five Business
Days, (b) all or any portion of the principal of the Loans, or (c) any amount
payable to Issuing Bank in reimbursement of any drawing under a Letter of
Credit;

 



-173-

 

 

8.2.                  Covenants. If any Loan Party or any of its Restricted
Subsidiaries:

 

(a)               fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is
not in good standing in its jurisdiction of organization), 5.7 (solely if any
Borrower refuses to allow Agent or its representatives or agents to visit any
Borrower's properties, inspect its assets or books or records, examine and make
copies of its books and records, or discuss Borrowers' affairs, finances, and
accounts with officers and employees of any Borrower), 5.18 or 5.19 of this
Agreement, (ii) Section 6 of this Agreement, or (iii) Section 7 of this
Agreement;

 

(b)               fails to perform or observe any covenant or other agreement
contained in Section 5.14 of this Agreement and such failure continues for a
period of five (5) days after the earlier of (i) the date on which such failure
shall first become known to any officer of any Borrower, or (ii) the date on
which written notice thereof is given to Borrowers by Agent;

 

(c)               fails to perform or observe any covenant or other agreement
contained in any of Sections 5.3 (other than if any Borrower is not in good
standing in its jurisdiction of organization), 5.4, 5.5, 5.6, 5.8, 5.11 and 5.12
of this Agreement and such failure continues for a period of fifteen (15) days
after the earlier of (i) the date on which such failure shall first become known
to any officer of any Borrower, or (ii) the date on which written notice thereof
is given to Borrowers by Agent; or

 

(d)               fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this Section
8 shall govern), and such failure continues for a period of thirty (30) days
after the earlier of (i) the date on which such failure shall first become known
to any officer of any Borrower, or (ii) the date on which written notice thereof
is given to Borrowers by Agent;

 

8.3.                  Judgments. If one or more judgments, orders, awards or
requirements to pay for the payment of money involving an aggregate amount of
$65,000,000, or more (except to the extent fully covered (other than to the
extent of customary deductibles) by insurance pursuant to which the insurer has
not denied coverage) is entered or filed against a Loan Party or any of its
Restricted Subsidiaries, or with respect to any of their respective assets, and
either (a) there is a period of sixty (60) consecutive days at any time after
the entry of any such judgment, order, or award during which (i) the same is not
discharged, satisfied, vacated, or bonded pending appeal, or (ii) a stay of
enforcement thereof is not in effect, or (b) enforcement proceedings are
commenced (and not stayed) upon such judgment, order, or award; provided that if
such judgment or order provides for any Loan Party or any Restricted Subsidiary
to make periodic payments over time, no Event of Default shall arise under this
Section 8.3 if such Loan Party or such Restricted Subsidiary makes each such
periodic payment when due in accordance with the terms of such judgment or order
(or within 30 days after the due date of each such periodic payment), but only
so long as no Lien attaches to any assets of a Loan Party or Restricted
Subsidiary during the period over which such periodic payments are made and no
enforcement proceeding is commenced by any creditor for payment of such judgment
or order;

 



-174-

 

 

8.4.                   Voluntary Bankruptcy, etc. If an Insolvency Proceeding is
commenced by a Loan Party or any of its Material Subsidiaries;

 

8.5.                   Involuntary Bankruptcy, etc. If an Insolvency Proceeding
is commenced against a Loan Party or any of its Material Subsidiaries and any of
the following events occur: (a) such Loan Party or such Material Subsidiary
consents to the institution of such Insolvency Proceeding against it, (b) the
petition commencing the Insolvency Proceeding is not timely controverted, (c)
the petition commencing the Insolvency Proceeding is not dismissed within sixty
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or its Material Subsidiary, or (e) an order for relief shall
have been issued or entered therein;

 

8.6.                  Default Under Other Agreements. If there is (a) an event
of default in one or more agreements to which a Loan Party or any of its
Restricted Subsidiaries is a party with one or more third Persons relative to a
Loan Party's or any of its Restricted Subsidiaries' Indebtedness involving an
aggregate amount of $65,000,000 or more, and such default (i) occurs at the
final maturity of the obligations thereunder, or (ii) results in a right by such
third Person, irrespective of whether exercised, to accelerate the maturity of
such Loan Party's or its Restricted Subsidiary's obligations thereunder, or (b)
an event of default under the L/C Facility or under the Unsecured Notes
Indenture;

 

8.7.                  Representations, etc. If any warranty, representation,
certificate, statement, or Record made herein or in any other Loan Document or
delivered in writing to Agent or any Lender in connection with this Agreement or
any other Loan Document proves to be untrue in any material respect (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

 

8.8.                   Guaranty. If the obligation of any Guarantor under the
guaranty contained in any Guaranty Agreement is limited in any material respect
or terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement or the respective Guaranty Agreement) or if any
Guarantor repudiates or revokes or purports to repudiate or revoke any such
guaranty;

 

8.9.                   Collateral Documents. If any Collateral Document or any
other Loan Document that purports to create a Lien, shall, for any reason, fail
or cease to create a valid and perfected (or any analogous concept to the extent
perfection does not apply in the relevant jurisdiction) and, (except to the
extent of Permitted Liens) first priority Lien in any material portion of the
Collateral purported to be covered thereby, except (a) as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement or with the consent of Agent and each Lender), or (b) with respect to
Collateral the aggregate net book value of which, for all such Collateral, does
not exceed at any time, $5,000,000;

 



-175-

 

 

8.10.                Loan Documents. The validity or enforceability of any Loan
Document (other than any Collateral Document intended to grant or perfect a Lien
in Collateral that is not included in the Borrowing Base with the aggregate
value of which, for all such Collateral, does not exceed at any time,
$5,000,000) shall at any time for any reason (other than to the extent permitted
by the terms hereof or thereof or with the consent of Agent and each Lender) be
declared to be null and void, or a proceeding shall be commenced by a Loan Party
or its Restricted Subsidiaries, or by any Governmental Authority having
jurisdiction over a Loan Party or its Restricted Subsidiaries, seeking to
establish the invalidity or unenforceability thereof, or a Loan Party or its
Restricted Subsidiaries shall deny that such Loan Party or its Restricted
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or

 

8.11.                Change of Control. A Change of Control shall occur, whether
directly or indirectly.

 

8.12.                ERISA. The occurrence of any of the following events: (a)
any Loan Party or ERISA Affiliate fails to make full payment when due of all
amounts which any Loan Party or ERISA Affiliate is required to pay as
contributions, installments, or otherwise to or with respect to a Pension Plan
or Multiemployer Plan, and such failure could reasonably be expected to result
in payment by the Loan Parties during the term of this Agreement in excess of
$30,000,000, (b) a Notification Event occurs, which could reasonably be expected
to result in payment by the Loan Parties during the term of this Agreement in
excess of $30,000,000, either individually or in the aggregate, or (c) any Loan
Party or ERISA Affiliate completely or partially withdraws from one or more
Multiemployer Plans and incurs Withdrawal Liability in excess of $30,000,000 in
the aggregate during the term of this Agreement, or fails to make any material
Withdrawal Liability payment when due.

 

9.RIGHTS AND REMEDIES.

 

9.1.                   Rights and Remedies. Upon the occurrence and during the
continuation of an Event of Default, Agent may, and, at the instruction of the
Required Lenders, shall, in addition to any other rights or remedies provided
for hereunder or under any other Loan Document or by applicable law, do any one
or more of the following:

 

(a)               by written notice to Borrowers, (i) declare the principal of,
and any and all accrued and unpaid interest and fees in respect of, the Loans
and all other Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents to be
immediately due and payable, whereupon the same shall become and be immediately
due and payable and Borrowers shall be obligated to repay all of such
Obligations in full, without presentment, demand, protest, or further notice or
other requirements of any kind, all of which are hereby expressly waived by each
Borrower, and (ii) direct Borrowers to provide (and Borrowers agree that upon
receipt of such notice Borrowers will provide) Letter of Credit
Collateralization to Agent to be held as security for Borrowers' reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit;

 

(b)               by written notice to Borrowers, declare the Commitments
terminated, whereupon the Commitments shall immediately be terminated together
with (i) any obligation of any Revolving Lender to make Revolving Loans, (ii)
the obligation of the Swing Lender to make Swing Loans, and (iii) the obligation
of Issuing Bank to issue Letters of Credit; and

 



-176-

 

 

(c)               exercise all other rights and remedies available to Agent or
the Lenders under the Loan Documents, under applicable law, or in equity.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers' reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and (2)
Bank Product Collateralization to be held as security for Borrowers' or their
Subsidiaries' obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Parent and Borrowers.

 

9.2.                  Remedies Cumulative. The rights and remedies of the Lender
Group under this Agreement, the other Loan Documents, and all other agreements
shall be cumulative. The Lender Group shall have all other rights and remedies
not inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Default or Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

 

10.WAIVERS; INDEMNIFICATION.

 

10.1.                Demand; Protest; etc. Each Borrower waives demand, protest,
notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which any Borrower may in any way be liable.

 

10.2.                The Lender Group's Liability for Collateral. Each Borrower
hereby agrees that: (a) so long as Agent complies with its obligations, if any,
under the Code or the PPSA, as applicable, the Lender Group shall not in any way
or manner be liable or responsible for: (i) the safekeeping of the Collateral,
(ii) any loss or damage thereto occurring or arising in any manner or fashion
from any cause, (iii) any diminution in the value thereof, or (iv) any act or
default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Collateral shall
be borne by the Loan Parties.

 



-177-

 



 

10.3.                    Indemnification. Each Borrower shall pay, indemnify,
defend, and hold the Agent-Related Persons, the Lender-Related Persons, each
Issuing Bank, and each Participant (each, an "Indemnified Person") harmless (to
the fullest extent permitted by law) from and against any and all claims,
demands, suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable fees and disbursements of attorneys,
experts, or consultants (including reasonable and documented out of pocket legal
expenses including, to the extent necessary, one local counsel in each
applicable jurisdiction, and in the event of any actual or perceived conflict of
interest among the Indemnified Persons, one additional counsel (and, if
necessary, one local counsel in each relevant jurisdiction) for each group of
Indemnified Persons similarly situated that is subject to such conflict or other
expenses incurred in connection with investigating or defending any of the
foregoing) and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution and delivery (provided, that
Borrowers shall not be liable for costs and expenses (including attorneys' fees)
of any Lender (other than Wells Fargo) incurred in advising, structuring,
drafting, reviewing, administering or syndicating the Loan Documents),
enforcement, performance, or administration (including any restructuring or
workout with respect hereto) of this Agreement, any of the other Loan Documents,
or the transactions contemplated hereby or thereby or the monitoring of Parent's
and its Subsidiaries' compliance with the terms of the Loan Documents (provided,
that the indemnification in this clause (a) shall not extend to (i) disputes
solely between or among the Lenders that do not involve any acts or omissions of
any Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders unless the dispute involves an
act or omission of a Loan Party) relative to disputes between or among Agent on
the one hand, and one or more Lenders, or one or more of their Affiliates, on
the other hand, or (iii) any Taxes, which shall be governed by Section 16,
except for Taxes that represent losses, claims or damages arising from any
non-Tax claim), (b) with respect to any actual or prospective investigation,
litigation, or proceeding related to this Agreement, any other Loan Document,
the making of any Loans or issuance of any Letters of Credit hereunder, or the
use of the proceeds of the Loans or the Letters of Credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
any Loan Party or any of its Subsidiaries or any Environmental Actions,
Environmental Liabilities or Remedial Actions related in any way to any such
assets or properties of any Loan Party or any of its Subsidiaries (each and all
of the foregoing, the "Indemnified Liabilities"). The foregoing to the contrary
notwithstanding, no Borrower shall have any obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to (i) have arisen or resulted from
the (A) gross negligence or willful misconduct of such Indemnified Person or its
officers, directors, employees, attorneys, or agents or (B) a breach of the
funding obligations of such Indemnified Person or any of such Indemnified
Person’s Affiliates or (ii) have not resulted from an act or omission by the
Lender Group and have been brought by an Indemnified Person against any other
Indemnified Person (other than any claims against the Lender Group in their
respective capacities or in fulfilling their respective roles as an Agent, Joint
Lead Arranger or any similar role that might be undertaken in connection with
this Agreement); provided that nothing herein shall be deemed to limit any
Borrower's payment obligations under any other provision of this Agreement or
any other Loan Document as a result of such Lender becoming a Defaulting Lender.
This provision shall survive the termination of this Agreement and the repayment
in full of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON, PROVIDED THAT IN RELATION TO THE GERMAN BORROWER, SUCH OBLIGATION
TO INDEMNIFY AN INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH
IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION
OF SUCH INDEMNIFIED PERSON MAY BE RESTRICTED (INCLUDING RESTRICTION TO ZERO) BY
VIRTUE OF SECTION 254 GERMAN CIVIL CODE. With respect to a German Borrower, the
limitations pursuant to Section 30 of the Affiliate Guaranty shall apply mutatis
mutandis to the obligations set out under this Section 10.3.

 



-178-

 

 

11.NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:

 

If to any Loan Party:

c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas 77056
Attn: General Counsel
Telephone: (713) 836-4000

Email: LegalWeatherford@weatherford.com

 

with copies to:

c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas 77056
Attn: Treasurer
Telephone: (713) 836-7460

Email: Mark.Rothleitner@weatherford.com

 

 



-179-

 

 

If to Agent: WELLS FARGO BANK, NATIONAL ASSOCIATION
14241 Dallas Parkway, Suite 1300
Dallas, Texas 75254
Attn: Loan Portfolio Manager
Fax No.:  (866) 551-0750 with copies to:

Goldberg Kohn Ltd.

55 East Monroe Street, Suite 3300

Chicago, Illinois 60603

Attn: Jessica L. DeBruin, Esq.
Fax No.: (312) 863-7857

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return email or other
written acknowledgment).

 

12.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; SERVICE OF PROCESS.

 

(a)               THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND
ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)               THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND. EACH OF PARENT AND EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

 



-180-

 

 

(c)               TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
PARENT AND EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH A "CLAIM"). EACH OF PARENT AND EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)               EACH OF PARENT AND EACH BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS (OTHER
THAN ANY SECURITY AGREEMENT GOVERNED BY DUTCH LAW, SUBJECT TO SECTION 12(b)
ABOVE), OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(e)               NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST AGENT, THE
SWING LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR,
OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF
THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR
LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF
LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING
IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES
NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER
OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 



-181-

 

 

(f)                Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Article 11, other than by
facsimile. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement or any other Loan Document to serve process
in any other manner permitted by law. Notwithstanding any other provision of
this Agreement, each of Parent and WIL-Bermuda shall, and shall cause each other
Foreign Subsidiary that is a Loan Party to, irrevocably designate CT Corporation
System, 111 8th Avenue, New York, New York 10011, as the designee, appointee and
agent of such Loan Party to receive, for and on behalf of such Loan Party,
service of process in the State of New York in any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document.

 

13.ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1.                 Assignments and Participations.

 

(a)               (i) Subject to the conditions set forth in clauses (a)(ii) and
(k) below, any Lender may assign and delegate all or any portion of its rights
and duties under the Loan Documents (including the Obligations owed to it and
its Commitments) to one or more assignees so long as such prospective assignee
is an Eligible Transferee (each, an "Assignee"), with the prior written consent
(such consent not be unreasonably withheld or delayed) of:

 

(A)             Borrowers; provided, that no consent of Borrowers shall be
required (1) if an Event of Default has occurred and is continuing, (2) in
connection with the primary syndication of the Commitments and the Obligations
by the Joint Lead Arrangers, prior to the occurrence of the "ABL Syndication
Date" (as such term is defined in the Joint Fee Letter) (provided, that the
Joint Lead Arrangers shall consult with Borrowers in connection with such
primary syndication (it being understood that in no event shall any Joint Lead
Arranger be required to obtain Borrowers' consent with respect to any assignment
made in connection with such primary syndication prior to the occurrence of the
ABL Syndication Date)) or (3) in connection with an assignment to a Person that
is a Lender or an Affiliate (other than natural persons) of a Lender; provided
further, that Borrowers shall be deemed to have consented to a proposed
assignment unless they object thereto by written notice to Agent within ten
Business Days after having received notice thereof; and

 

(B)              Agent, Swing Lender, and Issuing Bank;

 

provided that no consent of Borrowers, Agent, Swing Lender or Issuing Bank shall
be required for assignments by Barclays to Barclays Bank Ireland PLC so long as
(1) Agent receives prompt notice and customary documentation deliveries in
connection therewith and (2) at the time of any such assignment, Barclays Bank
Ireland PLC shall be a U.S. Qualifying Lender.

 



-182-

 

 

(ii)              Assignments shall be subject to the following additional
conditions:

 

(A)             no assignment may be made to a natural person,

 

(B)              no assignment may be made to a Loan Party or an Affiliate of a
Loan Party,

 

(C)              the amount of the Commitments and the other rights and
obligations of the assigning Lender hereunder and under the other Loan Documents
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to Agent) shall be in a
minimum amount (unless waived by Agent) of $5,000,000 (except such minimum
amount shall not apply to (I) an assignment or delegation by any Lender to any
other Lender, an Affiliate of any Lender, or a Related Fund of such Lender, or
(II) a group of new Lenders, each of which is an Affiliate of each other or a
Related Fund of such new Lender to the extent that the aggregate amount to be
assigned to all such new Lenders is at least $5,000,000),

 

(D)             each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement,

 

(E)              except in connection with assignments made while an Event of
Default has occurred and is continuing, all prospective assignees of a Lender
shall be required, as a condition to the effectiveness of such assignment, to
execute and deliver the forms required under Section 16.2, and no assignment
shall be effective in connection herewith unless and until such forms are so
delivered,

 

(F)              the parties to each assignment shall execute and deliver to
Agent an Assignment and Acceptance; provided, that Borrowers and Agent may
continue to deal solely and directly with the assigning Lender in connection
with the interest so assigned to an Assignee until written notice of such
assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrowers and Agent
by such Lender and the Assignee,

 

(G)             unless waived by Agent, the assigning Lender or Assignee has
paid to Agent, for Agent's separate account, a processing fee in the amount of
$3,500,

 

(H)             the assignee, if it is not a Lender, shall deliver to the
Administrative Borrower and Agent an Assignee Certificate, and

 

(I)                the assignee, if it is not a Lender, shall deliver to Agent
an Administrative Questionnaire in a form approved by Agent (the "Administrative
Questionnaire").

 

(b)               From and after the date that Agent receives the executed
Assignment and Acceptance and, if applicable, payment of the required processing
fee, (i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall be a "Lender" and shall have the rights and
obligations of a Lender under the Loan Documents, and (ii) the assigning Lender
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 10.3) and be
released from any future obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender's rights and obligations under this Agreement and the other Loan
Documents, such Lender shall cease to be a party hereto and thereto); provided,
that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender's obligations under Section 15 and Section 17.9(a).

 



-183-

 

 

(c)               By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or the performance or observance by any Loan Party of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(d)               Immediately upon Agent's receipt of the required processing
fee, if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

 



-184-

 

 

(e)               Any Lender may at any time sell to one or more commercial
banks, financial institutions, or other Persons (a "Participant") participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the "Originating Lender") hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a "Lender" for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a "Lender" hereunder or under
the other Loan Documents and the Originating Lender's obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender's rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decrease the amount or postpone the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, (vii) such Participant delivers a Participant
Certificate to such Lender, Agent and the Administrative Borrower, and (viii)
all amounts payable by Borrowers hereunder (other than with respect to Section
16) shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

 

(f)                In connection with any such assignment or participation or
proposed assignment or participation or any grant of a security interest in, or
pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.9, disclose all documents and
information which it now or hereafter may have relating to any Loan Party and
its Subsidiaries and their respective businesses.

 

(g)               Any other provision in this Agreement notwithstanding, any
Lender may at any time create a security interest in, or pledge, all or any
portion of its rights under and interest in this Agreement to secure obligations
of such Lender, including any pledge in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law; provided,
that no such pledge shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 



-185-

 

 

(h)               Agent (as a non-fiduciary agent on behalf of Borrowers) shall
maintain, or cause to be maintained, a register (the "Register") on which it
enters the name and address of each Lender as the registered owner of the Loans
(and the principal amount thereof and stated interest thereon) held by such
Lender (each, a "Registered Loan"). Other than in connection with an assignment
by a Lender of all or any portion of its portion of the Loans to an Affiliate of
such Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s). Prior to the registration
of assignment or sale of any Registered Loan (and the registered note, if any
evidencing the same), Borrowers shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary. In
the case of any assignment by a Lender of all or any portion of its Loans to an
Affiliate of such Lender or a Related Fund of such Lender, and which assignment
is not recorded in the Register, the assigning Lender, on behalf of Borrowers,
shall maintain a register comparable to the Register. It is expected that the
Register shall be maintained such that the Loans are in "registered form" for
the purposes of the IRC, to the extent required thereby to preserve interest
deductions and exemption from United States federal withholding taxes.

 

(i)                 In the event that a Lender sells participations in the
Registered Loan, such Lender, as a non-fiduciary agent on behalf of Borrowers,
shall maintain (or cause to be maintained) a register on which it enters the
name of all participants in the Registered Loans held by it (and the principal
amount (and stated interest thereon) of the portion of such Registered Loans
that is subject to such participations) (the "Participant Register"). A
Registered Loan (and the Registered Note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register. No Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person other than the Administrative Borrower,
except to the extent that such disclosure is necessary to comply with applicable
Tax laws, including to establish that such commitment, loan, letter of credit or
other obligation is in registered form for the purposes of the IRC, including
under Section 5f.103-1(c) of the United States Treasury Regulations and any
successor. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register. It is expected that each Participant
Register shall be maintained such that the Loans are in "registered form" for
the purposes of the IRC, to the extent required thereby to preserve interest
deductions and exemption from United States federal withholding taxes.

 



-186-

 

 

(j)                 Agent shall make a copy of the Register (and each Lender
shall make a copy of its Participant Register to the extent it has one)
available for review by Administrative Borrower from time to time as
Administrative Borrower may reasonably request.

 

(k)               Notwithstanding anything contained herein to the contrary, (i)
the consent of Borrowers shall be required for any assignment or participation
(A) to a Person other than a U.S. Qualifying Lender except after the occurrence
and during the continuance of an Event of Default or (B) that could reasonably
be expected to result in noncompliance with the Swiss Non-Bank Rules or more
than ten Lenders and participants therein that are not Swiss Qualifying Lenders
except after the occurrence and during the continuance of an Event of Default,
and (ii) the consent of the Administrative Borrower shall be required for any
assignment or participation to a Person that is a Swiss Non-Qualifying Lender
except after the occurrence and during the continuance of an Event of Default;
provided, however, that such consent required by the foregoing clauses (i) and
(ii) shall not be unreasonably withheld or delayed and in any event, such
consent shall be deemed given if the applicable Borrower does not give its
written decision within ten (10) Business Days after a request for such consent
from Agent. For the avoidance of doubt, if the Administrative Borrower
determines in its reasonable discretion that any assignment or participation
would result in noncompliance with the Swiss Non-Bank Rules and/or that the
number of Lenders and Participants that are Swiss Non-Qualifying Lenders would
exceed the number of ten (10), then the Administrative Borrower's objection to
such assignment or participation shall be deemed to be reasonable. Unless and
until an Event of Default has occurred and is continuing, (x) all Lenders shall
be U.S. Qualifying Lenders and (y) there shall be no more than ten Lenders and
participants that enter into a sub-participation that are not Swiss Qualifying
Lenders.

 

(l)                 Notwithstanding anything contained herein to the contrary,
no assignment may be made unless after giving effect thereto the Pro Rata Share
of the Joint Commitments of a Lender and its Affiliates shall equal the Pro Rata
Share of the German Commitments of a Lender and its Affiliates and the Pro Rata
Share of the Swiss Commitments of a Lender and its Affiliates; provided that,
subject to the foregoing, as between the Revolver Commitments and the FILO
Commitments, such Commitments of a Lender and its Affiliates may be made or
continue to exist on a non pro rata basis.

 

(m)             For the avoidance of doubt, each Participant shall be entitled
to the benefits of Article 16 and subject to the requirements of Section 14.2 as
if it were a Lender, but only if the Administrative Borrower has been notified
of each participation sold to a Participant, and each Participant shall comply
with Section 16.2 as though it were a Lender.

 



-187-

 

 

13.2.                    Successors. This Agreement shall bind and inure to the
benefit of the respective successors and assigns of each of the parties;
provided, that no Borrower may assign this Agreement or any rights or duties
hereunder without the Lenders' prior written consent and any prohibited
assignment shall be absolutely void ab initio. No consent to assignment by the
Lenders shall release any Borrower from its Obligations. A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 13.1 and, except as expressly required
pursuant to Section 13.1, no consent or approval by any Borrower is required in
connection with any such assignment.

 

14.AMENDMENTS; WAIVERS.

 

14.1.                 Amendments and Waivers.

 

(a)               No amendment, waiver or other modification of any provision of
this Agreement or any other Loan Document (other than the Fee Letters), and no
consent with respect to any departure by Parent or any Borrower therefrom, shall
be effective unless the same shall be in writing and signed by the Required
Lenders (or by Agent at the written request of the Required Lenders) and the
Loan Parties that are party thereto and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, that no such waiver, amendment, or consent shall, unless
in writing and signed by all of the Lenders directly affected thereby and all of
the Loan Parties that are party thereto, do any of the following:

 

(i)                 increase the amount of or extend the expiration date of any
Commitment of any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i),

 

(ii)              postpone or delay any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees, or other
amounts due hereunder or under any other Loan Document,

 

(iii)            reduce the principal of, or the rate of interest on, any loan
or other extension of credit hereunder, or reduce any fees or other amounts
payable hereunder or under any other Loan Document (except (x) in connection
with the waiver of applicability of Section 2.6(c) (which waiver shall be
effective with the written consent of the Required Lenders), (y) it is
understood that only the Required Lenders shall be required to change any
financial covenant or defined term therein and (z) that any amendment or
modification of defined terms used in the calculation of Average Excess
Availability in this Agreement shall not constitute a reduction in the rate of
interest or a reduction of fees for purposes of this clause (iii)),

 

(iv)             amend, modify, or eliminate this Section or any provision of
this Agreement providing for consent or other action by all Lenders,

 

(v)               amend, modify, or eliminate Section 3.1,

 

(vi)             amend, modify, or eliminate Section 15.11,

 

(vii)          other than as permitted by Section 15.11, (A) release or
contractually subordinate Agent's Lien in and to any of the Collateral with a
value in excess of $100,000,000, or (B) change or waive any provisions of this
Agreement or any other Loan Document so as to permit any Borrower to grant any
Lien that is pari passu with the Liens on Collateral with a value in excess of
$100,000,000 granted to Agent for the benefit of the Lender Group and Bank
Product Providers (other than any such action expressly required by the
Intercreditor Agreement in respect of the L/C Facility Priority Collateral),

 



-188-

 

 

(viii)        amend, modify, or eliminate Section 14.1(d) or the definitions of
"Required Lenders", "Supermajority Revolving Lenders", "Supermajority FILO
Lenders" or "Pro Rata Share",

 

(ix)             other than in connection with a merger, amalgamation,
liquidation, dissolution or sale of such Person expressly permitted by the terms
hereof or the other Loan Documents, release any Borrower or any Borrowing Base
Loan Party from any obligation for the payment of money or consent to the
assignment or transfer by any Borrower or any Borrowing Base Loan Party of any
of its rights or duties under this Agreement or the other Loan Documents,

 

(x)            amend, modify, or eliminate any of the provisions of Section
2.4(b)(i), (ii) or (iii) or Section 2.4(e) or (f),

 

(xi)           at any time that any Real Property is included in the Collateral,
add, increase, renew or extend any Loan, Letter of Credit or Commitment
hereunder until the completion of flood due diligence, documentation and
coverage as required by the Flood Laws or as otherwise reasonably satisfactory
to all Lenders, as contemplated by Section 5.11(f), or

 

(xii)         amend, modify, or eliminate any of the provisions of Section 13.1
with respect to assignments to, or participations with, Persons who are Loan
Parties or Affiliates of a Loan Party;

 

(b)               No amendment, waiver, modification, or consent shall amend,
modify, waive, or eliminate,

 

(i)               the definition of, or any of the terms or provisions of, the
Agent Fee Letter, without the written consent of Agent and Borrowers (and shall
not require the written consent of any of the Lenders),

 

(ii)              the definition of, or any of the terms or provisions of, the
Joint Fee Letter, without the written consent of the Joint Lead Arrangers, DBNY,
Parent and Borrowers (and shall not require the written consent of any of the
Lenders), or

 

(iii)              any provision of Section 15 pertaining to Agent, or any other
rights or duties of Agent under this Agreement or the other Loan Documents,
without the written consent of Agent, Borrowers, and the Required Lenders;

 

(c)               No amendment, waiver, modification, elimination, or consent
shall, without written consent of Agent, Borrowers, the Supermajority Revolving
Lenders and the Supermajority FILO Lenders, amend, modify, or eliminate the
definitions of "Borrowing Base", "Joint Borrowing Base", "German Borrowing
Base", "Swiss Borrowing Base" or any of the defined terms (including the
definitions of "Eligible Accounts", "Eligible Unbilled Accounts", "Eligible
Investment Grade Account", "Eligible Inventory", "Eligible Finished Goods
Inventory", "Eligible Work-in-Process Inventory ", "Eligible Rental Tools" and
any defined term used therein) that are used in such definition to the extent
that any such change results in more credit being made available to Borrowers
based upon the Borrowing Base, but not otherwise, or the definition of "Maximum
Revolver Amount", or change Section 2.1(e);

 



-189-

 

 

(d)               No amendment, waiver, modification, elimination, or consent
shall, (i) without written consent of Agent, Borrowers and the Supermajority
FILO Lenders, amend, modify, or eliminate the definition of "FILO Borrowing
Base" or any of the defined terms that are used in such definition to the extent
that any such change results in more credit being made available to Borrowers
based upon the Borrowing Base, but not otherwise, or the definition of "Maximum
FILO Amount", or (ii) without written consent of Agent, Borrowers and Lenders
holding greater than 50% of the aggregate FILO Loan Exposure, amend any
definitions or provisions with respect to the FILO Lenders, FILO Loans, FILO
Letter of Credit Usage or FILO Usage;

 

(e)               No amendment, waiver, modification, elimination, or consent
shall amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Issuing Bank, or any other rights or duties of Issuing
Bank under this Agreement or the other Loan Documents, without the written
consent of Issuing Bank, Agent, Borrowers, and the Required Lenders;

 

(f)                No amendment, waiver, modification, elimination, or consent
shall amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrowers, and the Required Lenders; and

 

(g)               Anything in this Section 14.1 to the contrary notwithstanding,
(i) any amendment, modification, elimination, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Loan Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, and (ii)
any amendment, waiver, modification, elimination, or consent of or with respect
to any provision of this Agreement or any other Loan Document may be entered
into without the consent of, or over the objection of, any Defaulting Lender
other than any of the matters governed by Section 14.1(a)(i) through (iii) that
affect such Lender.

 

14.2.                 Replacement of Certain Lenders.

 

(a)               If a Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 16.1, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its
Letters of Credit hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 16.1 in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 



-190-

 

 

(b)               If (i) any action to be taken by the Lender Group or Agent
hereunder requires the consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, (ii) a Borrower is required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 16 or (iii) any Lender becomes a Swiss
Non-Qualifying Lender (but only if such event causes a breach of the Swiss
Non-Bank Rules) or (iv) any Lender fails to provide its consent to a
Redomestication under the laws of a jurisdiction (other than Canada, Ireland,
England, Wales, Scotland, Northern Ireland or The Kingdom of the Netherlands)
outside of the United States, then Borrowers or Agent, upon at least five
Business Days prior irrevocable notice, may permanently replace any Lender that
failed to give its consent, authorization, or agreement (a "Non-Consenting
Lender") or any Lender that made a claim for compensation or became a Swiss
Non-Qualifying Lender (a "Tax Lender") with one or more Replacement Lenders, and
the Non-Consenting Lender or Tax Lender, as applicable, shall have no right to
refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

 

(c)               Prior to the effective date of such replacement, the
Non-Consenting Lender or Tax Lender, as applicable, and each Replacement Lender
shall execute and deliver an Assignment and Acceptance, subject only to the
Non-Consenting Lender or Tax Lender, as applicable, being repaid in full its
share of the outstanding Obligations (without any premium or penalty of any kind
whatsoever, but including (i) all interest, fees and other amounts that may be
due in payable in respect thereof, (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit, and (iii) Funding Losses). If the
Non-Consenting Lender or Tax Lender, as applicable, shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, Agent may, but shall not be required to, execute and
deliver such Assignment and Acceptance in the name or and on behalf of the
Non-Consenting Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Non-Consenting
Lender or Tax Lender, as applicable, shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Non-Consenting
Lender or Tax Lender, as applicable, shall be made in accordance with the terms
of Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Non-Consenting Lender or Tax Lender, as applicable, hereunder
and under the other Loan Documents, the Non-Consenting Lender or Tax Lender, as
applicable, shall remain obligated to make the Non-Consenting Lender's or Tax
Lender's, as applicable, Pro Rata Share of Revolving Loans and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of participations in such Letters of Credit.

 

14.3.                 No Waivers; Cumulative Remedies. No failure by Agent or
any Lender to exercise any right, remedy, or option under this Agreement or any
other Loan Document, or delay by Agent or any Lender in exercising the same,
will operate as a waiver thereof. No waiver by Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated. No waiver by Agent or any Lender on any occasion shall affect or
diminish Agent's and each Lender's rights thereafter to require strict
performance by Parent and Borrowers of any provision of this Agreement. Agent's
and each Lender's rights under this Agreement and the other Loan Documents will
be cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

 



-191-

 

 

15.AGENT; THE LENDER GROUP.

 

15.1.                Appointment and Authorization of Agent.

 

(a)               Each Lender hereby designates and appoints Wells Fargo as its
agent under this Agreement and the other Loan Documents and each Lender hereby
irrevocably authorizes (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to designate, appoint, and authorize) Agent to
execute and deliver each of the other Loan Documents on its behalf and to take
such other action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. Agent
agrees to act as agent for and on behalf of the Lenders (and the Bank Product
Providers) on the conditions contained in this Section 15. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent. Without limiting the
generality of the foregoing, the use of the term "agent" in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties. Each Lender hereby further
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent to act as the secured party under
each of the Loan Documents that create a Lien on any item of Collateral. Except
as expressly otherwise provided in this Agreement, Agent shall have and may use
its sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect: (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
or to take any other action with respect to any Collateral or Loan Documents
which may be necessary to perfect, and maintain perfected, the security
interests and Liens upon Collateral pursuant to the Loan Documents, (c) make
Revolving Loans, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute payments and proceeds
of the Collateral as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Agent deems reasonably
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to any Loan Party or its
Subsidiaries, the Obligations, the Collateral, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem reasonably necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

 



-192-

 

 

(b)               In relation to Collateral which is subject to a Swiss Security
Document, Agent shall, subject to and in accordance with the provisions of the
Intercreditor Agreement:

 

(i)                 hold and administer any non-accessory Collateral
(nicht-akzessorische Sicherheit) governed by Swiss law as fiduciary
(treuhänderisch) in its own name but for the benefit of the Lender Group and the
Bank Product Providers; and

 

(ii)              hold and administer any accessory Collateral (akzessorische
Sicherheit) governed by Swiss law as direct representative (direkter
Stellvertreter) in the name and on behalf of the Lender Group and the Bank
Product Providers.

 

(c)               Each member of the Lender Group hereby appoints Agent as its
direct representative (direkter Stellvertreter) and authorizes Agent (whether or
not by or through employees or agents) to:

 

(i)                 exercise such rights, remedies, powers and discretions as
are specifically delegated to or conferred upon Agent under the relevant Swiss
Security Documents together with such powers and discretions as are reasonably
incidental thereto;

 

(ii)              take such action on its behalf as may from time to time be
authorized under or in accordance with the relevant Swiss Security Documents;
and

 

(iii)            accept, enter into and execute as its direct representative
(direkter Stellvertreter) any pledge or other creation of any accessory security
right granted in favor of the Lender Group in connection with the Loan Documents
under Swiss law and to agree to and execute in its name and on its behalf as its
direct representative (direkter Stellvertreter) any amendments, confirmations
and/or alterations to any Swiss Security Document which creates a pledge or any
other accessory security right (akzessorische Sicherheit) including the release
or confirmation of release of such Collateral, all subject to the provisions of
the Intercreditor Agreement.

 

15.2.                Delegation of Duties. Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Without limitation of the foregoing, Agent
may at any time designate and appoint WF Canada or another Person selected by
Agent as Agent's subagent (the "Canadian Subagent") with respect to all or any
part of the Collateral of the Canadian Loan Parties, and WF Canada hereby agrees
to accept such appointment; provided that Canadian Subagent shall not be
authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by Agent. Should any
instrument in writing from any Loan Party be required by the Canadian Subagent
to more fully or certainly vest in and confirm to the Canadian Subagent such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
Agent. If the Canadian Subagent, or successor thereto, shall resign or be
removed, all rights, powers, privileges and duties of the Canadian Subagent, to
the extent permitted by law, shall automatically vest in and be exercised by
Agent until the appointment of a new Canadian Subagent. Each member of the
Lender Group and each Loan Party acknowledges and agrees that any agent
(including Canadian Subagent) appointed by Agent shall be entitled to the rights
and benefits of Agent under this Section 15. Agent shall not be responsible for
the negligence or misconduct of any agent (including the Canadian Subagent) or
attorney in fact that it selects as long as such selection was made without
gross negligence or willful misconduct.

 



-193-

 

 

15.3.                Liability of Agent. None of the Agent-Related Persons shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (b) be responsible in any manner to any of the Lenders (or Bank
Product Providers) for any recital, statement, representation or warranty made
by any Loan Party or any of its Subsidiaries or Affiliates, or any officer or
director thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Loan Party or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Loan Party or its
Subsidiaries. No Agent-Related Person shall have any liability to any Lender,
and Loan Party or any of their respective Affiliates if any request for a Loan,
Letter of Credit or other extension of credit was not authorized by the
applicable Borrower. Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law or regulation.

 

15.4.                Reliance by Agent. Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, telefacsimile or other
electronic method of transmission, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent, or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to Borrowers or counsel to
any Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

 



-194-

 

 

15.5.                Notice of Default or Event of Default. Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest,
fees, and expenses required to be paid to Agent for the account of the Lenders
and, except with respect to Events of Default of which Agent has actual
knowledge, unless Agent shall have received written notice from a Lender or
Borrowers referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a "notice of default." Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, that unless and until Agent has received any such request,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable.

 

15.6.               Credit Decision. Each Lender (and Bank Product Provider)
acknowledges that none of the Agent-Related Persons has made any representation
or warranty to it, and that no act by Agent hereinafter taken, including any
review of the affairs of any Loan Party and its Subsidiaries or Affiliates,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender (or Bank Product Provider). Each Lender
represents (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to represent) to Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such due diligence,
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of each Borrower or any other
Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrowers. Each Lender also
represents (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to represent) that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of each Borrower or
any other Person party to a Loan Document. Except for notices, reports, and
other documents expressly herein required to be furnished to the Lenders by
Agent, Agent shall not have any duty or responsibility to provide any Lender (or
Bank Product Provider) with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent's
or its Affiliates' or representatives' possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

 



-195-

 

 

15.7.                Costs and Expenses; Indemnification. Agent may incur and
pay Lender Group Expenses to the extent Agent reasonably deems reasonably
necessary or appropriate for the performance and fulfillment of its functions,
powers, and obligations pursuant to the Loan Documents, including court costs,
attorneys' fees and expenses, fees and expenses of financial accountants,
advisors, consultants, and appraisers, costs of collection by outside collection
agencies, auctioneer fees and expenses, and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not Borrowers are
obligated to reimburse Agent or Lenders for such expenses pursuant to this
Agreement or otherwise. Agent is authorized and directed to deduct and retain
sufficient amounts from payments or proceeds of the Collateral received by Agent
to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers). In the event
Agent is not reimbursed for such costs and expenses by the Loan Parties and
their Subsidiaries, each Lender hereby agrees that it is and shall be obligated
to pay to Agent such Lender's ratable share thereof. Whether or not the
transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrowers and without limiting the
obligation of Borrowers to do so) from and against any and all Indemnified
Liabilities; provided, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person's gross negligence or willful misconduct nor shall any
Lender be liable for the obligations of any Defaulting Lender in failing to make
a Revolving Loan or other extension of credit hereunder. Without limitation of
the foregoing, each Lender shall reimburse Agent upon demand for such Lender's
ratable share of any costs or out of pocket expenses (including attorneys,
accountants, advisors, and consultants fees and expenses) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrowers. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

 

15.8.                 Agent in Individual Capacity. Wells Fargo and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in, and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with any Loan Party and its Subsidiaries and
Affiliates and any other Person party to any Loan Document as though Wells Fargo
were not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities,
Wells Fargo or its Affiliates may receive information regarding a Loan Party or
its Affiliates or any other Person party to any Loan Documents that is subject
to confidentiality obligations in favor of such Loan Party or such other Person
and that prohibit the disclosure of such information to the Lenders (or Bank
Product Providers), and the Lenders acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms "Lender" and "Lenders" include Wells Fargo in its
individual capacity.

 



-196-

 

 

15.9.                Successor Agent. Agent may resign as Agent upon 30 days
(ten days if an Event of Default has occurred and is continuing) prior written
notice to the Lenders (unless such notice is waived by the Required Lenders) and
Borrowers (unless such notice is waived by Borrowers or a Default or Event of
Default has occurred and is continuing) and without any notice to the Bank
Product Providers. If Agent resigns under this Agreement, the Required Lenders
shall be entitled, with (so long as no Event of Default has occurred and is
continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers). If, at the time that Agent's resignation is
effective, it is acting as Issuing Bank or the Swing Lender, such resignation
shall also operate to effectuate its resignation as Issuing Bank or the Swing
Lender, as applicable, and it shall automatically be relieved of any further
obligation to issue Letters of Credit, or to make Swing Loans. If no successor
Agent is appointed prior to the effective date of the resignation of Agent,
Agent may appoint, after consulting with the Lenders and Borrowers, a successor
Agent. If Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Agent with a successor Agent from among the
Lenders with (so long as no Event of Default has occurred and is continuing) the
consent of Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term "Agent" shall mean such
successor Agent and the retiring Agent's appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent's resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent's notice of resignation, the
retiring Agent's resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.
Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge and agree that, for purposes of any Security Agreement expressed to
be governed by the laws of the Netherlands, any resignation by Agent is not
effective with respect to its rights and obligations under the Parallel Debts
until such rights and obligations are assigned to the successor agent. The
resigning Agent will reasonably cooperate in assigning its rights under the
Parallel Debts to any such successor agent and will reasonably cooperate in
transferring all rights under any Security Agreement expressed to be governed by
the laws of the Netherlands to such successor agent.

 

15.10.              Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with any Loan Party and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers). The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding a Loan Party or its Affiliates or any other Person party
to any Loan Documents that is subject to confidentiality obligations in favor of
such Loan Party or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

 



-197-

 

 

15.11.               Collateral Matters.

 

(a)               The Lenders hereby irrevocably authorize (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent to, and Agent agrees that it shall, release any Lien on any
Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by the Loan Parties and their Subsidiaries of all of the
Obligations, (ii) constituting property being sold or disposed of in compliance
with the terms of this Agreement (other than Collateral Disposed of to another
Loan Party or to a Restricted Subsidiary organized in a Specified Jurisdiction)
if a release is required or desirable in connection therewith, (iii)
constituting property in which no Loan Party or any of its Subsidiaries owned
any interest at the time Agent's Lien was granted nor at any time thereafter,
(iv) constituting property of a Loan Party at the time such Loan Party becomes
an Unrestricted Subsidiary, (iv) constituting property leased or licensed to a
Loan Party under a lease or license that has expired or is terminated in a
transaction permitted under this Agreement, or (v) in connection with a credit
bid or purchase authorized under this Section 15.11. The Loan Parties and the
Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, based
upon the instruction of the Required Lenders, to (a) subject to the terms of the
Intercreditor Agreement, consent to the use of cash Collateral during an
Insolvency Proceeding or consent to financing provided by any Person during an
Insolvency Proceeding, (b) consent to the sale of, credit bid, or purchase
(either directly or indirectly through one or more entities) all or any portion
of the Collateral at any sale thereof conducted under the provisions of any
Insolvency Laws, including Section 363 of the Bankruptcy Code or in connection
with any other Insolvency Proceeding in any other jurisdiction to which a Loan
Party is subject, (c) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the Code or the
PPSA, including pursuant to Sections 9-610 or 9-620 of the Code or any other
similar provision of the PPSA, or (d) credit bid or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any other sale or foreclosure conducted or consented to by Agent in accordance
with applicable law in any judicial action or proceeding or by the exercise of
any legal or equitable remedy. In connection with any such credit bid or
purchase, (i) the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not impair or unduly
delay the ability of Agent to credit bid or purchase at such sale or other
disposition of the Collateral and, if such contingent or unliquidated claims
cannot be estimated without impairing or unduly delaying the ability of Agent to
credit bid at such sale or other disposition, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the Collateral
that is the subject of such credit bid or purchase) and the Lenders and the Bank
Product Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the Collateral
that is the subject of such credit bid or purchase (or in the Equity Interests
of the any entities that are used to consummate such credit bid or purchase),
and (ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration; provided, that Bank Product
Obligations not entitled to the application set forth in Sections
2.4(b)(iii)(A)(xii), 2.4(b)(iii)(B)(xii) and 2.4(b)(iii)(C)(xii) shall not be
entitled to be, and shall not be, credit bid, or used in the calculation of the
ratable interest of the Lenders and Bank Product Providers in the Obligations
which are credit bid. Except as provided above, Agent will not execute and
deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders (without requiring the authorization of the Bank
Product Providers), or (z) otherwise, the Required Lenders (without requiring
the authorization of the Bank Product Providers). Upon request by Agent or
Borrowers at any time, the Lenders will (and if so requested, the Bank Product
Providers will) confirm in writing Agent's authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 15.11;
provided, that (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent's
opinion, could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrowers in respect of) any and all
interests retained by any Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorizes (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to irrevocably authorize) Agent, at
its option and in its sole discretion, to subordinate (by contract or otherwise)
any Lien granted to or held by Agent on any property under any Loan Document (a)
to the holder of any Permitted Lien on such property if such Permitted Lien
secures purchase money Indebtedness (including Capitalized Lease Obligations)
which constitute Permitted Indebtedness and (b) to the extent Agent has the
authority under this Section 15.11 to release its Lien on such property.
Notwithstanding the provisions of this Section 15.11, Agent shall be authorized,
without the consent of any Lender and without the requirement that an asset sale
consisting of the sale, transfer or other disposition having occurred, to
release any security interest in any building, structure or improvement located
in an area determined by the Federal Emergency Management Agency to have special
flood hazards.

 



-198-

 

 

(b)               Agent shall have no obligation whatsoever to any of the
Lenders (or the Bank Product Providers) (i) to verify or assure that the
Collateral exists or is owned by a Loan Party or any of its Subsidiaries or is
cared for, protected, or insured or has been encumbered, (ii) to verify or
assure that Agent's Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, (iii) to verify or assure that any particular items of Collateral meet
the eligibility criteria applicable in respect thereof, (iv) to impose,
maintain, increase, reduce, implement, or eliminate any particular reserve
hereunder or to determine whether the amount of any reserve is appropriate or
not, or (v) to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent's own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender (or Bank Product Provider) as to any of the foregoing,
except as otherwise expressly provided herein.

 

15.12.               Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)               Each of the Lenders agrees that it shall not, without the
express written consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the written request of Agent, set off against
the Obligations, any amounts owing by such Lender to any Loan Party or its
Subsidiaries or any deposit accounts of any Loan Party or its Subsidiaries now
or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so in writing by Agent,
take or cause to be taken any action, including, the commencement of any legal
or equitable proceedings to enforce any Loan Document against any Borrower or
any Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

 

(b)               If, at any time or times any Lender shall receive (i) by
payment, foreclosure, setoff, or otherwise, any proceeds of Collateral or any
payments with respect to the Obligations, except for any such proceeds or
payments received by such Lender from Agent pursuant to the terms of this
Agreement, or (ii) payments from Agent in excess of such Lender's Pro Rata Share
of all such distributions by Agent, such Lender promptly shall (A) turn the same
over to Agent, in kind, and with such endorsements as may be required to
negotiate the same to Agent, or in immediately available funds, as applicable,
for the account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (B) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among the Lenders in accordance with their Pro Rata
Shares; provided, that to the extent that such excess payment received by the
purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

 



-199-

 

 

15.13.              Agency for Perfection. Agent hereby appoints each other
Lender (and each Bank Product Provider) as its agent (and each Lender hereby
accepts (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to accept) such appointment) for the purpose of
perfecting Agent's Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or control.
Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent's request therefor
shall deliver possession or control of such Collateral to Agent or in accordance
with Agent's instructions.

 

15.14.              Payments by Agent to the Lenders. All payments to be made by
Agent to the Lenders (or Bank Product Providers) shall be made by bank wire
transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to Agent.
Concurrently with each such payment, Agent shall identify whether such payment
(or any portion thereof) represents principal, premium, fees, or interest of the
Obligations.

 

15.15.              Concerning the Collateral and Related Loan Documents. Each
member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents and, in relation to any Loan Document
relating to the Collateral expressed to be governed by the laws of the Federal
Republic of Germany or the laws of the Netherlands, agrees with the creation of
parallel debt obligations, as provided for in Section 13 of the Affiliate
Guaranty. Each member of the Lender Group agrees (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to agree) that any
action taken by Agent in accordance with the terms of this Agreement or the
other Loan Documents relating to the Collateral and the exercise by Agent of its
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders (and
such Bank Product Provider). Each member of the Lender Group authorizes and
directs Agent to enter into this Agreement and the other Loan Documents.

 

15.16.              Field Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

 

(a)               is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field examination report
respecting any Loan Party or its Subsidiaries (each, a "Report") prepared by or
at the request of Agent, and Agent shall so furnish each Lender with such
Reports,

 

(b)               expressly agrees and acknowledges that Agent does not (i) make
any representation or warranty as to the accuracy of any Report, and (ii) shall
not be liable for any information contained in any Report,

 

(c)               expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
field examination will inspect only specific information regarding the Loan
Parties and their Subsidiaries and will rely significantly upon Parent's and its
Subsidiaries' books and records, as well as on representations of Borrowers'
personnel,

 



-200-

 

 

(d)               agrees to keep all Reports and other material, non-public
information regarding the Loan Parties and their Subsidiaries and their
operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 17.9, and

 

(e)               without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys' fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

In addition to the foregoing, (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or its Subsidiaries to Agent that has not
been contemporaneously provided by such Loan Party or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party or its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender's
notice to Agent, whereupon Agent promptly shall request of Borrowers the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from such Loan Party or such Subsidiary, Agent promptly shall
provide a copy of same to such Lender, and (z) any time that Agent renders to
Borrowers a statement regarding the Loan Account, Agent shall send a copy of
such statement to each Lender.

 

15.17.              Several Obligations; No Liability. Notwithstanding that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of Agent in its capacity as such, and not by or in favor of
the Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender (or Bank Product Provider) to fulfill its obligations to
make credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.

 



-201-

 

 

15.18.              Joint Lead Arrangers and Joint Book Runners. Each of the
Joint Lead Arrangers and Joint Book Runners, in such capacities, shall not have
any right, power, obligation, liability, responsibility, or duty under this
Agreement other than those applicable to it in its capacity as a Lender, as
Agent, as Swing Lender, or as Issuing Bank. Without limiting the foregoing, each
of the Joint Lead Arrangers and Joint Book Runners, in such capacities, shall
not have or be deemed to have any fiduciary relationship with any Lender or any
Loan Party. Each Lender, Agent, Swing Lender, Issuing Bank, and each Loan Party
acknowledges that it has not relied, and will not rely, on the Joint Lead
Arrangers and Joint Book Runners in deciding to enter into this Agreement or in
taking or not taking action hereunder. Each of the Joint Lead Arrangers and
Joint Book Runners, in such capacities, shall be entitled to resign at any time
by giving notice to Agent and Borrowers.

 

15.19.              Appointment for the Province of Quebec . Without prejudice
to Section 15.1 above and for the purposes of any grant of security under the
laws of the Province of Quebec which may in the future be required to be
provided by the Loan Parties or any one of them, each member of the Lender Group
and each of the Bank Product Providers hereby appoints Agent as the hypothecary
representative of the Lender Group and the Bank Product Providers as
contemplated under Article 2692 of the Civil Code of Quebec, to enter into, to
take and to hold on their behalf, and for their benefit, any deed of hypothec
("Deed of Hypothec") to be executed by any of the Loan Parties granting a
hypothec pursuant to the laws of the Province of Quebec (Canada) and to exercise
such powers and duties which are conferred thereupon under such deed. Agent, in
such aforesaid capacity shall (A) have the sole and exclusive right and
authority to exercise, except as may be otherwise specifically restricted by the
terms hereof, all rights and remedies given to Agent, as hypothecary
representative, with respect to the property or assets charged under the Deed of
Hypothec, any other applicable law or otherwise, and (B) benefit from and be
subject to all provisions hereof with respect to Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Lender Group and the Bank
Product Providers, Borrowers or the Guarantors. The constitution of Agent as the
hypothecary representative shall be deemed to have been ratified and confirmed
by each Person accepting an assignment of, a participation in or an arrangement
in respect of, all or any portion of any of the Lender Group's or the Bank
Product Providers' rights and obligations under this Agreement by the execution
of an assignment, including an Assignment and Acceptance or other agreement
pursuant to which it becomes such assignee or participant. In the event of the
resignation of Agent (which shall include its resignation as the hypothecary
representative) and appointment of a successor Agent, such successor Agent shall
also act as the hypothecary representative, as contemplated hereunder.

 

15.20.               Scottish Appointment Matters.

 

(a)               The Agent declares that it holds on trust for the Secured
Parties (as defined in the Domestic Security Agreement) (the "Trust Parties"),
on the terms contained in this Section 15: (i) the Collateral expressed to be
subject to the Liens created in favor of the Agent as trustee for the Trust
Parties by or pursuant to each Collateral Document which is governed by or
subject to the laws of Scotland, and all proceeds of that Collateral; (ii) all
obligations expressed to be undertaken by any Loan Party to pay amounts in
respect of the Obligations to the Agent as trustee for the Trust Parties and
secured by any Collateral Document which is governed by or subject to the laws
of Scotland together with all representations and warranties expressed to be
given by any Loan Party or any other person in favour of the Agent as trustee
for the Trust Parties; and (iii) any other amounts or property, whether rights,
entitlements, choses in action or otherwise, actual or contingent, which the
Agent is required by the terms of the Loan Documents to hold as trustee on trust
for the Trust Parties.

 



-202-

 

 

(b)               Without prejudice to the other provisions of this Section 15,
each Lender hereby irrevocably authorizes (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) the Agent to
perform the duties, obligations and responsibilities and to exercise the rights,
powers, authorities and discretions specifically given to the Agent as trustee
for the Trust Parties under or in connection with the Loan Documents together
with any other incidental rights, powers, authorities and discretions. For the
avoidance of doubt, the Agent in its capacity as trustee for the Trust Parties
shall have the same rights, powers, immunities, indemnities and exclusions from
liability as are prescribed in favor of the Agent in this Agreement, which shall
apply mutatis mutandis.

 

16.WITHHOLDING TAXES.

 

16.1.                 Payments. All payments by or on account of any Obligation
of any Loan Party under any Loan Document will be made free and clear of, and
without deduction or withholding for, any Taxes, except as otherwise required by
applicable law, and in the event any deduction or withholding of Taxes is
required, the applicable Loan Party shall make the requisite withholding,
promptly pay over to the applicable Governmental Authority the withheld tax, and
furnish to Agent as promptly as possible after the date the payment of any such
Tax is due pursuant to applicable law, certified copies of tax receipts
evidencing such payment by the applicable Loan Party. Furthermore, if any such
Tax is an Indemnified Tax or an Indemnified Tax is so levied or imposed, the
applicable Loan Party agrees to pay the full amount of such Indemnified Taxes
and such additional amounts as may be necessary so that the amount paid pursuant
to this Section 16.1 after withholding or deduction for or on account of any
Indemnified Taxes will not be less than the amount provided for herein. The
applicable Loan Party will promptly pay any Other Taxes or reimburse Agent for
such Other Taxes upon Agent's demand. The applicable Loan Party shall indemnify
each Indemnified Person (as defined in Section 10.3) (collectively a "Tax
Indemnitee") for the full amount of Indemnified Taxes arising in connection with
this Agreement or any other Loan Document or breach thereof by any Loan Party
(including any Indemnified Taxes imposed or asserted on, or attributable to,
Indemnified Taxes payable under this Section 16) imposed on, or paid by, such
Tax Indemnitee and all reasonable costs and expenses related thereto (including
fees and disbursements of attorneys and other tax professionals), as and when
they are incurred and irrespective of whether suit is brought, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided, however, no Loan Party shall have any
indemnification or other liability under this Section 16.1 for any such amounts
that a court of competent jurisdiction finally determines to have resulted from
the gross negligence or willful misconduct of such Tax Indemnitee.
Notwithstanding any other provision in this Agreement or any Loan Document, the
Loan Parties shall not be liable for any penalties, interest, costs, expenses or
other similar charges that would not have existed but for the failure of an
Indemnified Person to notify the Administrative Borrower of any Indemnified
Taxes within a reasonable period of time after becoming aware of such
Indemnified Taxes as finally determined by a court of competent jurisdiction.
The obligations of the Loan Parties under this Section 16 shall survive the
termination of this Agreement, the resignation and replacement of Agent, and the
repayment of the Obligations.

 



-203-

 

 

16.2.                 Exemptions.

 

(a)               Each Lender and Participant agrees with and in favor of Agent,
to deliver to Agent and the Administrative Borrower on behalf of all Borrowers
one of the following on the date on which such Lender becomes a Lender under
this Agreement or such Participant becomes a Participant:

 

(i)                 (A) a statement of the Lender or Participant, signed under
penalty of perjury, that it is not a (I) a "bank" as described in Section
881(c)(3)(A) of the IRC, (II) a 10% shareholder of any Borrower (within the
meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to Borrowers within the meaning of Section 864(d)(4) of the
IRC, and (B) a properly completed and executed IRS Form W-8BEN, Form W-8BEN-E or
Form W-8IMY (with proper attachments as applicable);

 

(ii)              a properly completed and executed copy of IRS Form W-8BEN or
Form W-8BEN-E, as applicable;

 

(iii)            a properly completed and executed copy of IRS Form W-8ECI;

 

(iv)             a properly completed and executed copy of IRS Form W-8IMY
(including a withholding statement and copies of the tax certification
documentation for its beneficial owner(s) of the income paid to the
intermediary, if required based on its status provided on the Form W-8IMY); or

 

(v)               a properly completed and executed copy of any other form or
forms, including IRS Form W-9, as may be required under the IRC or other laws of
the United States as a condition to exemption from United States withholding or
backup withholding tax.

 

(b)               Each Lender or Participant shall provide new forms (or
successor forms) upon the expiration or obsolescence of any previously delivered
forms (or as otherwise reasonably requested by the Administrative Borrower or
Agent) and shall promptly notify Agent and Administrative Borrower of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(c)               Each Lender and Participant that is entitled to claim an
exemption from withholding tax in a jurisdiction other than the United States
agrees with and in favor of Agent and Borrowers to deliver to Agent and
Administrative Borrower any such form or forms, as may be required under the
laws of such jurisdiction as a condition to exemption from, or reduction of,
foreign withholding or backup withholding tax on the date on which such Lender
becomes a Lender under this Agreement or such Participant becomes a Participant;
provided, however, that, with respect to any form or forms required under the
laws of any foreign jurisdiction other than Bermuda, Germany, Ireland or
Switzerland such forms shall not be required if the providing of or delivery of
such forms in the Lender's or Participant's reasonable judgment would subject
such Lender or Participant to any material unreimbursed cost or expense or
materially prejudice the legal or commercial position of such Lender (or its
Affiliates); provided, further, that nothing in this Section 16.2(c) shall
require a Lender or Participant to disclose any tax returns. Each Lender and
each Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and promptly notify
Agent and Administrative Borrower of any change in circumstances which would
modify or render invalid any claimed exemption or reduction.

 



-204-

 

 

(d)               If a Lender or Participant claims exemption from, or reduction
of, withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant. To the extent of such percentage amount, Agent and Administrative
Borrower will treat such Lender's or such Participant's documentation provided
pursuant to Section 16.2 as no longer valid. With respect to such percentage
amount, such Participant or Assignee will provide new documentation, pursuant to
Section 16.2, if applicable. Borrowers agree that each Participant shall be
entitled to the benefits of this Section 16 with respect to its participation in
any portion of the Commitments and the Obligations so long as such Participant
complies with the obligations set forth in Section 13 and this Section 16 with
respect thereto.

 

(e)               If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable due diligence and reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent and the Administrative Borrower
at the time or times prescribed by law and at such time or times reasonably
requested by Agent and the Administrative Borrower such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
IRC) and such additional documentation reasonably requested by Agent and the
Administrative Borrower as may be necessary for Agent or Borrowers to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender's obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(e), "FATCA" shall include any amendments made to FATCA after the date of this
Agreement.

 

(f)                Notwithstanding any provision of this Agreement to the
contrary (including Section 2.6(g) and this Section 16.2), a Swiss Loan Party
shall not be required to make a tax gross up, a tax indemnity payment or an
increased interest payment under any Loan Document to a specific Lender or
Participant (but, for the avoidance of doubt, shall remain required to make a
tax gross up, a tax indemnity payment, or an increased interest payment to all
other Lenders) in respect of Swiss Withholding Tax due on payments by a Swiss
Loan Party under this Agreement as a direct result of such Lender or Participant
(i) making an incorrect declaration of its status as to whether or not it is a
Swiss Qualifying Lender or a single Swiss Non-Qualifying Lender, (ii) breaching
the restrictions regarding transfers, assignments, participations,
sub-participation and exposure transfers set forth in Section 13.1or (iii)
ceasing to be a Swiss Qualifying Lender other than as a result of any change
after the date it became a Lender or Participant under this Agreement in (or in
the interpretation, administration or application of) any law or double taxation
treaty, or any published practice or published concession of any relevant taxing
authority.

 



-205-

 

 

16.3.                 Reductions.

 

(a)               If a Lender or a Participant is subject to an applicable
withholding tax, Agent (or, in the case of a Participant, the Lender granting
the participation) may withhold from any payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax. Without
limitation to the obligation to provide the forms or other documentation
required by Section 16.2, if such forms or other documentation are not delivered
to Agent (or, in the case of a Participant, to the Lender granting the
participation), then Agent (or, in the case of a Participant, to the Lender
granting the participation) may withhold from any payment to such Lender or such
Participant not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.

 

(b)               If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender or Agent granting the participation) did not properly
withhold tax from amounts paid to or for the account of any Lender or any
Participant due to a failure on the part of the Lender or any Participant
(because the appropriate form was not delivered, was not properly executed, or
because such Lender or Participant failed to notify Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent harmless (or, in the case of a Participant, such Participant shall
indemnify and hold the Lender granting the participation and Agent harmless) for
all amounts paid, directly or indirectly, by Agent (or, in the case of a
Participant, to the Lender granting the participation), as Tax or otherwise,
including penalties and interest, and including any Taxes imposed by any
jurisdiction on the amounts payable to Agent (or, in the case of a Participant,
to the Lender granting the participation only) under this Section 16, together
with all costs and expenses (including attorneys' fees and expenses). The
obligation of the Lenders and the Participants under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.

 

16.4.                 Refunds. If Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes to which the
Loan Parties have paid additional amounts pursuant to this Section 16, so long
as no Default or Event of Default has occurred and is continuing, it shall pay
over such refund to the Administrative Borrower on behalf of the Loan Parties
(but only to the extent of payments made, or additional amounts paid, by the
Loan Parties under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that the Loan Parties, upon
the request of Agent or such Lender, agree to repay the amount paid over to the
Loan Parties (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent or Lender hereunder as finally determined by a court of competent
jurisdiction) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Loan Parties or any other
Person or require Agent or any Lender to pay any amount to an indemnifying party
pursuant to Section 16.4, the payment of which would place Agent or such Lender
(or their Affiliates) in a less favorable net after-Tax position than such
Person would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

 



-206-

 

 

16.5.                 VAT.

 

(a)               All amounts set out or expressed to be payable under a Loan
Document by any Loan Party to any Lender (or Participant) or Agent which (in
whole or in part) constitute the consideration for a supply or supplies for VAT
purposes are deemed to be exclusive of any VAT which is chargeable on such
supply or supplies, and accordingly, subject to clause (b)(ii) below, if VAT is
or becomes chargeable on any supply made by any Lender (or Participant) or Agent
to any Loan Party under a Loan Document and such Lender (or Participant) or
Agent is required to account to the relevant Governmental Authority for the VAT,
that Loan Party shall pay to the Lender (for itself or its Participant, as
applicable) or Agent, as the case may be, (in addition to and at the same time
as paying any other consideration for such supply subject to receipt of a valid
VAT invoice) an amount equal to the amount of such VAT.

 

(b)               If VAT is or becomes chargeable on any supply made by any
Lender, Participant or Agent (the "Supplier") to any other Lender, Participant
or Agent (the "Supply Recipient") under a Loan Document, and any party other
than the Supply Recipient (the "Relevant Party") is required by the terms of a
Loan Document to pay an amount equal to the consideration for such supply to the
Supplier (rather than being required to reimburse the Supply Recipient in
respect of that consideration), then:

 

(i)                 where the Supplier is the person required to account to the
relevant Governmental Authority for the VAT, the Relevant Party must also pay to
the Supplier (at the same time as paying that amount) an additional amount equal
to the amount of VAT; the Supply Recipient must (where this subsection (b)(i)
applies) promptly pay to the Relevant Party an amount equal to any credit or
repayment the Supply Recipient receives from the relevant Governmental Authority
which the Supply Recipient reasonably determines relates to the VAT chargeable
on that supply; and

 

(ii)              where the Supply Recipient is the person required to account
to the relevant Governmental Authority for the VAT, the Relevant Party must
promptly, following demand from the Supply Recipient, pay to the Supply
Recipient an amount equal to the VAT chargeable on that supply but only to the
extent that the Supply Recipient reasonably determines that it is not entitled
to credit or repayment from the relevant Governmental Authority in respect of
all or part of that VAT.

 



-207-

 

 

(c)               Where a Loan Document requires any Loan Party to reimburse or
indemnify a Lender, Participant or Agent for any cost or expense, the Loan Party
shall reimburse or indemnify (as the case may be) such Lender, Participant or
Agent for the full amount of such cost or expense, including such part thereof
as represents VAT, save to the extent that such Lender, Participant or Agent
reasonably determines that it is entitled to credit or repayment in respect of
such VAT from the relevant Governmental Authority.

 

(d)               Any reference in this Section 16.5 to any party shall, at any
time when such party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to a
person under the grouping rules as defined in the EC Council Directive 2006/112
or any national legislation implementing that Directive.

 

(e)               In relation to any supply made by a Lender, Participant or
Agent to any party under a Loan Document, if reasonably requested by such Lender
or Agent, that party must promptly provide such Lender, Participant or Agent
with details of that party’s VAT registration and such other information as is
reasonably requested in connection with such Lender's, Participant's or Agent's,
as the case may be, VAT reporting requirements in relation to such supply.

 

(f)                Each party’s obligations under this Section 16.5 shall
survive the resignation or replacement of Agent or any assignment of rights by,
or the replacement of a Lender, and the repayment, satisfaction or discharge of
all Obligations under any Loan Document.

 

17.GENERAL PROVISIONS.

 

17.1.                Effectiveness. This Agreement shall be binding and deemed
effective when executed by Parent, each Borrower, Agent, and each Lender whose
signature is provided for on the signature pages hereof.

 

17.2.                Section Headings. Headings and numbers have been set forth
herein for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

17.3.                Interpretation. Neither this Agreement nor any uncertainty
or ambiguity herein shall be construed against the Lender Group or Parent or any
Borrower, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

17.4.                Severability of Provisions. Each provision of this
Agreement shall be severable from every other provision of this Agreement for
the purpose of determining the legal enforceability of any specific provision.

 



-208-

 

 

17.5.                Bank Product Providers. Each Bank Product Provider in its
capacity as such shall be deemed a third party beneficiary hereof and of the
provisions of the other Loan Documents for purposes of any reference in a Loan
Document to the parties for whom Agent is acting. Agent hereby agrees to act as
agent for such Bank Product Providers and, by virtue of entering into a Bank
Product Agreement, the applicable Bank Product Provider shall be automatically
deemed to have appointed Agent as its agent and to have accepted the benefits of
the Loan Documents. It is understood and agreed that the rights and benefits of
each Bank Product Provider under the Loan Documents consist exclusively of such
Bank Product Provider's being a beneficiary of the Liens and security interests
(and, if applicable, guarantees) granted to Agent and the right to share in
payments and collections out of the Collateral as more fully set forth herein.
In addition, each Bank Product Provider, by virtue of entering into a Bank
Product Agreement, shall be automatically deemed to have agreed that Agent shall
have the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

 

17.6.                Debtor-Creditor Relationship. The relationship between the
Lenders and Agent, on the one hand, and the Loan Parties, on the other hand, is
solely that of creditor and debtor. No member of the Lender Group has (or shall
be deemed to have) any fiduciary relationship or duty to any Loan Party arising
out of or in connection with the Loan Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between the
members of the Lender Group, on the one hand, and the Loan Parties, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.

 

17.7.                Counterparts; Electronic Execution. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 



-209-

 

 

17.8.                 Revival and Reinstatement of Obligations; Certain Waivers.

 

(a)               If any member of the Lender Group or any Bank Product Provider
repays, refunds, restores, or returns in whole or in part, any payment or
property (including any proceeds of Collateral) previously paid or transferred
to such member of the Lender Group or such Bank Product Provider in full or
partial satisfaction of any Obligation or on account of any other obligation of
any Loan Party under any Loan Document or any Bank Product Agreement, because
the payment, transfer, or the incurrence of the obligation so satisfied is
asserted or declared to be void, voidable, or otherwise recoverable under any
law relating to creditors' rights, including provisions of any Insolvency Laws
relating to fraudulent transfers, preferences, or other voidable or recoverable
obligations or transfers (each, a "Voidable Transfer"), or because such member
of the Lender Group or Bank Product Provider elects to do so on the reasonable
advice of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that such member of the Lender Group or Bank
Product Provider elects to repay, restore, or return (including pursuant to a
settlement of any claim in respect thereof), and as to all reasonable costs,
expenses, and attorneys' fees of such member of the Lender Group or Bank Product
Provider related thereto, (i) the liability of the Loan Parties with respect to
the amount or property paid, refunded, restored, or returned will automatically
and immediately be revived, reinstated, and restored and will exist, and (ii)
Agent's Liens securing such liability shall be effective, revived, and remain in
full force and effect, in each case, as fully as if such Voidable Transfer had
never been made. If, prior to any of the foregoing, (A) Agent's Liens shall have
been released or terminated, or (B) any provision of this Agreement shall have
been terminated or cancelled, Agent's Liens, or such provision of this
Agreement, shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Loan Party in respect of such
liability or any Collateral securing such liability. This provision shall
survive the termination of this Agreement and the repayment in full of the
Obligations.

 

17.9.                Confidentiality.

 

(a)               Agent and Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding the
Loan Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans ("Confidential Information") shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), "Lender Group
Representatives") on a "need to know" basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers); provided, that any such Subsidiary or Affiliate is
informed of the confidential nature of such information, (iii) as may be
required by regulatory authorities so long as such authorities are informed of
the confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided,
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Borrowers with prior notice thereof, to the extent that it is
practicable to do so and to the extent that the disclosing party is permitted to
provide such prior notice to Borrowers pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation and
(y) any disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrowers, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process;
provided, that (x) prior to any disclosure under this clause (vi) the disclosing
party agrees to provide Borrowers with prior written notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior written notice to Borrowers pursuant to
the terms of the subpoena or other legal process and (y) any disclosure under
this clause (vi) shall be limited to the portion of the Confidential Information
as may be required by such Governmental Authority pursuant to such subpoena or
other legal process, (vii) as to any such information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders or the Lender Group Representatives), (viii)
in connection with any assignment, participation or pledge of any Lender's
interest under this Agreement and to any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction to which a Loan Party is a
direct counterparty relating to Loan Parties and their respective obligations
hereunder, and to any insurer or insurance broker; provided, that prior to
receipt of Confidential Information any such assignee, participant, pledgee,
counterparty (or advisor), insurer or broker shall have agreed in writing to
receive such Confidential Information either subject to the terms of this
Section 17.9 or pursuant to confidentiality requirements substantially similar
to those contained in this Section 17.9 (and such Person may disclose such
Confidential Information to Persons employed or engaged by them as described in
clause (i) above), (ix) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that prior to any
disclosure to any Person (other than any Loan Party, Agent, any Lender, any of
their respective Affiliates, or their respective counsel) under this clause (ix)
with respect to litigation involving any Person (other than any Borrower, Agent,
any Lender, any of their respective Affiliates, or their respective counsel),
the disclosing party agrees to provide Borrowers with prior written notice
thereof, and (x) in connection with, and to the extent reasonably necessary for,
the exercise of any secured creditor remedy under this Agreement or under any
other Loan Document.

 



-210-

 

 

(b)               Anything in this Agreement to the contrary notwithstanding,
Agent and Lenders may disclose information concerning the terms and conditions
of this Agreement and the other Loan Documents to loan syndication and pricing
reporting services or in its marketing or promotional materials, with such
information to consist of deal terms and other information customarily found in
such publications or marketing or promotional materials and may otherwise use
the name, logos, and other insignia of any Borrower or the other Loan Parties
and the Commitments provided hereunder in any "tombstone" or other
advertisements, on its website or in other marketing materials of Agent or
Lenders.

 

(c)               Each Loan Party agrees that Agent may make materials or
information provided by or on behalf of Borrowers hereunder (collectively,
"Borrower Materials") available to the Lenders by posting the Communications on
IntraLinks, SyndTrak or a substantially similar secure electronic transmission
system (the "Platform"). The Platform is provided "as is" and "as available."
Agent does not warrant the accuracy or completeness of the Borrower Materials,
or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by Agent in connection with the Borrower Materials or the
Platform. In no event shall Agent or any of the Agent-Related Persons or any
Lender or Issuing Bank have any liability to the Loan Parties, any Lender or any
other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party's, Agent's, Lender's or
Issuing Bank's transmission of communications through the Internet, except to
the extent the liability of such person is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from such
person's gross negligence or willful misconduct. Each Loan Party further agrees
that certain of the Lenders may be "public-side" Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Loan
Parties or their securities) (each, a "Public Lender"). The Loan Parties shall
be deemed to have authorized Agent and its Affiliates and the Lenders to treat
Borrower Materials marked "PUBLIC" or otherwise at any time filed with the SEC
as not containing any material non-public information with respect to the Loan
Parties or their securities for purposes of United States federal and state
securities laws. All Borrower Materials marked "PUBLIC" are permitted to be made
available through a portion of the Platform designated as "Public Investor" (or
another similar term). Agent and its Affiliates and the Lenders shall be
entitled to treat any Borrower Materials that are not marked "PUBLIC" or that
are not at any time filed with the SEC as being suitable only for posting on a
portion of the Platform not marked as "Public Investor" (or such other similar
term).

 

17.10.              Survival. All representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Agent, Issuing Bank, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of, or any accrued interest on, any Loan or any fee or any
other amount payable under this Agreement is outstanding or unpaid or any Letter
of Credit is outstanding and so long as the Commitments have not expired or been
terminated.

 



-211-

 

 

17.11.              Patriot Act; Due Diligence.

 

(a)               Each Lender that is subject to the requirements of the Patriot
Act hereby notifies the Loan Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
each Loan Party in accordance with the Patriot Act. In addition, Agent and each
Lender shall have the right to periodically conduct due diligence on all Loan
Parties, their senior management and key principals and legal and beneficial
owners. Each Loan Party agrees to cooperate in respect of the conduct of such
due diligence and further agrees that the reasonable costs and charges for any
such due diligence by Agent shall constitute Lender Group Expenses hereunder and
be for the account of Borrowers.

 

(b)               Each Loan Party acknowledges that, pursuant to the provisions
of Canadian Anti-Money Laundering & Anti-Terrorism Legislation, Agent and
Lenders may be required to obtain, verify and record information regarding each
Loan Party, its respective directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of such Loan Party, and the
transactions contemplated hereby. The Loan Parties shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by any Lender or Agent, or any prospective assign or
participant of a Lender or Agent, necessary in order to comply with any
applicable Canadian Anti-Money Laundering & Anti-Terrorism Legislation, whether
now or hereafter in existence. If Agent has ascertained the identity of any Loan
Party or any authorized signatories of any Loan Party for the purposes of
applicable Canadian Anti-Money Laundering & Anti-Terrorism Legislation, then
Agent:

 

(i)                 shall be deemed to have done so as an agent for each Lender,
and this Agreement shall constitute a "written agreement" in such regard between
each Lender and Agent within the meaning of applicable Canadian Anti-Money
Laundering & Anti-Terrorism Legislation;

 

(ii)              shall provide to each Lender copies of all information
obtained in such regard without any representation or warranty as to its
accuracy or completeness.

 

(c)               (i) If (A) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation made
after the Closing Date, (B) any change in the status of an English Loan Party
after the Closing Date, or (C) a proposed assignment or transfer by a Lender of
any of its rights and obligations under this Agreement to a party that is not a
Lender prior to such assignment or transfer, obliges Agent or any Lender (or, in
the case of clause (C) above, any prospective new Lender) to comply with "know
your customer" or similar identification procedures in circumstances where the
necessary information is not already available to it, each English Loan Party
shall promptly upon the request of Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
Agent (for itself or on behalf of any Lender) or any Lender (for itself or, in
the case of the event described in clause (C) above, on behalf of any
prospective new Lender) in order for Agent, such Lender or, in the case of the
event described in clause (C) above, any prospective new Lender to carry out and
be satisfied it has complied with all necessary "know your customer" or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents; and (ii) each Lender shall
promptly upon the request of the supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by Agent (for
itself) in order for Agent to carry out and be satisfied it has complied with
all necessary "know your customer" or other similar checks under all applicable
laws and regulations pursuant to the transactions contemplated in the Loan
Documents.

 



-212-

 

 

Notwithstanding the provisions of this Section and except as may otherwise be
agreed in writing, each Lender agrees that Agent has no obligation to ascertain
the identity of the Loan Parties or any authorized signatories of the Loan
Parties on behalf of any Lender, or to confirm the completeness or accuracy of
any information it obtains from the Loan Parties or any such authorized
signatory in doing so

 

17.12.              Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

17.13.              WIL-Delaware as Agent for Borrowers. Each Borrower hereby
irrevocably appoints WIL-Delaware as the borrowing agent and attorney-in-fact
for all Borrowers (the "Administrative Borrower") which appointment shall remain
in full force and effect unless and until Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another Borrower has been appointed Administrative Borrower. Each
Borrower hereby irrevocably appoints and authorizes the Administrative Borrower
(a) to provide Agent with all notices with respect to Revolving Loans and
Letters of Credit obtained for the benefit of any Borrower and all other notices
and instructions under this Agreement and the other Loan Documents (and any
notice or instruction provided by Administrative Borrower shall be deemed to be
given by Borrowers hereunder and shall bind each Borrower), (b) to receive
notices and instructions from members of the Lender Group (and any notice or
instruction provided by any member of the Lender Group to the Administrative
Borrower in accordance with the terms hereof shall be deemed to have been given
to each Borrower), (c) to enter into Bank Product Provider Agreements on behalf
of Borrowers and their Subsidiaries, and (d) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Revolving
Loans and Letters of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Loan Account and Collateral in a combined fashion, as
more fully set forth herein, is done solely as an accommodation to Borrowers in
order to utilize the collective borrowing powers of Borrowers in the most
efficient and economical manner and at their request, and that Lender Group
shall not incur liability to any Borrower as a result hereof. Each Borrower
expects to derive benefit, directly or indirectly, from the handling of the Loan
Account and the Collateral in a combined fashion since the successful operation
of each Borrower is dependent on the continued successful performance of the
integrated group. To induce the Lender Group to do so, and in consideration
thereof, each Borrower hereby jointly and severally agrees to indemnify each
member of the Lender Group and hold each member of the Lender Group harmless
against any and all liability, expense, loss or claim of damage or injury, made
against the Lender Group by any Borrower or by any third party whosoever,
arising from or incurred by reason of (i) the handling of the Loan Account and
Collateral of Borrowers as herein provided, or (ii) the Lender Group's relying
on any instructions of the Administrative Borrower, except that Borrowers will
have no liability to the relevant Agent-Related Person or Lender-Related Person
under this Section 17.13 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Agent-Related Person or
Lender-Related Person, as the case may be.

 



-213-

 

 

17.14.              Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding any other term of any Loan Document or any other
agreement, arrangement or understanding between the parties, each party
acknowledges and accepts that any liability of any party to any other party
under or in connection with the Loan Documents may be subject to Bail-In Action
by the relevant Resolution Authority and acknowledges and accepts to be bound by
the effect of:

 

(a)               any Bail-In Action in relation to any such liability,
including (without limitation):

 

(i)                 a reduction, in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interest) in respect of
any such liability;

 

(ii)              a conversion of all, or part of, any such liability into
shares or other instruments of ownership that may be issued to, or conferred on,
it; and

 

(iii)            a cancellation of any such liability; and

 

(b)               a variation of any term of any Loan Document to the extent
necessary to give effect to any Bail-In Action in relation to any such
liability.

 

17.15.              Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedge Agreements or any other agreement or instrument that is a QFC (such
support, "QFC Credit Support" and each such QFC a "Supported QFC"), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the "US Special
Resolution Regimes") in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
"Covered Party") becomes subject to a proceeding under a US Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the US Special Resolution Regime
if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a US
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the US Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 



-214-

 

 

17.16.              Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to Agent or any Lender hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
"Judgment Currency") other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the "Agreement
Currency"), be discharged only to the extent that on the Business Day following
receipt by Agent or such Lender, as the case may be, of any sum adjudged to be
so due in the Judgment Currency, Agent or such Lender, as the case may be, may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to Agent or any Lender from any Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify Agent or such Lender, as the
case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to Agent or any Lender in such
currency, Agent or such Lender, as the case may be, agrees to return the amount
of any excess to such Borrower (or to any other Person who may be entitled
thereto under applicable law).

 

17.17.              Confirmation of Lender’s Status as a Swiss Qualifying
Lender.

 

(a)               Each Lender confirms that, as of the Closing Date, unless
notified in writing to Parent and Agent prior to the Closing Date, such Lender
is a Swiss Qualifying Lender and has not entered into a participation
arrangement with respect to this Agreement with any Person that is a Swiss
Non-Qualifying Lender.

 

(b)               Without limitation to any consent or other rights provided for
in this Agreement (including Section 13), any Person that shall become an
assignee, Participant or sub-participant with respect to any Lender or
Participant pursuant to this Agreement shall confirm in writing to Parent and
Agent prior to the date such Person becomes a Lender, Participant or
sub-participant, that:

 



-215-

 

 

 

 

 

(i)                 it is a Swiss Qualifying Lender and has not entered into a
participation (including sub-participation) arrangement with respect to this
Agreement with any Person that is a Swiss Non-Qualifying Lender; or

 

(ii)              if it is a Swiss Non-Qualifying Lender, it counts as one
single creditor for purposes of the Swiss Non-Bank Rules (taking into account
any participations and sub-participations).

 

(c)               Each Lender or Participant (including sub-participants) shall
promptly notify Parent and Agent if for any reason it ceases to be a Swiss
Qualifying Lender.

 

17.18.                Swiss limitations.

 

(a)               If and to the extent a Swiss Loan Party becomes liable under
this Agreement or any other Loan Document for obligations of any other Loan
Party (other than the wholly owned direct or indirect subsidiaries of such Swiss
Loan Party) (the "Restricted Obligations") and if complying with such
obligations would constitute a repayment of capital (Einlagerückgewähr), a
violation of the legally protected reserves (gesetzlich geschützte Reserven) or
the payment of a (constructive) dividend (Gewinnausschüttung) by such Swiss Loan
Party or would otherwise be restricted under Swiss law and practice then
applicable, such Swiss Loan Party's aggregate liability for Restricted
Obligations shall not exceed the amount of the Swiss Loan Party's freely
disposable equity (frei verfügbares Eigenkapital) at the time it becomes liable
including, without limitation, any statutory reserves which can be transferred
into unrestricted, distributable reserves, in accordance with Swiss law (the
"Freely Disposable Amount").

 

(b)               This limitation shall only apply to the extent it is a
requirement under applicable law at the time the applicable Swiss Loan Party is
required to perform Restricted Obligations under the Loan Documents. Such
limitation shall not free the applicable Swiss Loan Party from its obligations
in excess of the Freely Disposable Amount, but merely postpone the performance
date thereof until such times when such Swiss Loan Party has again freely
disposable equity. The limitation set out in this Section shall not apply to the
extent a Swiss Loan Party guarantees or otherwise secures any amounts borrowed
under any Loan Document which are on-lent to such Swiss Loan Party or to wholly
owned direct or indirect subsidiaries of such Swiss Loan Party.

 

(c)               If the enforcement of the obligations of a Swiss Loan Party
under the Loan Documents would be limited due to the effects referred to in this
Agreement, such Swiss Loan Party shall further, to the extent permitted by
applicable law and Swiss accounting standards and upon request by Agent, (i)
write up or sell any of its assets that are shown in its balance sheet with a
book value that is significantly lower than the market value of the assets, in
case of sale, however, only if such assets are not necessary for such Swiss Loan
Party's business (nicht betriebsnotwendig) and (ii) reduce its share capital to
the minimum allowed under then applicable law, provided that such steps are
permitted under the Loan Documents.

 

(d)               Each Swiss Loan Party and any direct holding company of such
Swiss Loan Party which is a party to a Loan Document shall procure that such
Swiss Loan Party will take and will cause to be taken all and any action as soon
as reasonably practicable but in any event within 30 Business Days from the
request of Agent, including, without limitation, (i) the passing of any
shareholders' resolutions to approve any payment or other performance under this
Agreement or any other Loan Documents, (ii) the provision of an audited interim
balance sheet, (iii) the provision of a determination by such Swiss Loan Party
of the Freely Disposable Amount based on such audited interim balance sheet,
(iv) the provision of a confirmation from the auditors of such Swiss Loan Party
that a payment of such Swiss Loan Party under the Loan Documents in an amount
corresponding to the Freely Disposable Amount is in compliance with the
provisions of Swiss corporate law which are aimed at protecting the share
capital and legal reserves, and (v) the obtaining of any other confirmations
which may be required as a matter of Swiss mandatory law in force at the time
such Swiss Loan Party is required to make a payment or perform other obligations
under this Agreement or any other Loan Document, in order to allow a prompt
payment in relation to Restricted Obligations with a minimum of limitations.

 



-216-

 

 

(e)               If so required under applicable law (including tax treaties)
at the time it is required to make a payment under this Agreement, each Swiss
Loan Party:

 

(i)                 shall use its best efforts to ensure that such payments can
be made without deduction of Swiss withholding tax, or with deduction of Swiss
withholding tax at a reduced rate, by discharging the liability to such tax by
notification pursuant to applicable law (including tax treaties) rather than
payment of the tax;

 

(ii)              shall deduct the Swiss withholding tax at such rate (being 35%
on the date hereof) as in force from time to time if the notification procedure
pursuant to clause (a) above does not apply; or shall deduct the Swiss
withholding tax at the reduced rate resulting after discharge of part of such
tax by notification if the notification procedure pursuant to clause (a) applies
for a part of the Swiss withholding tax only; and shall pay within the time
allowed any such taxes deducted to the Swiss Federal Tax Administration; and

 

(iii)            shall promptly notify Agent that such notification or, as the
case may be, deduction has been made, and provide Agent with evidence that such
a notification of the Swiss Federal Tax Administration has been made or, as the
case may be, such taxes deducted have been paid to the Swiss Federal Tax
Administration.

 

(f)                In the case of a deduction of Swiss withholding tax, each
Swiss Loan Party shall use its best efforts to ensure that any person that is
entitled to a full or partial refund of the Swiss withholding tax deducted from
such payment under this Agreement or any other Loan Document, will, as soon as
possible after such deduction:

 

(i)                 request a refund of the Swiss withholding tax under
applicable law (including tax treaties), and

 

(ii)              pay to Agent upon receipt any amount so refunded.

 

(g)               Agent shall co-operate with each Swiss Loan Party to secure
such refund.

 



-217-

 

 

(h)               To the extent any Swiss Loan Party is required to deduct Swiss
withholding tax pursuant to this Agreement, and if the Freely Disposable Amount
is not fully utilized, such Swiss Loan Party will be required to pay an
additional amount so that after making any required deduction of Swiss
withholding tax the aggregate net amount paid to Agent is equal to the amount
which would have been paid if no deduction of Swiss withholding tax had been
required, provided that (i) the aggregate amount paid (including the additional
amount) shall in any event be limited to the Freely Disposable Amount and (ii)
such gross up is permitted under the applicable law, and (iii) such steps are
permitted under the Loan Documents. If a refund is made to an Agent-Related
Person, a Lender-Related Person, the Issuing Bank or a Participant, as
applicable, such party shall transfer the refund so received to the applicable
Swiss Loan Party, subject to any right of set-off of such party pursuant to the
Loan Documents.

 

[Signature pages to follow.]

 



-218-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 



PARENT: WEATHERFORD INTERNATIONAL PLC, a public limited company incorporated in
the Republic of Ireland       By: /s/ Stuart Fraser   Name: Stuart Fraser  
Title: Chief Financial Officer     BORROWERS: WEATHERFORD INTERNATIONAL LTD., a
Bermuda exempted company limited by shares       By: /s/ Mohammed Dadhiwala  
Name: Mohammed Dadhiwala   Title: Vice President       WEATHERFORD
INTERNATIONAL, LLC, a Delaware limited liability company       By: /s/ Christine
M. Morrison   Name: Christine M. Morrison   Title: Vice President and Secretary

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



 

 

 



EXHIBIT A-1

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT ("Assignment Agreement") is entered
into as of                                                                   
  between                                                           
  ("Assignor") and
                                                                   ("Assignee").
Reference is made to the Agreement described in Annex I hereto (the "Credit
Agreement"). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Credit Agreement.

 

1.                In accordance with the terms and conditions of Section 13 of
the Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, that interest in
and to the Assignor's rights and obligations under the Loan Documents as of the
date hereof with respect to the Obligations owing to the Assignor, and
Assignor's portion of the Commitments, all to the extent specified on Annex I.

 

2.               The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the interest being assigned by it hereunder and
that such interest is free and clear of any adverse claim and (ii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated
hereby; (b) makes no representation or warranty and assumes no responsibility
with respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrowers
to Assignor with respect to Assignor's share of the Term Loan and the Revolving
Loans assigned hereunder, as reflected on Assignor's books and records.

 

3.               The Assignee (a) confirms that it has received copies of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (b) agrees that it will,
independently and without reliance upon Agent, Assignor, or any other Lender,
based upon such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under the Loan Documents; (c) confirms that it is an Eligible Transferee;
(d) appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto; (e) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; (f) confirms that it is a U.S. Qualifying Lender1
[and a Swiss Qualifying Lender]2; [and (g) attaches the forms required under
Section 16.2 of the Credit Agreement.]

 



 

 

 

4.               Following the execution of this Assignment Agreement by the
Assignor and Assignee, the Assignor will deliver this Assignment Agreement to
the Agent for recording by the Agent. The effective date of this Assignment (the
"Settlement Date") shall be the latest to occur of (a) the date of the execution
and delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent
for its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.

 

5.               As of the Settlement Date (a) the Assignee shall be a party to
the Credit Agreement and, to the extent of the interest assigned pursuant to
this Assignment Agreement, have the rights and obligations of a Lender
thereunder and under the other Loan Documents, and (b) the Assignor shall, to
the extent of the interest assigned pursuant to this Assignment Agreement,
relinquish its rights and be released from its obligations under the Credit
Agreement and the other Loan Documents, provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of the Credit Agreement, including such assigning
Lender's obligations under Article 15 and Section 17.9(a) of the Credit
Agreement.

 

6.              Upon the Settlement Date, Assignee shall pay to Assignor the
Purchase Price (as set forth in Annex I). From and after the Settlement Date,
Agent shall make all payments that are due and payable to the holder of the
interest assigned hereunder (including payments of principal, interest, fees and
other amounts) to Assignor for amounts which have accrued up to but excluding
the Settlement Date and to Assignee for amounts which have accrued from and
after the Settlement Date. On the Settlement Date, Assignor shall pay to
Assignee an amount equal to the portion of any interest, fee, or any other
charge that was paid to Assignor prior to the Settlement Date on account of the
interest assigned hereunder and that are due and payable to Assignee with
respect thereto, to the extent that such interest, fee or other charge relates
to the period of time from and after the Settlement Date.

 

7.               This Assignment Agreement may be executed in counterparts and
by the parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original, but all of which shall together constitute
one and the same instrument. This Assignment Agreement may be executed and
delivered by telecopier or other facsimile transmission all with the same force
and effect as if the same were a fully executed and delivered original manual
counterpart.

 

8.               THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 



 

1 Statement required unless an Event of Default has occurred and is continuing.

2 Unless an Event of Default has occurred and is continuing, there shall be not
more than ten (10) Lenders and Participants that are not Swiss Qualifying
Lenders.

 



-2-

 

 

[Signature Pages Follow]

 



-3-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

  [NAME OF ASSIGNOR]   as Assignor       By            Name:     Title:      
[NAME OF ASSIGNEE]   as Assignee       By       Name:     Title:

 



-4-

 

 

ACCEPTED THIS                 DAY OF

__________________

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, a national banking association,

as Agent, as Swing Lender and as Issuing Bank

 

By          Name:     Title:  

 

[[                           ], [as Swing Lender] [and] [as

Issuing Bank]

 

By            Name:     Title:]  

 

[WEATHERFORD INTERNATIONAL, LLC]

 

By           Name:     Title:]3  

 



 





3 Include to the extent required by Sections 13.1(a)(i)(A) or 13.1(k).

 



-5-

 

 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

 

ANNEX I

 

1.Borrowers: Weatherford International Ltd., a Bermuda exempted company limited
by shares, Weatherford International, LLC, a Delaware limited liability company,
and those additional entities that become parties to the Credit Agreement
referenced below as Borrowers in accordance with the terms thereof by executing
the form of Joinder attached to the Credit Agreement as Exhibit J-1

 

2.Name and Date of Credit Agreement:

 

Credit Agreement dated as of December 13, 2019 (as amended, restated,
supplemented, or otherwise modified from time to time, the "Credit Agreement")
by and among Weatherford International plc, a public limited company
incorporated in the Republic of Ireland, as parent ("Parent"), Borrowers, the
lenders party thereto as "Lenders", Wells Fargo Bank, National Association, a
national banking association ("Wells Fargo"), as administrative agent for each
member of the Lender Group and the Bank Product Providers, Wells Fargo, Deutsche
Bank Securities Inc. ("Deutsche Bank"), Barclays Bank PLC ("Barclays") and
Citibank, N.A. ("Citibank"), as joint lead arrangers (in such capacity, together
with their successors and assigns in such capacity, the "Joint Lead Arrangers"),
and Wells Fargo, Deutsche Bank, Barclays and Citibank, as joint book runners (in
such capacity, together with their successors and assigns in such capacity, the
"Joint Book Runners").

 

3.Date of Assignment Agreement:  

 

4.Amounts:  

 

(a)Assigned Amount of Revolver Commitment $

 

(b)Assigned Amount of Revolving Loans $  

 

5.Settlement Date:  

 

6.Purchase Price $

 

7. Notice and Payment Instructions, etc.  

 

Assignee:   Assignor:                  

 



 

 

 

EXHIBIT A-2

 

FORM OF ASSIGNEE CERTIFICATE

 

Weatherford International, LLC

2000 St. James Place

Houston, Texas 77056

Attention: General Counsel

Telephone: (713) 836-4000

Email: LegalWeatherford@weatherford.com

 

Wells Fargo Bank, National Association

14241 Dallas Parkway, Suite 1300

Dallas, Texas 75254

Attn: Loan Portfolio Manager

Fax No.: (866) 551-0750

 

Reference is hereby made to that certain Credit Agreement, dated as of December
13, 2019 (as amended, restated, supplemented, or otherwise modified from time to
time, the "Credit Agreement"), by and among Weatherford International PLC, a
public limited company incorporated in the Republic of Ireland ("Parent"),
Weatherford International Ltd., a Bermuda exempted company limited by shares
("WIL-Bermuda"), Weatherford International, LLC, a Delaware limited liability
company ("WIL-Delaware") and those additional entities that become parties
thereto as Borrowers in accordance with the terms thereof (together with
WIL-Bermuda and WIL-Delaware, each, a "Borrower" and individually and
collectively, the "Borrowers"), the lenders identified on the signature pages
thereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a "Lender" and, collectively, the
"Lenders") and Wells Fargo Bank, National Association, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity "Agent"). Capitalized terms used but not otherwise
defined herein shall have the respective meanings specified therefor in the
Credit Agreement.

 

Pursuant to Section 13.1(a)(ii)(H) of the Credit Agreement, the undersigned is a
prospective assignee of rights and obligations of a Lender under the Credit
Agreement but is not currently a Lender (the “Assignee”) and is required to
deliver this Assignee Certificate.

 

Assignee hereby confirms that, as of date set forth below (check one):

 

¨Assignee is a Swiss Qualifying Lender and [has/has not] entered into a
participation (including sub-participation) arrangement with respect to the
Credit Agreement with any Person that is a Swiss Non-Qualifying Lender.

 

¨Assignee is a Swiss Non-Qualifying Lender, and [counts/does not count] as one
single creditor for purposes of the Swiss Non-Bank Rules and [has/has not]
entered into a participation (including any sub-participation) arrangement with
respect to the Agreement with any Person that is a Swiss Non-Qualifying Lender.

 



 

 

 

For purposes of the foregoing:

 

“Swiss Guidelines” means, together, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt "Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)" vom 22. September
1986), circular letter No. 47 in relation to bonds of 25 July 2019
(1-047-V-2019) (Kreisschreiben Nr. 47 "Obligationen" vom 25. Juli 2019),
guideline S-02.130.1 in relation to money market instruments and book claims of
April 1999 (Merkblatt vom April 1999 betreffend Geldmarktpapiere und
Buchforderungen inländischer Schuldner), circular letter No. 46 of 24 July 2019
(1-046-VS-2019) in relation to syndicated credit facilities (Kreisschreiben Nr.
46 "Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen,
Wechseln und Unterbeteiligungen" vom 24. Juli 2019), circular letter No. 34 of
26 July 2011 (1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34
"Kundenguthaben" vom 26. Juli 2011); the circular letter No. 15 of 3 October
2017 (1-015-DVS- 2017) in relation to bonds and derivative financial instruments
as subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 "Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben" vom 3. Oktober 2017) and the
notification regarding credit balances in groups (Mitteilung 010-DVS-2019 of
February 2019 betreffend "Verrechnungssteuer: Guthaben im Konzern") each as
issued, and as amended or replaced from time to time by the Swiss Federal Tax
Administration, or as applied in accordance with a tax ruling (if any) issued by
the Swiss Federal Tax Administration, or as substituted or superseded and
overruled by any law, statute, ordinance, regulation, court decision or the like
as in force from time to time.

 

“Swiss Qualifying Lender” means a Person that (i) is a bank as defined in the
Swiss Federal Code for Banks and Savings Banks dated 8 November 1934
(Bundesgesetz über die Banken und Sparkassen) as amended from time to time or
(ii) effectively conducts banking activities with its own infrastructure and
staff as its principal business purpose and which has a banking license in full
force and effect issued in accordance with the banking laws in force in its
jurisdiction of incorporation, or if acting through a branch, issued in
accordance with the banking laws in the jurisdiction of such branch, all and in
each case in accordance with the Swiss Guidelines.

 

“Swiss Non-Qualifying Lender” means a person which does not qualify as a Swiss
Qualifying Lender.

 

[Intentionally left blank; signature page follows.]

 



A-2-2

 

 

IN WITNESS WHEREOF, the undersigned has executed this Assignee Certificate this
             day of                             , 20       .

 

  [NAME OF ASSIGNEE]         By:
                                                                                            
  Name:     Title:  

 



A-2-3

 

 

EXHIBIT B-1

[see attached]

 



 

 

 

[tm1925198d1_ex10-1img01.jpg]

Summary Page Borrowing Base Certificate Date Name AR As of: Weatherford
International, LLC Inventory As of: Net Available Rental Tools Net Available
Cash Total Collateral Availability Borrowing Base Reserves ? ? ? ? ? ? Total
Reserves Calculated before the Credit Line ? ? ? ? ? ? ? ? ? ? ? ? ? ? Borrowing
Base Summary ? ? ? ? ? Accounts Receivable and Inventory Net Available Accounts
Receivable Company 0 US/CAN/UK (USD) Company 0 Norway (USD) Company 0 BVI (USD)
Company 0 Joint Subtotal Company 1 Germany (USD) Company 2 Switzerland (USD)
Total ? ? Net Available Inventory ? ? ? ? The above named Administrative
Borrower, pursuant to that certain Credit Agreement dated as of December 13,
2019 (as amended, restated, modified, supplemented, refinanced, renewed, or
extended from time to time, the "Credit Agreement"; capitalized terms used
herein are used as defined in the Credit Agreement), entered into among, inter
alia, such Borrower, the additional Borrowers party thereto, the other Loan
Parties party thereto, the Lenders party thereto and Wells Fargo Bank, National
Association (acting as the agent for the lenders parties thereto), hereby
certifies that the following items, calculated in accordance with the terms and
definitions set forth in the Credit Agreement, are true and correct, and that
each Borrower is in compliance with and, after giving effect to any currently
requested extensions of credit under the Credit Agreement, will be in compliance
with, the terms, conditions, and provisions of the Credit Agreement. Country
Limits 30,000,000.00 10,000,000.00 40,000,000.00 10,000,000.00 Total
Availability after Reserves and Country Su Suppressed Maximum Revolver
Availability ? Availability after Limit Total Max Revolver Limit 400,000,000.00
Net Available FILO OIS30 Credit Line Availability Credit Line Reserves ?
Standard Chartered Overdraft Reserve ? Foreign Cash Dominion Reserve ? Total
Credit Line Reserves Total Availability after Reserves before Loan Balance and
LCs Letter of Credit Balance As of: ? ? ? Loan Ledger Balance As of: ? ? ? ? Net
Availability P-2-2 Through the electronic submission and delivery of this
certificate by the above named Administrative Borrower, each Borrower is deemed
to, and does, represent and warrant that (i) the preparation and delivery of
this certificate have been duly authorized by all necessary action on the part
of such Borrower, (ii) the certification set forth above at the top of this page
is true and correct, (iii) as of the date hereof, each representation or
warranty contained in or pursuant to any Loan Document, any agreement,
instrument, certificate, document or other writing furnished at any time under
or in connection with any Loan Document, and as of the effective date of any
currently requested extension of credit under the Credit Agreement, is true and
correct in all material respects (except to the extent any representation or
warranty expressly related to an earlier date, in which case such representation
or warranty is true and correct as of such earlier date), (iv) each of the
covenants and agreements contained in any Loan Document have been performed (to
the extent required to be performed on or before the date hereof or each such
effective date), (v) no Default or Event of Default (as such terms are defined
in the Credit Agreement) has occurred and is continuing on the date hereof, nor
will any thereof occur after giving effect to any currently requested extension
of credit, and (vi) all of the foregoing is true and correct as of the effective
date of the calculations set forth above. This certificate is a Loan Document
(as defined in the Credit Agreement). Summary FILO Borrowing Base blimits 



 

 

 

EXHIBIT B-2

 

FORM OF BANK PRODUCT PROVIDER AGREEMENT

 

[Letterhead of Specified Bank Product Provider]

 

[Date]

 

Wells Fargo Bank, National Association, as Agent

14241 Dallas Parkway, Suite 1300

Dallas, Texas, 75254

Attention: Loan Portfolio Manager

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Credit Agreement, dated as of December
13, 2019 (as amended, restated, supplemented, or otherwise modified from time to
time, the "Credit Agreement"), by and among Weatherford International plc, a
public limited company incorporated in the Republic of Ireland ("Parent"),
Weatherford International Ltd., a Bermuda exempted company limited by shares
("WIL-Bermuda"), Weatherford International, LLC, a Delaware limited liability
company ("WIL-Delaware") and those additional entities that become parties
thereto as Borrowers in accordance with the terms thereof by executing the form
of Joinder attached thereto as Exhibit J-1 (together with WIL-Bermuda and
WIL-Delaware, each, a "Borrower" and collectively, the "Borrowers"), the lenders
identified on the signature pages thereof (each of such lenders, together with
its successors and permitted assigns, is referred to hereinafter as a "Lender"
and, collectively, the "Lenders"), Wells Fargo Bank, National Association, a
national banking association ("Wells Fargo"), as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity "Agent"), Wells Fargo,
Deutsche Bank Securities Inc. ("Deutsche Bank"), Barclays Bank PLC ("Barclays")
and Citibank, N.A. ("Citibank"), as joint lead arrangers (in such capacity,
together with their successors and assigns in such capacity, the "Joint Lead
Arrangers"), and Wells Fargo, Deutsche Bank, Barclays and Citibank, as joint
book runners (in such capacity, together with their successors and assigns in
such capacity, the "Joint Book Runners"). Capitalized terms used herein, but not
specifically defined herein, shall have the meanings ascribed to them in the
Credit Agreement.

 

Reference is also made to that certain [description of the Bank Product
Agreement or Agreements] (the "Specified Bank Product Agreement [Agreements]")
dated as of                          , by and between [Lender or Affiliate of
Lender] (the "Specified Bank Product Provider") and [identify the Loan Party].

 

1.            Appointment of Agent. The Specified Bank Product Provider hereby
designates and appoints Agent, and Agent by its signature below hereby accepts
such appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Product Provider hereby acknowledges that it has
reviewed Sections 15.1 through 15.15 and Sections 15.17, 15.18, 15.19 and 17.5
(collectively such sections are referred to herein as the "Agency Provisions"),
including, as applicable, the defined terms used therein. The Specified Bank
Product Provider and Agent each agree that the Agency Provisions which govern
the relationship, and certain representations, acknowledgements, appointments,
rights, restrictions, and agreements, between the Agent, on the one hand, and
the Lenders, on the other hand, shall, from and after the date of this letter
agreement, also apply to and govern, mutatis mutandis, the relationship between
the Agent, on the one hand, and the Specified Bank Product Provider with respect
to the Bank Products provided pursuant to the Specified Bank Product
Agreement[s], on the other hand.

 



 

 

 

2.             Acknowledgement of Certain Provisions of Credit Agreement. The
Specified Bank Product Provider hereby acknowledges that it has reviewed the
provisions of Section 2.4(b)(ii), Section 14.1, Section 15 and Section 17.5 of
the Credit Agreement, including, as applicable, the defined terms used therein,
and agrees to be bound by the provisions thereof. Without limiting the
generality of any of the foregoing referenced provisions, Specified Bank Product
Provider understands and agrees that its rights and benefits under the Loan
Documents consist solely of it being a beneficiary of the Liens and security
interests granted to Agent and the right to share in proceeds of the Collateral
to the extent set forth in the Credit Agreement.

 

3.             Reporting Requirements. Agent shall have no obligation to
calculate the amount due and payable with respect to any Bank Products. On a
monthly basis (not later than the 10th Business Day of each calendar month) or
as more frequently as Agent shall reasonably request, the Specified Bank Product
Provider agrees to provide Agent with a written report, in form and substance
satisfactory to Agent, detailing Specified Bank Product Provider's reasonable
determination of the liabilities and obligations (and mark-to-market exposure)
of Parent, Borrowers and the other Loan Parties in respect of the Bank Products
provided by Specified Bank Product Provider pursuant to the Specified Bank
Product Agreement[s]. If Agent does not receive such written report within the
time period provided above, Agent shall be entitled to assume that the
reasonable determination of the liabilities and obligations of Parent, Borrowers
and the other Loan Parties with respect to the Bank Products provided pursuant
to the Specified Bank Product Agreement[s] is the amount last certified to Agent
by such Bank Product Provider as being due and payable (less any distributions
made to such Bank Product Provider on account thereof); provided that if no such
report was previously delivered, Agent shall be entitled to assume the amount is
zero.

 

4.             Bank Product Reserve Conditions. The Specified Bank Product
Provider further acknowledges and agrees that Agent shall have the right its
Permitted Discretion (to the extent permitted pursuant to the Credit Agreement),
but shall have no obligation to establish, maintain, relax, or release reserves
in respect of any of the Bank Product Obligations and that if such reserves are
established there is no obligation on the part of the Agent to determine or
insure whether the amount of any such reserve is appropriate or not (including
whether it is sufficient in amount). If Agent chooses to implement a reserve in
accordance with the Credit Agreement, the Specified Bank Product Provider
acknowledges and agrees that Agent shall be entitled to rely on the information
in the reports described above to establish the Bank Product Reserves.

 

5.             Bank Product Obligations. From and after the delivery to Agent of
this agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this agreement by Agent and Administrative Borrower, the
obligations and liabilities of Parent and its Restricted Subsidiaries to
Specified Bank Product Provider in respect of Bank Products evidenced by the
Specified Bank Product Agreement[s] shall constitute Bank Product Obligations
(and which, in turn, shall constitute Obligations), and Specified Bank Product
Provider shall constitute a Bank Product Provider until such time as the
Specified Bank Product Provider or its Affiliate is no longer a Lender. The
Specified Bank Product Provider acknowledges that other Bank Products (which may
or may not be Specified Bank Products) may exist at any time.

 



-2-

 

 

6.            Notices. All notices and other communications provided for
hereunder shall be given in the form and manner provided in Section 11 of the
Credit Agreement, and, if to Agent, shall be mailed, sent, or delivered to Agent
in accordance with Section 11 in the Credit Agreement, if to any Borrower, shall
be mailed, sent, or delivered to Borrowers in accordance with Section 11 in the
Credit Agreement, and, if to the Specified Bank Product Provider, shall be
mailed, sent, or delivered to the address set forth below, or, in each case as
to any party, at such other address as shall be designated by such party in a
written notice to the other party.

 

If to Specified Bank   Product Provider:     Attn:     Fax No.  

 

7.           Miscellaneous. This agreement shall bind and inure to the benefit
of the respective successors and assigns of each of the parties hereto
(including any successor agent pursuant to Section 15.9 of the Credit
Agreement); provided, that Borrowers may not assign this agreement or any rights
or duties hereunder without the other parties' prior written consent and any
prohibited assignment shall be absolutely void ab initio. Unless the context of
this agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms "includes"
and "including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or." This
agreement may be executed in any number of counterparts and by different parties
on separate counterparts. Each of such counterparts shall be deemed to be an
original, and all of such counterparts, taken together, shall constitute but one
and the same agreement. Delivery of an executed counterpart of this letter by
telefacsimile or other means of electronic transmission shall be equally
effective as delivery of a manually executed counterpart.

 

8.Governing Law.

 

(a)            THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR
DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)            THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK. EACH PARTY HERETO WAIVES, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF
FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 8(b).

 



-3-

 

 

(c)             TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY
HERETO HEREBY WAIVES ITS RIGHT, IF ANY, TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY HERETO REPRESENTS THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)             EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

[signature pages to follow]

 



-4-

 

 

  Sincerely,       [SPECIFIED BANK PRODUCT PROVIDER]       By:     Name:       
Title:  

 



 

 

 

Acknowledged, accepted, and agreed

as of the date first written above:

 

WEATHERFORD INTERNATIONAL, LLC,

a Delaware limited liability company,

as Administrative Borrower

 

By:     Name:         Title:    

 



 

 

 

Acknowledged, accepted, and

agreed as of                                                  

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, a national banking association,

as Agent

 

By:     Name:         Title:    

 



 

 

 

EXHIBIT C-1

 

FORM OF COMPLIANCE CERTIFICATE

 

[on Parent's letterhead]

 

To: Wells Fargo Bank, National Association   14241 Dallas Parkway, Suite 1300  
Dallas, Texas, 75254   Attn: Loan Portfolio Manager

 

Re:              Compliance Certificate dated                             , 20
       

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Credit Agreement, dated as of December
13, 2019 (as amended, restated, supplemented, or otherwise modified from time to
time, the "Credit Agreement"), by and among Weatherford International plc, a
public limited company incorporated in the Republic of Ireland ("Parent"),
Weatherford International Ltd., a Bermuda exempted company limited by shares
("WIL-Bermuda"), Weatherford International, LLC, a Delaware limited liability
company ("WIL-Delaware") and those additional entities that become parties
thereto as Borrowers in accordance with the terms thereof by executing the form
of Joinder attached thereto as Exhibit J-1 (together with WIL-Bermuda and
WIL-Delaware, each, a "Borrower" and collectively, the "Borrowers"), the lenders
identified on the signature pages thereof (each of such lenders, together with
its successors and permitted assigns, is referred to hereinafter as a "Lender"
and, collectively, the "Lenders"), Wells Fargo Bank, National Association, a
national banking association ("Wells Fargo"), as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity "Agent"), Wells Fargo,
Deutsche Bank Securities Inc. ("Deutsche Bank"), Barclays Bank PLC ("Barclays")
and Citibank, N.A. ("Citibank"), as joint lead arrangers (in such capacity,
together with their successors and assigns in such capacity, the "Joint Lead
Arrangers"), and Wells Fargo, Deutsche Bank, Barclays and Citibank, as joint
book runners (in such capacity, together with their successors and assigns in
such capacity, the "Joint Book Runners"). Capitalized terms used herein, but not
specifically defined herein, shall have the meanings ascribed to them in the
Credit Agreement.

 

Pursuant to Section 5.1 of the Credit Agreement, the undersigned Principal
Financial Officer of Parent, acting in his or her capacity as Principal
Financial Officer of the Parent and not in his or her individual capacity,
hereby certifies as of the date hereof that:

 

1.            The financial information of Parent and its Subsidiaries furnished
pursuant to Section 5.1 of the Credit Agreement, has been prepared in accordance
with GAAP (except, in the case of unaudited financial statements, for year-end
audit adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Parent and its Subsidiaries as of
the date set forth therein.

 



 

 

 

2.             Such officer has reviewed the terms of the Credit Agreement and
has made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and financial condition of Parent and its
Subsidiaries during the accounting period covered by the financial statements
delivered pursuant to Section 5.1 of the Credit Agreement.

 

3.             Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 1 attached
hereto, in each case specifying the nature and period of existence thereof and
what action Parent and/or its Restricted Subsidiaries have taken, are taking, or
propose to take with respect thereto.

 

4.             Except as set forth on Schedule 2 attached hereto, (a) since the
delivery of the most recent Compliance Certificate, (i) no Restricted Subsidiary
is a Material Specified Subsidiary that is organized in a Specified Jurisdiction
that has not complied with the provisions of Section 5.11(a) (whether on the
Closing Date or at any time thereafter), (ii) no Restricted Subsidiary has
guaranteed or otherwise become an obligor in respect of Indebtedness or other
obligations under the L/C Facility or any other third party Indebtedness for
borrowed money of a Loan Party in an aggregate principal amount in excess of
$20,000,000 and has not complied with the provisions of Section 5.11(a), and (b)
no Material Specified Subsidiary exists that is organized in a jurisdiction that
is not a Specified Jurisdiction or an Excluded Jurisdiction.

 

5.             As of the date hereof, Parent and each Borrower are in compliance
with the applicable covenants contained in Section 7 of the Credit Agreement as
demonstrated on Schedule 3 hereof.

 

[Signature page follows]

 



-2-

 

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this          day of                             , 20        .

 

  WEATHERFORD INTERNATIONAL PLC,   a public limited company incorporated in the
Republic   of Ireland, as Parent       By:     Name:        Title:  



 



 

 

 

 

SCHEDULE 1

 

Default or Event of Default

 



 

 

 

SCHEDULE 2

 

Section 5.11 Disclosures

 



 

 

 

SCHEDULE 3

 

Financial Covenants

 

Fixed Charge Coverage Ratio.

 

The Fixed Charge Coverage Ratio of Parent and Borrowers, measured on a quarter-
end basis, for the quarter period ending                          , 20 , is
:1.00, which ratio [is/is not] greater than or equal to the ratio set forth in
Section 7 of the Credit Agreement for the corresponding period.

 



 

 

 

EXHIBIT J-1

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT (this "Agreement"), is entered into as of
                      , 20 , by and among                             , a
                       ("New Borrower"), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association ("Wells Fargo"), as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
"Agent").

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of December 13,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement"), by and among the lenders identified on the
signature pages thereto (each of such lenders, together with its successor and
permitted assigns, a "Lender"), Agent, Wells Fargo, Deutsche Bank Securities
Inc. ("Deutsche Bank"), Barclays Bank PLC ("Barclays") and Citibank,
N.A. ("Citibank"), as joint lead arrangers (in such capacity, together with
their successors and assigns in such capacity, the "Joint Lead Arrangers"),
Wells Fargo, Deutsche Bank, Barclays and Citibank, as joint book runners (in
such capacity, together with their successors and assigns in such capacity, the
"Joint Book Runners") Weatherford International plc, a public limited company
incorporated in the Republic of Ireland ("Parent"), Weatherford International
Ltd., a Bermuda exempted company limited by shares ("WIL-Bermuda"), Weatherford
International, LLC, a Delaware limited liability company ("WIL-Delaware")
(together with together with WIL-Bermuda and WIL-Delaware and those additional
Persons that joined as a party to the Credit Agreement by executing the form of
Joinder attached thereto as Exhibit J-1 prior to the date hereof, each, a
"Borrower" and collectively, the "Borrowers"), the Lender Group has agreed to
make or issue Loans, Letters of Credit and other certain financial
accommodations thereunder;

 

WHEREAS, initially capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement;

 

WHEREAS, pursuant to that certain Intercompany Subordination Agreement, dated as
of December 13, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the "Intercompany Subordination Agreement"), by and among
Parent and certain of Parent's Restricted Subsidiaries listed on the signature
pages thereto as an obligor and Agent, each party thereto has agreed to the
subordination of indebtedness owing from any Loan Party (other than Parent) to a
Restricted Subsidiary that is not a Loan Party or an Unrestricted Subsidiary
according to the terms set forth therein;

 

WHEREAS, pursuant to that certain amended and restated Fee Letter, dated as of
December 13, 2019 (as amended, restated, supplemented or otherwise modified from
time to the, the "Fee Letter"), by and among Borrowers and Agent, each Borrower
has agreed to pay certain fees to Agent on the terms set forth therein;

 

WHEREAS, New Borrower is required to become a party to the Credit Agreement by,
among other things, executing and delivering this Agreement to Agent; and

 



 

 

 

WHEREAS, New Borrower has determined that the execution, delivery and
performance of this Agreement directly benefit, and are within the corporate
purposes and in the best interests of, New Borrower, by virtue of the financial
accommodations available to New Borrower from time to time pursuant to the terms
and conditions of the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto hereby
agrees as follow:

 

1.              Joinder of New Borrower to the Credit Agreement. By its
execution of this Agreement, New Borrower hereby (a) agrees that from and after
the date of this Agreement it shall be a party to the Credit Agreement as a
"Borrower" [and as the "[German] [Swiss] Borrower"] and shall be bound by all of
the terms, conditions, covenants, agreements and obligations set forth in the
Credit Agreement, (b) accepts liability for the Obligations pursuant to the
terms of the Loan Documents, and (c) confirms that, after giving effect to the
supplement to the Schedules to the Credit Agreement provided for in Section 2
below, the representations and warranties contained in Section 4 of the Credit
Agreement are true and correct as they relate to New Borrower as of the date
this Agreement. New Borrower hereby agrees that each reference to a "Borrower"
or the "Borrowers" in the Credit Agreement and the other Loan Documents shall
include New Borrower. New Borrower acknowledges that it has received a copy of
the Credit Agreement and the other Loan Documents and that it has read and
understands the terms thereof.

 

2.               Updated Schedules. Attached as Exhibit A hereto are updated
copies of Schedule 4.1(c)1 to the Credit Agreement revised to include all
information required to be provided therein including information with respect
to New Borrower. Each such Schedule shall be attached to the Credit Agreement,
and on and after the date hereof all references in any Loan Document to any such
Schedule to the Credit Agreement shall mean such Schedule as so amended;
provided, that any use of the term "as of the date hereof" or any term of
similar import, in any provision of the Credit Agreement relating to New
Borrower or any of the information amended by such Schedule hereby, shall be
deemed to refer to the date of this Agreement.

 

3.               Joinder of New Borrower to the Intercompany Subordination
Agreement. By its execution of this Agreement, New Borrower hereby (a) agrees
that from and after the date of this Agreement it shall be a Company under the
Intercompany Subordination Agreement as if it were a signatory thereto and shall
be bound by all of the provisions thereof, and (b) agrees that it shall comply
with and be subject to all the terms, conditions, covenants, agreements and
obligations set forth in the Intercompany Subordination Agreement. New Borrower
hereby agrees that each reference to a "Company" or the "Companies" in the
Intercompany Subordination Agreement shall include New Borrower. New Borrower
acknowledges that it has received a copy of the Intercompany Subordination
Agreement and that it has read and understands the terms thereof.

 

4.               Joinder of New Borrower to the Fee Letter. By its execution of
this Agreement, New Borrower hereby (a) agrees that from and after the date of
this Agreement it shall be a "Borrower" party to the Fee Letter as if it were a
signatory thereto and shall be bound by all of the provisions thereof, and (b)
agrees that it shall comply with and be subject to all of the terms,

 



 





1Include any additional Schedules to be updated as well.

 



-2-

 

 

conditions, covenants, agreements and obligations set forth in the Fee Letter
applicable to Borrowers. New Borrower hereby agrees that each reference to
"Borrower" or "Borrowers" in the Fee Letter shall include New Borrower. New
Borrower acknowledges that it has received a copy of the Fee Letter and that it
has read and understands the terms thereof.

 

5.               Representations and Warranties of New Borrower. New Borrower
hereby represents and warrants to Agent for the benefit of the Lender Group and
the Bank Product Providers as follows:

 

(a)            It (i) is duly organized and existing and in good standing (to
the extent the concept of good standing is applicable) under the laws of the
jurisdiction of its organization, (ii) is qualified to do business in any state
where the failure to be so qualified could reasonably be expected to result in a
Material Adverse Effect, and (iii) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into this Agreement and the other Loan
Documents to which it is made a party and to carry out the transactions
contemplated hereby and thereby.

 

(b)          The execution, delivery, and performance by it of this Agreement
and any other Loan Document to which New Borrower is made a party (i) have been
duly authorized by all necessary action on the part of New Borrower and (ii) do
not and will not (A) violate any material provision of federal, state, or local
law or regulation applicable to New Borrower or its Restricted Subsidiaries, the
Governing Documents of New Borrower or its Restricted Subsidiaries, or any
order, judgment, or decree of any court or other Governmental Authority binding
on New Borrower or its Restricted Subsidiaries, (B) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any material agreement of New Borrower or its Restricted Subsidiaries
where any such conflict, breach or default could individually or in the
aggregate reasonably be expected to have a Material Adverse Effect, (C) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any assets of New Borrower, other than Permitted Liens, (D) require any
approval of New Borrower's interestholders or any approval or consent of any
Person under any material agreement of New Borrower, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of material agreements, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect, or (E) require any registration
with, consent, or approval of, or notice to or other action with or by, any
Governmental Authority, other than registrations, consents, approvals, notices,
or other actions that have been obtained and that are still in force and effect,
and except for filings and recordings with respect to the Collateral to be made,
or otherwise delivered to Agent for filing or recordation.

 

(c)           This Agreement and each Loan Document to which New Borrower is a
party is the legally valid and binding obligation of New Borrower, enforceable
against New Borrower in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors'
rights generally.

 

(d)           Each other representation and warranty applicable to New Borrower
as a Borrower under the Loan Documents is true, correct and complete, in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date).

 



-3-

 

 

6.              Additional Requirements. Concurrent with the execution and
delivery of this Agreement, Agent shall have received [each of the deliveries
set forth on Schedule 3.1(a)/3.1(b) to the Credit Agreement] [the following,
each in form and substance satisfactory to Agent:2

 

(a)            a Joinder No. to the Domestic Security Agreement, dated as of the
date hereof, by and among New Borrower and Agent ("Joinder No. __"), together
with [a copy of] the original Equity Interest certificates, if any, representing
all of the Equity Interests of the Subsidiaries of New Borrower required to be
pledged under the Domestic Security Agreement and any original promissory notes
of New Borrower, if any, required to be pledged under the Domestic Security
Agreement, accompanied by undated Equity Interest powers/transfer forms executed
in blank, and the same shall be in full force and effect;

 

(b)            [list other applicable joinder or security documentation];

 

(c)            appropriate financing statement to be filed in the office of the
[               ] Secretary of State against New Borrower to perfect the Agent's
Liens in and to the Collateral of New Borrower;

 

(d)            a certificate from the Secretary of New Borrower, dated as of the
date hereof, (i) attesting to the resolutions of New Borrower's [Board of
Directors][Managers] authorizing its execution, delivery, and performance of
this Agreement and the other Loan Documents to which New Borrower is or will
become a party, (ii) authorizing officers of New Borrower to execute the same,
and (iii) attesting to the incumbency and signatures of such specific officers
of New Borrower;

 

(e)           a certificate of status with respect to New Borrower, dated as of
a recent date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of New Borrower, which certificate shall indicate
that New Borrower is in good standing in such jurisdiction;

 

(f)            certificates of status with respect to New Borrower, dated as of
a recent date, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of New Borrower) in
which the failure to be duly qualified or licensed would constitute a Material
Adverse Effect, which certificates shall indicate that New Borrower is in good
standing in such jurisdictions;

 

(g)           copies of New Borrower's Governing Documents, as amended, modified
or supplemented to the date hereof, certified by the secretary or other similar
responsible officer of New Borrower;

 



 



 



2 Delivery requirements to be revised in the case of a New Borrower formed under
a foreign jurisdiction.

 



-4-

 

 

(h)            evidence that New Borrower has been added to the Loan Parties'
existing insurance policies required by Section 5.6 of the Credit Agreement;

 

(i)             a customary opinion of counsel regarding such matters as to New
Borrower as Agent or its counsel may reasonably request, and which is otherwise
in form and substance reasonably satisfactory to Agent (it being understood that
such opinion shall be limited to this Agreement, and the documents executed or
delivered in connection herewith (including the financing statement filed
against New Borrower); and

 

(j)            such other agreements, instruments, approvals or other documents
reasonably requested by Agent prior to the date hereof in order to create,
perfect and establish, or otherwise protect, any Lien purported to be covered by
any Loan Document to which New Borrower is a party and to otherwise effect the
purposes of this Joinder Agreement.]

 

7.              Further Assurances. At any time upon the reasonable request of
Agent, New Borrower shall promptly execute and deliver to Agent such Additional
Documents as Agent shall reasonably request pursuant to the Credit Agreement and
the other Loan Documents, in each case in form and substance reasonably
satisfactory to Agent.

 

8.              Notices. Notices to New Borrower shall be given in the manner
set forth for Borrowers in Section 11 of the Credit Agreement.

 

9.             Choice of Law and Venue; Jury Trial Waiver; Judicial Reference.
THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND
VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE
CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

 

10.            Binding Effect. This Agreement shall be binding upon New Borrower
and shall inure to the benefit of the Agent and the Lenders, together with their
respective successors and permitted assigns.

 

11.Effect on Loan Documents.

 

(a)            Except as contemplated to be supplemented hereby, the Credit
Agreement, the Fee Letter, the Intercompany Subordination Agreement and each
other Loan Document shall continue to be, and shall remain, in full force and
effect. Except as expressly contemplated hereby, this Agreement shall not be
deemed to be a waiver of, or consent to, or a modification or amendment of any
other term or condition of the Credit Agreement, the Fee Letter, the
Intercompany Subordination Agreement or any of the instruments or agreements
referred to therein, as the same may be amended or modified from time to time.

 

(b)             Each reference in the Credit Agreement and the other Loan
Documents to "Borrower", "Company", "Loan Party" or words of like import
referring to a Borrower, a Company or a Loan Party shall include and refer to
New Borrower and each reference in the Credit Agreement, the Fee Letter,
Intercompany Subordination Agreement or any other Loan Document to this
"Agreement", "hereunder", "herein", "hereof", "thereunder", "therein",
"thereof", or words of like import referring to the Credit Agreement, the Fee
Letter, Intercompany Subordination Agreement or any other Loan Document shall
mean and refer to such agreement as supplemented by this Agreement.

 



-5-

 

 

12.Miscellaneous

 

(a)             This Agreement is a Loan Document. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, taken together, shall constitute but one and the
same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic image scan transmission (e.g., "PDF" or "tif"
via email) shall be equally effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile or other electronic image scan transmission also
shall deliver an original executed counterpart of this Agreement but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.

 

(b)            Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction. Each provision of this Agreement shall be severable from
every other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

 

(c)             Headings and numbers have been set forth herein for convenience
only. Unless the contrary is compelled by the context, everything contained in
each Section applies equally to this entire Agreement.

 

(d)              Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed against any member of the Lender Group or New Borrower,
whether under any rule of construction or otherwise. This Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

 

(e)            The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.

 

(f)             This Agreement shall be subject to the rules of construction set
forth in Section 1.4 of the Credit Agreement, and such rules of construction are
incorporated herein by this reference, mutatis mutandis.

 

[remainder of this page intentionally left blank].

 



-6-

 

 

IN WITNESS WHEREOF, New Borrower and Agent have caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.

 

NEW BORROWER: ,   a                                                       

 

  By:     Name:        Title:  

 



 

 

 

AGENT: WELLS FARGO BANK, NATIONAL   ASSOCIATION, a national banking association
        By:     Name:       Title:  

 



 

 

 

Exhibit A

 



 

 

 

SCHEDULE 4.1(c)

 

CAPITALIZATION OF PARENT'S SUBSIDIARIES

 



 

 

 

EXHIBIT L-1

 

FORM OF LIBOR NOTICE

 

Wells Fargo Bank, National Association, as Agent

under the below referenced Credit Agreement

14241 Dallas Parkway, Suite 1300

Dallas, Texas, 75254

Attn: Loan Portfolio Manager

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Credit Agreement, dated as of December
13, 2019 (as amended, restated, supplemented, or otherwise modified from time to
time, the "Credit Agreement"), by and among Weatherford International plc, a
public limited company incorporated in the Republic of Ireland ("Parent"),
Weatherford International Ltd., a Bermuda exempted company limited by shares
("WIL-Bermuda"), Weatherford International, LLC, a Delaware limited liability
company ("WIL-Delaware") and those additional entities that become parties
thereto as Borrowers in accordance with the terms thereof by executing the form
of Joinder attached thereto as Exhibit J-1 (together with WIL-Bermuda and
WIL-Delaware, each, a "Borrower" and collectively, the "Borrowers"), the lenders
identified on the signature pages thereof (each of such lenders, together with
its successors and permitted assigns, is referred to hereinafter as a "Lender"
and, collectively, the "Lenders"), Wells Fargo Bank, National Association, a
national banking association ("Wells Fargo"), as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity "Agent"), Wells Fargo,
Deutsche Bank Securities Inc. ("Deutsche Bank"), Barclays Bank PLC ("Barclays")
and Citibank, N.A. ("Citibank"), as joint lead arrangers (in such capacity,
together with their successors and assigns in such capacity, the "Joint Lead
Arrangers"), and Wells Fargo, Deutsche Bank, Barclays and Citibank, as joint
book runners (in such capacity, together with their successors and assigns in
such capacity, the "Joint Book Runners"). Capitalized terms used herein, but not
specifically defined herein, shall have the meanings ascribed to them in the
Credit Agreement.

 

This LIBOR Notice represents Borrowers' request to elect the LIBOR Option with
respect to outstanding Revolving Loans [and FILO Loans] in the amount of
$                     (the "LIBOR Rate Advance")[, and is a written confirmation
of the telephonic notice of such election given to Agent].

 

The LIBOR Rate Advance will have an Interest Period of [1 week][1, 3, or 6
month(s)] commencing on                                         .

 

This LIBOR Notice further confirms Borrowers' acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate as determined pursuant
to the Credit Agreement.

 



 

 

 

Wells Fargo Bank, National Association, as Agent

Page 2

 

Administrative Borrower represents and warrants that no Default or Event of
Default has occurred and is continuing on the date hereof, nor will any thereof
occur after giving effect to the request above.

 

[Signature page follows]

 



 

 

 

Wells Fargo Bank, National Association, as Agent

Page 3

 

  Dated:         WEATHERFORD INTERNATIONAL, LLC, a   Delaware limited liability
company, as Administrative   Borrower       By:
                                                    Name:     Title:  

 

Acknowledged by:

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, a national banking association, as

Agent

 

By 
                                                                                                      
                                                                                                                                        
Name:      Title:    

 



 

 

 

EXHIBIT P-2

 

FORM OF PARTICIPANT CERTIFICATE

 

[NAME OF LENDER] (the “Seller”)

[ADDRESS]

[ADDRESS]

Attention:

Telephone:

Email:

 

Weatherford International, LLC

2000 St. James Place

Houston, Texas 77056

Attention: General Counsel

Telephone: (713) 836-4000

Email: LegalWeatherford@weatherford.com

 

Wells Fargo Bank, National Association

14241 Dallas Parkway, Suite 1300

Dallas, Texas 75254

Attn: Loan Portfolio Manager

Fax No.: (866) 551-0750

 

Reference is hereby made to that certain Credit Agreement, dated as of December
13, 2019 (as amended, restated, supplemented, or otherwise modified from time to
time, the "Credit Agreement"), by and among Weatherford International PLC, a
public limited company incorporated in the Republic of Ireland ("Parent"),
Weatherford International Ltd., a Bermuda exempted company limited by shares
("WIL-Bermuda"), Weatherford International, LLC, a Delaware limited liability
company ("WIL-Delaware") and those additional entities that become parties
thereto as Borrowers in accordance with the terms thereof (together with
WIL-Bermuda and WIL-Delaware, each, a "Borrower" and individually and
collectively, the "Borrowers"), the lenders identified on the signature pages
thereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a "Lender" and, collectively, the
"Lenders") and Wells Fargo Bank, National Association, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity "Agent"). Capitalized terms used but not otherwise
defined herein shall have the respective meanings specified therefor in the
Credit Agreement.

 

Pursuant to Section 13.1(e) of the Credit Agreement, the undersigned (the
“Participant”) is a prospective purchaser of a participation (or
sub-participation) under the Credit Agreement to be sold by the Seller and is
required to deliver this Participant Certificate.

 

Participant hereby confirms that, as of date set forth below (check one):

 



 

 

 

¨Participant is a Swiss Qualifying Lender and [has/has not] entered into a
participation (including a sub-participation) arrangement with respect to the
Credit Agreement with any Person that is a Swiss Non-Qualifying Lender.

 

¨Participant is a Swiss Non-Qualifying Lender, and [counts/does not count] as
one single creditor for purposes of the Swiss Non-Bank Rules and [has/has not]
entered into a participation (including any sub-participation) arrangement with
respect to the Agreement with any Person that is a Swiss Non-Qualifying Lender.

 

For purposes of the foregoing:

 

"Swiss Guidelines" means, together, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt "Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)" vom 22. September
1986), circular letter No. 47 in relation to bonds of 25 July 2019
(1-047-V-2019) (Kreisschreiben Nr. 47 "Obligationen" vom 25. Juli 2019),
guideline S-02.130.1 in relation to money market instruments and book claims of
April 1999 (Merkblatt vom April 1999 betreffend Geldmarktpapiere und
Buchforderungen inländischer Schuldner), circular letter No. 46 of 24 July 2019
(1-046-VS-2019) in relation to syndicated credit facilities (Kreisschreiben Nr.
46 "Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen,
Wechseln und Unterbeteiligungen" vom 24. Juli 2019), circular letter No. 34 of
26 July 2011 (1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34
"Kundenguthaben" vom 26. Juli 2011) and the circular letter No. 15 of 3 October
2017 (1-015- DVS-2017) in relation to bonds and derivative financial instruments
as subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 "Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben" vom 3. Oktober 2017) as issued, and
as amended or replaced from time to time by the Swiss Federal Tax
Administration, or as applied in accordance with a tax ruling (if any) issued by
the Swiss Federal Tax Administration, or as substituted or superseded and
overruled by any law, statute, ordinance, regulation, court decision or the like
as in force from time to time.

 

“Swiss Qualifying Lender” means a Person that (i) is a bank as defined in the
Swiss Federal Code for Banks and Savings Banks dated 8 November 1934
(Bundesgesetz über die Banken und Sparkassen) as amended from time to time or
(ii) effectively conducts banking activities with its own infrastructure and
staff as its principal business purpose and which has a banking license in full
force and effect issued in accordance with the banking laws in force in its
jurisdiction of incorporation, or if acting through a branch, issued in
accordance with the banking laws in the jurisdiction of such branch, all and in
each case in accordance with the Swiss Guidelines.

 

“Swiss Non-Qualifying Lender” means a person which does not qualify as a Swiss
Qualifying Lender.

 

[Intentionally left blank; signature page follows.]

 



P-2-2

 

 

IN WITNESS WHEREOF, the undersigned has executed this Participant Certificate
this day of                            , 20           .

 

 

  [NAME OF PARTICIPANT]         By:
                                                                     Name:    
Title:  

 



P-2-3

